
	
		II
		Calendar No. 531
		112th CONGRESS
		2nd Session
		S. 3578
		[Report No.
		  112–221]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Mr. Harkin, from the
			 Committee on Health, Education, Labor,
			 and Pensions, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Elementary and Secondary Education
			 Reauthorization Act of 2011.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Transition.
				Sec. 5. Effective dates.
				Sec. 6. Table of contents of the Elementary and Secondary
				Education Act of 1965.
				Sec. 7. Authorization of appropriations.
				TITLE I—Ensuring college and career readiness for all
				students
				Sec. 1001. Purpose.
				Sec. 1002. State reservations.
				Part A—Improving the academic achievement of the
				disadvantaged
				Sec. 1111. State and local requirements.
				Sec. 1112. Local educational agency plans.
				Sec. 1113. Eligible school attendance areas.
				Sec. 1114. Schoolwide programs.
				Sec. 1115. Targeted assistance schools.
				Sec. 1116. School performance.
				Sec. 1117. Blue ribbon schools.
				Sec. 1118. Parent and family engagement.
				Sec. 1119. Qualifications for teachers and
				paraprofessionals.
				Sec. 1120. Technical correction regarding complaint process for
				section 1120.
				Sec. 1121. Comparability of services.
				Sec. 1122. Coordination requirements.
				Sec. 1123. Grants for the outlying areas and the Secretary of
				the Interior.
				Sec. 1124. Allocations to States.
				Sec. 1125. Education finance incentive grant
				program.
				Sec. 1126. Grants for State assessments and related
				activities.
				Part B—Pathways to college
				Sec. 1201. Improving secondary schools.
				Sec. 1202. Accelerated learning.
				Sec. 1203. Reorganization.
				Part C—Education of migratory children
				Sec. 1301. Program purpose.
				Sec. 1302. Program authorized.
				Sec. 1303. State allocations.
				Sec. 1304. State applications; services.
				Sec. 1305. Secretarial approval; peer review.
				Sec. 1306. Comprehensive needs assessment and service-delivery
				plan; authorized activities.
				Sec. 1307. Bypass.
				Sec. 1308. National activities.
				Sec. 1309. Performance data; evaluations and study; State
				assistance.
				Sec. 1310. Definitions.
				Part D—Prevention and intervention programs for children and youth
				who are neglected, delinquent, or at-risk
				Sec. 1401. Purpose and program authorization.
				Sec. 1402. Allocation of funds.
				Sec. 1403. State plan and State agency
				applications.
				Sec. 1404. Use of funds.
				Sec. 1405. Institution-wide projects.
				Sec. 1406. Transition services.
				Sec. 1407. Program evaluation.
				Sec. 1408. Purpose of local agency programs.
				Sec. 1409. Programs operated by local educational
				agencies.
				Sec. 1410. Local educational agency applications.
				Sec. 1411. Uses of funds.
				Sec. 1412. Program requirements for correctional facilities
				receiving funds under this section.
				Sec. 1413. Accountability.
				Sec. 1414. Program evaluations.
				Sec. 1415. Definitions.
				Part E—Educational stability of children in foster
				care
				Sec. 1501. Educational stability of children in foster
				care.
				Part F—General provisions
				Sec. 1601. Reorganization.
				TITLE II—Supporting excellent
				teachers and principals
				Sec. 2101. Supporting excellent
				teachers and principals.
				TITLE III—Language and academic
				content instruction for English learners and immigrant students
				Sec. 3001.
				Reorganization.
				Sec. 3002.
				Purposes.
				Sec. 3003. Formula grants to
				States.
				Sec. 3004. Native American and
				Alaska Native children in school.
				Sec. 3005. State educational
				agency plans.
				Sec. 3006. Within-State
				allocations.
				Sec. 3007. Subgrants to
				eligible entities.
				Sec. 3008. Local
				plans.
				Sec. 3009.
				Evaluations.
				Sec. 3010. Reporting
				requirements.
				Sec. 3011. Coordination with
				related programs.
				Sec. 3012. Rules of
				construction.
				Sec. 3013.
				Prohibition.
				Sec. 3014. National
				activities.
				Sec. 3015.
				Definitions.
				Sec. 3016. Parental
				notification.
				Sec. 3017. National
				Clearinghouse.
				Sec. 3018.
				Regulations.
				TITLE IV—Supporting successful,
				well-rounded students
				Sec. 4101.
				Redesignations.
				Sec. 4102. Improving literacy
				instruction and student achievement.
				Sec. 4103. Improving science,
				technology, engineering, and math instruction and student
				achievement.
				Sec. 4104. Increasing access to
				a well-rounded education.
				Sec. 4105. Successful, safe,
				and healthy students.
				Sec. 4106. 21st Century
				Community Learning Centers.
				Sec. 4107. Promise
				neighborhoods.
				Sec. 4108. Parent and family
				information and resource centers.
				Sec. 4108. Programs of national
				significance.
				TITLE V—Promoting
				innovation
				Sec. 5001. Promoting
				innovation.
				Part A—Race to the Top
				Sec. 5101. Race to the
				Top.
				Part B—Investing in
				innovation
				Sec. 5201. Investing in
				innovation.
				Part C—Magnet schools
				assistance
				Sec. 5301. Findings and
				purpose.
				Sec. 5302. Program
				authorized.
				Sec. 5303. Applications and
				requirements.
				Sec. 5304.
				Priority.
				Sec. 5305. Use of
				funds.
				Sec. 5306.
				Limitations.
				Sec. 5307.
				Evaluations.
				Sec. 5308. Availability of
				funds for grants to agencies not previously assisted.
				Part D—Public charter
				schools
				Sec. 5401. Public charter
				schools.
				Part E—Voluntary public school
				choice
				Sec. 5501. Voluntary public
				school choice.
				TITLE VI—Promoting flexibility;
				rural education
				Sec. 6101. Promoting
				flexibility.
				Sec. 6102. Rural
				education.
				Sec. 6103. General
				provisions.
				TITLE VII—Indian, Native
				Hawaiian, and Alaska Native education
				Part A—Indian
				education
				Sec. 7101. Purpose.
				SUBPART 1—Formula grants to
				local educational agencies
				Sec. 7111. Formula grant
				purpose.
				Sec. 7112. Grants to local
				educational agencies, tribes, and tribal organizations.
				Sec. 7113. Amount of
				grants.
				Sec. 7114.
				Applications.
				Sec. 7115. Authorized services
				and activities.
				Sec. 7116. Integration of
				services authorized.
				Sec. 7117. Student eligibility
				forms.
				SUBPART 2—Special programs and
				projects to improve educational opportunities for Indian children and
				youth
				Sec. 7121 Special programs and
				projects to improve educational opportunities for Indian children and
				youth.
				Sec. 7122. Improvement of
				educational opportunities for Indian children and youth.
				Sec. 7123. Professional
				development for teachers and education professionals.
				SUBPART 3—National
				activities
				Sec. 7131. National
				activities.
				SUBPART 4—Federal
				Administration
				Sec. 7141. National Advisory
				Council on Indian Education.
				SUBPART 5—Definitions;
				authorization of appropriations
				Sec. 7151. Definitions;
				authorization of appropriations.
				Part B—Native Hawaiian education;
				Alaska Native education
				Sec. 7201. Native Hawaiian
				education and Alaska Native education.
				SUBPART 1—Native Hawaiian
				education
				Sec. 7202.
				Findings.
				Sec. 7203.
				Purposes.
				Sec. 7204. Native Hawaiian
				Education Council.
				Sec. 7205. Program
				authorized.
				Sec. 7206. Administrative
				provisions.
				Sec. 7207.
				Definitions.
				SUBPART 2—Alaska Native
				Education
				Sec. 7301. Alaska Native
				education.
				TITLE VIII—Impact aid
				Sec. 8001. Purpose.
				Sec. 8002. Payments relating to
				Federal acquisition of real property.
				Sec. 8003. Payments for
				eligible federally connected children.
				Sec. 8004.
				Construction.
				Sec. 8005.
				Facilities.
				Sec. 8006. Federal
				administration.
				Sec. 8007.
				Definitions.
				Sec. 8008. Conforming
				amendment.
				Sec. 8009. Eligibility for
				impact aid payment.
				TITLE IX—General
				provisions
				Sec. 9101.
				Definitions.
				Sec. 9102. Unsafe school choice
				option.
				Sec. 9103. Evaluation
				authority.
				Sec. 9104. Conforming
				amendments.
				TITLE X—Commission on Effective
				Regulation and Assessment Systems for Public Schools
				Sec. 10011. Short
				title.
				Sec. 10012.
				Definitions.
				Sec. 10013. Establishment of
				Commission on Effective Regulation and Assessment Systems for Public
				Schools.
				Sec. 10014. Powers of the
				Commission.
				Sec. 10015. Duties of the
				Commission.
				Sec. 10016. Commission
				personnel matters.
				TITLE XI—Amendments to other
				laws; miscellaneous provisions
				Part A—Amendments to other
				laws
				SUBPART 1—McKinney-Vento
				Homeless Assistance Act
				Sec. 11011. Short
				title.
				Sec. 11012. Education for
				homeless children and youth.
				SUBPART 2—Advanced Research
				Projects Agency-Education
				Sec. 11021. Advanced Research
				Projects Agency-Education.
				Part B—Miscellaneous
				provisions
				Sec. 11211. Technical and
				conforming amendments.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Transition
			(a)Multi-year awardsExcept as otherwise provided in this Act,
			 the recipient of a multi-year award under the Elementary and Secondary
			 Education Act of 1965, as that Act was in effect prior to the date of enactment
			 of this Act, shall continue to receive funds in accordance with the terms of
			 that award, except that no additional funds may be awarded after September 30,
			 2012.
			(b)Planning and TransitionNotwithstanding any other provision of law,
			 a recipient of funds under the Elementary and Secondary Education Act of 1965,
			 as that Act was in effect prior to the date of enactment of this Act, may use
			 funds available to the recipient under that predecessor authority to carry out
			 necessary and reasonable planning and transition activities in order to ensure
			 an orderly implementation of programs authorized by this Act, and the
			 amendments made by this Act.
			(c)Orderly TransitionThe Secretary shall take such steps as are
			 necessary to provide for the orderly transition to, and implementation of,
			 programs authorized by this Act, and by the amendments made by this Act, from
			 programs authorized by the Elementary and Secondary Education Act of 1965, as
			 that Act was in effect prior to the date of enactment of this Act.
			5.Effective dates
			(a)In GeneralExcept as otherwise provided in this Act,
			 this Act, and the amendments made by this Act, shall be effective upon the date
			 of enactment of this Act.
			(b)Noncompetitive ProgramsWith respect to noncompetitive programs
			 under which any funds are allotted by the Secretary of Education to recipients
			 on the basis of a formula, this Act, and the amendments made by this Act, shall
			 take effect on July 1, 2012.
			(c)Competitive ProgramsWith respect to programs that are conducted
			 by the Secretary on a competitive basis, this Act, and the amendments made by
			 this Act, shall take effect with respect to appropriations for use under those
			 programs for fiscal year 2012.
			(d)Impact AidWith respect to title VIII (Impact Aid),
			 this Act, and the amendments made by this Act, shall take effect with respect
			 to appropriations for use under that title for fiscal year 2012.
			6.Table of contents of the Elementary and
			 Secondary Education Act of 1965Section 2 is amended to read as
			 follows:
			
				2.Table of contentsThe table of contents for this Act is as
				follows:
					
						Sec. 1. Short
				  title.
						Sec. 2. Table of
				  contents.
						Sec. 3. Authorization of
				  appropriations.
						TITLE I—IMPROVING THE ACADEMIC
				  ACHIEVEMENT OF THE DISADVANTAGED
						Sec. 1001.
				  Purpose.
						Sec. 1002. State
				  administration and State accountability and support.
						Part A—Improving Basic Programs
				  Operated by Local Educational Agencies
						Subpart 1—Basic Program
				  Requirements
						Sec. 1111. State and local
				  requirements.
						Sec. 1112. Local educational
				  agency plans.
						Sec. 1113. Eligible school
				  attendance areas.
						Sec. 1114. Schoolwide
				  programs.
						Sec. 1115. Targeted
				  assistance schools.
						Sec. 1116. School
				  performance.
						Sec. 1117. Blue ribbon
				  schools.
						Sec. 1118. Parent and family
				  engagement.
						Sec. 1119. Qualifications for
				  teachers and paraprofessionals.
						Sec. 1120. Participation of
				  children enrolled in private schools.
						Sec. 1120A. Fiscal
				  requirements.
						Sec. 1120B. Coordination
				  requirements.
						Subpart
				  2—Allocations
						Sec. 1121. Grants for the
				  outlying areas and the Secretary of the Interior.
						Sec. 1122. Allocations to
				  States.
						Sec. 1124. Basic grants to
				  local educational agencies.
						Sec. 1124A. Concentration
				  grants to local educational agencies.
						Sec. 1125. Targeted grants to
				  local educational agencies.
						Sec. 1125AA. Adequacy of
				  funding of targeted grants to local educational agencies in fiscal years after
				  fiscal year 2001.
						Sec. 1125A. Education finance
				  incentive grant program.
						Sec. 1126. Special allocation
				  procedures.
						Sec. 1127. Carryover and
				  waiver.
						Subpart 3—Grants for State
				  Assessments and Related Activities
						Sec. 1131. Grants for state
				  assessments and related activities.
						Part B—Pathways to
				  college
						Subpart 1—Improving Secondary
				  Schools
						Sec. 1201. Secondary school
				  reform.
						Subpart 2—Accelerated
				  Learning
						Sec. 1221.
				  Purposes.
						Sec. 1222. Funding
				  distribution rule.
						Sec. 1223. Advanced Placement
				  and International Baccalaureate examination fee program.
						Sec. 1224. Advanced Placement
				  and International Baccalaureate incentive program grants.
						Sec. 1225. Supplement, not
				  supplant.
						Sec. 1226.
				  Definitions.
						Part C—Education of Migratory
				  Children
						Sec. 1301. Program
				  purpose.
						Sec. 1302. Program
				  authorized.
						Sec. 1303. State
				  allocations.
						Sec. 1304. State
				  applications; services.
						Sec. 1305. Secretarial
				  approval; peer review.
						Sec. 1306. Comprehensive
				  needs assessment and service-delivery plan; authorized activities.
						Sec. 1307.
				  Bypass.
						Sec. 1308. National
				  activities.
						Sec. 1309. Performance
				  data.
						Sec. 1310. Evaluation and
				  study.
						Sec. 1311. State assistance
				  in determining number of migratory children.
						Sec. 1312.
				  Definitions.
						Part D—Prevention and
				  Intervention Programs for Children and Youth who are Neglected, Delinquent, or
				  At-risk
					
					
						Sec. 1401. Purpose and
				  program authorization.
						Sec. 1402. Payments for
				  programs under this part.
						Subpart 1—State Agency
				  Programs
						Sec. 1411.
				  Eligibility.
						Sec. 1412. Allocation of
				  funds.
						Sec. 1413. State reallocation
				  of funds.
						Sec. 1414. State plan and
				  State agency applications.
						Sec. 1415. Use of
				  funds.
						Sec. 1416. Institution-wide
				  projects.
						Sec. 1417. Three-year
				  programs or projects.
						Sec. 1418. Transition
				  services.
						Sec. 1419. Program
				  evaluation.
						Subpart 2—Local Agency
				  Programs
						Sec. 1421.
				  Purpose.
						Sec. 1422. Programs operated
				  by local educational agencies.
						Sec. 1423. Local educational
				  agency applications.
						Sec. 1424. Uses of
				  funds.
						Sec. 1425. Program
				  requirements for correctional facilities receiving funds under this
				  section.
						Sec. 1426.
				  Accountability.
						Subpart 3—General
				  Provisions
						Sec. 1431. Program
				  evaluations.
						Sec. 1432.
				  Definitions.
						Part E—Educational stability of
				  children in foster care
						Sec. 1501. Educational
				  stability of children in foster care.
						Sec. 1502.
				  Definitions.
						Part F—General
				  Provisions
						Sec. 1601. Federal
				  regulations.
						Sec. 1602. Agreements and
				  records.
						Sec. 1603. State
				  administration.
						Sec. 1604. Local educational
				  agency spending audits.
						Sec. 1605. Prohibition
				  against Federal mandates, direction, or control.
						Sec. 1606. Rule of
				  construction on equalized spending.
						Sec. 1607. State report on
				  dropout data.
						Sec. 1608. Regulations for
				  sections 1111 and 1116.
						TITLE II—SUPPORTING EXCELLENT
				  TEACHERS AND PRINCIPALS 
						Part A—Continuous Improvement
				  and Support for Teachers and Principals
						Sec. 2101.
				  Purpose.
						Sec. 2102.
				  Definitions.
						Subpart 1—Grants to
				  States
						Sec. 2111. Allotments to
				  States.
						Sec. 2112. State
				  applications.
						Sec. 2113. State use of
				  funds.
						Subpart 2—Subgrants to Local
				  Educational Agencies
						Sec. 2121. Allocations to
				  local educational agencies.
						Sec. 2122. Local applications
				  and needs assessment.
						Sec. 2123. Local use of
				  funds.
						Subpart 3—National leadership
				  activities
						Sec. 2131. National
				  leadership activities.
						Subpart
				  4—Accountability
						Sec. 2141.
				  Accountability.
						Subpart 5—Principal
				  Recruitment and Training
						Sec. 2151. Principal
				  recruitment and training grant program.
						Part B—Teacher Pathways to the
				  Classroom
						Sec. 2201. Teacher
				  Pathways.
						Part C—Teacher Incentive Fund
				  Program
						Sec. 2301. Purposes;
				  definitions.
						Sec. 2302. Teacher incentive
				  fund grants.
						Part D—Achievement through
				  Technology and Innovation
						Sec. 2401. Short
				  title.
						Sec. 2402. Purposes and
				  goals.
						Sec. 2403.
				  Definitions.
						Sec. 2404. Allocation of
				  funds; limitation; trigger.
						Subpart 1—State and Local
				  Grants
						Sec. 2411. Allotment and
				  reallotment.
						Sec. 2412. Use of allotment
				  by State.
						Sec. 2413. State
				  applications.
						Sec. 2414. State
				  activities.
						Sec. 2415. Local
				  applications.
						Sec. 2416. Local
				  activities.
						Subpart 2—State Competitive
				  Grants
						Sec. 2421. State competitive
				  grants.
						Subpart 3—Internet
				  Safety
						Sec. 2431. Internet
				  safety.
						TITLE III—LANGUAGE INSTRUCTION
				  FOR ENGLISH LEARNERS AND IMMIGRANT STUDENTS
						Part A—English Language
				  Acquisition, Language Enhancement, and Academic Achievement Act
						Sec. 3101. Short
				  title.
						Sec. 3102.
				  Purposes.
						Subpart 1—Grants and
				  Subgrants for English Language Acquisition and Language Enhancement
						Sec. 3111. Formula grants to
				  States.
						Sec. 3112. Native American
				  and Alaska Native children in school.
						Sec. 3113. State educational
				  agency plans.
						Sec. 3114. Within-State
				  allocations.
						Sec. 3115. Subgrants to
				  eligible entities.
						Sec. 3116. Local
				  plans.
						Subpart 2—Accountability and
				  Administration
						Sec. 3121.
				  Evaluations.
						Sec. 3122. Reporting
				  requirements.
						Sec. 3123. Coordination with
				  related programs.
						Sec. 3124. Rules of
				  construction.
						Sec. 3125. Legal authority
				  under State law.
						Sec. 3126. Civil
				  rights.
						Sec. 3127. Programs for
				  Native Americans and Puerto Rico.
						Sec. 3128.
				  Prohibition.
						Subpart 3—National
				  Activities
						Sec. 3131. Professional
				  development grants.
						Sec. 3132. Commission on
				  Assessment of English Learners.
						Part B—General
				  Provisions
						Sec. 3201.
				  Definitions.
						Sec. 3202. Parental
				  notification.
						Sec. 3203. National
				  Clearinghouse.
						Sec. 3204.
				  Regulations.
						TITLE IV—SUPPORTING SUCCESSFUL,
				  WELL-ROUNDED STUDENTS
						Part A—Improving literacy
				  instruction and student achievement
						Sec. 4101. Short
				  title.
						Sec. 4102.
				  Purposes.
						Sec. 4103.
				  Definitions.
						Sec. 4104. Program
				  authorized.
						Sec. 4105. State planning
				  grants.
						Sec. 4106. State
				  implementation grants.
						Sec. 4107. State
				  activities.
						Sec. 4108. Subgrants to
				  eligible entities in support of birth through kindergarten entry
				  literacy.
						Sec. 4109. Subgrants to
				  eligible entities in support of kindergarten through grade 12
				  literacy.
						Sec. 4110. National
				  evaluation, information dissemination, and technical assistance.
						Sec. 4111. Consequences of
				  insufficient progress, reporting requirements, and conflicts of
				  interest.
						Sec. 4112. Rules of
				  construction.
						Part B—Improving science,
				  technology, engineering, and mathematics instruction and student
				  achievement
						Sec. 4201.
				  Purpose.
						Sec. 4202.
				  Definitions.
						Sec. 4203. Grants;
				  allotments.
						Sec. 4204.
				  Applications.
						Sec. 4205. Authorized
				  activities.
						Sec. 4206. Performance
				  metrics; report.
						Sec. 4207.
				  Evaluation.
						Sec. 4208. Supplement not
				  supplant.
						Sec. 4209. Maintenance of
				  effort.
						Part C—Increasing access to a
				  well-rounded education
						Sec. 4301.
				  Purpose.
						Sec. 4302.
				  Definitions.
						Sec. 4303. Grant
				  program.
						Part D—Successful, safe, and
				  healthy students
						Sec. 4401.
				  Purpose.
						Sec. 4402.
				  Definitions.
						Sec. 4403.
				  Reservations.
						Sec. 4404. Successful, safe,
				  and healthy students State grants.
						Sec. 4405. Technical
				  assistance.
						Sec. 4406. Prohibited uses of
				  funds.
						Sec. 4407. Federal and State
				  nondiscrimination laws.
						Part E—21st Century Community
				  Learning Centers
						Sec. 4501. Purpose;
				  definitions.
						Sec. 4502. Allotments to
				  States.
						Sec. 4503. State
				  application.
						Sec. 4504. Local competitive
				  grant program.
						Sec. 4505. Local
				  activities.
						Part F—Promise
				  Neighborhoods
						Sec. 4601. Short
				  title.
						Sec. 4602.
				  Purpose.
						Sec. 4603.
				  Definitions.
						Subpart 1—Promise
				  Neighborhood Partnership Grants
						Sec. 4611. Program
				  authorized.
						Sec. 4612. Eligible
				  entities.
						Sec. 4613. Application
				  requirements.
						Sec. 4614. Use of
				  funds.
						Sec. 4615. Report and
				  publicly available data.
						Sec. 4616.
				  Accountability.
						Subpart 2—Promise School
				  Grants
						Sec. 4621. Program
				  authorized.
						Sec. 4622. Definition of
				  eligible entity.
						Sec. 4623. Application
				  requirements; priority.
						Sec. 4624. Use of
				  funds.
						Sec. 4625. Report and
				  publicly available data.
						Sec. 4626.
				  Accountability.
						Subpart 3—General
				  Provisions
						Sec. 4631. National
				  activities.
						Part G—Parent and family
				  information and resource centers
						Sec. 4701.
				  Purpose.
						Sec. 4702. Definition of
				  eligible entity.
						Sec. 4703. Grants
				  authorized.
						Sec. 4704.
				  Applications.
						Sec. 4705. Uses of
				  funds.
						Sec. 4706. Administrative
				  provisions.
						Part
				  H—Ready-to-Learn
						Sec. 4801.
				  Ready-to-Learn.
						Part I—Programs of National
				  Significance 
						Sec. 4901. Programs
				  authorized.
						Sec. 4902.
				  Applications.
						Sec. 4903. Program
				  requirements.
						TITLE V—PROMOTING
				  INNOVATION
						Part A—Race to the
				  Top
						Sec. 5101.
				  Purposes.
						Sec. 5102. Reservation of
				  funds.
						Sec. 5103. Race to the Top
				  program.
						Sec. 5104. Application
				  process.
						Sec. 5105. Performance
				  measures.
						Sec. 5106. Uses of
				  funds.
						Sec. 5107.
				  Reporting.
						Part B—Investing in
				  Innovation
						Sec. 5201.
				  Purposes.
						Sec. 5202.
				  Reservations.
						Sec. 5203. Program
				  authorized; length of grants; priorities.
						Sec. 5204.
				  Applications.
						Sec. 5205. Uses of
				  funds.
						Sec. 5206. Performance
				  measures.
						Sec. 5207.
				  Reporting.
						Part C—Magnet Schools
				  Assistance
						Sec. 5301. Findings and
				  purpose.
						Sec. 5302.
				  Definition.
						Sec. 5303. Program
				  authorized.
						Sec. 5304.
				  Eligibility.
						Sec. 5305. Applications and
				  requirements.
						Sec. 5306.
				  Priority.
						Sec. 5307. Use of
				  funds.
						Sec. 5308.
				  Prohibition.
						Sec. 5309.
				  Limitations.
						Sec. 5310.
				  Evaluations.
						Sec. 5311. Availability of
				  funds for grants to agencies not previously assisted.
						Part D—Public Charter
				  Schools
						Sec. 5401.
				  Purpose.
						Sec. 5402. Distribution of
				  funds.
						Subpart 1—Successful Charter
				  Schools Program
						Sec. 5411.
				  Definitions.
						Sec. 5412. Program
				  authorized.
						Sec. 5413.
				  Applications.
						Sec. 5414. Selection
				  criteria; priority.
						Sec. 5415. Uses of
				  funds.
						Sec. 5416.
				  Subgrants.
						Sec. 5417. Performance
				  measures; reports.
						Sec. 5418. Federal formula
				  allocation during first year and for successive enrollment
				  expansions.
						Sec. 5419. Records
				  transfer.
						Sec. 5420. National
				  activities.
						Subpart 2—Charter School
				  Facility Acquisition, Construction, and Renovation
						Sec. 5431.
				  Purpose.
						Sec. 5432.
				  Definitions.
						Sec. 5433. Grants to eligible
				  entities.
						Sec. 5434. Charter school
				  objectives.
						Sec. 5435. Applications;
				  selection criteria.
						Sec. 5436. Reserve
				  account.
						Sec. 5437. Limitation on
				  administrative costs.
						Sec. 5438. Audits and
				  reports.
						Sec. 5439. No full faith and
				  credit for grantee obligations.
						Sec. 5440. Recovery of
				  funds.
						Part E—Voluntary Public School
				  Choice Programs
						Sec. 5501.
				  Grants.
						Sec. 5502. Uses of
				  funds.
						Sec. 5503.
				  Applications.
						Sec. 5504.
				  Priorities.
						Sec. 5505. Requirements and
				  voluntary participation.
						Sec. 5506.
				  Evaluations.
						Sec. 5507.
				  Definitions.
						TITLE VI—PROMOTING FLEXIBILITY;
				  RURAL EDUCATION
						Part
				  A—Transferability
						Sec. 6101. Transferability of
				  funds.
						Part B—Rural Education
				  Initiative
						Sec. 6201. Short
				  title.
						Sec. 6202.
				  Purpose.
						Subpart 1—Small, Rural School
				  Achievement Program
						Sec. 6211. Program
				  authorized.
						Sec. 6212. Academic
				  achievement assessments.
						Subpart 2—Rural and
				  Low-Income School Program
						Sec. 6221. Program
				  authorized.
						Sec. 6222. Uses of
				  funds.
						Sec. 6223.
				  Applications.
						Sec. 6224.
				  Accountability.
						Subpart 3—General
				  Provisions
						Sec. 6231. Choice of
				  participation.
						Sec. 6232. Annual average
				  daily attendance determination.
						Sec. 6233. Supplement, not
				  supplant.
						Sec. 6234. Rule of
				  construction.
						TITLE VII—INDIAN, NATIVE
				  HAWAIIAN, AND ALASKA NATIVE EDUCATION
						Part A—Indian
				  Education
						Sec. 7101. Statement of
				  policy.
						Sec. 7102.
				  Purpose.
						Subpart 1—Formula Grants to
				  Local Educational Agencies
						Sec. 7111.
				  Purpose.
						Sec. 7112. Grants to local
				  educational agencies and tribes.
						Sec. 7113. Amount of
				  grants.
						Sec. 7114.
				  Applications.
						Sec. 7115. Authorized
				  services and activities.
						Sec. 7116. Integration of
				  services authorized.
						Sec. 7117. Student
				  eligibility forms.
						Sec. 7118.
				  Payments.
						Sec. 7119. State educational
				  agency review.
						Subpart 2—Special Programs
				  and Projects To Improve Educational Opportunities for Indian Children and
				  Youth
						Sec. 7121. Improvement of
				  educational opportunities for Indian children and youth.
						Sec. 7122. Professional
				  development for teachers and education professionals.
						Subpart 3—National
				  Activities
						Sec. 7131. National research
				  activities.
						Sec. 7132. Improvement of
				  academic success for students through Native American language.
						Sec. 7133. Improving State
				  and tribal educational agency collaboration.
						Subpart 4—Federal
				  Administration
						Sec. 7141. National Advisory
				  Council on Indian Education.
						Sec. 7142. Peer
				  review.
						Sec. 7143. Preference for
				  Indian applicants.
						Sec. 7144. Minimum grant
				  criteria.
						Subpart
				  5—Definitions
						Sec. 7151.
				  Definitions.
						Part B—Native Hawaiian
				  Education; Alaska Native Education 
						Subpart 1—Native Hawaiian
				  Education
						Sec. 7201. Short
				  title.
						Sec. 7202.
				  Findings.
						Sec. 7203.
				  Purposes.
						Sec. 7204. Native Hawaiian
				  Education Council.
						Sec. 7205. Program
				  authorized.
						Sec. 7206. Administrative
				  provisions.
						Sec. 7207.
				  Definitions.
						Subpart 2—Alaska Native
				  Education
						Sec. 7301. Short
				  title.
						Sec. 7302.
				  Findings.
						Sec. 7303.
				  Purposes.
						Sec. 7304. Program
				  authorized.
						Sec. 7305. Administrative
				  provisions.
						Sec. 7306.
				  Definitions.
						TITLE VIII—IMPACT
				  AID
						Sec. 8001.
				  Purpose.
						Sec. 8002. Payments relating
				  to Federal acquisition of real property.
						Sec. 8003. Payments for
				  eligible federally connected children.
						Sec. 8004. Policies and
				  procedures relating to children residing on Indian lands.
						Sec. 8005. Application for
				  payments under sections 8002 and 8003.
						Sec. 8007.
				  Construction.
						Sec. 8008.
				  Facilities.
						Sec. 8009. State
				  consideration of payments in providing State aid.
						Sec. 8010. Federal
				  administration.
						Sec. 8011. Administrative
				  hearings and judicial review.
						Sec. 8012. Forgiveness of
				  overpayments.
						Sec. 8013.
				  Definitions.
						TITLE IX—GENERAL
				  PROVISIONS
						Part A—Definitions
						Sec. 9101.
				  Definitions.
						Sec. 9102. Applicability of
				  title.
						Sec. 9103. Applicability to
				  Bureau of Indian Affairs operated schools.
						Part B—Flexibility in the use of
				  Administrative and Other Funds
						Sec. 9201. Consolidation of
				  State administrative funds for elementary and secondary education
				  programs.
						Sec. 9202. Single local
				  educational agency States.
						Sec. 9203. Consolidation of
				  funds for local administration.
						Sec. 9204. Consolidated
				  set-aside for Department of the Interior funds.
						Part C—Coordination of Programs;
				  Consolidated State and Local Plans and Applications
						Sec. 9301.
				  Purpose.
						Sec. 9302. Optional
				  consolidated State plans or applications.
						Sec. 9303. Consolidated
				  reporting.
						Sec. 9304. General
				  applicability of State educational agency assurances.
						Sec. 9305. Consolidated local
				  plans or applications.
						Sec. 9306. Other general
				  assurances.
						Part D—Waivers
						Sec. 9401. Waivers of
				  statutory and regulatory requirements.
						Part E—Uniform
				  Provisions
						Subpart 1—Private Schools
				  
						Sec. 9501. Participation by
				  private school children and teachers.
						Sec. 9502. Standards for
				  by-pass.
						Sec. 9503. Complaint process
				  for participation of private school children.
						Sec. 9504. By-pass
				  determination process.
						Sec. 9505. Prohibition
				  against funds for religious worship or instruction.
						Sec. 9506. Private,
				  religious, and home schools.
						Subpart 2—Other
				  Provisions
						Sec. 9521. Maintenance of
				  effort.
						Sec. 9522. Prohibition
				  regarding State aid.
						Sec. 9523. Privacy of
				  assessment results.
						Sec. 9524. School
				  prayer.
						Sec. 9525. Equal access to
				  public school facilities.
						Sec. 9526. General
				  prohibitions.
						Sec. 9527. Prohibitions on
				  Federal Government and use of Federal funds.
						Sec. 9528. Armed Forces
				  recruiter access to students and student recruiting information.
						Sec. 9529. Prohibition on
				  federally sponsored testing.
						Sec. 9530. Limitations on
				  national testing or certification for teachers.
						Sec. 9531. Prohibition on
				  nationwide database.
						Sec. 9532. Unsafe school
				  choice option.
						Sec. 9533. Prohibition on
				  discrimination.
						Sec. 9534. Civil
				  rights.
						Sec. 9535.
				  Rulemaking.
						Sec. 9536.
				  Severability.
						Subpart 3—Teacher Liability
				  Protection
						Sec. 9541. Short
				  title.
						Sec. 9542.
				  Purpose.
						Sec. 9543.
				  Definitions.
						Sec. 9544.
				  Applicability.
						Sec. 9545. Preemption and
				  election of State nonapplicability.
						Sec. 9546. Limitation on
				  liability for teachers.
						Sec. 9547. Allocation of
				  responsibility for noneconomic loss.
						Sec. 9548. Effective
				  date.
						Part F—Evaluations
						Sec. 9601. Evaluation
				  authority.
						Part G—Miscellaneous
				  Provisions
						Subpart 1—Gun
				  Possession
						Sec. 9701. Gun-free
				  requirements.
						Subpart 2—Environmental
				  Tobacco Smoke
						Sec. 9721. Short
				  title.
						Sec. 9722.
				  Definitions.
						Sec. 9723. Nonsmoking policy
				  for children's services.
						Sec. 9724.
				  Preemption.
					
				.
		7.Authorization of
			 appropriationsThe Act (20
			 U.S.C. 6301 et seq.) is amended by inserting after section 2 the
			 following:
			
				3.Authorization of appropriations
					(a)Local educational agency grants
						(1)In generalThere are authorized to be appropriated to
				carry out part A of title I (except for sections 1116(d) and 1125A and subpart
				3 of part A of such title) such sums as may be necessary for fiscal year 2012
				and each of the 4 succeeding fiscal years.
						(2)School improvement grants, national
				activities, and evaluation
							(A)In generalThere are authorized to be appropriated to
				carry out section 1116(d) such sums as may be necessary for fiscal year 2012
				and each of the 4 succeeding fiscal years.
							(B)Reservation for national
				activitiesOf the amounts
				appropriated under subparagraph (A) for a fiscal year, the Secretary shall
				reserve not more than 2 percent for the national activities described in
				section 1116(d)(6).
							(3)Education finance incentive grant
				programThere are authorized
				to be appropriated to carry out section 1125A such sums as may be necessary for
				fiscal year 2012 and each of the 4 succeeding fiscal years.
						(b)Grants for State assessments and the
				national assessment of educational progress
						(1)National assessment of educational
				progressFor the purpose of
				administering the State assessments under the National Assessment of
				Educational Progress, there are authorized to be appropriated such sums as may
				be necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						(2)State assessments and related
				activitiesFor the purpose of
				carrying out assessment and related activities under subpart 3 of part A of
				title I, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2012 and each of the 4 succeeding fiscal years.
						(c)Pathways to collegeFor the purposes of carrying out part B of
				title I, Pathways to College, there are authorized to be appropriated such sums
				as may be necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
					(d)Education of migratory
				childrenFor the purposes of
				carrying out part C of title I, Education of Migratory Children, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(e)Neglected and delinquentFor the purposes of carrying out part D of
				title I, Prevention and Intervention Programs for Children and Youth Who Are
				Neglected, Delinquent, or At-risk, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(f)Continuous improvement and support for
				teachers and principals
						(1)In generalFor the purposes of carrying out subparts
				1, 2, 3, and 4 of part A of title II, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
						(2)Principal recruitment and
				trainingFor the purposes of
				carrying out subpart 5 of part A of title II, Principal Recruitment and
				Training, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2012 and each of the 4 succeeding fiscal years.
						(g)Teacher Pathways to the
				ClassroomFor the purposes of
				carrying out part B of title II, Teacher Pathways to the Classroom, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(h)Teacher incentive fundFor the purposes of carrying out part C of
				title II, Teacher Incentive Fund, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(i)Achievement through Technology and
				InnovationFor the purposes
				of carrying out part D of title II, Achievement through Technology and
				Innovation, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
					(j)English Learners and Immigrant
				StudentsFor the purposes of
				carrying out title III, Language and Academic Content Instruction for English
				Learners and Immigrant Students, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(k)Improving literacy instruction and student
				achievementFor the purposes
				of carrying out part A of title IV, Improving Literacy Instruction and Student
				Achievement, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
					(l)Improving Science, Technology, Engineering,
				and Mathematics Instruction and Student AchievementFor the purposes of carrying out part B of
				title IV, Improving Science, Technology, Engineering, and Mathematics
				Instruction and Student Achievement, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(m)Increasing access to a well-rounded
				educationFor the purposes of
				carrying out part C of title IV, Increasing Access to a Well-Rounded Education,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2012 and each of the 4 succeeding fiscal years.
					(n)Successful, Safe, and Healthy
				StudentsFor the purposes of
				carrying out part D of title IV, Successful, Safe, and Healthy Students, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(o)21st Century Community Learning
				CentersFor the purposes of
				carrying out part E of title IV, 21st Century Community Learning Centers, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(p)Promise NeighborhoodsFor the purposes of carrying out part F of
				title IV, Promise Neighborhoods, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(q)Parent and Family Information and Resource
				CentersFor the purposes of
				carrying out part G of title IV, Parent and Family Information and Resource
				Centers, there are authorized to be appropriated such sums as may be necessary
				for fiscal year 2012 and each of the 4 succeeding fiscal years.
					(r)Ready
				to LearnFor the purposes of
				carrying out part H of title IV, Ready to Learn, there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2012 and each of the
				4 succeeding fiscal years.
					(s)Programs of national
				significanceFor the purposes
				of carrying out part I of title IV, Programs of National Significance, there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(t)Race to the TopFor the purposes of carrying out part A of
				title V, Race to the Top, there are authorized to be appropriated such sums as
				may be necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
					(u)Investing in InnovationFor the purposes of carrying out part B of
				title V, Investing in Innovation, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(v)Magnet Schools AssistanceFor the purposes of carrying out part C of
				title V, Magnet Schools Assistance, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(w)Public charter schoolsFor the purposes of carrying out part D of
				title V, Public Charter Schools, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
					(x)Voluntary public school
				choiceFor the purposes of
				carrying out part E of title V, Voluntary Public School Choice, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(y)Rural education achievement
				programFor the purposes of
				carrying out part B of title VI, Rural Education Achievement Program, there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each of the 4 succeeding fiscal years.
					(z)Indian, native hawaiian, and Alaska native
				education
						(1)In GeneralFor the purposes of carrying out title VII,
				Indian, Native Hawaiian, and Alaska Native Education, there are authorized to
				be appropriated such sums as may be necessary for fiscal year 2012 and each of
				the 4 succeeding fiscal years.
						(2)Alaska Native programsThere are authorized to be appropriated to
				carry out section 7304 such sums as may be necessary for fiscal year 2012 and
				each of the 5 succeeding fiscal years.
						(aa)Impact aidFor the purposes of carrying out title
				VIII, Impact Aid, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						(1)Payments for Federal acquisition of real
				propertyFor the purpose of
				making payments under section 8002, there are authorized to be appropriated
				such sums as may be necessary for fiscal year 2012 and each of the 4 succeeding
				fiscal years.
						(2)Basic payments; payments for heavily
				impacted local educational agenciesFor the purpose of making payments under
				section 8003(b), there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						(3)Payments for children with
				disabilitiesFor the purpose
				of making payments under section 8003(d), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2012 and each of the
				4 succeeding fiscal years.
						(4)ConstructionFor the purpose of carrying out section
				8007, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2012 and each of the 4 succeeding fiscal years.
						(5)Facilities maintenanceFor the purpose of carrying out section
				8008, there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2012 and each of the 4 succeeding fiscal
				years.
						.
		IEnsuring college and career readiness for
			 all students
			1001.PurposeSection 1001 (20 U.S.C. 6301) is amended to
			 read as follows:
				
					1001.PurposeThe purpose of this title is to ensure that
				every child has a fair, equal, and significant opportunity to obtain a
				high-quality education, succeed from the earliest grades, and graduate from
				high school ready for college, career, and citizenship. This purpose can be
				accomplished by—
						(1)setting high expectations for children to
				graduate college and career ready from high school;
						(2)supporting high-quality teaching that uses
				student achievement data, professional collaboration, meaningful feedback,
				effective technologies, student engagement, multi-tiered systems of support,
				and other evidence-based practices to continuously improve instruction and
				encourage new models of teaching and learning;
						(3)removing barriers to, and encouraging State
				and local innovation and leadership in, education based on the evaluation of
				success and continuous improvement, especially in providing excellent
				instruction, high-quality assessments, meaningful accountability,
				evidence-based supports and interventions in underperforming schools, highly
				effective educators, a well-rounded education, and other key factors for
				success;
						(4)providing additional resources and supports
				to meet the needs of disadvantaged students, including children from low-income
				families and those attending high-poverty schools, English learners, migratory
				children, children with disabilities, Indian children, and neglected or
				delinquent children;
						(5)focusing on increasing student achievement
				and closing achievement gaps, especially achievement gaps between minority and
				nonminority students and between disadvantaged children and their more
				advantaged peers;
						(6)removing barriers and promoting integration
				across all levels of education, and across Federal education programs;
						(7)streamlining Federal requirements to reduce
				burdens on States, districts local educational agencies, schools, and
				educators; and
						(8)strengthening parental engagement and
				coordination of student, family, and community supports to promote student
				success.
						.
			1002.State reservationsTitle I (20 U.S.C. 6301 et seq.) is
			 amended—
				(1)by striking sections 1002 and 1003;
				(2)by redesignating section 1004 as section
			 1002; and
				(3)in section 1002 (as redesignated by
			 paragraph (2))—
					(A)in the section heading, by inserting
			 and State accountability and
			 support before the period at the end;
					(B)by redesignating paragraphs (1) and (2) of
			 subsection (a) as subparagraphs (A) and (B), respectively, and by aligning the
			 margins of such subparagraphs with the margins of subparagraph (A) of section
			 1111(a)(1);
					(C)by redesignating subsection (b) as
			 paragraph (2) of subsection (a), and by aligning the margins of such paragraph
			 with the margins of paragraph (1) of section 1111(a);
					(D)by striking In general.—Except as provided
			 in subsection (b) and inserting the
			 following:
						
							State administration.—(1)In generalExcept as provided in paragraph
				(2)
							; 
					(E)in subsection (a)(2), as redesignated by
			 subparagraph (C), by striking subsection (a)(1) and inserting
			 paragraph (1)(A); and
					(F)by adding at the end the following:
						
							(b)Accountability and support
								(1)In generalEach State may reserve not more than 4
				percent of the amount the State receives under subpart 2 of part A to carry out
				paragraph (2) and to carry out the State and local educational agency
				responsibilities under section 1116, which may include carrying out a statewide
				system of technical assistance and support for local educational
				agencies.
								(2)UsesOf the amount reserved under paragraph (1)
				for any fiscal year, the State educational agency—
									(A)shall use not less than 90 percent of that
				amount by allocating such sums directly to local educational agencies for
				activities required under section 1116; or
									(B)may, with the approval of the local
				educational agency, directly provide for such activities or arrange for their
				provision through other entities such as educational service agencies.
									(3)PriorityThe State educational agency, in allocating
				funds to local educational agencies under this subsection, shall give priority
				to local educational agencies that—
									(A)serve the lowest-achieving schools,
				including schools identified under subsection (b) or (c) of section
				1116;
									(B)demonstrate the greatest need for such
				funds; and
									(C)demonstrate the strongest commitment to
				ensuring that such funds are used to enable the lowest-achieving schools to
				improve student achievement and outcomes.
									(4)Unused fundsIf, after consultation with local
				educational agencies in the State, the State educational agency determines that
				the amount of funds reserved to carry out this subsection is greater than the
				amount needed to provide the assistance described in this subsection, the State
				educational agency shall allocate the excess amount to local educational
				agencies in accordance with—
									(A)the relative allocations the State
				educational agency made to those agencies for that fiscal year under subpart 2
				of part A; or
									(B)section 1126(c).
									(5)Special ruleNotwithstanding any other provision of this
				subsection, the amount of funds reserved by the State educational agency under
				this subsection in any fiscal year shall not decrease the amount of funds each
				local educational agency receives under subpart 2 of part A below the amount
				received by such local educational agency under such subpart for the preceding
				fiscal year.
								(6)ReportingEach State educational agency shall make
				publicly available a list of those schools that have received funds or services
				pursuant to this subsection and the percentage of students from each such
				school from families with incomes below the poverty
				line.
								.
					AImproving the academic achievement of the
			 disadvantaged
				1111.State and local requirementsSection 1111 (20 U.S.C. 6301) is amended to
			 read as follows:
					
						1111.State and local requirements
							(a)Academic standards, academic assessments,
				and accountability requirements
								(1)Requirements for college and career ready
				State standardsIn order to
				receive a grant under this part, each State shall demonstrate that the State
				meets the following requirements:
									(A)College and career ready aligned standards
				for reading or language arts and mathematics
										(i)In generalThe State shall—
											(I)not later than December 31, 2013, adopt
				college and career ready academic content standards in reading or language
				arts, and mathematics, that meet the requirements of clauses (ii) and (iii);
				and
											(II)not later than the beginning of the
				2015–2016 school year, adopt college and career ready student academic
				achievement standards in reading or language arts, and mathematics, that meet
				the requirements of clauses (ii) and (iv).
											(ii)Alignment of college and career ready
				standardsEach State plan
				shall demonstrate that the State has adopted college and career ready academic
				content standards and college and career ready student academic achievement
				standards that are aligned with—
											(I)academic coursework, without the need for
				remediation, at public institutions of higher education in the State;
											(II)relevant State career and technical
				education standards; and
											(III)appropriate career skills.
											(iii)Requirements for academic content
				standardsCollege and career
				ready academic content standards shall—
											(I)be used by the State, and by local
				educational agencies, public elementary schools, and public secondary schools
				in the State to carry out the requirements of this part;
											(II)be the same standards that the State
				applies to all public elementary and secondary schools and students in the
				State;
											(III)include the same knowledge, skills, and
				levels of achievement expected of all elementary and secondary school students
				in the State; and
											(IV)be evidence-based and include rigorous
				content and skills.
											(iv)Requirements for student academic
				achievement standardsCollege
				and career ready student academic achievement standards for a subject
				shall—
											(I)be aligned with the State's academic
				content standards described in clause (iii); and
											(II)establish levels of performance (at a
				minimum, basic, on-track, and advanced levels) that determine how well students
				are mastering the material in the State academic content standards.
											(v)MethodA State may meet the requirements in this
				subparagraph individually or through a consortium with 1 or more other
				States.
										(vi)No requirement to submit standards to the
				SecretaryA State shall not
				be required to submit the State's college and career ready academic content
				standards or the State's college and career ready student academic achievement
				standards to the Secretary for review or approval.
										(B)Science standardsA State—
										(i)shall demonstrate that the State has
				adopted, by not later than December 31, 2013, statewide academic content
				standards and student academic achievement standards in science that are
				aligned with the knowledge and skills needed to be college and career ready, as
				described in subparagraph (A)(ii);
										(ii)shall not be required to submit such
				standards to the Secretary; and
										(iii)may choose to use such standards as part of
				the State's accountability system under paragraph (3), if such standards meet
				the requirements of clauses (ii) through (iv) of subparagraph (A).
										(C)Standards for other subjectsIf a State adopts high-quality academic
				content standards and student academic achievement standards in subjects other
				than reading or language arts, mathematics, and science, such State may choose
				to use such standards as part of the State's accountability system, consistent
				with section 1116.
									(D)Alternate academic achievement standards
				for students with the most significant cognitive disabilitiesThe State may, through a documented and
				validated standards-setting process, adopt alternate academic achievement
				standards in any subject included in the State's accountability system under
				paragraph (3) for students with the most significant cognitive disabilities,
				if—
										(i)the determination about whether the
				achievement of an individual student should be measured against such standards
				is made separately for each student in each subject being assessed; and
										(ii)such alternate academic achievement
				standards—
											(I)are aligned with the State academic content
				standards required under this paragraph for the subject;
											(II)provide access to the general curriculum
				and the student academic achievement standards required under this paragraph
				for such subject; and
											(III)reflect professional judgment as to the
				highest possible standards achievable by such student.
											(E)English language proficiency
				standardsA State shall, not
				later than December 31, 2014, adopt high-quality English language proficiency
				standards that—
										(i)are aligned with the State’s academic
				content standards in reading or language arts under subparagraph (A) so that
				achieving English language proficiency, as measured by the State's English
				language proficiency standards, indicates a sufficient knowledge of English to
				allow the State to validly and reliably measure the student’s achievement on
				the State’s reading or language arts student academic achievement
				standards;
										(ii)ensure proficiency in English for each of
				the domains of speaking, listening, reading, and writing;
										(iii)address the different proficiency levels of
				English learners; and
										(iv)are updated, not later than 1 year after
				the State adopts any new academic content standards in reading or language arts
				under this paragraph, in order to align the English language proficiency
				standards with the new content standards.
										(F)No Federal controlNothing in this section shall be construed
				to authorize an officer or employee of the Federal Government to mandate,
				direct, or control a State's academic content standards or student academic
				achievement standards developed in accordance with this section.
									(G)Existing standardsNothing in this part shall prohibit a State
				from revising, consistent with this section, any standard adopted under this
				part before, on, or after the date of enactment of the
				Elementary and Secondary Education
				Reauthorization Act of 2011.
									(2)Academic assessments
									(A)State assessmentsThe State plan shall demonstrate that the
				State educational agency, in consultation with local educational agencies,
				shall, beginning not later than the beginning of the 2015–2016 school year,
				adopt and implement statewide assessments that—
										(i)include statewide assessments in reading or
				language arts, and mathematics, annually for grades 3 through 8 and not less
				frequently than once during grades 10 through 12, that—
											(I)are aligned with the State’s academic
				content standards in such subjects under paragraph (1)(A);
											(II)are administered to all public elementary
				and secondary school students in the State;
											(III)measure individual academic
				achievement;
											(IV)in the case of a State described in
				subsection (b)(1)(B), measure individual student growth, including measuring
				whether students are attaining growth in accordance with clauses (i) and (ii)
				of such subsection; and
											(V)may, at the State's choosing—
												(aa)be administered through a single summative
				assessment each year; or
												(bb)be administered through multiple statewide
				assessments during the course of the year if the State can demonstrate to the
				Secretary’s satisfaction that the results of these multiple assessments, taken
				in their totality, provide a summative score that provides valid and reliable
				information on whether students are on track to college and career readiness in
				reading or language arts, and mathematics;
												(ii)include statewide assessments in science,
				not less than once during each of the grade spans of grades 3 through 5, 6
				through 9, and 10 through 12, that measure—
											(I)student achievement relative to the State’s
				science student academic achievement standards under paragraph (1)(B);
											(II)individual academic achievement; and
											(III)in the case of a State described in
				subsection (b)(1)(B), individual student growth, including measuring whether
				students are attaining growth in accordance with clauses (i) and (ii) of such
				subsection;
											(iii)include the English language proficiency
				assessments and any alternate assessments described in subparagraphs (D) and
				(E), respectively; and
										(iv)at the discretion of the State, measure the
				proficiency of students in the other academic subjects for which the State has
				adopted academic content standards and student academic achievement standards
				under paragraph (1)(C).
										(B)Requirements for assessmentsThe assessments administered under this
				paragraph shall—
										(i)be the same academic assessments used to
				measure the achievement of all students;
										(ii)be used only for purposes for which such
				assessments are valid and reliable, and be consistent with relevant, nationally
				recognized professional and technical standards;
										(iii)be used only if the State educational
				agency provides to the Secretary evidence that the assessments used are of
				adequate technical quality for each purpose required under this Act and are
				consistent with the requirements of this section, which evidence the Secretary
				may make public;
										(iv)involve multiple measures of student
				academic achievement, including measures that assess higher-order thinking
				skills and understanding;
										(v)provide for—
											(I)the participation in such assessments of
				all students;
											(II)the reasonable adaptations for children
				with disabilities necessary to measure the academic achievement of such
				children in a subject, relative to the State academic content standards and
				State student academic achievement standards under paragraph (1) for such
				subject; and
											(III)the valid and reliable accommodations for
				children with disabilities necessary to measure the academic achievement of
				such children in a subject, relative to the State academic content standards
				and State student academic achievement standards under paragraph (1) for such
				subject; and
											(IV)the inclusion of English learners, who
				shall be assessed in a valid and reliable manner and provided reasonable
				accommodations on assessments administered to such students under this
				paragraph, including, to the extent practicable, assessments in the language
				and form most likely to yield accurate data on what such students know and can
				do in academic content areas, until such students have achieved English
				language proficiency as determined under subparagraph (D), except that the
				State may exempt any English learner at the lowest levels of English language
				proficiency from the reading or language arts assessment for not more than 2
				years following the date of the student's first enrollment in a school in the
				United States;
											(vi)notwithstanding clause (v)(IV), include the
				academic assessment (using tests written in English) of reading or language
				arts of any student who has attended school in the United States (not including
				Puerto Rico) for 3 or more consecutive school years, except that, if the local
				educational agency determines, on a case-by-case individual basis, that
				academic assessments in another language or form would likely yield more
				accurate and reliable information on what such student knows and can do, the
				local educational agency may make a determination to assess such student in the
				appropriate language other than English for a period that does not exceed 2
				additional consecutive years, if such student has not yet reached a level of
				English language proficiency sufficient to yield valid and reliable information
				on what such student knows and can do on tests (written in English) of reading
				or language arts;
										(vii)include students who have attended schools
				in a local educational agency for a full academic year but have not attended a
				single school for a full academic year;
										(viii)produce individual student interpretive,
				descriptive, and diagnostic reports that allow parents, teachers, and
				principals to understand and address the specific academic needs of students
				and include information regarding achievement on the academic assessments
				aligned with State academic achievement standards, and that are provided to
				parents, teachers, and principals—
											(I)as soon as is practicably possible after
				the assessment is given;
											(II)in an understandable and uniform format;
				and
											(III)to the extent practicable, in a language
				that parents can understand;
											(ix)enable results to be disaggregated within
				the State, local educational agency, and school by gender, by each major racial
				and ethnic group, by English language proficiency status, by migrant status, by
				status as a student with a disability, and by economically disadvantaged
				status, except that, in the case of a local educational agency or a school,
				such disaggregation shall not be required in a case in which the results would
				reveal personally identifiable information about an individual student;
										(x)be consistent with widely accepted
				professional testing standards and objectively measure academic achievement,
				knowledge, and skills;
										(xi)not evaluate or assess personal or family
				beliefs and attitudes or publicly disclose personally identifiable
				information;
										(xii)enable itemized score analyses to be
				produced and reported, consistent with clause (ii), to local educational
				agencies and schools, so that parents, teachers, principals, and administrators
				can interpret and address the specific academic needs of students as indicated
				by the students' achievement on assessment items;
										(xiii)produce student achievement and other
				student data that can be used to inform determinations of individual principal
				and teacher effectiveness for purposes of evaluation and for determining the
				needs of principals and teachers for professional development and support;
				and
										(xiv)consistent with paragraph (3)(D), be
				administered to not less than 95 percent of all students, and not less than 95
				percent of each subgroup of students described in clause (ix), who are enrolled
				in the school.
										(C)Languages of assessmentsThe State shall identify the languages
				other than English that are present in the participating student population in
				the State and indicate, in the State's plan under subsection (b), the languages
				for which yearly student academic assessments included in the State's
				accountability system under paragraph (3) are not available and are needed. The
				State shall make every effort to develop assessments in such languages and may
				request assistance from the Secretary if linguistically accessible academic
				assessments are needed. Upon request, the Secretary shall assist with the
				identification of appropriate academic assessments in such languages, but shall
				not mandate a specific academic assessment or mode of instruction.
									(D)Assessments of English language
				proficiency
										(i)In generalEach State plan shall demonstrate that
				local educational agencies in the State will, not later than the beginning of
				the 2015–2016 school year, provide for the annual assessment of English
				language proficiency of all English learners in the schools served by the State
				educational agency.
										(ii)RequirementsThe English language proficiency assessment
				described in clause (i) shall—
											(I)be aligned with the State’s English
				language proficiency standards under paragraph (1)(E);
											(II)be designed to measure, in a valid and
				reliable manner, student progress toward, and attainment of, English language
				proficiency; and
											(III)reflect the academic language that is
				required for success on the State’s academic assessments, consistent with
				paragraph (1)(E)(iv).
											(E)Alternate assessments for students with the
				most significant cognitive disabilitiesA State may provide alternate assessments
				that are aligned with alternate academic achievement standards described in
				paragraph (1)(D) for students with the most significant cognitive disabilities,
				if the State—
										(i)establishes and monitors implementation of
				clear and appropriate guidelines for individualized education program teams (as
				defined in section 614(d)(1)(B) of the Individuals with Disabilities Education
				Act) to apply in determining, on a subject-by-subject basis, when a child’s
				significant cognitive disability justifies assessment based on alternate
				academic achievement standards;
										(ii)ensures that parents of the students whom
				the State plans to assess using alternate assessments are involved in the
				decision that their child’s academic achievement will be measured against
				alternate academic achievement standards, consistent with section
				614(d)(1)(A)(i)(VI)(bb) of the Individuals with Disabilities Education Act, and
				are informed whether participation in such assessment may preclude the student
				from completing the requirements for a regular secondary school diploma, as
				determined by the State;
										(iii)provides evidence that students with the
				most significant cognitive disabilities are, to the maximum extent practicable,
				included in the general curriculum and in assessments aligned with such
				curriculum, as described in section 601(c)(5)(A) of the Individuals with
				Disabilities Education Act;
										(iv)certifies that, consistent with section
				612(a)(16)(A) of the Individuals with Disabilities Education Act, the State’s
				regular academic assessments described in subparagraphs (A), (C), and (D) are
				universally designed to be accessible to students, including students with
				sensory, physical, and intellectual disabilities, through the provision of
				reasonable adaptations and valid and reliable accommodations that produce valid
				results;
										(v)develops, disseminates information about,
				makes available, and promotes the use of reasonable adaptations and valid and
				reliable accommodations to increase the number of students with the most
				significant cognitive disabilities participating in grade-level academic
				instruction and assessments that are aligned with grade-level academic
				standards, and promotes the use of appropriate accommodations to increase the
				number of students with the most significant cognitive disabilities who are
				tested against grade-level academic achievement standards;
										(vi)takes steps to ensure that regular and
				special education teachers and other appropriate staff know how to administer
				assessments, including how to make appropriate use of reasonable adaptations
				and valid and reliable accommodations for such assessments, for students with
				the most significant cognitive disabilities; and
										(vii)requires separate determinations about
				whether a student should be assessed using an alternate assessment for each
				subject assessed.
										(F)Adaptive assessmentsA State may develop and administer computer
				adaptive assessments as the assessments required under subparagraph (A). If a
				State develops and administers a computer adaptive assessment for such
				purposes, the assessment shall meet the requirements of this paragraph, except
				as follows:
										(i)Notwithstanding subparagraph (A)(i)(I), the
				assessment shall measure, at a minimum, whether each student is meeting or
				exceeding the on-track level of performance for the State academic content
				standards for the student's grade level, and, if the State chooses—
											(I)may measure the student's level of
				performance in the grades above or below the student's grade level; and
											(II)may be used to measure student growth using
				assessment items above and below grade level, including for purposes of
				determining if a student is attaining growth in accordance with clauses (i) and
				(ii) of subsection (b)(1)(B), as applicable.
											(ii)Subparagraph (B)(i) shall not be
				interpreted to require that all students taking the computer adaptive
				assessment be administered the same assessment items.
										(G)Reducing duplicative
				assessmentThe State shall
				include, in the State plan under subsection (b), a description of how the State
				will regularly analyze assessment and accommodations practice and use, and
				reduce duplicative assessment.
									(3)State-designed accountability
				systems
									(A)Accountability systemEach State plan shall, not later than the
				beginning of the 2013–2014 school year, demonstrate that the State educational
				agency has developed and is implementing a single, statewide accountability
				system that—
										(i)annually measures and reports on—
											(I)the achievement of students in all public
				elementary schools and secondary schools and local educational agencies in the
				State on the assessments described in paragraph (2); and
											(II)for high schools in the State, graduation
				rates;
											(ii)expects the continuous improvement of all
				public schools in the State in the academic achievement and outcomes of all
				students, including the subgroups of students described in section
				1116(b)(1)(B);
										(iii)annually identifies schools that need
				supports and interventions to prepare college and career ready students;
										(iv)provides for the improvement, through
				supports and interventions that address student needs, of all schools that are
				not identified under section 1116(b) but are low-performing or have
				low-performing subgroups of the students described in section
				1116(b)(1)(B);
										(v)develops the capacity of local educational
				agencies and schools to effectively educate their students and continuously
				improve;
										(vi)recognizes, and encourages other local
				educational agencies to replicate, the practices of local educational agencies
				and schools that are successful in effecting significant student achievement or
				student growth; and
										(vii)meets the requirements of section
				1116.
										(B)Subjects coveredThe State shall include in the
				accountability system the subjects of reading or language arts and mathematics
				and may include any other subject that the State chooses through its State
				plan, if the State has adopted academic content standards and student academic
				achievement standards under paragraph (1)(C) and assessments under paragraph
				(2)(B) for the subject.
									(C)Accountability for charter
				schoolsThe accountability
				provisions under this Act shall be overseen for public charter schools in
				accordance with State charter school law.
									(D)Students with the most significant
				cognitive disabilitiesIn
				determining the percentage of students who are on track to college and career
				readiness or, if applicable, attaining growth in accordance with clauses (i)
				and (ii) of subsection (b)(1)(B), for a subject for any purpose under this
				section or section 1116 or 1117, a State educational agency may include, for
				all schools in the State, the performance of the State's students with the most
				significant cognitive disabilities on alternate assessments as described in
				paragraph (2)(E) in the subjects included in the State’s accountability system,
				if the total number of those students in all grades assessed and for each
				subject in the accountability system who are on track to college and career
				readiness, according to those alternate assessments, does not exceed 1 percent
				of all students in the State in the grades assessed in each subject.
									(4)Transition provisionsThe Secretary shall take such steps as are
				necessary to provide for the orderly transition between the accountability
				systems required under section 1111(b)(2), as such section was in effect on the
				day before the date of enactment of the Elementary and Secondary Education Reauthorization Act of
				2011, and the new accountability systems required under this
				subsection.
								(5)Voluntary partnershipsA State may enter into a voluntary
				partnership with another State to develop and implement the academic
				assessments, academic content standards, and student academic achievement
				standards required under this section.
								(b)State plans
								(1)In generalFor any State desiring to receive a grant
				under this part, the State educational agency shall submit to the Secretary a
				plan, developed by the State educational agency in consultation with local
				educational agencies, teachers, principals, specialized instructional support
				personnel, administrators, other staff, and parents, that—
									(A)demonstrates the State's compliance with
				this section;
									(B)if the State chooses to use student growth
				as a measure of academic progress and to determine if students are on track to
				college and career readiness, describes how the State will measure student
				growth to ensure that—
										(i)a student performing below the on-track
				level of performance for the student’s grade level under subsection
				(a)(1)(A)(iv) on the academic assessment for the subject under subsection
				(a)(2) is attaining a rate of academic growth in the subject that indicates
				that the student will be on track to college and career readiness in not more
				than a specified number of years; or
										(ii)a student who is performing at or above the
				on-track level of performance for the student’s grade level on the academic
				assessment for the subject is continuing to make academic growth;
										(C)is coordinated with the State plans
				required by other programs under this Act, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Carl
				D. Perkins Career and Technical Education Act of 2006, the Head Start Act, the
				Child Care and Development Block Grant Act of 1990, and the Adult Education and
				Family Literacy Act;
									(D)provides an assurance that the State will
				continue to administer the academic assessments required under paragraphs
				(3)(A) and (7) of this subsection, as such paragraphs were in effect on the day
				before the date of enactment of the Elementary and Secondary Education Reauthorization Act of
				2011, and to include the results of such assessments in the
				State's accountability system, until the State has implemented the assessments
				required under subsection (a)(2);
									(E)provides an assurance that the State will
				participate in the biennial State academic assessments of grade 4 and grade 8
				reading and mathematics under the National Assessment of Educational Progress
				carried out under section 303(b)(2) of the National Assessment of Educational
				Progress Authorization Act if the Secretary pays the costs of administering
				such assessments;
									(F)describes the State accountability system
				under subsection (a)(3) and the State's plan for blue ribbon schools under
				section 1117 (if the State chooses to carry out such section);
									(G)describes the process the State will
				utilize to review local educational agency plans submitted pursuant to section
				1112, including the parent and family engagement plan described in section 1118
				and other provisions related to parent and family engagement;
									(H)describes the support the State will
				provide to local educational agencies for the education of homeless children
				and youths, and how such support is consistent with the requirements of
				subtitle B of title VII of the McKinney-Vento Homeless Assistance Act;
									(I)describes how the State educational agency
				has involved the committee of practitioners established under section 1603(b)
				in developing the plan and monitoring its implementation;
									(J)describes how the State educational agency
				will coordinate with the State Advisory Council on Early Childhood Education
				and Care, as appropriate;
									(K)describes how the State and State
				educational agency will comply with the requirements of section 1501, and the
				State's plan to ensure such compliance;
									(L)describes how, beginning not later than 1
				year after the date of enactment of the Elementary and Secondary Education Reauthorization Act of
				2011, and for each subsequent year—
										(i)the State educational agency will provide
				for the equitable distribution of teachers in the State within local
				educational agencies and the State using data on the percentage and
				distribution of more than 1, or an index that incorporates more than 1, of the
				categories of teachers described in subparagraph (M); and
										(ii)the State will report to the Secretary the
				percentage and distribution of teachers in the State, based on the measures
				used in the State, for each quartile of schools based on school poverty level,
				for high-minority schools, and for low-minority schools; and
										(M)describes how the State will annually
				submit to the Secretary, for each quartile of schools in the State based on
				school poverty level and for high-minority schools and low-minority schools in
				the State, data regarding the percentage and distribution of the following
				categories of teachers:
										(i)Teachers who are not classified as highly
				qualified teachers.
										(ii)Teachers who are inexperienced.
										(iii)Teachers who have not completed a teacher
				preparation program.
										(iv)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.
										(v)Where applicable, teachers who are in the
				highest or lowest rating categories of a teacher evaluation system that is
				consistent with section 2301(b)(4).
										(2)Comprehensive planA State plan submitted under paragraph (1)
				may be submitted as part of the comprehensive plan under section 9302.
								(3)Duration of the plan
									(A)In generalEach State plan shall—
										(i)remain in effect for the duration of the
				State's participation under this part; and
										(ii)be periodically reviewed and revised as
				necessary by the State educational agency to reflect changes in the State's
				strategies and programs under this part.
										(B)Additional information
										(i)Revised plansIf a State makes significant changes to its
				plan, such as adopting new State academic content standards, new State student
				achievement standards, or new academic assessments under subsection (a), the
				State shall submit a revised plan to the Secretary.
										(ii)Review of revised plansThe Secretary shall review the information
				submitted under clause (i) and may, notwithstanding paragraph (4), approve or
				disapprove changes to the State plan without undertaking the peer-review or
				hearing process described in such paragraph.
										(4)Peer review and secretarial
				approval
									(A)Secretarial dutiesThe Secretary shall—
										(i)establish a peer-review process that
				maximizes collaboration with each State to assist in the review of State
				plans;
										(ii)appoint expert individuals to the
				peer-review process who—
											(I)represent a regionally diverse
				cross-section of States;
											(II)are representative of parents, teachers,
				State educational agencies, and local educational agencies; and
											(III)are familiar with educational standards,
				assessments, accountability, the needs of persistently low-achieving schools as
				described in section 1116(c)(2), and the needs of disadvantaged students and
				other educational needs of students;
											(iii)ensure that the peer-review process
				provides timely feedback from the peer-review panel to the States, and that
				such feedback shall be made publicly available, including through electronic
				means;
										(iv)not decline approval of a State plan
				before—
											(I)offering the State an opportunity to revise
				the State plan;
											(II)providing technical assistance to the State
				to meet the requirements of this subsection and subsections (a) and (c);
				and
											(III)upon the request of a State, providing a
				hearing;
											(v)have the authority to disapprove a State
				plan for not meeting the requirements of this part, and may deny approval to a
				State plan under this subsection that was recommended by the peer-review panel
				by making available written findings of the cause for such disapproval;
										(vi)approve a State plan not later than 120
				days after its submission unless the Secretary determines that the plan does
				not meet the requirements of this section;
										(vii)if the Secretary determines that the State
				plan does not meet the requirements of this subsection and subsection (c),
				immediately notify the State in writing of such determination and the reasons
				for such determination; and
										(viii)not have the authority to require a State,
				as a condition of approval of the State plan, to include in, or delete from,
				such plan 1 or more specific elements of the State's academic content standards
				or to use specific academic assessment instruments or items.
										(B)State revisionsA State plan shall be revised by the State
				educational agency if necessary to satisfy the requirements of this
				section.
									(c)Parent and family engagementEach State plan shall include a description
				of how the State will strengthen engagement of the parents and families in
				education (referred to in this subsection as the parent and family
				engagement plan) in accordance with the following:
								(1)Statewide parent and family engagement
				strategyThe parent and
				family engagement plan shall demonstrate how the State plans to increase and
				enhance the engagement of parents and family members in education throughout
				the State, through the implementation and replication of evidence-based or
				promising practices and strategies, in order to—
									(A)increase student academic achievement and
				college and career readiness (as measured by the State academic content and
				student academic achievement standards);
									(B)provide parents and family members with the
				skills and opportunities necessary to become full partners in their child’s
				education;
									(C)improve child development;
									(D)strengthen relationships and partnerships
				among school personnel (including educators and administrators) and parents and
				family members, to support student achievement and college and career
				readiness;
									(E)improve the ability of local educational
				agencies and schools to increase the participation of parents and family
				members in school improvement strategies; and
									(F)focus the activities described in
				subparagraphs (A) through (E) in high-need local educational agencies and
				high-need schools.
									(2)Coordination; collection;
				disseminationThe parent and
				family engagement plan shall describe how the State will—
									(A)ensure maximum coordination and minimum
				duplication of efforts (which may include the designation of a parent and
				family engagement coordinator) among, at a minimum—
										(i)Federal, State, and local programs;
										(ii)the State Advisory Councils on Early
				Childhood Education and Care;
										(iii)the parent and family information and
				resource centers established under part G of title IV; and
										(iv)appropriate non-Federal entities (such as
				community-based and philanthropic organizations); and
										(B)collect and disseminate best practices and
				research on parent and family engagement strategies to—
										(i)local educational agencies, including
				high-need local educational agencies, and high-need schools in the State, such
				as through parent and family engagement academies and other leadership
				development strategies; and
										(ii)institutions of higher education and other
				organizations with a demonstrated record of success in increasing the
				engagement of parents and family members in education.
										(3)Technical assistance, training, and
				capacity-buildingThe State
				parent and family engagement plan shall describe the evidence-based technical
				assistance, professional development, or other capacity-building strategies
				that the State will provide to, at a minimum, high-need local educational
				agencies and high-need schools, which—
									(A)shall include the provision of technical
				assistance to local educational agencies that serve schools identified under
				subsection (b) or (c)(2) of section 1116;
									(B)shall include partnering with the
				appropriate parent and family information and resource centers; and
									(C)may include assistance in developing,
				revising, or implementing the local educational agency plans submitted pursuant
				to section 1112, as such plans relate to supporting parent and family
				engagement.
									(4)Leveraging resourcesEach State plan may include a description
				of how the State will leverage resources of employers, business leaders,
				philanthropic and non-profit organizations, and other community members
				committed to improving student achievement and development to increase and
				strengthen parent and family engagement.
								(d)Annual State report cards
								(1)In generalA State that receives a grant under this
				part shall prepare and disseminate an annual report card for each public
				elementary school and secondary school in the State, each local educational
				agency in the State, and the State as a whole.
								(2)Requirements for all report
				cardsThe State shall ensure
				that the school, local educational agency, and State report cards required
				under this subsection shall—
									(A)be uniform across the State;
									(B)be concise;
									(C)be presented in a format that is easily
				understandable and, to the extent practicable, provided in a language that
				parents can understand; and
									(D)be accessible to the public, which shall
				include—
										(i)making the State report card and all local
				educational agency and school report cards available on a single webpage of the
				State's website;
										(ii)placing, on the website of each local
				educational agency and, where applicable, each school, a link that provides
				access to the report card for the local educational agency or school,
				respectively; and
										(iii)providing a copy of a school's report card
				to the parents of each student enrolled in the school each year.
										(3)Required student information for school
				report cardsEach school
				report card required under paragraph (1) shall include the following:
									(A)A clear and concise description of the
				State’s accountability system under subsection (a)(3), including a description
				of the criteria by which the State evaluates school performance, and the
				criteria that the State has established to determine the status of
				schools.
									(B)Information on each of the following, in
				the aggregate and disaggregated and cross-tabulated by the subgroups described
				in subsection (a)(2)(B)(ix) (except that such disaggregation and
				cross-tabulation shall not be required in a case in which the results would
				reveal personally identifiable information about an individual student):
										(i)Student achievement at each performance
				level on the State academic assessments that are included in the State's
				accountability system under subsection (a)(3).
										(ii)The percentage of students who do not take
				the State academic assessments.
										(iii)The most recent 3-year trend in student
				achievement in each subject area, and for each grade level, for such
				assessments.
										(iv)A comparison of the school's student
				academic assessment data to the State average for each tested subject.
										(v)In the case of a school in a State
				described in subsection (b)(1)(B)—
											(I)the number and percentage of students who
				are attaining growth, in accordance with clauses (i) and (ii) of such
				subsection, for each subject area and grade level; and
											(II)the most recent 3-year trend in student
				growth in each subject area, and for each grade level, for the State academic
				assessments.
											(vi)The number and percentage of students with
				the most significant cognitive disabilities that take an alternate assessment
				under subsection (a)(2)(E), by grade and subject.
										(vii)The number of students who are English
				learners, and the performance of such students, on the State’s English language
				proficiency assessments under subsection (a)(2)(D), including the students'
				attainment of, and progress toward, higher levels of English language
				proficiency.
										(viii)For each high school—
											(I)student graduation rates, including—
												(aa)the 4-year adjusted cohort graduation rate,
				as defined in section 9101(30)(A); and
												(bb)the cumulative graduation rate, as defined
				in section 9101(30)(B); and
												(II)not later than the beginning of the
				2012–2013 school year, the rate at which students who graduated from the high
				school in the preceding year enrolled in institutions of higher education by
				the beginning of the next school year; and
											(III)not later than the beginning of the
				2013–2014 school year, the rate of student remediation, in the aggregate, for
				high school graduates who enroll in public institutions of higher education in
				the State or in other institutions of higher education (to the extent obtaining
				the data regarding remediation from other institutions is practicable).
											(C)The school’s categorization, if applicable,
				in the State school accountability and improvement system under section
				1116.
									(D)The most recently available academic
				achievement results in grades 4 and 8 of the State’s students on the National
				Assessment of Educational Progress in reading and mathematics, including the
				percentage of students at each achievement level in the aggregate and by the
				groups described in section 303(b)(2)(G) of the National Assessment of
				Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(G)).
									(4)Optional informationA State may include in each school report
				card such other information as the State believes will best provide parents,
				students, and other members of the public with information regarding the
				progress of each of the State's public elementary and secondary schools. Such
				information may include—
									(A)the percentage of students passing
				examinations related to coursework acceptable for postsecondary credit at
				institutions of higher education, such as Advanced Placement or International
				Baccalaureate examinations;
									(B)the average class size, by grade;
									(C)the incidence of school violence, bullying,
				drug abuse, alcohol abuse, student suspensions, student detentions, and student
				expulsions;
									(D)indicators of school climate;
									(E)student attendance; and
									(F)school readiness of students in
				kindergarten.
									(5)Local educational agency and state report
				cardsEach local educational
				agency report card and State report card required under paragraph (1)—
									(A)shall include the data described in clauses
				(i) through (viii) of paragraph (3)(B) for the local educational agency or
				State, respectively, as a whole and disaggregated by the subgroups described in
				subsection (a)(2)(B)(ix);
									(B)may include any optional information
				described in paragraph (4) for the local educational agency or State,
				respectively; and
									(C)in the case of a State report card, shall
				include the data described in paragraph (3)(B)(viii) disaggregated by status as
				a child in foster care, except that such disaggregation shall not be required
				in a case in which the number of students in a category is insufficient to
				yield statistically reliable information or the results would reveal personally
				identifiable information about an individual student.
									(6)DataA State shall only include in a school
				report card or local educational agency report card, data that do not reveal
				personally identifiable information about an individual student.
								(7)Preexisting report cardsA State educational agency or local
				educational agency that was providing public report cards on the performance of
				students, schools, local educational agencies, or the State prior to the date
				of enactment of the Elementary and Secondary
				Education Reauthorization Act of 2011, may use those report cards
				for the purpose of this subsection as long as any such report card is modified,
				as may be needed, to contain the information required by this
				subsection.
								(8)Cost
				reductionEach State
				educational agency and local educational agency receiving assistance under this
				part shall, wherever possible, take steps to reduce data collection costs and
				duplication of effort by obtaining the information required under this
				subsection through existing data collection efforts.
								(9)Cross-tabulated data not used for
				accountabilityGroups of
				students obtained by cross-tabulating data under this subsection shall not be
				considered to be subgroups under section 1116. Such cross-tabulated data shall
				not be used to determine whether a school is identified under subsection (b) or
				(c) of section 1116 or is a low-performing school under section 1116(e).
								(e)Reporting
								(1)Annual State reportEach State educational agency that receives
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—
									(A)information on the State's progress in
				developing and implementing the academic assessments described in subsection
				(a)(2);
									(B)information on the achievement of students,
				in terms of being on track to college and career readiness and, for States
				described in subsection (b)(1)(B), in terms of attaining growth in accordance
				with clauses (i) and (ii) of such subsection, on such academic assessments,
				including results disaggregated (except in a case in which the number of
				students in a category is insufficient to yield statistically reliable
				information or the results would reveal personally identifiable information
				about an individual student) by the subgroups described in subsection
				(a)(2)(B)(ix) and by status as a child in foster care;
									(C)in any year before the State begins to
				provide the information described in subparagraph (B), information on the
				results of student academic assessments (including results disaggregated by the
				subgroups described in subsection (a)(2)(B)(ix)) required under this
				section;
									(D)information on the acquisition of English
				language proficiency by students who are English learners;
									(E)the number of schools, and the name of each
				school, identified under section 1116(c)(2); and
									(F)the number of schools, and the name of each
				school, identified under section 1117.
									(2)Secretary's report card and biennial
				evaluation report
									(A)Secretary's report cardNot later than July 1, 2013, and annually
				thereafter, the Secretary shall prepare and submit to the authorizing
				committees a national report card on the status of elementary and secondary
				education in the United States. Such report shall—
										(i)analyze existing data from State reports
				required under this Act, the Individuals with Disabilities Education Act, and
				the Carl D. Perkins Career and Technical Education Act of 2006, and summarize
				major findings from such reports;
										(ii)analyze data from the National Assessment
				of Educational Progress and international assessments, including the Third
				International Mathematics and Science Survey;
										(iii)identify trends in student achievement,
				student performance, and high school graduation rates, by analyzing and
				reporting on the status and performance of subgroups of students, including
				subgroups based on race, ethnicity, and socioeconomic status and the subgroups
				of children with disabilities and English learners;
										(iv)compare the performance of students,
				including the subgroups described in clause (iii), across States and local
				educational agencies across the United States;
										(v)identify and report on promising practices,
				areas of greatest improvement in student achievement and educational
				attainment, and other examples worthy of national attention;
										(vi)identify and report on areas of educational
				concern that warrant national attention; and
										(vii)(I)analyze existing data, as of the time of
				the report, on Federal, State, and local expenditures on education, including
				per pupil spending, teacher salaries and pension obligations, school level
				spending, and other financial data publicly available; and
											(II)report on current trends and major findings
				resulting from the analysis.
											(B)Special ruleThe information used to prepare the report
				described in subparagraph (A) shall be derived from existing State and local
				reporting requirements and data sources. Nothing in this paragraph shall be
				construed as authorizing, requiring, or allowing any additional reporting
				requirements, data elements, or information to be reported to the Secretary not
				otherwise explicitly authorized by any other Federal law.
									(C)Biennial reportThe Secretary shall transmit biennially to
				the authorizing committees a report that provides national and State-level data
				on the information collected under paragraph (1).
									(f)PenaltiesIf a State that receives a grant under this
				part fails to meet any requirement of this part, the Secretary may withhold
				funds for State administration under this part until the Secretary determines
				that the State has fulfilled those requirements.
							(g)Parents' right-to-know
								(1)QualificationsAt the beginning of each school year, a
				local educational agency that receives funds under this part shall notify the
				parents of each student attending any school receiving funds under this part
				that the parents may request, and the agency will provide the parents on
				request (and in a timely manner), information regarding the professional
				qualifications of the student's classroom teachers, including, at a minimum,
				the following:
									(A)Whether the teacher has met State
				qualification and licensing criteria for the grade levels and subject areas in
				which the teacher provides instruction.
									(B)Whether the teacher is teaching under
				emergency or other provisional status through which State qualification or
				licensing criteria have been waived.
									(C)The baccalaureate degree major of the
				teacher and any other graduate certification or degree held by the teacher, and
				the field of discipline of the certification or degree.
									(D)Whether the student is provided services by
				paraprofessionals and, if so, their qualifications.
									(2)Additional informationIn addition to the information that parents
				of students may request under paragraph (1), a school that receives funds under
				this part shall provide to each individual parent, with respect to the
				student—
									(A)information on the level of achievement of
				the student in each of the State academic assessments as required under this
				part; and
									(B)timely notice that the student has been
				assigned, or has been taught for 4 or more consecutive weeks by, a teacher who
				is not a highly qualified teacher.
									(3)FormatThe notice and information provided to
				parents under this subsection shall be in an understandable and uniform format
				and, to the extent practicable, provided in a language that the parents can
				understand.
								(h)PrivacyInformation collected under this section
				shall be collected and disseminated in a manner that protects the privacy of
				individuals.
							(i)Technical assistanceThe Secretary shall provide a State
				educational agency, at the State educational agency's request, technical
				assistance in meeting the requirements of this section, including the provision
				of advice by experts in the development of high-quality academic assessments,
				the setting of State standards, the development of State accountability
				systems, the minimum number of students in a subgroup needed to protect
				confidentiality, and other relevant areas.
							(j)ConstructionNothing in this part shall be construed to
				prescribe the use of the academic assessments described in this part for
				student promotion or graduation purposes.
							(k)Special rule with respect to bureau-funded
				schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education of the Department of Interior that receives funds under this
				part, the following shall apply:
								(1)State accredited schoolsEach such school that is accredited by the
				State in which it is operating shall use the assessments the State has
				developed and implemented to meet the requirements of this section, or such
				other appropriate assessment as approved by the Secretary of the
				Interior.
								(2)Regionally accredited schoolsEach such school that is accredited by a
				regional accrediting organization shall adopt appropriate assessments, in
				consultation with and with the approval of, the Secretary of the Interior and
				consistent with assessments adopted by other schools in the same State or
				region, that meets the requirements of this section.
								(3)Tribally accredited schoolsEach such school that is accredited by a
				tribal accrediting agency or tribal division of education shall use assessments
				developed by such agency or division, except that the Secretary of the Interior
				shall ensure that such assessments meet the requirements of this
				section.
								.
				1112.Local educational agency
			 plansSection 1112 (20 U.S.C.
			 6312) is amended to read as follows:
					
						1112.Local educational agency plans
							(a)Plans required
								(1)SubgrantsA local educational agency may receive a
				subgrant under this part for any fiscal year only if such agency has on file
				with the State educational agency a plan, approved by the State educational
				agency, that is coordinated with other programs under this Act, the Individuals
				with Disabilities Education Act, the Carl D. Perkins Career and Technical
				Education Act of 2006, the McKinney-Vento Homeless Assistance Act, and other
				Acts, as appropriate.
								(2)Consolidated applicationThe plan may be submitted as part of a
				consolidated application under section 9305.
								(b)Plan development and duration
								(1)ConsultationEach local educational agency plan shall be
				developed in consultation with—
									(A)teachers, principals, administrators, and
				other appropriate school personnel;
									(B)representatives of early childhood
				education and care programs in the geographic area served by the local
				educational agency, as appropriate; and
									(C)parents and family members of children in
				schools served under this part.
									(2)DurationEach local educational agency plan shall be
				submitted pursuant to this section for the first year for which this part is in
				effect following the date of enactment of the Elementary and Secondary Education Reauthorization Act of
				2011 and shall remain in effect for the duration of the agency’s
				participation under this part.
								(3)ReviewEach local educational agency shall
				periodically review and, as necessary, revise its plan to reflect changes in
				the local educational agency’s strategies and programs under this part.
								(c)State approval
								(1)In generalEach local educational agency plan shall be
				filed according to a schedule established by the State educational
				agency.
								(2)ApprovalThe State educational agency shall approve
				a local educational agency’s plan only if the State educational agency
				determines that the local educational agency’s plan—
									(A)enables schools served under this part to
				substantially help children served under this part meet the academic content
				and student academic achievement standards expected of all children described
				in section 1111(a)(1); and
									(B)meets the requirements of this part.
									(d)Plan provisionsIn order to help low-achieving children
				meet college and career ready student academic achievement standards, and to
				close the achievement gap between high- and low-achieving children, especially
				achievement gaps between minority and nonminority students, and between
				disadvantaged children and their more advantaged peers, each local educational
				agency plan shall describe each of the following:
								(1)How the local educational agency will work
				with each of the schools served by the agency to—
									(A)develop and implement a comprehensive
				program of instruction to meet the academic needs of all students;
									(B)identify quickly and effectively students
				who may be at risk for academic failure;
									(C)provide additional educational assistance
				to individual students assessed as needing help in meeting the State’s college
				and career ready student academic achievement standards;
									(D)identify significant gaps in student
				achievement among subgroups of students identified under section
				1111(a)(2)(B)(ix) and develop strategies to reduce such gaps in achievement;
				and
									(E)identify and implement effective methods
				and instructional strategies that are based on scientifically valid research
				intended to strengthen the core academic programs of the schools, including
				multi-tiered systems of support, universal design for learning, and positive
				behavioral interventions and supports.
									(2)How the local educational agency will
				monitor and evaluate the effectiveness of school programs in improving student
				academic achievement, especially for students not meeting college and career
				ready student academic achievement standards.
								(3)The strategy the local educational agency
				will use to implement effective parent and family engagement under section
				1118.
								(4)How the local educational agency will
				coordinate and integrate services provided under this part with other early
				childhood education and care programs at the local educational agency or
				individual school level (including programs under section 619 of the
				Individuals with Disabilities Education Act) that include plans for the
				transition of participants in such programs to local elementary school programs
				and, if appropriate, a description of how the local educational agency will use
				funds under this part to support preschool programs for children, particularly
				children participating in a Head Start program, which may be provided directly
				by the local educational agency or through a subcontract with the Head Start
				agency designated by the Secretary of Health and Human Services under section
				641 of the Head Start Act, or another comparable public early childhood
				education and care program.
								(5)How activities under this part will be
				coordinated and integrated with Federal, State, and local services and
				programs, including programs supported under this Act, the Carl D. Perkins
				Career and Technical Education Act of 2006, the Individuals with Disabilities
				Education Act, the Rehabilitation Act of 1973, the Head Start Act, the Child
				Care and Development Block Grant Act of 1990, and the Workforce Investment Act
				of 1998, violence prevention programs, nutrition programs, and housing
				programs.
								(6)How the local educational agency will
				coordinate and integrate services provided under this part with local workforce
				development programs that serve disadvantaged or out-of-school youth, such as
				those providing workforce investment activities under chapter 4 of subtitle B
				of title I of the Workforce Investment Act of 1998, including a description of
				how the local educational agency will use funds under this part to support such
				activities.
								(7)The poverty criteria that will be used to
				select school attendance areas under section 1113.
								(8)How teachers, in consultation with parents
				and family members, administrators, and specialized instructional support
				personnel, in targeted assistance schools under section 1115, will identify the
				eligible children most in need of services under this part.
								(9)How the local educational agency will
				identify and address any disparities in the equitable distribution of teachers,
				consistent with the requirements of section 1111(b)(1)(L).
								(10)Data on the percentage and distribution of
				more than 1, or an index that incorporates more than 1, of the categories of
				teachers described in subparagraphs (A) through (E) of subsection
				(e)(10).
								(11)A general description of the nature of the
				programs to be conducted by such agency's schools under sections 1114 and 1115
				and, where appropriate, educational services outside such schools for children
				living in local institutions for neglected or delinquent children, and for
				neglected and delinquent children in community day school programs.
								(12)A description of—
									(A)how the local educational agency will
				provide opportunities for the enrollment, attendance, and success of homeless
				children and youths; and
									(B)the services the local educational agency
				will provide homeless children and youths, including services provided with
				funds reserved under section 1113(c)(3), and how those services may differ from
				those provided in prior years.
									(13)A description of the support the local
				educational agency will provide for homeless children and youths, consistent
				with the requirements of the McKinney-Vento Homeless Assistance Act.
								(e)AssurancesEach local educational agency plan shall
				provide assurances that the local educational agency will—
								(1)use the results of the academic assessments
				required under section 1111(a)(2), and other measures or indicators available
				to the agency, to review annually the progress of each school served by the
				agency and receiving funds under this part to determine whether all of the
				schools are making the progress necessary to ensure that all students will meet
				the State’s on-track or advanced level of achievement on the State academic
				assessments required under such section;
								(2)provide to parents and teachers the results
				from the academic assessments required under section 1111(a)(2) as soon as is
				practicably possible after the test is taken in an understandable and uniform
				format and, to the extent possible, provided in a language that the parents
				and, to the greatest extent practicable, family members, can understand;
								(3)participate, if selected, in State academic
				assessments of student achievement in reading and mathematics in grades 4 and 8
				carried out under section 303(b)(3) of the National Assessment of Educational
				Progress Authorization Act;
								(4)fulfill such agency’s school improvement
				responsibilities under section 1116;
								(5)ensure that migratory children who are
				eligible to receive services under this part are selected to receive such
				services on the same basis as other children who are selected to receive
				services under this part;
								(6)provide services to eligible children
				attending private elementary schools and secondary schools in accordance with
				section 1120, and timely and meaningful consultation with private school
				officials regarding such services;
								(7)inform eligible schools of the local
				educational agency's authority to obtain waivers on the school’s behalf under
				applicable Federal flexibility provisions;
								(8)in the case of a local educational agency
				that chooses to use funds under this part to provide early childhood education
				and care services to low-income children below the age of compulsory school
				attendance, ensure that such services comply with the education performance
				standards in effect under section 641A(a)(1)(B) of the Head Start Act;
								(9)comply with the requirements of section
				1501 that relate to the local educational agency and describe the local
				educational agency's plan to ensure such compliance; and
								(10)annually submit to the State educational
				agency, for each quartile of schools in the local educational agency based on
				school poverty level and for high-minority schools and low-minority schools in
				the local educational agency, data regarding the percentage and distribution of
				the following categories of teachers:
									(A)Teachers who are not classified as highly
				qualified teachers.
									(B)Teachers who are inexperienced.
									(C)Teachers who have not completed a teacher
				preparation program.
									(D)Teachers who are not teaching in the
				subject or field for which the teacher is certified or licensed.
									(E)Where applicable, teachers who are in the
				highest or lowest categories of a teacher evaluation system that is consistent
				with section 2301(b)(4).
									(f)Parental notification regarding language
				instruction programs
								(1)In generalEach local educational agency using funds
				under this part to provide a language instruction educational program as
				determined under part C of title III shall, not later than 30 days after the
				beginning of the school year, inform a parent or parents of an English learner
				identified for participation or participating in, such a program of—
									(A)the reasons for the identification of their
				child as an English learner and in need of placement in a language instruction
				educational program;
									(B)the child’s level of English proficiency,
				how such level was assessed, and the status of the child’s academic
				achievement;
									(C)the methods of instruction used in the
				program in which their child is, or will be, participating, and the methods of
				instruction used in other available programs, including how such programs
				differ in content, instructional goals, and the use of English and a native
				language in instruction;
									(D)how the program in which their child is, or
				will be, participating, will meet the educational strengths and needs of their
				child;
									(E)how such program will specifically help
				their child learn English, and meet age-appropriate academic achievement
				standards for grade promotion and graduation;
									(F)the specific exit requirements for the
				program, including the expected rate of transition from such program into
				classrooms that are not tailored for English learners, and the expected rate of
				graduation from secondary school for such program if funds under this part are
				used for children in secondary schools;
									(G)in the case of a child with a disability,
				how such program meets the objectives of the individualized education program
				of the child; and
									(H)information pertaining to parental rights
				that includes written guidance—
										(i)detailing—
											(I)the right that parents have to have their
				child immediately removed from such program upon their request; and
											(II)the options that parents have to decline to
				enroll their child in such program or to choose another program or method of
				instruction, if available; and
											(ii)assisting parents in selecting among
				various programs and methods of instruction, if more than 1 program or method
				is offered by the eligible entity.
										(2)NoticeThe notice and information provided in
				paragraph (1) to a parent or parents of a child identified for participation in
				a language instruction educational program for English learners shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.
								(3)Special rule applicable during the school
				yearFor those children who
				have not been identified as English learners prior to the beginning of the
				school year and who are subsequently so identified, the local educational
				agency shall notify the parents of such children within the first 2 weeks of
				the child being placed in a language instruction educational program consistent
				with paragraphs (1) and (2).
								(4)Parental participationEach local educational agency receiving
				funds under this part shall implement an effective means of outreach to parents
				and, to the extent practicable, family members, of English learner students to
				inform the parents and family members regarding how the parents and family
				members can be involved in the education of their children, and be active
				participants in assisting their children to attain English proficiency, achieve
				at high levels in core academic subjects, and meet college and career ready
				State student academic achievement standards and State academic content
				standards expected of all students, including holding, and sending notice of
				opportunities for, regular meetings for the purpose of formulating and
				responding to recommendations from parents and family members of students
				assisted under this part.
								(5)Basis for admission or
				exclusionA student shall not
				be admitted to, or excluded from, any federally assisted education program on
				the basis of a surname or language-minority
				status.
								.
				1113.Eligible school attendance
			 areasSection 1113 (20 U.S.C.
			 6313) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (3) and inserting the
			 following:
							
								(3)Ranking order
									(A)In generalExcept as provided in subparagraph (B), if
				funds allocated in accordance with subsection (c) are insufficient to serve all
				eligible school attendance areas, a local educational agency shall—
										(i)annually rank, without regard to grade
				spans, such agency's eligible school attendance areas in which the
				concentration of children from low-income families exceeds 75 percent, or
				exceeds 50 percent in the case of the high schools served by such agency, from
				highest to lowest according to the percentage of children from low-income
				families; and
										(ii)serve such eligible school attendance areas
				in rank order.
										(B)ApplicabilityA local educational agency shall not be
				required to reduce, in order to comply with subparagraph (A), the amount of
				funding provided under this part to elementary schools and middle schools from
				the amount of funding provided under this part to such schools for the fiscal
				year preceding the data of enactment of the Elementary and Secondary Education Reauthorization Act of
				2011 in order to provide funding under this part to high schools
				pursuant to subparagraph (A).
									;
				
						(B)by striking paragraph (5) and inserting the
			 following:
							
								(5)Measures
									(A)In generalExcept as provided in subparagraph (B), the
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for free and reduced priced lunches under the Richard B. Russell
				National School Lunch Act, the number of children in families receiving
				assistance under the State program funded under part A of title IV of the
				Social Security Act, or the number of children eligible to receive medical
				assistance under the Medicaid program, or a composite of such indicators, with
				respect to all school attendance areas in the local educational agency—
										(i)to identify eligible school attendance
				areas;
										(ii)to determine the ranking of each area;
				and
										(iii)to determine allocations under subsection
				(c).
										(B)Low-income families in secondary
				schoolsFor measuring the
				number of students in low-income families in secondary schools, the local
				educational agency shall use the same measure of poverty, which shall be the
				calculation producing the greater of the results from among the following 2
				calculations:
										(i)The calculation described under
				subparagraph (A).
										(ii)A feeder pattern described in subparagraph
				(C).
										(C)Feeder
				patternIn this part, the
				term feeder pattern means an accurate estimate of the number of
				students in low-income families in a secondary school that is calculated by
				applying the average percentage of students in low-income families of the
				elementary school attendance areas as calculated under subparagraph (A) that
				feed into the secondary school to the number of students enrolled in such
				school.
									;
				and
						(C)by adding at the end the following:
							
								(8)Reservation for early childhood education
				and careA local educational
				agency may reserve funds made available to carry out this section for early
				childhood education and care in eligible school attendance areas before making
				allocations to high schools in eligible school attendance areas pursuant to
				this section.
								;
				and
						(2)in subsection (c)—
						(A)by striking paragraph (3) and inserting the
			 following:
							
								(3)Reservation for homeless children and youth
				and other at-risk children
									(A)Funds for homeless children and youth and
				other at-risk childrenA
				local educational agency shall reserve such funds as are necessary under this
				part to serve—
										(i)homeless children who do not attend
				participating schools, including providing educationally related support
				services to children in shelters and other locations where children may
				live;
										(ii)children in local institutions for
				neglected children;
										(iii)if appropriate, children in local
				institutions for delinquent children, and neglected or delinquent children in
				community day programs; and
										(iv)children in foster care (as defined in
				section 1502), including providing points of contact (as described in section
				1501(d)) in local educational agencies for child welfare agencies and children
				in foster care.
										(B)Reservation of fundsNotwithstanding the requirements of
				subsections (b) and (c) of section 1120A, funds reserved under subparagraph (A)
				may be used to provide homeless children and youths with services not
				ordinarily provided to other students under this part, including—
										(i)providing funding for the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act;
										(ii)providing transportation pursuant to
				section 722(g)(1)(J)(iii) of such Act;
										(iii)providing services to preschool-aged
				homeless children and homeless secondary school students;
										(iv)providing support services to homeless
				children and youths in shelters and other locations where they may live;
				and
										(v)removing barriers to homeless children and
				youths’ enrollment, attendance, retention, and success in school.
										(C)Amount reservedThe amount of funds reserved in accordance
				with subparagraph (A)(i) shall be determined by an assessment of the needs of
				homeless children and youths in the local educational agency. Such needs
				assessment shall include the following:
										(i)Information related to child, youth, and
				family homelessness in the local educational agency obtained through the
				coordination and collaboration required under subsections (f)(4) and (g)(5) of
				section 722 of the McKinney-Vento Homeless Assistance Act.
										(ii)The number of homeless children and youths
				reported by the local educational agency to the State educational agency under
				section 722(f)(3) of the McKinney-Vento Homeless Assistance Act for the
				previous school year.
										;
				and
						(B)in paragraph (4), by striking
			 eligible under this section and identified for school improvement,
			 corrective action, and restructuring under section 1116(b) and
			 inserting identified under section 1116(c)(2).
						1114.Schoolwide programsSection 1114 (20 U.S.C. 6314) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by adding at the end the
			 following: Funds under this part may be used to support activities that
			 address needs identified through the comprehensive needs assessment under
			 subsection (b)(1)(A) and consistent with the schoolwide
			 program.;
						(B)in paragraph (2)—
							(i)in subparagraph (A)(ii), by striking
			 provide and all that follows through the period and inserting
			 identify particular services as supplemental.; and
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)Supplemental funds
										(i)In generalA local educational agency serving a school
				participating in a schoolwide program shall use funds available to carry out
				this section only to supplement the aggregate amount of funds that would, in
				the absence of funds under this part, be made available from State and local
				sources for the school, including funds needed to provide services that are
				required by law for children with disabilities and children who are English
				learners.
										(ii)ComplianceTo demonstrate compliance with clause (i),
				a local educational agency shall demonstrate that the methodology it uses to
				allocate State and local funds to each school receiving funds under this part
				ensures the school receives all of the State and local funds the school would
				otherwise receive if it were not receiving funds under this part.
										(iii)NonapplicabilitySection 1120A(b) shall not apply to schools
				operating schoolwide programs under this
				section.
										;
				
							(C)in paragraph (3)(B)—
							(i)by inserting or after
			 civil rights,; and
							(ii)by striking , services to private
			 school children, maintenance of effort, comparability of services, uses of
			 Federal funds to supplement, not supplant non-Federal funds, or the
			 distribution of funds to State educational agencies or local educational
			 agencies; and
							(D)by striking paragraph (4);
						(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)in subparagraph (A)—
								(I)by striking section 1309(2)
			 and inserting section 1312; and
								(II)by striking section
			 1111(b)(1) and inserting section 1111(a)(1); and
								(ii)in subparagraph (B)—
								(I)in clause (i)—
									(aa)by striking proficient and
			 advanced and inserting on-track and advanced; and
									(bb)by striking section
			 1111(b)(1)(D) and inserting section
			 1111(a)(1)(A)(iv);
									(II)in clause (ii), by striking
			 scientifically based research and inserting
			 scientifically valid research; and
								(III)in clause (iii)—
									(aa)in subclause (I)—
										(AA)in item (aa), by striking pupil
			 services and inserting specialized instructional support
			 services; and
										(BB)in item (cc), by striking vocational
			 and technical education programs; and and inserting career and
			 technical education programs;; and
										(bb)by adding at the end the following:
										
											(III)a multi-tier system of supports and
				positive behavior supports;
				and
											;
									(iii)in subparagraph (C), by inserting
			 and highly rated after qualified;
							(iv)by striking subparagraphs (D) and
			 (F);
							(v)by redesignating subparagraphs (E), (G),
			 (H), (I), and (J), as subparagraphs (D), (E), (F), (G), and (H),
			 respectively;
							(vi)in subparagraph (D), as redesignated by
			 clause (v), by inserting and highly rated after
			 qualified;
							(vii)in subparagraph (E), as redesignated by
			 clause (v), by striking , Even Start, Early Reading First, and
			 inserting , programs under part A of title IV,;
							(viii)in subparagraph (F), as redesignated by
			 clause (v), by striking section 1111(b)(3) and inserting
			 section 1111(a)(2); and
							(ix)in subparagraph (G), as redesignated by
			 clause (v), by striking proficient or advanced levels of academic
			 achievement standards required by section 1111(b)(1) and inserting
			 on-track and advanced levels of academic achievement standards required
			 by section 1111(a)(1)(A)(iv); and
							(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)in the matter preceding clause (i), by
			 striking No Child Left Behind Act of 2001), in consultation with the
			 local educational agency and its school support team or other technical
			 assistance provider under section 1117, and inserting
			 Elementary and Secondary Education
			 Reauthorization Act of 2011), in consultation with the local
			 educational agency,; and
								(II)in clause (iv), by striking section
			 1111(b)(3) and inserting section 1111(a)(2); and
								(ii)in subparagraph (B)—
								(I)in clause (i)—
									(aa)in subclause (I), by striking ,
			 after considering the recommendation of the technical assistance providers
			 under section 1117,; and
									(bb)in subclause (II), by striking the
			 No Child Left Behind Act of 2001 and inserting the
			 Elementary and Secondary Education
			 Reauthorization Act of 2011;
									(II)in clause (ii), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and
								(III)in clause (v), by striking Reading
			 First, Early Reading First, Even Start, and inserting part A of
			 title IV,; and
								(3)in subsection (c), by striking Even
			 Start programs or Early Reading First programs and inserting
			 programs under part A of title IV.
					1115.Targeted assistance schoolsSection 1115 (20 U.S.C. 6315) is
			 amended—
					(1)in subsection (b)—
						(A)in paragraph (1)(B)—
							(i)by striking challenging and
			 inserting college and career ready; and
							(ii)by striking except that and
			 all that follows through the period at the end and inserting including
			 children who are at risk of failing to be ready for elementary school.;
			 and
							(B)in paragraph (2)—
							(i)in subparagraph (A), by striking or
			 limited English proficient children and inserting , or English
			 learners; and
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)Head Start or literacy
				programsA child who, at any
				time in the 2 years preceding the year for which the determination is made,
				participated in a Head Start program, a program under part A of title IV, or in
				preschool services under this title, is eligible for services under this
				part.
									; 
							(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking challenging and inserting college and career
			 ready;
							(ii)in subparagraph (A), by striking
			 challenging and inserting college and career
			 ready;
							(iii)in subparagraph (C)—
								(I)in the matter preceding clause (i), by
			 striking scientifically based research and inserting
			 scientifically valid research;
								(II)in clause (ii), by striking
			 and after the semicolon;
								(III)in clause (iii), by inserting
			 and after the semicolon;
								(IV)by adding at the end the following:
									
										(iv)may include a multi-tier system of supports
				and positive behavioral
				supports;
										;
								(iv)in subparagraph (D), by striking
			 Even Start, Early Reading First and inserting programs
			 under part A of title IV,;
							(v)in subparagraph (E), by inserting
			 and highly rated after qualified; and
							(vi)in subparagraph (F)—
								(I)by striking subsection (e)(3)
			 and; and
								(II)by striking pupil services
			 personnel and inserting specialized instructional support
			 personnel; and
								(B)in paragraph (2)—
							(i)in the matter preceding subparagraph (A),
			 by striking proficient and advanced and inserting
			 on-track and advanced; and
							(ii)in subparagraph (B), by striking
			 challenging and inserting college and career
			 ready; and
							(3)in subsection (e)(2)(B)(iii), by striking
			 pupil services personnel and inserting specialized
			 instructional support personnel.
					1116.School performanceSection 1116 (20 U.S.C. 6316) is amended to
			 read as follows:
					
						1116.School performance
							(a)School accountability and improvement
				system
								(1)In generalEach State receiving a grant under this
				part shall, as part of the accountability system required under section
				1111(a)(3), establish a school accountability and improvement system to
				differentiate public elementary and secondary schools by levels of performance,
				in accordance with subsections (b) through (e), and to provide such schools
				with intervention, as needed.
								(2)Approval and peer review of system
									(A)In generalNot later than the beginning of the
				2013–2014 school year, a State receiving a grant under this part shall develop
				a school accountability and improvement system that includes—
										(i)the identification of the public schools in
				the State that are achievement gap schools and persistently low-achieving
				schools, and the school improvement strategies or other consequences to be used
				for such schools in accordance with this section; and
										(ii)the implementation of the State-designed
				accountability system, as described in section 1111(a)(3).
										(B)Review and approvalThe State shall include information
				describing the school accountability and improvement system in the State plan
				under section 1111(b), which shall be subject to peer review and approval by
				the Secretary as part of the State plan, in accordance with such
				section.
									(b)Achievement gap schools
								(1)Identification of achievement gap
				schools
									(A)In generalEach State receiving a grant under this
				part shall define the category of achievement gap schools for the State as part
				of its State plan, and shall identify annually, beginning in the 2013–2014
				school year, the schools in the category. A State shall include in its
				achievement gap schools the 5 percent of public high schools in the State, and
				the 5 percent of public elementary schools and secondary schools in the State
				that are not high schools, that are not identified as persistently
				low-achieving under subsection (c)(2), and that have the largest achievement
				gap among any of the subgroups of students described in subparagraph (B) or
				have the lowest performance by students in such subgroups in the State, with
				respect to—
										(i)being on track to career and college
				readiness in the subjects included in the State accountability system under
				section 1111(a)(3); and
										(ii)in the case of high schools, the graduation
				rate.
										(B)Subgroups of studentsThe subgroups described in this
				subparagraph shall be obtained by disaggregating students enrolled in a school
				by each major racial and ethnic group, by English proficiency status, by status
				as a child with a disability, and by economically disadvantaged status.
									(C)Data ruleIn identifying achievement gap schools
				under this paragraph, a State shall—
										(i)use data for the most recent year for which
				data are available; or
										(ii)average data for the most recent 2- to
				3-year period for which data are available.
										(D)Parental notificationEach year, a State shall provide timely
				notification to all parents of students enrolled in each school identified
				under subparagraph (A) that the school is one of the State's achievement gap
				schools for such year.
									(2)State and local strategies
									(A)Improvement strategiesFor each achievement gap school identified
				under paragraph (1), the local educational agency serving the school shall, in
				accordance with the State accountability system described in section
				1111(a)(3), develop and implement a measurable and data-driven correction plan
				to improve the performance of low-achieving subgroups in the school in order to
				close achievement gaps.
									(B)Failure to improve performance after 3
				yearsNotwithstanding any
				other provision of law, any local educational agency serving an achievement gap
				school that has been identified as such for a period of more than 3 consecutive
				years shall not be eligible for any priority, preference, or special
				consideration for any grant, subgrant, or other program funded under this
				Act.
									(c)Persistently low-achieving schools
								(1)Lowest-achieving schools in the
				State
									(A)In generalEach State receiving a grant under this
				part shall, beginning in the 2013–2014 school year and every year thereafter,
				determine the lowest-achieving schools in the State, which shall
				include—
										(i)the lowest-achieving 5 percent of public
				high schools, and the lowest-achieving 5 percent of public elementary schools
				and secondary schools that are not high schools, in the State, based on—
											(I)student performance on the State academic
				assessments in reading or language arts, and mathematics, including student
				absolute performance and, for a State described in section 1111(b)(1)(B),
				growth (defined, for the purposes of this section, as the percentage of
				students who are on track to college and career readiness in a subject);
											(II)in the case of high schools, graduation
				rates; and
											(III)if the State so chooses—
												(aa)schoolwide gains; and
												(bb)absolute student performance and, in the
				case of a State described in section 1111(b)(1)(B), student growth, on other
				statewide assessments; and
												(ii)the public high schools in the State that
				have less than a 60 percent graduation rate.
										(B)Data ruleIn identifying the lowest-achieving schools
				under this paragraph, a State shall—
										(i)use data for the most recent year for which
				data are available; or
										(ii)average data for the most recent 2- to
				3-year period for which data are available.
										(C)Parental notificationEach year, a State shall provide timely
				notification to all parents of students enrolled in each school identified
				under subparagraph (A) that the school is one of the State's lowest-achieving
				schools for such year.
									(D)List of targeted low-achieving
				schoolsEach year, the State
				shall—
										(i)compile a list of the schools identified
				under subparagraph (A) that—
											(I)receive assistance under this part;
											(II)are public high schools for which not less
				than 50 percent of each school's students are from low-income families, as
				determined by the local educational agency under section 1113; or
											(III)are public high schools that have less than
				a 60 percent graduation rate;
											(ii)submit the list described in clause (i) to
				the Secretary;
										(iii)distribute the list described in clause (i)
				to the local educational agencies, elementary schools, and secondary schools in
				the State; and
										(iv)make such list publicly available,
				including through the Internet.
										(2)Identification as persistently
				low-achieving
									(A)IdentificationFor the 2013–2014 school year, each State
				receiving a grant under this part shall identify each school included on the
				list under paragraph (1)(D)(i) for the preceding school year as a persistently
				low-achieving school. For the 2014–2015 school year, and each subsequent school
				year, each such State shall identify each school that has been included on the
				list under such paragraph for the 2 preceding consecutive school years as a
				persistently low-achieving school.
									(B)5-year periodA school that is identified by the State
				under subparagraph (A) shall be a persistently low-achieving school for the
				5-year period following the school's identification, except as provided in
				paragraph (7).
									(3)State waiverIf a State determines that all schools that
				would otherwise be considered to be in the lowest-achieving 5 percent of
				schools under paragraph (1)(A)(i) are actually performing at a satisfactory
				level of performance based on the measures used by the State to identify
				persistently low-achieving schools, the State may apply to the Secretary to
				waive the requirements of this subsection.
								(4)Needs
				analysisEach local
				educational agency receiving assistance under this part shall conduct a
				data-driven needs analysis, which may involve an external partner with
				expertise in conducting such needs analysis, of each school identified under
				paragraph (2) by the State to determine the most appropriate school improvement
				strategies to improve student performance. Such needs analysis shall
				include—
									(A)a diagnostic review of data related to
				students and instructional staff;
									(B)an analysis of the school governance,
				curriculum, instruction, student supports, conditions for learning, and parent
				and family engagement practices relative to the needs of the student
				population; and
									(C)the resources, which may include
				community-based supports and early childhood education and care, available at
				the school, local educational agency, and community levels to meet student
				needs and support improved student achievement and outcomes and the
				implementation of any school improvement strategy.
									(5)State and local responsibilities
									(A)State responsibilitiesEach State receiving a grant under this
				part shall ensure that a local educational agency receiving assistance carries
				out the requirements of subparagraph (B) for each persistently low-achieving
				school in the State.
									(B)Local educational agency
				responsibilitiesEach local
				educational agency receiving assistance under this part shall, consistent with
				the State's accountability system under section 1111(a)(3), for each school
				identified under paragraph (2) that it serves—
										(i)establish a process for selecting an
				appropriate school improvement strategy for the school that uses information
				from the needs analysis under paragraph (4);
										(ii)select the school improvement strategy to
				be used in each identified school and the timeline for implementing the
				selected school improvement strategy in such school;
										(iii)develop a detailed budget covering the
				5-year identification period, including planned expenditures at the school
				level for activities supporting full and effective implementation of the
				selected school improvement strategy;
										(iv)implement a school improvement strategy at
				the school in accordance with the requirements of paragraph (6);
										(v)use appropriate measures to monitor the
				effectiveness of the implementation;
										(vi)review and select turnaround partners to
				assist in implementing school improvement strategies;
										(vii)align other Federal, State, and local
				resources with the school improvement strategy;
										(viii)provide the school with the operational
				flexibility, including autonomy over staffing, time, and budget, needed to
				enable full and effective implementation of the selected strategy, including
				through the modification of practices or policies, if necessary;
										(ix)collect and use data on an ongoing basis to
				adjust implementation of the school improvement strategy to improve student
				achievement;
										(x)provide an assurance that the
				implementation of the selected school improvement strategy addresses the needs
				of all the subgroups of students described in subsection (b)(1)(B) in the
				school;
										(xi)take steps to sustain successful reforms
				and practices after the school is no longer identified under paragraph (2);
				and
										(xii)provide technical assistance and other
				support to ensure effective implementation of the school improvement strategy
				in the school, which may include assistance in—
											(I)data collection and analysis;
											(II)recruiting and retaining staff;
											(III)teacher and principal evaluation;
											(IV)professional development;
											(V)parent and family engagement;
											(VI)coordination of services with early
				childhood education and care providers;
											(VII)coordination of services to address
				students’ social, emotional, and health needs; and
											(VIII)monitoring the implementation of the school
				improvement strategy selected under paragraph (6).
											(C)State as local educational
				agencyA State may take over
				a persistently low-achieving school and act as the local educational agency for
				purposes of this subsection, if permitted under State law.
									(6)School improvement strategies
									(A)Required activities for all school
				improvement strategiesA
				local educational agency implementing any strategies under this paragraph for a
				school shall—
										(i)provide staff at the school with ongoing
				professional development, consistent with the needs analysis described in
				paragraph (4);
										(ii)conduct regular evaluations for the
				teachers and principals at the school that provide specific feedback on areas
				of strength and in need of improvement;
										(iii)provide time for collaboration among
				instructional staff at the school to improve student achievement;
										(iv)provide instructional staff at the school
				with timely access to student data to inform instruction and meet the academic
				needs of individual students, which may include, in elementary school, school
				readiness data;
										(v)collaborate with parents, the community,
				teachers, and other school personnel at the school on the selection and
				implementation of the strategy;
										(vi)use data to identify and implement a
				research-based instructional program that—
											(I)analyzes student progress and performance
				and develops appropriate interventions for students who are not making adequate
				progress; and
											(II)provides differentiated instruction and
				related instructional supports;
											(vii)in the case of an elementary school with
				kindergarten entry, consider the issue of school readiness in such school
				by—
											(I)examining factors that contribute to school
				readiness as part of the needs analysis conducted under paragraph (4);
				and
											(II)if school readiness is identified in the
				needs analysis as an area in need of improvement—
												(aa)coordinating with appropriate early
				childhood programs, such as programs under the Child Care Development and Block
				Grant Act of 1990, the Head Start Act, prekindergarten programs, and other
				similar Federal, State, and local programs, in order to align instruction to
				better prepare students for elementary school; and
												(bb)developing a plan to improve or expand
				early childhood options which may include the use of funds under this part for
				such purposes;
												(viii)provide ongoing mechanisms for parent and
				family engagement; and
										(ix)provide appropriate services and supports
				for students as identified in the school’s needs analysis.
										(B)StrategiesA local educational agency shall identify a
				school improvement strategy for a school described in paragraph (5)(A) from
				among the following strategies:
										(i)Transformation strategyA local educational agency implementing a
				transformation strategy in a school shall—
											(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has—
												(aa)a demonstrated record of success in
				increasing student achievement;
												(bb)training or experience in raising student
				achievement; or
												(cc)training or experience in turning around
				low-performing schools;
												(II)require existing instructional staff and
				school leadership to reapply for their positions; and
											(III)require that all instructional staff and
				school leadership hiring be done at the school through mutual consent.
											(ii)Strategic staffing strategyA local educational agency implementing a
				strategic staffing initiative as a strategy for a school shall—
											(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has the demonstrated record of success, training, or experience described in
				clause (i)(I);
											(II)require that the principal be allowed to
				staff the school with a school turnaround team of the principal’s choosing from
				among individuals with a demonstrated record of success in increasing student
				achievement, which team shall include key leadership positions in the school
				and—
												(aa)in the case of a school that is an
				elementary school, not more than 5 teachers; or
												(bb)in the case of a school that is a secondary
				school, not more than 20 teachers; and
												(III)provide incentives to the principal and
				teachers to participate in the initiative.
											(iii)Turnaround strategyA local educational agency implementing a
				turnaround model as a strategy for a school shall—
											(I)replace the principal, if the principal has
				served in that role at the school for more than 2 years, with a principal who
				has the demonstrated record of success, training, or experience described in
				clause (i)(I); and
											(II)screen all teachers in the school and
				retain not more than 65 percent of them.
											(iv)Whole school reform strategyA local educational agency implementing a
				whole school reform strategy for a school shall implement an evidence-based
				strategy that ensures whole school reform. The strategy shall be undertaken in
				partnership with a strategy developer offering a school reform program that is
				based on at least a moderate level of evidence that the program will have a
				statistically significant effect on student outcomes, including more than 1
				well-designed or well-implemented experimental or quasi-experimental
				study.
										(v)Restart strategyA local educational agency implementing a
				restart strategy in a school shall carry out the following:
											(I)(aa)Convert the school into a public charter
				school, or close and reopen the school as a public charter school in
				partnership with a nonprofit charter school operator, a nonprofit charter
				management organization, or a nonprofit education management organization, that
				has a demonstrated record of improving student achievement for students similar
				to those served by the school; or
												(bb)convert the school to a magnet school or
				create a new, innovative school, as defined by the State.
												(II)Ensure that the new school—
												(aa)serves the grade levels as the original
				school for which the strategy is being implemented; and
												(bb)enrolls any former student of the original
				school who requests to attend the school and then, after all such students are
				enrolled, admits additional students, using a random lottery system if more
				students apply for admission than can be accommodated.
												(vi)School closure strategyA local educational agency implementing a
				school closure strategy for a school—
											(I)shall close the school and enroll the
				students who attended the school in other schools, including charter schools,
				served by the local educational agency that are within reasonable proximity to
				the closed school, as determined by the local educational agency, and that are
				higher-performing than the school that is being closed;
											(II)shall provide transportation, or shall pay
				for the provision of transportation, for each such student to the student's new
				school, consistent with State law and local educational agency policy;
											(III)shall provide information about
				high-quality educational options, as well as transition and support services to
				students, who attended the closed school and the students' parents; and
											(IV)may use school improvement funds provided
				under subsection (d) to pay for the expenses of—
												(aa)transitioning students from the school that
				is being closed to the new school;
												(bb)supporting the new school; and
												(cc)expanding and offering student supports and
				services within the new school, which may include high-quality prekindergarten
				programs and services.
												(C)Flexibility
										(i)Flexibility for certain local educational
				agenciesNotwithstanding any
				other provision of this paragraph—
											(I)a local educational agency that is eligible
				for services under subpart 1 or 2 of part B of title VI, as determined by the
				Secretary, may modify not more than 1 of the elements or activities required
				under subparagraph (A) of a school improvement strategy selected for a school
				described in paragraph (5)(A), in order to better meet the needs of students in
				such school; and
											(II)a State educational agency may apply to the
				Secretary for a waiver of clauses (i)(I), (ii)(I), and (iii)(I) of subparagraph
				(B).
											(ii)State flexibility
											(I)In generalNotwithstanding any other provision of this
				paragraph, a State educational agency may, with the approval of the Secretary,
				establish an alternative State-determined school improvement strategy that may
				be used by local educational agencies in addition to the strategies described
				in subparagraph (B).
											(II)Exception for required
				activitiesA local
				educational agency implementing an approved alternative State-determined school
				improvement strategy in accordance with this subparagraph shall not be required
				to implement the activities described in subparagraph (A).
											(D)Public school choice
										(i)In generalIn addition to the requirements of
				subparagraph (A) and the school improvement strategy determined under
				subparagraph (B) or (C)(ii), a local educational agency shall, not later than 3
				months before the first day of the school year following identification under
				paragraph (2), provide all students enrolled in the identified school with the
				option to transfer to another public school served by the local educational
				agency that has not been identified under such paragraph, unless such an option
				is prohibited by State law.
										(ii)PriorityIn providing students the option to
				transfer to another public school, the local educational agency shall give
				priority to the lowest achieving children from low-income families, as
				determined by the local educational agency for the purposes of allocating funds
				to schools under section 1113(a)(3).
										(iii)TreatmentStudents who use the option to transfer to
				another public school shall be enrolled in classes and other activities in the
				public school to which the students transfer in the same manner as all other
				children at the public school.
										(iv)Special ruleA local educational agency shall permit a
				child who transfers to another public school under this subparagraph to remain
				in that school until the child has completed the highest grade in such
				school.
										(7)ImprovementIf, at any time during the 5-year period
				for which a school is identified as a persistently low-achieving school under
				paragraph (2), the State determines, based on the most current data, that the
				school has improved and is no longer one of the State's persistently
				low-achieving schools, then—
									(A)the State educational agency shall no
				longer identify the school as a persistently low-achieving school for any
				remainder of the 5-year period; and
									(B)if an eligible entity, as defined in
				subsection (d)(1), was receiving school improvement funds under subsection (d)
				for such school, the eligible entity shall continue to receive such grant funds
				as are necessary, and use such funds to carry out the grant activities in such
				school, for the full period of such grant.
									(8)Repeated classification as persistently
				low-achievingFor each public
				school that is identified under paragraph (2) for any portion of a 5-year
				period and that is re-identified under such paragraph for the subsequent time
				period, the local educational agency shall carry out the requirements of this
				subsection for such subsequent period by implementing, with respect to such
				school, the restart strategy or school closure strategy under clause (v) or
				(vi) of paragraph (6)(B).
								(d)School improvement funds
								(1)DefinitionsIn this subsection:
									(A)Eligible entitythe term eligible entity
				means—
										(i)a State educational agency;
										(ii)a local educational agency that receives
				funds under this part and serves at least 1 eligible school;
										(iii)a consortium of such local educational
				agencies; or
										(iv)an educational service agency that serves
				at least 1 local educational agency described in clause (ii).
										(B)Eligible schoolThe term eligible school means
				a school identified under subsection (b) or paragraph (1) or (2) of subsection
				(c).
									(2)Allotments to states
									(A)In generalFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				provide States that submit an application described in paragraph (3) with
				school improvement funds through an allotment, as determined under subparagraph
				(B) and in addition to the amounts made available to States under subpart 2, to
				enable the States to award subgrants and carry out the activities described in
				this subsection to assist eligible schools.
									(B)Allotments to StatesFrom the funds made available to carry out
				this subsection under section 3(a)(2) for a fiscal year, the Secretary shall
				allot to each State with an approved application an amount that bears the same
				relation to such funds as the amount that the State received under subpart 2
				for the preceding fiscal year bears to the amount that all States receive under
				such subpart for such fiscal year.
									(3)State applicationA State that desires to receive school
				improvement funds under this subsection shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require. Each application shall include a description
				of—
									(A)the process and the criteria that the State
				will use to award subgrants under paragraph (5)(A)(i);
									(B)the process and the criteria the State will
				use to determine whether the eligible entity's proposal for each eligible
				school meets the requirements of subparagraphs (B) and (C) of paragraph (5),
				and paragraphs (4) and (6), of subsection (c);
									(C)how the State will ensure geographic
				diversity in making subgrants;
									(D)how the State will set priorities in
				awarding subgrants to eligible entities approved to serve schools identified
				under subsection (b), if funds are available to do so;
									(E)how the State will monitor and evaluate the
				implementation of school improvement strategies by eligible entities, including
				how the State will use the results of the evaluation to improve State
				strategies for supporting schools identified under subsection (b) or (c);
				and
									(F)how the State will reduce barriers for
				schools in the implementation of school improvement strategies, including
				operational flexibility that would enable complete implementation of the
				selected school improvement strategy.
									(4)State administration and technical
				assistanceA State that
				receives an allotment under this subsection may reserve not more than a total
				of 5 percent of such allotment for the administration of this subsection, which
				may include activities aimed at building State capacity to support the local
				educational agency and school improvement, such as providing technical
				assistance and other support (including regular site visits to monitor
				implementation of selected school improvement strategies to eligible entities
				serving schools identified under subsection (c)(2)), either directly or through
				educational service agencies or other public or private organizations.
								(5)School improvement activities
									(A)In generalA State that receives school improvement
				funds under this subsection shall use not less than 95 percent of such
				allotment to carry out school improvement activities for eligible schools
				by—
										(i)awarding subgrants, on a competitive basis,
				to eligible entities to enable the eligible entities to carry out the
				activities described in subparagraph (D) for eligible schools; or
										(ii)if the State chooses and the local
				educational agency serving an eligible school agrees, directly providing the
				activities described in clauses (i) through (iii) of subparagraph (D) to the
				eligible school and the local educational agency, or arranging for other
				entities, such as school support teams or educational service agencies, to
				provide such activities to the school.
										(B)PriorityIn distributing grant funds under this
				paragraph, a State shall assist the schools identified under paragraph (1) or
				(2) of subsection (c), including such schools that have improved as provided
				for in subsection (c)(7), in the State before assisting eligible schools that
				are identified under subsection (b).
									(C)Subgrants
										(i)ApplicationsAn eligible entity that desires a subgrant
				under this paragraph shall submit an application to the State at such time, in
				such manner, and including such information as the State shall require. The
				application shall include a description of how the eligible entity will carry
				out the requirements of subparagraphs (B) and (C) of paragraph (5), and
				paragraphs (4) and (6), for each eligible school to be served by the
				grant.
										(ii)Demonstration of additional
				responsibilitiesEach
				eligible entity that desires a subgrant under this paragraph shall demonstrate
				in its application that the eligible entity has—
											(I)adopted human resource policies that
				prioritize the recruitment, retention, and placement of effective staff in
				eligible schools;
											(II)ensured that eligible schools have access
				to resources to implement the school improvement strategies described in
				subsection (c)(6), such as facilities, professional development, and
				technology;
											(III)identified opportunities to reduce
				duplication, increase efficiency, and assist eligible schools in complying with
				reporting requirements of State and Federal programs;
											(IV)developed an early warning indicator system
				that monitors school-level data, and alerts the eligible school when a student
				indicates slowed progress toward high school graduation, so that the school can
				provide appropriate student interventions; and
											(V)facilitated alignment and coordination
				between early childhood education and care programs and services serving
				students who will attend eligible schools that are elementary schools, and
				teachers and principals of such eligible schools.
											(iii)Subgrant sizeA State shall award subgrants under this
				paragraph of sufficient size to enable subgrant recipients to fully and
				effectively implement the selected school improvement strategies.
										(iv)Subgrant periodEach subgrant awarded under this paragraph
				shall be for a 5-year period.
										(v)Withholding final fundingIn order for a State to award subgrant
				funds to an eligible entity for the final 2 years of the subgrant cycle, the
				eligible entity shall demonstrate that the schools receiving funds under this
				paragraph have made significant progress on the leading indicators.
										(D)Use of subgrant fundsAn eligible entity that receives a subgrant
				under this paragraph shall use the subgrant funds to—
										(i)carry out the requirements of subparagraphs
				(B) and (C) of paragraph (5), and paragraphs (4) and (6), in an eligible school
				that has been identified under subsection (c)(2) as of the date of the grant
				award, which may include a maximum 1-year planning period;
										(ii)if all eligible schools identified under
				subsection (c)(2) in the State have received funds under this subsection,
				apply, and carry out, the requirements of subparagraphs (B) and (C) of
				paragraph (5), and paragraphs (4) and (6), at other eligible schools as if such
				schools had been identified under subsection (c)(2);
										(iii)carry out activities at the local
				educational agency level that directly support such implementation, such
				as—
											(I)assistance in data collection and
				analysis;
											(II)recruiting and retaining staff;
											(III)teacher and principal evaluation;
											(IV)professional development;
											(V)coordination of services to address
				students’ social, emotional, and health needs; and
											(VI)progress monitoring.
											(E)Supplement, not supplantAn eligible entity or State shall use
				Federal funds received under this subsection only to supplement the funds that
				would, in the absence of such Federal funds, be made available from non-Federal
				sources for the education of pupils participating in programs funded under this
				subsection.
									(F)Intervention by StateIn the case of a State educational agency
				that has taken over a school or local educational agency, the State may use an
				amount of funds under this subsection similar to the amount that the school or
				local educational agency would receive, under this subsection, in order to
				carry out the activities described in clauses (i) through (iii) of subparagraph
				(D) for the school and local educational agency, either directly or through an
				eligible entity designated by the State educational agency.
									(6)National activitiesFrom amounts appropriated and reserved for
				this paragraph under section 3(a)(2)(B), the Secretary shall carry out the
				following national activities:
									(A)Activities focused on building State and
				local educational agency capacity to turn around schools identified under
				subsection (c)(2) and schools in rural areas through activities such as—
										(i)identifying and disseminating effective
				school improvement strategies, including in rural areas;
										(ii)making available targeted technical
				assistance, including planning and implementation tools; and
										(iii)expanding the availability of turnaround
				partners capable of assisting in turning around schools identified under
				subsection (c)(2), including in rural areas.
										(B)Activities focused on building capacity to
				turn around schools identified under subsection (c)(2), including in rural
				areas.
									(C)The use of data, research, and evaluation
				to—
										(i)identify schools that are implementing
				school improvement strategies effectively;
										(ii)identify effective school improvement
				strategies; and
										(iii)collect and disseminate that information to
				States and local educational agencies in a manner that facilitates replication
				of effective practices.
										(D)Other activities designed to support State
				and local efforts to improve eligible schools.
									(7)EvaluationThe Director of the Institute of Education
				Sciences shall conduct an evaluation of the programs carried out under this
				subsection.
								(e)State responsibilitiesConsistent with section 1111(a)(3)(A)(iv),
				a State educational agency receiving assistance under this part shall provide
				support for the improvement of all schools that are not identified under
				subsection (b) or (c)(2) but are low-performing or have low-performing
				subgroups of students described in subsection (b)(1)(B).
							(f)ConstructionNothing in this section shall be construed
				to alter or otherwise affect the rights, remedies, and procedures afforded
				school or school district employees under Federal, State, or local laws
				(including applicable regulations or court orders) or under the terms of
				collective bargaining agreements, memoranda of understanding, or other
				agreements between such employees and their
				employers.
							.
				1117.Blue ribbon schoolsSection 1117 (20 U.S.C. 6317) is amended to
			 read as follows:
					
						1117.Blue ribbon schools
							(a)Program purposeIt is the purpose of this section to assist
				States and local educational agencies in identifying and rewarding
				high-performing public schools.
							(b)Blue ribbon schools
								(1)Identification of blue ribbon
				schoolsEach State receiving
				a grant under this part may—
									(A)define the category of blue ribbon schools,
				consistent with paragraph (2), for the State as part of its State plan in
				section 1111(b); and
									(B)identify, for each school year, the schools
				in the State that are blue ribbon schools for such year.
									(2)Blue ribbon school criteria
									(A)In generalIf a State elects to carry out this
				subsection, the State’s blue ribbon schools shall consist of the top 5 percent
				of the State's public elementary schools and secondary schools, as designated
				by the State based on—
										(i)the percentage of students who are on track
				to college and career readiness for English or language arts, and
				mathematics;
										(ii)in the case of high schools, the school’s
				graduation rates;
										(iii)the performance of each category of
				students described in subsection (b)(1)(B);
										(iv)if the State chooses to measure student
				growth in accordance with section 1111(b)(1)(B), the percentage of students
				attaining growth in accordance with clauses (i) and (ii) of such section;
				and
										(v)school gains.
										(B)Noneligibility for blue ribbon
				statusA school identified
				under subsection (b) or (c)(2) of section 1116 for a year shall not be eligible
				for blue ribbon school status for the same year.
									(c)Rewards for blue ribbon schools
								(1)In generalEach State that defines and identifies blue
				ribbon schools under subsection (b)(1) for a school year may—
									(A)provide each blue ribbon school in the
				State with increased autonomy over the school’s budget, staffing, and
				time;
									(B)allow each blue ribbon school to have
				flexibility in the use of any funds provided to the school under this Act for
				any purpose allowed under this Act (notwithstanding any other provision of this
				Act), as long as such use is consistent with the Civil Rights Act of 1964,
				title IX of the Education Amendments of 1972, section 504 of the Rehabilitation
				Act of 1973, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101), and
				part B of the Individuals with Disabilities Education Act; and
									(C)reserve not more than .5 percent of the
				funds allotted to the State under subpart 2 and use such reserved amounts to
				distribute rewards, on a competitive basis, to local educational agencies that
				serve 1 or more blue ribbon schools identified under subsection (b) that
				receive funds under subpart 2 to enable the local educational agencies to
				provide awards to such blue ribbon schools that receive funds under such
				subpart.
									(2)Use
				of rewardsAs a condition of
				receiving an award from a local educational agency under this subsection, a
				blue ribbon school shall agree to use the award funds to—
									(A)improve student achievement; and
									(B)provide technical assistance to the
				lowest-achieving schools in the State that have characteristics similar to the
				blue ribbon school, in accordance with the State plan under section
				1111(b)(1)(F).
									.
				1118.Parent and family engagementSection 1118 (20 U.S.C. 6318) is amended to
			 read as follows:
					
						1118.Parent and family engagement
							(a)Local educational agency parent and family
				engagement plan
								(1)In generalA local educational agency may receive
				funds under this part only if such agency develops and implements a strategic,
				evidence-based plan to support meaningful engagement of parents and family
				members in education (referred to in this section as the parent and
				family engagement plan). Such plan shall be aligned through
				incorporation into the local educational agency's plan developed under section
				1112 and shall include strategies (especially in high-need schools) that are
				planned and implemented in meaningful consultation with—
									(A)parents and family members of participating
				children, including districtwide parent advisory committees, where
				applicable;
									(B)to the greatest extent practicable,
				individuals with expertise in effectively engaging parents and family members
				in education; and
									(C)organizations that have a demonstrated
				record of effectiveness in assisting students in becoming college and career
				ready.
									(2)Consultation and
				disseminationEach local
				educational agency that receives funds under this part shall—
									(A)develop and implement the parent and family
				engagement plan jointly with parents and family members of participating
				children and, where applicable, with a districtwide parent advisory committee;
				and
									(B)develop a template for schools to use in
				communicating—
										(i)parent and family engagement strategies;
				and
										(ii)the content of the compact described in
				subsection (e).
										(3)Contents of the local educational agency
				parent and family engagement plan
									(A)Required elementsThe parent and family engagement plan
				shall—
										(i)establish the local educational agency’s
				expectations for, and commitment to support, meaningful engagement
				strategies;
										(ii)describe the process through which the
				local educational agency will equip parents and family members, with particular
				attention to economically disadvantaged parents and family members, to—
											(I)act in partnership with school personnel to
				improve the academic achievement and development of their children;
											(II)participate in school improvement
				strategies; and
											(III)communicate effectively with educators and
				administrators, such as through the establishment of a districtwide parent
				advisory committee, if such committee does not already exist;
											(iii)describe how the local educational agency
				will provide the coordination, technical assistance, and other support
				necessary to assist participating schools in planning and implementing
				effective parent and family engagement strategies, such as—
											(I)making facilities of the local educational
				agency available, as appropriate; and
											(II)utilizing the expertise of, and developing
				strategies with, organizations that have a demonstrated record of success in
				supporting parent and family engagement;
											(iv)describe how the local educational agency
				will use data (including data collected through the evaluation described in
				subsection (b), a conditions for learning measurement system as described in
				section 4404(g), and surveys of parent and family engagement) to continuously
				improve and increase engagement strategies; and
										(v)describe how the local educational agency
				will involve parents in the development of the plan described in section
				1112.
										(B)Optional elementsThe parent and family engagement plan may
				include, in addition to the requirements described in subparagraph (A), a
				description of how the local educational agency plans to involve employers,
				business leaders, philanthropic and nonprofit organizations, and other
				community members committed to improving student achievement and development in
				order to increase and strengthen parent and family engagement, as well as how
				the local educational agency will coordinate with parent and family information
				and resource centers established under part G of title IV.
									(b)EvaluationThe local educational agency shall conduct,
				with the involvement of parents and family members, an annual evaluation of the
				effectiveness of the parent and family engagement plan in—
								(1)improving student academic achievement and
				development;
								(2)improving the college and career readiness
				of children; and
								(3)reducing barriers to greater participation
				in the activities described in this section by parents and family members, with
				particular attention to parents and family members who are economically
				disadvantaged.
								(c)Reservation and Use of Funds
								(1)In generalEach local educational agency shall reserve
				not less than 1 percent of such agency’s allocation under subpart 2 to carry
				out the activities described in this section.
								(2)ExceptionThe reservation requirement under paragraph
				(1) shall not apply if 1 percent of the local educational agency’s allocation
				under subpart 2 for the fiscal year for which the determination is made is
				equal to or less than $5,000.
								(3)Use of fundsFunds reserved under paragraph (1) may be
				used to carry out systemic, evidence-based parent and family engagement
				strategies, consistent with the local educational agency parent and family
				engagement plan described in subsection (a), such as the following:
									(A)Designating or establishing a dedicated
				office or dedicated personnel for parent and family engagement.
									(B)Providing subgrants to schools working in
				partnership with an organization with a demonstrated record of success in
				improving and increasing parent and family engagement.
									(C)Professional development for school
				personnel regarding parent and family engagement strategies, which may be
				provided jointly to teachers, school leaders, and parents and family
				members.
									(D)Districtwide or school-based leadership
				training for parents and family members and other evidence-based leadership
				development strategies.
									(E)Adult education and literacy activities, as
				defined in section 203 of the Adult Education and Family Literacy Act.
									(F)Home visitation programs.
									(G)Volunteerism programs.
									(H)Other evidence-based or promising
				strategies for improving and increasing parent and family engagement, which may
				include family and student supports, as defined in section 4603.
									(I)Conducting the evaluation described in
				subsection (b).
									(J)Disseminating information on best practices
				(such as implementation, replication, impact studies, and evaluations) focused
				on parent and family engagement, especially best practices for increasing the
				engagement of economically disadvantaged parents and family members.
									(K)Coordinating parent and family engagement
				strategies conducted by the local educational agency and schools within the
				local educational agency with local early learning programs, career and
				technical education programs, and postsecondary education programs.
									(4)Distribution of funds
									(A)In generalNot less than 95 percent of the funds
				reserved under this subsection shall be distributed to schools served under
				this part.
									(B)PriorityIn allocating the funds described in
				subparagraph (A), each local educational agency shall give priority to
				high-need schools.
									(C)Districtwide activitiesFunds used to implement leadership training
				for parents and family members or other districtwide parent and family
				engagement initiatives with a demonstrated record of effectiveness that may be
				cost effective and that directly benefit parents and family members, may be
				considered funds distributed to schools.
									(d)Family member engagementEach school served under this part
				shall—
								(1)regularly convene, at not less than 1 time
				during each academic year, a meeting at a convenient time, to which parents and
				family members of participating children shall be invited and encouraged to
				attend, in order to—
									(A)review the parent and family engagement
				compact described in subsection (e);
									(B)inform parents and family members of
				opportunities for engagement in their child’s education; and
									(C)explain to parents and family members the
				right of the parents and family members to be involved, and the benefits of
				meaningful engagement;
									(2)use multiple methods to involve and
				collaborate with parents and family members (in an organized, ongoing, and
				timely way, including through electronic means) in the planning, development,
				review, implementation, and improvement of school improvement plans and
				strategies, including in developing the schoolwide program plan under section
				1114(b)(2) or a similar school improvement plan;
								(3)at a minimum, provide parents and family
				members with—
									(A)opportunities to develop the knowledge and
				skills to engage as full partners in supporting academic achievement, child
				development, and school improvement;
									(B)a description and explanation of the forms
				of academic assessment used to measure student progress, the proficiency levels
				students are expected to meet, and opportunities to promote learning and
				college and career readiness during out-of-school time;
									(C)opportunities to develop leadership skills
				and to engage school and local educational agency staff in decisions relative
				to the education of their children; and
									(D)opportunities to increase their ability to
				engage effectively with educators and administrators in formal and structured
				settings, such as parent-teacher conferences, individualized education program
				team meetings, local educational agency meetings, disciplinary hearings, and
				the school budgeting process;
									(4)make the school safe and welcoming to
				parents and family members;
								(5)provide professional development and other
				evidence-based support to school staff regarding effective parent and family
				engagement;
								(6)collaborate with community-based
				organizations, employers, or other entities to accomplish the purposes of this
				section;
								(7)to the extent feasible and appropriate,
				coordinate and integrate parent and family engagement programs and strategies
				with other Federal, State, and local programs; and
								(8)provide such other support for parent and
				family engagement strategies under this section as parents and family members
				may request, to the extent practicable.
								(e)Shared responsibilities for college and
				career readinessEach school
				served under this part shall jointly develop with parents and family members,
				for all children served under this part, a parent and family engagement
				compact. Such compact shall—
								(1)describe the activities the school will
				take in accordance with subsection (d);
								(2)describe the school’s responsibility
				to—
									(A)provide a rigorous curriculum and effective
				instruction in a supportive, safe, and healthy learning environment;
									(B)inform parents and family members (with
				attention to economically disadvantaged parents and family members) of
				opportunities to participate in school improvement or governance councils,
				engage in the development of discipline and suspension and other school
				policies, and access the parent and family information and resource centers
				established under part G of title IV; and
									(C)to the greatest extent practicable—
										(i)communicate with parents and family members
				when children are chronically absent from school, when children are suspended
				or expelled, or when children drop out of school, which may include through
				home visits;
										(ii)refer parents and family members to adult
				education and literacy activities, social services, or other programs and
				services designed to support parent and family engagement; and
										(iii)offer evidence-based mentoring programs to
				students;
										(3)describe the responsibilities of parents
				and family members to be full partners in the education of their child, which
				may include—
									(A)communicating high expectations for their
				child’s academic achievement and college and career readiness;
									(B)reading to their child, promoting the use
				of libraries, facilitating access to cultural events, parks, and recreational
				services, encouraging community service and leadership, and planning for entry
				and success in institutions of higher education and careers;
									(C)monitoring their child’s school attendance,
				homework, course completion, academic achievement, and progress toward college
				and career readiness; and
									(D)participating, as appropriate, in decisions
				relating to school improvement, decisions regarding the education of their
				children, and positive use of out-of-school time; and
									(4)address the importance of communication
				between teachers, parents, and family members on an ongoing basis through, at a
				minimum—
									(A)regular parent-teacher conferences;
									(B)frequent reports to family members
				on—
										(i)their children’s progress; and
										(ii)opportunities to be involved at school,
				including opportunities to support school improvement; and
										(C)providing parents and family members
				with—
										(i)reasonable access to staff;
										(ii)opportunities to volunteer and participate
				at school; and
										(iii)as appropriate, observation of classroom
				activities and school-based activities; and
										(D)to the extent practicable, providing
				information required under this section, and conducting any consultations
				required under this section, in a language that parents can understand;
				and
									(5)describe the process through which school
				personnel communicate effectively with parents and family members and ensure
				that other community stakeholders are engaged, as appropriate, in supporting
				school improvement.
								(f)AccessibilityIn carrying out the parent and family
				engagement requirements of this part, local educational agencies and schools,
				to the greatest extent practicable, shall provide opportunities for the full
				and informed participation of parents and family members (including parents and
				family members with disabilities), including providing information and school
				reports in a format and, to the greatest extent practicable, in a language such
				parents can
				understand.
							.
				1119.Qualifications for teachers and
			 paraprofessionalsSection 1119
			 (20 U.S.C. 6319) is amended—
					(1)by striking subsections (a) and (b) and
			 inserting the following:
						
							(a)Teacher qualifications
								(1)In generalExcept as provided in paragraph (2), each
				local educational agency receiving assistance under this part shall ensure that
				all teachers teaching a core academic subject in a program supported with funds
				under this part are highly qualified teachers.
								(2)ExceptionEach local educational agency located in a
				State in which the State has fully implemented a teacher and principal
				evaluation system that is consistent with section 2301(b)(4) shall only be
				required to comply with the requirements under paragraph (1) as they relate to
				new teachers.
								(3)Special rule for small, rural, or remote
				schoolsIn the case of a
				local educational agency that is unable to provide a highly qualified teacher
				to serve as an on-site classroom teacher for a core academic subject in a
				small, rural, or remote school, the local educational agency may meet the
				requirements of this section by using distance learning to provide such
				instruction by a teacher who is a highly qualified teacher for purposes of the
				core academic subject, as long as—
									(A)the teacher who is a highly qualified
				teacher in the core academic subject—
										(i)is responsible for providing at least 50
				percent of the direct instruction in the core academic subject through distance
				learning;
										(ii)is responsible for monitoring student
				progress; and
										(iii)is the teacher who assigns the students
				their grades; and
										(B)an on-site teacher who is a highly
				qualified teacher for a subject other the core academic subject taught through
				distance learning is present in the classroom throughout the period of distance
				learning and provides supporting instruction and assistance to the
				students.
									(b)Qualifications for American Indian, Alaska
				Native, or Native Hawaiian language, culture, or history teachers
								(1)Language or culture
									(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers shall not apply to a teacher of American Indian,
				Alaska Native, or Native Hawaiian language or culture, whether the teacher is
				teaching on a permanent, part-time, or occasional basis.
									(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of a
				public school teacher of American Indian, Alaska Native, or Native Hawaiian
				language or culture to teach such subject, to the chief administrative officer
				of the local educational agency or the chief State school officer.
									(2)History
									(A)In generalNotwithstanding any other provision of law,
				the requirements of subsection (a) on local educational agencies with respect
				to highly qualified teachers, shall not apply to a teacher who is a Native
				elder or other authority on American Indian, Alaska Native, or Native Hawaiian
				history and who provides instruction in such subject, whether on a part-time or
				occasional basis.
									(B)CompetencyA State may require that a local tribe or
				tribal organization, as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b), verify the competency of the
				instructor described in subparagraph (A) of American Indian, Alaska Native, or
				Native Hawaiian history to teach such subject, to the chief administrative
				officer of the local educational agency or the chief State school
				officer.
									;
					(2)in subsection (c)(1), by striking
			 hired after the date of enactment of the No Child Left Behind Act of
			 2001 and;
					(3)by striking subsections (d) and (l);
					(4)by redesignating subsections (e), (f), (g),
			 (h), (i), (j), and (k), as subsections (d), (e), (f), (g), (h), (i), and (j),
			 respectively;
					(5)in subsection (d), as redesignated by
			 paragraph (4), by striking Subsections (c) and (d) and inserting
			 Subsection (c); and
					(6)by striking subsection (i), as redesignated
			 by paragraph (4), and inserting the following:
						
							(i)Special ruleA State educational agency may not require
				a school or a local educational agency to expend a specific amount of funds for
				professional development activities under this
				part.
							.
					1120.Technical correction regarding complaint
			 process for section 1120Section 1120(c)(2) (20 U.S.C. 6320(c)(2)) is
			 amended by striking 9505 and inserting
			 9503.
				1121.Comparability of servicesSection 1120A (20 U.S.C. 6321) is
			 amended—
					(1)in subsection (a), by striking “involved”;
			 and
					(2)by striking subsection (c) and inserting
			 the following:
						
							(c)Comparability
								(1)In General
									(A)ComparabilityBeginning for the 2015–2016 school year, a
				local educational agency may receive funds under this part only if the local
				educational agency demonstrates to the State educational agency that the
				combined State and local per-pupil expenditures (including actual personnel and
				actual non-personnel expenditures) in each school served under this part, in
				the most recent year for which such data were available, are not less than the
				average combined State and local per-pupil expenditures for those schools that
				are not served under this part.
									(B)Alternative comparabilityIf the local educational agency is serving
				all of the schools under its jurisdiction under this part, the agency shall
				demonstrate to the State educational agency that the average combined State and
				local per-pupil expenditures (including actual personnel and actual
				non-personnel expenditures) for its high-poverty schools, in the most recent
				year for which such data are available, were not less than the average combined
				State and local per-pupil expenditures for its low-poverty schools.
									(C)BasisA local educational agency may meet the
				requirements of subparagraphs (A) and (B) on a local educational agency-wide
				basis or a grade-span by grade-span basis.
									(D)Exclusion of funds
										(i)In generalFor the purpose of complying with this
				paragraph, a local educational agency shall exclude any State or local funds
				expended in any school for—
											(I)excess costs of providing services to
				English learners;
											(II)excess costs of providing services to
				children with disabilities;
											(III)capital expenditures; and
											(IV)such other expenditures as the Secretary
				determines appropriate.
											(ii)Changes after the beginning of the school
				yearA local educational
				agency need not include unpredictable changes in student enrollment or
				personnel assignments that occur after the beginning of a school year in
				determining compliance under this subsection.
										(2)DocumentationA local educational agency shall
				demonstrate that it is meeting the requirements of paragraph (1) by submitting
				to the State educational agency the per-pupil expenditures, personnel
				expenditures, non-personnel expenditures, and total expenditures for each
				school served by the local educational agency.
								(3)InapplicabilityThis subsection shall not apply to a local
				educational agency that does not have more than 1 building for each grade
				span.
								(4)Process and procedures
									(A)Local educational agency
				responsibilitiesEach local
				educational agency assisted under this part shall, by October 31, 2016, report
				to the State educational agency on its compliance with the requirements of this
				subsection for the preceding school year, including a listing, by school, of
				actual combined per-pupil State and local personnel and non-personnel
				expenditures.
									(B)State educational agency
				responsibilitiesEach State
				educational agency assisted under this part shall ensure that such information
				is made publicly available by the State or the local educational agency,
				including the school by school listing described in subparagraph (A).
									(C)PlanA local educational agency that does not
				meet the requirements of this subsection in any year shall develop and
				implement a plan to ensure compliance for the subsequent school year and may be
				required by the State educational agency to report on its progress in
				implementing such plan.
									(5)Transition provisions
									(A)School years preceding the 2015-2016 school
				yearFor school years
				preceding the 2015-2016 school year, a local educational agency may receive
				funds under this part only if the local educational agency demonstrates to the
				State educational agency that the local educational agency meets the
				requirements of this subsection, as in effect on the day before the date of
				enactment of the Elementary and Secondary
				Education Reauthorization Act of 2011.
									(B)Transition between
				requirementsThe Secretary
				shall take such steps as are necessary to provide for the orderly transition
				between the requirements under this section, as in effect on the day before the
				date of enactment of the Elementary and
				Secondary Education Reauthorization Act of 2011, and the new
				requirements under this section, as amended by such Act.
									(6)Rule of constructionNothing in this subsection shall be
				construed to require a local educational agency to transfer school personnel in
				order to comply with this
				subsection.
								.
					1122.Coordination requirementsSection 1120B (20 U.S.C. 6322) is amended to
			 read as follows:
					
						1120B.Coordination requirements
							(a)In generalEach local educational agency receiving
				assistance under this part shall carry out the activities described in
				subsection (b) with Head Start agencies (consistent with section 642(e)(5) of
				the Head Start Act (42 U.S.C. 9801(e)(5)), providers of services under part C
				of the Individuals with Disabilities Education Act, programs carried out under
				section 619 of such Act, and, if feasible, other entities carrying out early
				childhood education and care programs and services.
							(b)ActivitiesThe activities and services referred to in
				subsection (a) include—
								(1)developing and implementing a systematic
				procedure for transferring, with parental consent, early childhood education
				and care program records for each participating child to the school in which
				such child will enroll;
								(2)establishing ongoing communication between
				early childhood education and care program staff and their counterparts in the
				schools (including teachers, principals, social workers, local educational
				agency liaisons designated under section 722(g)(1)(J)(ii) of the McKinney-Vento
				Homeless Assistance Act, and health staff) to facilitate the coordination and
				alignment of programs;
								(3)establishing ongoing communications between
				the early childhood education and care program and the local educational agency
				for developing continuity of developmentally appropriate instructional programs
				and shared expectations for children’s learning and development as children
				transition to school;
								(4)organizing and participating in joint
				training, including transition-related training for school staff and early
				childhood education and care programs;
								(5)establishing comprehensive transition
				policies and procedures that support the school readiness of children
				transitioning to school;
								(6)conducting outreach to parents, families,
				and elementary school teachers to discuss the educational, developmental, and
				other needs of children entering school;
								(7)helping parents of children who are English
				learners understand—
									(A)the instructional and other services
				provided by the school in which such child will enroll after participation in a
				Head Start program or other Federal early childhood care and education program;
				and
									(B)as appropriate, the information provided to
				parents of English learners under section 3202;
									(8)helping parents understand the
				instructional and other services provided by the school in which their child
				will enroll after participation in a Head Start program or other Federal early
				childhood care and education program; and
								(9)developing and implementing a system to
				increase program participation of underserved populations of eligible children,
				especially children eligible for a free or reduced price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), parents
				of children who are English learners, and parents of children with
				disabilities.
								.
				1123.Grants for the outlying areas and the
			 Secretary of the InteriorSection 1121 (20 U.S.C. 6331) is
			 amended—
					(1)in subsection (a), by striking
			 section 1002(a) and 1125A(f) and inserting paragraphs (1)
			 and (3) of section 3(a);
					(2)in subsection (b)(3)—
						(A)in subparagraph (A), by striking and
			 freely associated States; and
						(B)in subparagraph (C)(ii), by striking
			 challenging State academic content standards and inserting
			 college and career ready State academic content standards under section
			 1111(a)(1); and
						(3)by striking subsection (c) and inserting
			 the following:
						
							(c)Definition of outlying areaAs used in subsections (a) and (b), the
				term outlying area has the meaning given that term in
				subparagraphs (A) and (B) of section
				9101(42).
							.
					1124.Allocations to StatesSection 1122(a) (20 U.S.C. 6332(a)) is
			 amended by striking section 1002(a) to carry out this part for each of
			 fiscal years 2002–2007 and inserting section 3(a)(1) to carry
			 out this part for each of fiscal years 2012–2017.
				1125.Education finance incentive grant
			 programSection 1125A (20
			 U.S.C. 6337) is amended—
					(1)in subsection (a), by striking
			 subsection (f) and inserting section
			 3(a)(3),;
					(2)in subsection (b)(1)(A), by striking
			 subsection (f) and inserting section
			 3(a)(3);
					(3)by striking subsection (f); and
					(4)by redesignating subsection (g) as
			 subsection (f).
					1126.Grants for State assessments and related
			 activitiesPart A of title I
			 (20 U.S.C. 6301 et seq.) is amended by adding at the end the following:
					
						3Grants for State assessments and related
				activities
							1131.Grants for state assessments and related
				activities
								(a)Grants for State assessmentsFrom amounts made available under
				subsection (c)(1) to carry out this subsection, the Secretary shall make grants
				to States—
									(1)to enable States to pay the costs of
				developing, improving, or administering State assessments and standards
				consistent with section 1111(a), which may include the cost of working in
				voluntary partnerships with other States, at the sole discretion of each such
				State; and
									(2)in the case of States that have developed
				the assessments and standards consistent with the requirements of section
				1111(a), to enable each such State—
										(A)to administer such assessments; or
										(B)to carry out other activities described in
				this section, which may include—
											(i)developing college and career ready State
				academic content and student academic achievement standards and aligned
				assessments in academic subjects for which standards and assessments are not
				required under section 1111(a);
											(ii)developing or improving assessments of
				English language proficiency necessary to comply with section
				1111(a)(2)(D);
											(iii)developing multiple measures of student
				academic achievement, including measures that assess higher-order thinking
				skills and understanding, to increase the reliability and validity of State
				assessment systems;
											(iv)developing, enhancing, or administering, in
				publicly funded early childhood care and education programs and elementary
				schools, early learning assessments (including accommodations to provide access
				for young children with disabilities) to improve instruction for young
				children;
											(v)strengthening the capacity of local
				educational agencies and schools to provide all students with the opportunity
				to increase educational achievement, including carrying out professional
				development activities aligned with State student academic achievement
				standards and assessments;
											(vi)expanding the range, and improving the
				quality, of accommodations available to English learners and students with
				disabilities to improve the use of such accommodations, including professional
				development activities;
											(vii)improving the dissemination of information
				about student achievement and school performance to parents and families,
				including the development of information and reporting systems designed
				to—
												(I)identify best educational practices based
				on scientifically valid research; or
												(II)assist in linking records of student
				achievement, length of enrollment, and graduation over time;
												(viii)providing instructional supports, which may
				include formative assessments;
											(ix)developing computer adaptive assessments
				that meet the requirements of section 1111(a); and
											(x)developing alternate assessments, as
				described in section 1111(a)(2)(E), aligned to alternate achievement
				standards.
											(b)Grants for enhanced assessment
				systems
									(1)Grant program authorizedFrom amounts made available under
				subsection (c)(2) to carry out this subsection, the Secretary shall award, on a
				competitive basis, grants to State educational agencies to enable the State
				educational agencies to carry out the activities described in paragraph
				(3).
									(2)ApplicationEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require.
									(3)Authorized activitiesEach State educational agency that receives
				a grant under this section shall use the grant funds to—
										(A)enable States, or a consortia of States, to
				collaborate with institutions of higher education or other organizations or
				agencies to improve the quality, validity, and reliability of State academic
				assessments beyond the requirements for such assessments described in section
				1111(a)(2);
										(B)measure student academic achievement using
				multiple measures of student academic achievement from multiple sources,
				including measures that assess higher-order thinking skills and
				understanding;
										(C)chart student progress over time; or
										(D)evaluate student academic achievement
				through the development of comprehensive academic assessment
				instruments.
										(c)Allotment of appropriated funds
									(1)In generalFor each fiscal year, the Secretary shall
				use the amount of funds made available for this section for such year or
				$400,000,000 of such funds, whichever is less, to—
										(A)reserve one-half of 1 percent for the
				Bureau of Indian Affairs;
										(B)reserve one-half of 1 percent for the
				outlying areas; and
										(C)from the amounts remaining after the
				application of subparagraphs (A) and (B), allocate to each State, for the
				purposes of carrying out the activities under subsection (a), an amount equal
				to—
											(i)$3,000,000; and
											(ii)with respect to any amounts remaining after
				the allocation is made under clause (i), an amount that bears the same
				relationship to such total remaining amounts as the number of students ages 5
				through 17 in the State (as determined by the Secretary on the basis of the
				most recent satisfactory data) bears to the total number of such students in
				all States.
											(2)RemainderAny amounts remaining for a fiscal year
				after the Secretary carries out paragraph (1) shall be made available to award
				funds under subsection (b) to States according to the quality, needs, and scope
				of the State application under this section. In determining the grant amount,
				the Secretary shall ensure that a State's grant shall include an amount that
				bears the same relationship to the total funds available under this paragraph
				for the fiscal year as the number of students ages 5 through 17 in the State
				(as determined by the Secretary on the basis of the most recent satisfactory
				data) bears to the total number of such students in all States.
									(3)Definition of StateIn this section, the term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto
				Rico.
									.
				BPathways to college
				1201.Improving secondary schoolsPart B of title I (20 U.S.C. 6361 et seq.)
			 is amended—
					(1)by striking the part heading and inserting
			 the following:
						
							BPathways to
				college
							;
				
						and(2)by striking subpart 1 and inserting the
			 following:
						
							1Improving secondary schools 
								1201.Secondary school reform
									(a)PurposesThe purposes of this section are to ensure
				students graduate from secondary school on track to college and career
				readiness and to increase graduation rates by providing grants to eligible
				entities to provide schools with the necessary resources to implement
				innovative and effective secondary school reform strategies.
									(b)DefinitionsIn this section:
										(1)Competency-based learning
				modelThe term
				competency-based learning model means an education model in which
				educators use explicit measurable learning objectives to assist students to
				advance upon mastery of the objectives as determined through relevant
				assessments.
										(2)Effective secondary school reform
				strategiesThe term
				effective secondary school reform strategies means a set of
				programs, interventions, and activities with demonstrated effectiveness in
				improving the academic achievement of struggling students or dropouts.
										(3)Eligible entityThe term eligible entity means
				a high-need local educational agency in partnership with 1 or more external
				partners.
										(4)Eligible secondary schoolThe term eligible secondary
				school means a high school that—
											(A)is eligible for funds under part A;
											(B)has a graduation rate below 75
				percent;
											(C)does not receive grant funds under section
				1116(d); and
											(D)is identified as low performing based on
				the State’s accountability system.
											(5)External partnerThe term external partner
				means a public or private nonprofit organization, public or private nonprofit
				institution of higher education, or nonprofit charter management organization,
				with a demonstrated record of successful secondary school reform.
										(6)Feeder middle schoolThe term feeder middle school
				means an elementary school or secondary school from which a majority of
				students go on to attend an eligible secondary school.
										(7)SecretaryThe term Secretary means the
				Secretary of Education.
										(8)Struggling studentThe term struggling student
				means a student who is at an increased risk for low academic achievement and is
				unlikely to graduate secondary school on track to college and career
				readiness.
										(c)Grants authorized
										(1)In general
											(A)ReservationFrom the total amount of funds appropriated
				to carry out this section for a fiscal year, the Secretary may reserve not more
				than 2.5 percent for national activities, which the Secretary shall use for
				technical assistance, data collection and dissemination, and reporting
				activities.
											(B)GrantsFrom the total amount of funds appropriated
				to carry out this section for a fiscal year and not reserved under subparagraph
				(A), the Secretary shall award grants, on a competitive basis, to eligible
				entities, based on the quality of the applications submitted, of which—
												(i)not more than 25 percent of grant funds
				shall be used for activities described in subsection (e)(1); and
												(ii)not less than 75 percent of grant funds
				shall be used for activities described in paragraphs (2) and (3) of subsection
				(e) and subsection (f).
												(2)Grant
				durationGrants awarded under
				this section shall be for a period of 5 years, conditional after 3 years on
				satisfactory progress on the performance indicators described in subsection
				(d)(2)(E), as determined by the Secretary.
										(3)Annual reportEach eligible entity that receives a grant
				under this section shall submit to the Secretary an annual report including
				data on the entity's progress on the performance indicators described in
				subsection (d)(2)(E).
										(d)Application
										(1)In generalAn eligible entity that desires a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may reasonably
				require.
										(2)ContentsEach application submitted under paragraph
				(1) shall include, at a minimum, a description of the following:
											(A)How the eligible entity will use funds
				awarded under this section to carry out the activities described in subsection
				(e)(1).
											(B)The external partner’s capacity and record
				of success in secondary school reform and how the eligible entity will sustain
				the activities proposed, including the availability of funds from non-Federal
				sources and coordination with other Federal, State, and local funds.
											(C)How the eligible entity conducted a
				comprehensive needs analysis and capacity assessment of the eligible secondary
				schools served by the eligible entity to identify secondary schools proposed to
				be served by the grant. The needs analysis and capacity assessment shall
				include the following:
												(i)An examination of each secondary school’s
				data in the aggregate, and disaggregated by each of the subgroups of students
				described in section 1111(a)(2)(B)(ix), on the following:
													(I)Graduation rates and characteristics of
				those students who are not graduating, including such students' attendance,
				behavior, expulsion rates, suspension rates, course performance, and credit
				accumulation rates.
													(II)Rates of dropout recovery
				(re-entry).
													(III)Rates of enrollment and remediation in
				institutions of higher education, in accordance with section
				1111(d)(3)(B)(viii).
													(IV)The percentage of students who are 2 or
				more years over-aged or under-credited for their grade level.
													(ii)An examination of each eligible secondary
				school and feeder middle school's data in the aggregate, and disaggregated by
				each of the subgroups of students described in section 1111(a)(2)(B)(ix), as
				applicable, on the following:
													(I)Student academic achievement, including the
				percentage of students who have on-time credit accumulation at the end of each
				grade and the percent of students failing a core, credit-bearing, reading or
				language arts, science, or mathematics course, or failing 2 or more of any
				courses.
													(II)Percentage of students who have an
				attendance rate lower than 90 percent.
													(III)Annual rates of expulsions, suspensions,
				school violence, harassment, and bullying, as defined under State or local laws
				or policies.
													(IV)Annual, average credit accumulation.
													(V)Annual, average attendance rates.
													(VI)Annual rates of students who move in and
				out of the school within a school year
													(VII)Curriculum alignment with college and
				career ready standards across all grade levels.
													(VIII)Support services to address the nonacademic
				barriers that impact student achievement.
													(IX)The number and percentage of students who
				do not transition from grade 8 to grade 9 and who have not transferred to and
				enrolled in a school outside of the local educational agency within the
				State.
													(iii)An examination, including a description, of
				each eligible secondary school’s capacity to implement the school reform
				activities under subsection (e)(3), including—
													(I)the capacity and experience levels of
				administrative, instructional, and noninstructional staff; and
													(II)the budget, including how Federal, State,
				and local funds are being spent (as of the time of the assessment) and can be
				better spent; and
													(III)the technical assistance, additional
				resources, and staff necessary to implement the activities identified in
				subsection (e).
													(iv)An assessment of the external partner
				capacity to provide technical assistance and resources to implement the
				activities described in subsection (e).
												(D)The strategies chosen to be implemented at
				the eligible secondary schools, including a rationale for reform strategies, as
				described in subsection (e)(3)(F), selected for each of the eligible secondary
				schools, including how the chosen strategy will most effectively address the
				needs identified through the needs analysis.
											(E)The performance indicators and targets the
				eligible entity will use to assess the effectiveness of the activities
				implemented under this section including—
												(i)graduation rates;
												(ii)dropout recovery (re-entry) rates;
												(iii)percentage of students with less than a 90
				percent attendance rate;
												(iv)percentage of students who have on-time
				credit accumulation at the end of each grade and the percentage of students
				failing a core subject course;
												(v)rates of expulsions, suspensions, school
				violence, harassment, and bullying, as defined under State or local laws or
				policies;
												(vi)annual, average attendance rates;
												(vii)annual rates of student mobility;
												(viii)college remediation, enrollment,
				persistence, and completion rates; and
												(ix)percentage of students successfully—
													(I)completing Advanced Placement or
				International Baccalaureate courses;
													(II)completing rigorous postsecondary education
				courses while attending a secondary school; or
													(III)enrolling in and completing, career and
				technical education, as defined in section 3 of the Carl D. Perkins Career and
				Technical Education Act of 2006, and registered apprenticeship programs, as
				defined in section 173A(b) of the Workforce Investment Act of 1998.
													(e)Required uses of funds
										(1)In generalAn eligible entity that receives a grant
				under this section shall use the grant funds to—
											(A)implement an early warning indicator system
				to help high schools, and their feeder middle schools, served by the eligible
				entity’s local educational agency, to identify struggling students and create a
				system of evidence-based interventions, by—
												(i)identifying and analyzing indicators that
				most reliably predict dropping out of secondary school;
												(ii)analyzing the distribution of struggling
				students in secondary schools across all grades;
												(iii)analyzing student progress and performance
				on the indicators identified under clause (i);
												(iv)analyzing academic indicators to
				determine—
													(I)whether students will graduate on track to
				college and career readiness; and
													(II)which students are 2 or more years
				over-aged or under-credited for on-time secondary school graduation;
													(v)analyzing student data to assist students
				in grade and school transitions; and
												(vi)developing a mechanism for regularly
				collecting, reporting, and making accessible to each school served by the
				eligible entity for each such school’s students—
													(I)student-level data on the indicators
				identified under clause (i);
													(II)student-level progress and performance, as
				described in clause (iii);
													(III)student-level data on the indicators
				described in clause (iv); and
													(IV)information about the impact of
				interventions on student outcomes and progress;
													(B)provide support and credit recovery
				opportunities for struggling students, including those who are over-aged and
				under-credited, at secondary schools served by the eligible entity by offering
				activities, such as—
												(i)a flexible school schedule;
												(ii)competency-based learning models and
				performance-based assessments; and
												(iii)the provision of support services;
												(C)provide dropout recovery or re-entry
				programs to secondary schools that are designed to encourage and support
				dropouts returning to an educational system, program, or institution following
				an extended absence in order to graduate on track to college and career
				readiness;
											(D)provide evidence-based grade and school
				transition programs and supports, including through curricula alignment;
				and
											(E)provide school leaders, instructional
				staff, noninstructional staff, students, and families with high-quality, easily
				accessible information about—
												(i)secondary school graduation
				requirements;
												(ii)postsecondary education application
				processes;
												(iii)postsecondary admissions processes and
				requirements, including public financial aid and other available private
				scholarship and grant aid opportunities; and
												(iv)other programs and services for increasing
				rates of college access and success for students from low-income
				families.
												(2)Required use of funds in feeder middle
				schoolsAn eligible entity
				that receives a grant under this section shall use the grant funds in feeder
				middle schools to improve the academic achievement of their students and
				prepare them to graduate on track to college and career readiness by—
											(A)using early warning indicator and
				intervention systems described in paragraph (1)(A);
											(B)creating a personalized learning
				environment;
											(C)providing high-quality professional
				development opportunities to school leaders, teachers, and other school staff
				to prepare staff to—
												(i)address the academic challenges of students
				in middle grades;
												(ii)understand the developmental needs of
				students in the middle grades and how to address them in an educational
				setting;
												(iii)implement data-driven interventions;
				and
												(iv)provide academic guidance to students so
				that students can graduate on track to college and career readiness; and
												(D)implementing organizational practices and
				school schedules that allow for collaborative staff participation, team
				teaching, and common instructional planning time.
											(3)Required use of funds in eligible secondary
				schoolsAn eligible entity
				that receives a grant under this section shall use the grant funds in eligible
				secondary schools to implement a comprehensive approach that will—
											(A)personalize the school experience by taking
				steps such as—
												(i)creating opportunities for struggling
				students to receive personalized instruction and opportunities for credit
				recovery;
												(ii)implementing competency-based models;
				and
												(iii)providing ongoing evaluation of student
				academic achievement and the necessary supports so that students graduate on
				track to college and career readiness;
												(B)increase student engagement by providing
				service-learning, experiential, work-based, and other learning opportunities,
				such as—
												(i)contextual learning opportunities;
												(ii)internship opportunities;
												(iii)community service, learning
				apprenticeships, and job shadowing;
												(iv)college campus visits, and postsecondary
				and career counseling; and
												(v)developing an individual graduation plan
				for each student that defines each student’s career and postsecondary education
				goals, and provides the individualized evidence-based interventions necessary
				to meet the goals;
												(C)provide school leaders with autonomy
				through a flexible budget and staffing authority;
											(D)implement high-quality professional
				development for teachers and school leaders, provide increased opportunities
				for teachers to work collaboratively, and improve instruction;
											(E)improve curriculum and instruction,
				by—
												(i)adopting effective, evidence-based
				curricula and instructional materials aligned to high academic standards for
				all students; and
												(ii)increasing rigor through the use of
				Advanced Placement or International Baccalaureate courses; and
												(F)implement at least 1 of the following
				effective secondary school reform strategies to prepare students for college
				and a career, and to improve graduation rates:
												(i)Graduation Promise Academies, which
				include—
													(I)9th grade academies taught by teams of
				teachers who work with small groups of students;
													(II)Career Academies for upper grades;
													(III)extended learning periods, such as block
				scheduling, to reduce the number of students for whom teachers are responsible
				and the number of courses students are taking at any one time;
													(IV)an after-hours credit recovery
				program;
													(V)curriculum coaches who provide high-quality
				professional development and support;
													(VI)partnerships among parents, teachers,
				administrators, community-based organizations, and community members focused on
				improving student achievement; and
													(VII)a college-going culture, including student
				supports and guidance.
													(ii)Career Academies, which—
													(I)establish career pathways by implementing a
				college and career ready curriculum that integrates rigorous academics, career
				and technical education, and experiential learning for high school students in
				high-skill, high-demand industries in collaboration with local and regional
				employers;
													(II)provide counseling to advance students’
				college and career goals;
													(III)collaborate with local employers to develop
				and provide work-based experiences for high school students;
													(IV)modernize career-related equipment utilized
				by students; and
													(V)provide dual enrollment opportunities with
				college credit-bearing courses, including accelerated certificate programs with
				community colleges or other recognized postsecondary credentials.
													(iii)Early College Schools, which—
													(I)partner with 1 or more public or nonprofit
				institutions of higher education;
													(II)conduct outreach programs to ensure that
				middle school and high school students and their families are aware of the
				Early College Schools;
													(III)design curricula and sequences of courses
				in collaboration with teachers from the eligible secondary school and faculty
				from the partner institution of higher education so that students may
				simultaneously earn credits towards a high school diploma and either an
				associate degree or transferable postsecondary education credits toward a
				postsecondary degree at no cost to students or their families;
													(IV)coordinate secondary and postsecondary
				support services, and academic calendars to allow students to visit and take
				courses at the institutions of higher education; and
													(V)provide academic and support services,
				including financial aid counseling for postsecondary education.
													(f)Allowable uses of fundsAn eligible entity that receives a grant
				under this section may use grant funds to—
										(1)improve parent and family engagement in the
				educational attainment and achievement of struggling students and dropouts to
				be on track to college and career readiness by—
											(A)leveraging community-based services and
				opportunities; and
											(B)providing parents and families with the
				necessary information, including data on their child’s academic achievement and
				how to navigate the public school system;
											(2)provide extended learning opportunities, by
				extending the school day, week, or year to increase the total number of school
				hours to include additional time for instruction in academic subjects and
				enrichment activities that contribute to a well-rounded education;
										(3)increase student supports through
				activities such as student advisories, school counseling opportunities, and
				one-to-one mentoring; and
										(4)create smaller learning communities.
										(g)Matching funds
										(1)In generalAn eligible entity that receives a grant
				under this section shall provide matching funds, from non-Federal sources, in
				an amount equal to not less than 20 percent of the amount of grant funds
				awarded in the first 3 years of the grant, not less than 50 percent of the
				amount awarded in the fourth year of the grant, and not less than 75 percent of
				the amount awarded in the fifth year of the grant, as applicable.
										(2)WaiverThe Secretary may waive all or part of the
				matching requirement described in paragraph (1) for a fiscal year for an
				eligible entity, on a case-by-case basis, if the Secretary determines that
				applying the matching requirement to such eligible entity would result in
				serious hardship or an inability to carry out the authorized activities
				described in subsection (e).
										(h)Supplement not supplantAn eligible entity shall use Federal funds
				received under this section only to supplement the funds that would, in the
				absence of such Federal funds, be made available from other Federal and
				non-Federal sources for the activities described in this section, and not to
				supplant such
				funds.
									.
					1202.Accelerated learningSubpart 2 of part B of title I (20 U.S.C.
			 6371 et seq.) is amended to read as follows:
					
						2Accelerated learning
							1221.PurposesThe purposes of this subpart are—
								(1)to raise student academic achievement
				by—
									(A)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses; and
									(B)increasing the number of students attending
				high-need schools who—
										(i)enroll and succeed in Advanced Placement or
				International Baccalaureate courses; and
										(ii)take Advanced Placement or International
				Baccalaureate examinations;
										(2)to increase, and to support statewide and,
				as applicable, districtwide, efforts to increase the availability of, and
				enrollment in, Advanced Placement or International Baccalaureate courses, and
				pre-Advanced Placement or pre-International Baccalaureate courses, in high-need
				schools; and
								(3)to provide high-quality professional
				development for teachers of Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				in high-need schools.
								1222.Funding distribution ruleFrom amounts appropriated to carry out this
				subpart for a fiscal year, the Secretary shall give priority to funding
				activities under section 1223 and shall distribute any remaining funds under
				section 1224.
							1223.Advanced Placement and International
				Baccalaureate examination fee program
								(a)Grants authorizedFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants to State
				educational agencies having applications approved under this section to enable
				the State educational agencies to pay, on behalf of low-income students, part
				or all of the costs of Advanced Placement or International Baccalaureate
				examination fees, if the low-income students—
									(1)are enrolled in an Advanced Placement or
				International Baccalaureate course; and
									(2)plan to take an Advanced Placement or
				International Baccalaureate examination.
									(b)Award basisIn determining the amount of the grant
				awarded to a State educational agency under this section for a fiscal year, the
				Secretary shall consider the number of children eligible to be counted under
				section 1124(c) in the State in relation to the number of such children so
				counted in all States.
								(c)Information disseminationA State educational agency that is awarded
				a grant under this section shall make publicly available information regarding
				the availability of Advanced Placement or International Baccalaureate
				examination fee payments under this section, and shall disseminate such
				information to eligible secondary school students and parents, including
				through secondary school teachers and counselors.
								(d)ApplicationsEach State educational agency desiring to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require. At a minimum, each State educational agency application
				shall—
									(1)describe the Advanced Placement or
				International Baccalaureate examination fees the State educational agency will
				pay on behalf of low-income students in the State from grant funds awarded
				under this section;
									(2)provide an assurance that any grant funds
				awarded under this section shall be used only to pay for Advanced Placement or
				International Baccalaureate examination fees; and
									(3)contain such information as the Secretary
				may require to demonstrate that the State educational agency will ensure that a
				student is eligible for payments authorized under this section, including
				ensuring that the student is a low-income student.
									(e)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out this section.
								(f)Report
									(1)In generalEach State educational agency awarded a
				grant under this section shall, with respect to each Advanced Placement or
				International Baccalaureate course subject, annually report to the Secretary
				the following data for the preceding year:
										(A)The number of students in the State who are
				taking an Advanced Placement or International Baccalaureate course in such
				subject.
										(B)The number of Advanced Placement or
				International Baccalaureate examinations taken by students in the State who
				have taken an Advanced Placement or International Baccalaureate course in such
				subject.
										(C)The number of students in the State scoring
				at each level on Advanced Placement or International Baccalaureate examinations
				in such subject.
										(D)Demographic information regarding students
				in the State taking Advanced Placement or International Baccalaureate courses
				and Advanced Placement or International Baccalaureate examinations in that
				subject, disaggregated by race, ethnicity, sex, English proficiency status, and
				socioeconomic status.
										(2)Report to congressThe Secretary shall annually compile the
				information received from each State educational agency under paragraph (1) and
				report to the authorizing committees regarding the information.
									(g)BIA as SEAFor purposes of this section, the Bureau of
				Indian Affairs shall be treated as a State educational agency.
								1224.Advanced Placement and International
				Baccalaureate incentive program grants
								(a)Grants authorized
									(1)In generalFrom amounts made available to carry out
				this subpart for a fiscal year, the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable such entities to carry out
				the authorized activities described in subsection (e).
									(2)Duration, Renewal, and payments
										(A)DurationThe Secretary shall award a grant under
				this section for a period of not more than 3 years.
										(B)RenewalThe Secretary may renew a grant awarded
				under this section for an additional period of not more than 2 years, if an
				eligible entity—
											(i)is achieving the objectives of the grant;
				and
											(ii)has shown improvement against baseline data
				on the performance measures described in subparagraphs (A) through (E) of
				subsection (g)(1).
											(C)PaymentsThe Secretary shall make grant payments
				under this section on an annual basis.
										(b)Definition of eligible entityIn this section, the term eligible
				entity means—
									(1)a State educational agency;
									(2)a high-need local educational agency;
				or
									(3)a partnership consisting of—
										(A)a national, regional, or statewide public
				or nonprofit organization with expertise and experience in providing Advanced
				Placement or International Baccalaureate course services; and
										(B)a State educational agency or a high-need
				local educational agency.
										(c)Application
									(1)In generalEach eligible entity desiring a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
									(2)ContentsThe application shall, at a minimum,
				include a description of—
										(A)the goals and objectives for the project
				supported by the grant under this section, including—
											(i)increasing the number of teachers serving
				high-need schools who are qualified to teach Advanced Placement or
				International Baccalaureate courses;
											(ii)increasing the number of Advanced Placement
				or International Baccalaureate courses that are offered at high-need schools;
				and
											(iii)increasing the number of students attending
				a high-need school, particularly low-income students, who succeed in—
												(I)Advanced Placement or International
				Baccalaureate courses; and
												(II)if offered by the school, pre-Advanced
				Placement or pre-International Baccalaureate courses;
												(B)how the eligible entity will ensure that
				students have access to courses, including pre-Advanced Placement or
				pre-International Baccalaureate courses, that will prepare students to succeed
				in Advanced Placement or International Baccalaureate courses;
										(C)how the eligible entity will provide
				professional development for teachers that will further the goals and
				objectives of the grant project;
										(D)how the eligible entity will ensure that
				teachers serving high-need schools are qualified to teach Advanced Placement or
				International Baccalaureate courses;
										(E)how the eligible entity will provide for
				the involvement of business and community organizations and other entities,
				including institutions of higher education, in carrying out the activities
				described in subsection (e);
										(F)how the eligible entity will use funds
				received under this section; and
										(G)how the eligible entity will evaluate the
				outcome of the grant project.
										(d)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applications from eligible entities
				that—
									(1)are part of a statewide or districtwide
				strategy, as applicable, for increasing the availability of Advanced Placement
				or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses, in high-need schools;
									(2)demonstrate a focus on increasing the
				availability of Advanced Placement or International Baccalaureate courses in
				core academic subjects; and
									(3)propose to carry out activities that target
				high-need schools.
									(e)Authorized activities
									(1)In generalEach eligible entity that receives a grant
				under this section shall use the grant funds to carry out activities designed
				to increase—
										(A)the number of teachers serving high-need
				schools who are qualified to teach Advanced Placement or International
				Baccalaureate courses; and
										(B)the number of students attending high-need
				schools who succeed in the examinations for such courses, including through
				reimbursing low-income students attending high-need schools for part or all of
				the cost of Advanced Placement or International Baccalaureate examination
				fees.
										(2)Allowable activitiesIn addition to the activities described in
				paragraph (1), an eligible entity that receives a grant under this section may
				use grant funds for—
										(A)high-quality teacher professional
				development, in order to expand the pool of teachers in the participating
				State, high-need local educational agency, or high-need school who are
				qualified to teach Advanced Placement or International Baccalaureate courses,
				including through innovative models, such as online academies and training
				institutes;
										(B)pre-Advanced Placement or pre-International
				Baccalaureate teacher and counselor high-quality professional development in
				secondary school to prepare students for success in Advanced Placement or
				International Baccalaureate courses and in institutions of higher
				education;
										(C)coordination and articulation between grade
				levels to prepare students to succeed in Advanced Placement or International
				Baccalaureate courses;
										(D)purchase of instructional materials for
				Advanced Placement or International Baccalaureate courses;
										(E)activities to increase the availability of,
				and participation in, online Advanced Placement or International Baccalaureate
				courses;
										(F)carrying out the requirements of subsection
				(g); and
										(G)in the case of an eligible entity described
				in subsection (b)(1), awarding subgrants to high-need local educational
				agencies to enable the high-need local educational agencies to carry out
				authorized activities described in subparagraphs (A) through (F).
										(f)ContractsAn eligible entity that is awarded a grant
				to provide online Advanced Placement or International Baccalaureate courses
				under this subpart may enter into a contract with an organization to provide
				the online Advanced Placement or International Baccalaureate courses, including
				contracting for necessary support services.
								(g)Collecting and reporting
				requirements
									(1)ReportEach eligible entity receiving a grant
				under this section shall collect and report to the Secretary annually such data
				regarding the results of the grant as the Secretary may reasonably require,
				including—
										(A)the number of students served by the
				eligible entity enrolling in Advanced Placement or International Baccalaureate
				courses, and pre-Advanced Placement or pre-International Baccalaureate courses,
				disaggregated by grade level of the student, and the grades received by such
				students in the courses;
										(B)the number of students taking an Advanced
				Placement or International Baccalaureate examination and the distribution of
				scores on those examinations, disaggregated by the grade level of the student
				at the time of examination;
										(C)the number of teachers who are currently,
				as of the date of the report, receiving training to teach Advanced Placement or
				International Baccalaureate courses and will teach such courses in the next
				school year;
										(D)the number of teachers becoming qualified
				to teach Advanced Placement or International Baccalaureate courses; and
										(E)the number of qualified teachers who are
				teaching Advanced Placement or International Baccalaureate courses in high-need
				schools served by the eligible entity.
										(2)Reporting of dataEach eligible entity receiving a grant
				under this section shall report the data required under paragraph (1)—
										(A)disaggregated by subject area;
										(B)in the case of student data, disaggregated
				in the same manner as information is disaggregated under section
				1111(a)(2)(B)(ix); and
										(C)in a manner that allows for an assessment
				of the effectiveness of the grant program.
										(h)EvaluationFrom the amount appropriated for this
				subpart and reserved for evaluation activities in accordance with section
				9601(a), the Secretary, acting through the Director of the Institute of
				Education Sciences, shall, in consultation with the relevant program office at
				the Department, evaluate the implementation and impact of the activities
				supported under this section, consistent with section 9601, including progress
				as measured by the performance measures established under subparagraphs (A)
				through (E) of subsection (g)(1).
								(i)Matching requirement
									(1)In generalSubject to paragraph (3), each eligible
				entity that receives a grant under this section shall provide toward the cost
				of the activities assisted under the grant, from non-Federal sources, an amount
				equal to 100 percent of the amount of the grant, except that an eligible entity
				that is a high-need local educational agency shall provide an amount equal to
				not more than 50 percent of the amount of the grant.
									(2)Matching
				FundsThe eligible entity may
				provide the matching funds described in paragraph (1) in cash or in-kind,
				fairly evaluated, but may not provide more than 50 percent of the matching
				funds in-kind. The eligible entity may provide the matching funds from State,
				local, or private sources.
									(3)WaiverThe Secretary may waive all or part of the
				matching requirement described in paragraph (1) for any fiscal year for an
				eligible entity described in paragraph (1) or (2) of subsection (b), if the
				Secretary determines that applying the matching requirement to such eligible
				entity would result in serious hardship or an inability to carry out the
				authorized activities described in subsection (e).
									1225.Supplement, not supplantGrant funds provided under this subpart
				shall supplement, and not supplant, other non-Federal funds that are available
				to assist low-income students to pay for the cost of Advanced Placement or
				International Baccalaureate examination fees or to expand access to Advanced
				Placement or International Baccalaureate courses, and pre-Advanced Placement or
				pre-International Baccalaureate courses.
							1226.DefinitionsIn this subpart:
								(1)High-need schoolThe term high-need school
				means a secondary school—
									(A)with a demonstrated need for Advanced
				Placement or International Baccalaureate courses; and
									(B)that—
										(i)has a high concentration of low-income
				students; or
										(ii)is designated with a school locale code of
				33, 41, 42, or 43, as determined by the Secretary.
										(2)Low-income studentThe term low-income student
				means a student who is eligible for free or reduced-price lunch under the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
								.
				1203.ReorganizationPart B of title I, as amended by this part,
			 is further amended by striking subparts 3 and 4.
				CEducation of migratory children
				1301.Program purposeSection 1301 (20 U.S.C. 6391) is amended to
			 read as follows:
					
						1301.Program purposeIt is the purpose of this part to assist
				States in providing high-quality and comprehensive educational programs
				(including, as appropriate, instructional and educationally related support
				services), during the regular school year and summer or intersession periods,
				that address the unique educational needs of migratory children arising from
				their migratory lifestyle, in order to help such children—
							(1)succeed in school;
							(2)meet the same State college and career
				ready academic content and student academic achievement standards under section
				1111(a)(1) that all children are expected to meet;
							(3)graduate high school ready for higher
				education and careers; and
							(4)overcome educational disruption, cultural
				and language barriers, social isolation, various health-related problems, and
				other factors that inhibit the ability of such children to succeed in
				school.
							.
				1302.Program authorizedSection 1302 (20 U.S.C. 6392) is
			 amended—
					(1)by striking In order to carry out
			 the purpose of this part and inserting From the amounts made
			 available under section 3(d) for a fiscal year to carry out this
			 part;
					(2)by striking combinations and
			 inserting consortia; and
					(3)by striking to establish and
			 inserting to enable such agencies or consortia to
			 establish.
					1303.State allocationsSection 1303 (20 U.S.C. 6393) is
			 amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)State allocationsExcept as provided in subsection (b), the
				amount awarded to each State (other than the Commonwealth of Puerto Rico) under
				this part for each fiscal year shall be an amount equal to the product
				of—
								(1)the sum of—
									(A)the average number of identified eligible
				migratory children aged 3 through 21, residing in the State, based on data for
				the preceding 3 years; and
									(B)the number of identified eligible migratory
				children, aged 3 through 21, who received services under this part in summer or
				intersession programs provided by the State during the previous year;
				multiplied by
									(2)40 percent of the average per-pupil
				expenditure in the State, except that the amount calculated under this
				paragraph shall not be less than 32 percent, or more than 48 percent, of the
				average per-pupil expenditure in the United
				States.
								;
					(2)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Hold harmlessNotwithstanding subsection (a), for each of
				fiscal years 2011 through 2013, no State receiving an allocation under this
				section shall receive less than 90 percent of the State's allocation under this
				section for the previous
				year.
							;
					(4)in subsection (c), as redesignated by
			 paragraph (2)—
						(A)by striking paragraphs (2) and (3);
						(B)by striking Puerto Rico.— and all
			 that follows through For each and inserting the following:
			 Puerto
			 Rico.—For each;
						(C)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and by aligning such paragraphs with
			 the margins of paragraph (1) of subsection (e), as redesignated by paragraph
			 (2);
						(D)in the matter preceding paragraph (1), as
			 redesignated by subparagraph (C)—
							(i)by striking which and
			 inserting that; and
							(ii)by striking subsection
			 (a)(1)(A) and inserting subsection (g); and
							(E)in paragraph (1), as redesignated by
			 subparagraph (C)—
							(i)by striking which and
			 inserting that; and
							(ii)by inserting , except that the
			 percentage calculated under this paragraph shall not be less than 85
			 percent before the semicolon at the end; and
							(5)in subsection (d), as redesignated by
			 paragraph (2)—
						(A)in paragraph (1)—
							(i)by striking In general.—(A) If, and
			 all that follows through this part and inserting the
			 following:
								
									In general.—(A)Ratable reductionsIf the amount available for allocations to
				States under this part
									;
				and
							(ii)in subparagraph (B), by striking If
			 additional and inserting Reallocation.—If additional;
							(B)in paragraph (2)—
							(i)by striking Special rule.—(A) The
			 and inserting the following:
								
									Special
			 rule.—(A)Further reductionsThe
									;
				
							(ii)in subparagraph (A), by striking
			 required under section 1304 and inserting needed to carry
			 out the approved activities in the application under section
			 1304;
							(iii)in subparagraph (B), by striking The
			 Secretary shall and inserting Reallocation.—The Secretary
			 shall; and
							(iv)by adding at the end the following:
								
									(C)Additional requirementsThe Secretary—
										(i)shall—
											(I)develop and implement a procedure for
				monitoring the accuracy of the information described in subparagraph (A);
				and
											(II)issue, through regulations or guidance,
				criteria for a system of State quality control for the accuracy of State counts
				of eligible migratory children; and
											(ii)may not reduce the amount of a State
				allocation under this paragraph on the basis of unintentional errors in such
				counts for States implementing a system of State quality control that meets the
				criteria described in clause (i)(II), if the discrepancy between the initial
				State count and any subsequent revisions is
				minimal.
										;
							(6)in subsection (f), as redesignated by
			 paragraph (2)—
						(A)in the matter preceding paragraph (1), by
			 inserting best serve migratory children under this part and
			 after In order to;
						(B)in paragraph (1), by striking such
			 information as the Secretary finds and inserting the most recent
			 information that;
						(C)by redesignating paragraphs (2) through (4)
			 as paragraphs (3) through (5), respectively;
						(D)by inserting after paragraph (1) the
			 following:
							
								(2)develop and implement a procedure for
				monitoring the accuracy of such information, if such a procedure does not
				create barriers to the families of migratory children who are eligible for
				services under this
				part;
								;
						(E)in paragraph (3), as redesignated by
			 subparagraph (C), by striking develop and implement a procedure for more
			 accurately reflecting and inserting update such procedure, and
			 implement the updated procedure, to more accurately reflect the;
						(F)in paragraph (4)(A), as redesignated by
			 subparagraph (C), by inserting of high-quality, sustained, and intensive
			 education services after special programs; and
						(G)in paragraph (5), as redesignated by
			 subparagraph (C), by striking the child whose education has been
			 interrupted and inserting migratory children; and
						(7)by adding at the end the following:
						
							(g)Nonparticipating StatesIn the case of a State desiring to receive
				an allocation under this part for a fiscal year that did not receive an
				allocation for the previous fiscal year or that has been participating for less
				than 3 consecutive years, the Secretary shall calculate the State’s number of
				identified migratory children aged 3 through 21 for purposes of subsection
				(a)(1)(A) by using the most recent data available that identifies the migratory
				children residing in the State until data is available to calculate the 3-year
				average number of such children in accordance with such
				subsection.
							.
					1304.State applications; servicesSection 1304 (20 U.S.C. 6394) is
			 amended—
					(1)in subsection (b)—
						(A)in paragraph (1)—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by striking special and
			 inserting unique; and
								(II)by inserting and out of school
			 migratory children after preschool migratory children;
			 and
								(ii)in subparagraph (B)—
								(I)by striking migrant and
			 inserting migratory; and
								(II)by striking part A or B of title
			 III and inserting part A of title III;
								(B)in paragraph (2)—
							(i)by striking migratory
			 students and inserting migratory children; and
							(ii)by striking same challenging
			 and all that follows through standards that and inserting
			 same State college and career ready academic content and student
			 academic achievement standards adopted under section 1111(a)(1)
			 that;
							(C)by striking paragraph (6);
						(D)by redesignating paragraphs (3) through (5)
			 as paragraphs (4) through (6), respectively;
						(E)by inserting after paragraph (2) the
			 following:
							
								(3)a description of how the State will meet
				the requirements of section 1308(b) for the timely electronic transfer of
				student records and how the State will use such records transfer to meet the
				unique educational needs of migratory students and remove barriers to the
				proper enrollment and retention of migratory children in
				schools;
								;
						(F)in paragraph (4), as redesignated by
			 subparagraph (D)—
							(i)by striking require, the
			 State and inserting require and using the linkage system
			 described in section 1308(b), the State and each of its local operating
			 agencies;
							(ii)by striking another and
			 inserting another or from 1 school district to another;
			 and
							(iii)by striking such move and
			 inserting such a move;
							(G)in paragraph (7)—
							(i)by striking family literacy
			 services and inserting family literacy
			 activities;
							(ii)by striking program or project
			 serves and inserting programs and projects serve;
							(iii)by striking who have parents
			 who and inserting whose parents; and
							(iv)by striking the period at the end and
			 inserting ; and; and
							(H)by adding at the end the following:
							
								(8)such budgetary and other information as the
				Secretary may
				require.
								;
						(2)in subsection (c)—
						(A)in paragraph (2), by striking part
			 I and inserting part F;
						(B)by striking paragraph (3) and inserting the
			 following:
							
								(3)in the planning and operation of programs
				and projects at both the State and local agency operating levels, there is
				consultation with parent advisory councils for programs of not less than 1
				school year in duration, and that all such programs and projects are—
									(A)conducted in a manner that provides for the
				same parental involvement as is required for programs and projects under
				section 1118, including, to the extent practicable, descriptions required for
				parental involvement under section 1118(a)(3)(A), unless extraordinary
				circumstances make such provision impractical; and
									(B)are developed in a format and language
				understandable to the
				parents;
									;
						(C)in paragraph (4), by inserting and
			 migratory children who are not attending school before the semicolon at
			 the end;
						(D)in paragraph (6), by striking subparagraph
			 (C) and inserting the following:
							
								(C)family literacy programs that are
				determined to be high quality;
								;
				and
						(E)by striking paragraph (7) and inserting the
			 following:
							
								(7)the State has procedures in place to verify
				the accuracy and completeness of any data regarding the counting of migratory
				children that is submitted to the Secretary under this
				part.
								;
				and
						(3)in subsection (d)—
						(A)by striking who are failing
			 and all that follows through the period and inserting the
			 following:
							
								who have made a move within the
			 previous 1-year period and who—(1)are failing, or most at risk of failing, to
				meet the State college and career ready academic content standards and student
				academic achievement standards adopted under section 1111(a)(1); or
								(2)have dropped out of
				school.
								;
				and
						(B)in subsection (e)—
							(i)in paragraph (2), by striking
			 1 and inserting one; and
							(ii)in paragraph (3), by striking
			 secondary school students and inserting
			 students.
							1305.Secretarial approval; peer
			 reviewSection 1305(b) (20
			 U.S.C. 6395(b)) is amended by striking may and inserting
			 shall, to the extent practicable,.
				1306.Comprehensive needs assessment and
			 service-delivery plan; authorized activitiesSection 1306 (20 U.S.C. 6396) is
			 amended—
					(1)in subsection (a)(1)—
						(A)in the matter preceding subparagraph
			 (A)—
							(i)by striking special and
			 inserting unique; and
							(ii)by inserting , consistent with the
			 purposes of this part, after migratory children;
							(B)by striking subparagraph (B);
						(C)by redesignating subparagraphs (C) through
			 (G) as subparagraphs (E) through (I), respectively;
						(D)by inserting after subparagraph (A) the
			 following:
							
								(B)addresses the unique educational needs of
				migratory children;
								(C)is developed in collaboration with parents
				of migratory children;
								(D)is not used to supplant State efforts
				regarding, or administrative funding for, this
				part;
								;
						(E)in subparagraph (E), as redesignated by
			 subparagraph (C), by striking same challenging and all that
			 follows through standards that and inserting same State
			 college and career ready academic content and student academic achievement
			 standards adopted under section 1111(a)(1) that; and
						(F)in subparagraph (H), as redesignated by
			 subparagraph (C)—
							(i)by striking early childhood
			 programs, and inserting early childhood care and education
			 programs,; and
							(ii)by striking part A or B of title
			 III and inserting part A of title III;
							(2)in subsection (b)—
						(A)in paragraph (1), by striking local
			 educational and inserting local operating;
						(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)Unmet needsFunds provided under this part shall be
				used to meet the needs of migratory children that are not met by services
				available from other Federal or non-Federal programs, except that migratory
				children who are eligible to receive services under part A may receive those
				services through funds provided under that part or through funds under this
				part that remain after the agency meets the needs described in paragraph
				(1).
								;
				and
						(C)in paragraph (4), by striking
			 special educational and inserting unique
			 educational.
						1307.BypassSection 1307 (20 U.S.C. 6397) is amended, in
			 the matter preceding paragraph (1), by striking make arrangements
			 with and inserting award grants to, or enter into contracts
			 with,.
				1308.National activitiesSection 1308 (20 U.S.C. 6398) is
			 amended—
					(1)by striking the section heading and
			 inserting National
			 activities.;
					(2)in subsection (a)—
						(A)in paragraph (1)—
							(i)by striking nonprofit entities to
			 improve and inserting the
			 following:
								
									entities
			 to—(A)improve
									;
							(ii)by inserting through before
			 the establishment;
							(iii)by striking the period at the end and
			 inserting ; and; and
							(iv)by adding at the end the following:
								
									(B)improve the coordination between State
				educational agencies, local operating agencies, and their counterparts in other
				nations in educating migratory children who move between the United States and
				such nations.
									;
				and
							(B)in paragraph (2), by inserting or
			 contracts after Grants;
						(3)in subsection (b)—
						(A)by striking paragraph (1) and inserting the
			 following:
							
								(1)AssistanceIn order to determine the number of
				migratory children in each State, the Secretary shall assist each State in
				maintaining an effective system for the electronic transfer of student
				records.
								;
						(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)in the matter preceding clause (i), by
			 striking The Secretary, in consultation and all that follows
			 through may include— and inserting the following: The
			 Secretary, in consultation with the States, shall continue to ensure the
			 linkage of migratory child record systems for the purpose of electronically
			 exchanging, within and among the States, health and educational information
			 regarding all migratory children eligible under this part. The Secretary shall
			 ensure such linkage occurs in a cost-effective manner, utilizing systems used
			 by the State prior to, or developed after, the date of enactment of the
			 Elementary and Secondary Education
			 Reauthorization Act of 2011. The Secretary shall determine the
			 minimum data elements that each State receiving funds under this part shall
			 collect, maintain, and exchange, and the requirements of the linkage system
			 that States shall meet for the timely submission of access to such information.
			 Such minimum data elements may include—; and
								(II)in clause (ii), by striking section
			 1111(b) and inserting section 1111(a)(2); and
								(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)ConsultationThe Secretary shall maintain ongoing
				consultation with the States, local educational agencies, and other migratory
				student service providers on—
										(i)the effectiveness of the system of
				electronic records transfer described in subparagraph (A); and
										(ii)the ongoing improvement of such
				system.
										;
				and
							(C)in paragraph (4)—
							(i)in subparagraph (A)—
								(I)by striking 2003 and
			 inserting 2012, and every 2 years thereafter,; and
								(II)by striking the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Workforce of the House of Representatives and inserting the
			 authorizing committees; and
								(ii)in subparagraph (B)—
								(I)in clause (ii), by striking the
			 development and linkage of and inserting maintaining;
			 and
								(II)in clause (iii), by striking
			 measures that may be taken to ensure and inserting
			 improving;
								(4)by redesignating subsection (c) as
			 subsection (f), and transferring such subsection so as to follow subsection
			 (e);
					(5)by inserting after subsection (b) the
			 following:
						
							(c)Technical assistanceThe Secretary may provide technical
				assistance designed to support State efforts to meet the needs of migratory
				children, which may include supporting the attendance of State and local
				operating agency staff, and other appropriate individuals, at special meetings
				convened by the Secretary in order to carry out activities consistent with this
				section.
							;
					(6)in subsection (d)—
						(A)by striking , pursuant to criteria
			 that the Secretary shall establish,; and
						(B)by striking whose education is
			 interrupted and inserting described in section 1304(d);
			 and
						(7)by striking subsection (e) and inserting
			 the following:
						
							(e)Improvements and coordinationFrom any funds made available under this
				section and remaining after carrying out the requirements under subsections (b)
				and (d), the Secretary, in consultation with the States, may make grants to, or
				enter into contracts with, State educational agencies, local educational
				agencies, institutions of higher education, and other public and private
				nonprofit entities to improve the interstate and intrastate coordination among
				such agencies’ and entities’ programs available to migratory students
				consistent with this section, including the establishment or improvement of
				programs for academic credit accrual and
				exchange.
							.
					1309.Performance data; evaluations and study;
			 State assistancePart C of
			 title I (20 U.S.C. 6391 et seq.) is further amended—
					(1)by redesignating section 1309 as section
			 1312; and
					(2)by inserting after section 1308 the
			 following:
						
							1309.Performance dataConsistent with section 1111(d)(3)(B), and
				in a manner prescribed by the Secretary, each State that receives a grant under
				this part shall annually submit to the Secretary, and make public, data
				on—
								(1)the academic achievement of migratory
				students, as measured by the State assessments required under section
				1111(a)(2);
								(2)such students' high school graduation rates
				and rates of enrollment and persistence in, and completion of a program of
				study at, institutions of higher education; and
								(3)the results of such other performance
				measures and targets as the Secretary may prescribe.
								1310.Evaluation and study
								(a)Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601.
								(b)StudyThe Secretary shall conduct a pilot study,
				funded as part of the 2012 National Assessment of Educational Progress, on the
				feasibility of using the National Assessment of Educational Progress for
				assessing and reporting on the academic achievement of migratory children in
				grades 4 and 8 in reading and mathematics.
								1311.State assistance in determining number of
				migratory childrenEach State
				that desires to receive assistance under this part shall assist the Secretary
				in determining the number of migratory children in such State under paragraphs
				(1) and (2) of subsection (a), and subsection (g), of section 1303 through such
				procedures as the Secretary may require, except that the Secretary shall not
				require additional information that is not directly related to determining the
				migratory status of the child or the administration of this
				part.
							.
					1310.DefinitionsSection 1312 (20 U.S.C. 6399), as
			 redesignated by section 1309(1), is amended—
					(1)by redesignating paragraphs (1) and (2) as
			 paragraphs (3) and (5), respectively;
					(2)by inserting before paragraph (3), as
			 redesignated by paragraph (1), the following:
						
							(1)Food
				processorThe term food
				processor means a position working with a raw agricultural, dairy, or
				fishing product and transforming the product into a more refined product up to
				the point of an initial commercial sale.
							(2)Initial commercial saleThe term initial commercial
				sale means the first point of sale of an agricultural, dairy, or fishing
				product—
								(A)for refining to the next-stage
				processor;
								(B)to the wholesaler;
								(C)to the retailer; or
								(D)directly to the
				consumer.
								;
					(3)by inserting after paragraph (3), as
			 redesignated by paragraph (1), the following:
						
							(4)Migratory agricultural workerThe term migratory agricultural
				worker means an individual who—
								(A)made a qualifying move in the preceding
				36-month period; and
								(B)after making such move, sought or engaged
				in employment in agricultural work, which may be dairy work or the initial
				processing of raw agricultural
				products.
								;
				and
					(4)by striking paragraph (5), as redesignated
			 by paragraph (1), and inserting the following:
						
							(5)Migratory childThe term migratory child means
				a child who—
								(A)is, or whose parent or spouse is, a
				migratory agricultural worker or migratory fisher who is currently engaged in,
				or seeking to obtain, temporary or seasonal employment, usually for not longer
				than 15 months, in agricultural or fishing work until the point of the initial
				commercial sale (including employment as a migratory dairy worker, a food
				processor, or a migratory fisher); and
								(B)in the preceding 36 months—
									(i)has moved from 1 school district to
				another;
									(ii)in a State that is comprised of a single
				school district, has moved from 1 administrative area to another within such
				district; or
									(iii)resides in a school district of more than
				15,000 square miles, and migrates a distance of 20 miles or more to a temporary
				residence to engage in, or to accompany a parent or spouse engaging in, a
				fishing activity.
									(6)Migratory fisherThe term migratory fisher
				means an individual who made a qualifying move in the preceding 36 months and,
				after doing so, sought or engaged in employment in fishing work.
							(7)Qualifying moveThe term qualifying
				move—
								(A)means—
									(i)a move from 1 school district to another,
				or from 1 administrative area to another within a State that is comprised of a
				single school district; and
									(ii)in the case of a migratory fisher who
				resides in a school district of more than 15,000 square miles, includes
				migrating a distance of 20 miles or more to a temporary residence; and
									(B)with respect to a qualifying move for a
				parent or spouse of a migratory child, means a move described in subparagraph
				(A) that is separated by not more than 1 year from the move or migration
				described in paragraph (5)(B) of the migratory
				child.
								.
					DPrevention and intervention programs for
			 children and youth who are neglected, delinquent, or at-risk
				1401.Purpose and program
			 authorizationSection 1401 (20
			 U.S.C. 6421) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking
			 challenging State academic content standards and challenging State
			 student academic achievement standards and inserting college and
			 career ready academic content standards and student academic achievement
			 standards under section 1111(a)(1); and
						(B)in paragraph (3), by striking to
			 prevent at-risk youth from dropping out of school, and; and
						(2)in subsection (b), by striking
			 1002(d) and inserting 3(e).
					1402.Allocation of fundsParagraph (2) of section 1412(b) (20 U.S.C.
			 6432(b)) is amended to read as follows:
					
						(2)Minimum percentageThe percentage in paragraph (1)(A) shall
				not be less than 85
				percent.
						.
				1403.State plan and State agency
			 applicationsSection 1414 (20
			 U.S.C. 6434) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)(B)—
							(i)by striking from and
			 inserting between; and
							(ii)by striking to and inserting
			 and;
							(B)in paragraph (2)—
							(i)in subparagraph (A), by striking
			 academic, vocational, and technical skills and inserting
			 college and career readiness (as determined based on the State college
			 and career ready academic content and student academic achievement standards
			 under section 1111(a)(1)); and
							(ii)in subparagraph (B), by striking
			 and after the semicolon;
							(C)in subparagraph (C)(iv), by striking the
			 period at the end and inserting ; and; and
						(D)by adding at the end the following:
							
								(D)provide assurances that the State
				educational agency has established—
									(i)procedures to ensure that each student who
				has been placed in the juvenile justice system is promptly re-enrolled in
				secondary school or placed in a re-entry program that best meets the
				educational and social needs of the student;
									(ii)procedures for facilitating the transfer of
				credits that such students earned during placement; and
									(iii)opportunities for such students to
				participate in higher education or career
				pathways.
									;
				and
						(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)by inserting and respond to
			 after assess; and
							(ii)by inserting , including an
			 assessment upon entry into a correctional facility before the semicolon
			 at the end;
							(B)in paragraph (8), by striking
			 vocational and inserting career;
						(C)in paragraph (9)—
							(i)by striking encourage and
			 insert require, to the extent practicable,;
							(ii)by inserting and after after
			 prior to; and
							(iii)by inserting and that transition
			 plans are in place before the semicolon at the end;
							(D)in paragraph (11)—
							(i)by inserting such after
			 transition of;
							(ii)by striking from and
			 inserting between; and
							(iii)by striking institution to locally
			 operated and inserting institution and locally operated
			 education;
							(E)in paragraph (16)—
							(i)by inserting and obtain a secondary
			 school diploma after reenter school; and
							(ii)by inserting that leads to economic
			 self-sufficiency after employment; and
							(F)in paragraph (17), by inserting
			 certified or licensed before teachers.
						1404.Use of fundsSection 1415(a) (20 U.S.C. 6435(a)) is
			 amended—
					(1)in paragraph (1)(B), by striking
			 vocational and inserting career; and
					(2)in paragraph (2)—
						(A)in subparagraph (B)—
							(i)in clause (i), by striking
			 challenging academic content standards and student academic achievement
			 standards and inserting college and career ready academic
			 content standards and student academic achievement standards under section
			 1111(a)(1); and
							(ii)in clause (iii), by striking
			 challenging and inserting such;
							(B)in subparagraph (C)—
							(i)by striking part I and
			 inserting part F; and
							(ii)by striking and after the
			 semicolon;
							(C)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
						(D)by adding at the end the following:
							
								(E)may include the costs of testing for such
				children and youth for a recognized equivalent of a secondary school
				diploma.
								.
						1405.Institution-wide projectsSection 1416 (20 U.S.C. 6436) is
			 amended—
					(1)in paragraph (3), by striking
			 challenging State academic content standards and student academic
			 achievement standards and inserting college and career ready
			 academic content standards and student academic achievement standards under
			 section 1111(a)(1);
					(2)in paragraph (4)—
						(A)by striking pupil services
			 and inserting specialized instructional support services;
			 and
						(B)by inserting and the development and
			 implementation of transition plans before the semicolon; and
						(3)in paragraph (6), by inserting and
			 improve after assess.
					1406.Transition servicesSection 1418(a) (20 U.S.C. 6438(a)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking from and
			 inserting between; and
						(B)by striking to schools and
			 inserting and schools; and
						(2)in paragraph (2), by striking
			 vocational each place the term appears and inserting
			 career.
					1407.Program evaluationSection 1419 is amended to read as
			 follows:
					
						1419.Program evaluationFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute for Education Sciences, shall, in consultation
				with the relevant program office of the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601.
						.
				1408.Purpose of local agency
			 programsSection 1421(1) (20
			 U.S.C. 6451(1)) is amended by striking , training, employment, or
			 further education and inserting and college and career readiness
			 (as determined based on the State college and career ready academic content and
			 student academic achievement standards under section
			 1111(a)(1)).
				1409.Programs operated by local educational
			 agenciesSection 1422(d) (20
			 U.S.C. 6452(d)) is amended—
					(1)by striking meet the
			 transitional and inserting meet the transitional needs
			 (including the social and emotional needs); and
					(2)by striking meeting the
			 transitional and inserting meeting such
			 transitional.
					1410.Local educational agency
			 applicationsSection 1423 (20
			 U.S.C. 6453) is amended—
					(1)in paragraph (6), by striking ,
			 at-risk children or youth, and other participating children or youth,
			 and inserting and at-risk children or youth,;
					(2)in paragraph (8), by inserting and
			 family members after parents; and
					(3)in paragraph (9), by striking
			 vocational and inserting career.
					1411.Uses of fundsSection 1424 (20 U.S.C. 6454) is
			 amended—
					(1)in paragraph (2), by striking ,
			 including and all that follows through gang members;
			 and
					(2)in paragraph (4), by striking
			 vocational and technical education and inserting career
			 and technical education, costs associated with testing for a recognized
			 equivalent of a secondary school diploma.
					1412.Program requirements for correctional
			 facilities receiving funds under this sectionSection 1425 (20 U.S.C. 6455) is
			 amended—
					(1)in paragraph (9), by striking
			 vocational and inserting career;
					(2)in paragraph (10), by striking
			 and after the semicolon;
					(3)in paragraph (11), by striking the period
			 at the end and inserting a semicolon; and
					(4)by adding at the end the following:
						
							(12)develop an initial educational services and
				transition plan for each child or youth served under this subpart upon entry
				into the correctional facility, in partnership with the child or youth's family
				members and the local educational agency that most recently provided services
				to the child or youth (if applicable), consistent with section 1414(a)(1);
				and
							(13)consult with the local educational agency
				for a period jointly determined necessary by the correctional facility and
				local educational agency upon discharge from that facility, to coordinate
				educational services so as to minimize disruption to the child’s or youth’s
				achievement.
							.
				
					1413.AccountabilitySection 1426 (20 U.S.C. 6456) is amended to
			 read as follows:
					
						1426.AccountabilityThe State educational agency—
							(1)shall require correctional facilities or
				institutions for delinquent children and youth to annually report on the number
				of children and youth released from the correctional facility or institution
				who returned or did not return to school, the number of children and youth
				obtaining a secondary school diploma or its recognized equivalent, and the
				number of children and youth obtaining employment; and
							(2)may require correctional facilities or
				institutions for delinquent children and youth to demonstrate, after receiving
				assistance under this subpart for 3 years, that there has been an increase in
				the number of children and youth returning to school, obtaining a secondary
				school diploma or its recognized equivalent, or obtaining employment after such
				children and youth are
				released.
							.
				1414.Program evaluationsSection 1431(a)(1) (20 U.S.C. 6471(a)(1)) is
			 amended by inserting , including the ability to become college and
			 career ready, as determined under the State academic content and student
			 academic achievement standards under section 1111(a)(1), and to graduate high
			 school in the standard number of years before the semicolon at the
			 end.
				1415.DefinitionsSection 1432(2) (20 U.S.C. 6472(2)) is
			 amended to read as follows:
					
						(2)At-riskThe term at-risk, when used
				with respect to a child, youth, or student, means a school-aged individual
				who—
							(A)is at risk of academic failure; and
							(B)has a drug or alcohol problem, is pregnant
				or is a parent, has come into contact with the juvenile justice system or has
				been determined to be neglected in the past, is a gang member, or has dropped
				out of school in the
				past.
							.
				EEducational stability of children in foster
			 care
				1501.Educational stability of children in foster
			 care
					(a)In generalPart E of title I (20 U.S.C. 6491 et seq.)
			 is amended to read as follows:
						
							EEducational
				stability of children in foster care
								1501.Educational stability of children in foster
				care
									(a)Obligations To collaborate with child
				welfare agencies
										(1)In generalEach State educational agency receiving
				assistance under part A shall collaborate with the State agency responsible for
				administering the State plans under parts B and E of title IV of the Social
				Security Act (42 U.S.C. 621 et seq., 670 et seq.) to develop and implement a
				plan to ensure that the following occurs, for each child in the State, when the
				child moves to a new school attendance area as a result of being placed in
				foster care (as described in section 1502(1)), changing foster care placements,
				or leaving foster care:
											(A)Attendance at a school of origin
												(i)In generalThe child enrolls or remains in the child’s
				school of origin, unless a determination is made that it is in the child’s best
				interest to attend a different school.
												(ii)LimitationA child who leaves foster care shall only
				be entitled to remain in the child's school of origin for the remainder of the
				school year.
												(B)Immediate enrollmentWhen a determination is made regarding the
				school that it is in the best interest of a child in foster care to attend, the
				child shall be immediately enrolled in such school, even if the child is unable
				to produce records normally required for enrollment, such as previous academic
				records, immunization and medical records, a birth certificate, guardianship
				records, proof of residency, or other documentation.
											(C)Records transferAny records ordinarily kept by a school,
				including records of immunizations, health screenings, and other required
				health records, academic records, birth certificates, evaluations for special
				services or programs, and any individualized education programs (as defined in
				section 602 of the Individuals with Disabilities Education Act (20 U.S.C.
				1401)), regarding a child in foster care shall be—
												(i)maintained so that the records involved are
				available, in a timely fashion, when a child in foster care enters a new
				school; and
												(ii)immediately transferred to the enrolling
				school, even if the child owes fees or fines or was not withdrawn from previous
				schools in conformance with local withdrawal procedures.
												(2)ImplementationEach State educational agency receiving
				assistance under part A shall ensure that the plan described in paragraph (1)
				is implemented by the local educational agencies in the State.
										(b)Credit transfer and diplomasEach State that receives assistance under
				part A shall have policies for ensuring that—
										(1)a child in foster care who is changing
				schools can transfer school credits and receive partial credits for coursework
				satisfactorily completed while attending a prior school or educational
				program;
										(2)a child in foster care is afforded
				opportunities to recover school credits lost due to placement instability while
				in foster care; and
										(3)a child in foster care who has changed
				secondary schools can receive a secondary school diploma either from one of the
				schools in which the child was enrolled or through a State-issued secondary
				school diploma system, consistent with State graduation requirements.
										(c)TransportationNot later than 1 year after the date of
				enactment of the Elementary and Secondary
				Education Reauthorization Act of 2011, the State educational
				agency shall enter into an agreement with the State agency responsible for
				administering the State plans under parts B and E of title IV of the Social
				Security Act to ensure that children in foster care, and children leaving
				foster care, who are attending their schools of origin receive transportation
				to and from those schools, in accordance with subsection (a)(1) and with
				section 475(1)(G) of the Social Security Act (42 U.S.C. 675(1)(G)). The
				agreement shall include a description of the following:
										(1)How foster care maintenance payments will
				be used to help fund the transportation of children in foster care to their
				schools of origin.
										(2)How children who leave foster care will
				receive transportation to maintain their enrollment in their schools of origin
				for the remainder of the academic year, if remaining in their schools of origin
				is in their best interests.
										(d)Points of contact
										(1)Local educational agenciesA State that receives assistance under part
				A shall ensure that each local educational agency in the State designates an
				individual employed by the agency to serve as a point of contact for the child
				welfare agencies responsible for children in foster care enrolled in the local
				educational agency and to oversee the implementation of the local educational
				agency requirements under this section. A local educational agency's point of
				contact shall not be the individual designated as its local educational agency
				liaison under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act, unless such individual has the capacity, resources, and time to
				perform both roles.
										(2)State educational agenciesEach State educational agency receiving
				assistance under part A shall designate an individual to serve as a point of
				contact for child welfare agencies and to oversee the implementation of the
				State educational agency requirements under this section. A State educational
				agency's point of contact shall not be the individual designated as the State's
				Coordinator for Education of Homeless Children and Youths under section
				722(d)(3) of the McKinney-Vento Homeless Assistance Act, unless such individual
				has the capacity, resources, and time to perform both roles.
										1502.DefinitionsIn this part:
									(1)Child in foster careThe term child in foster care
				means a child whose care and placement is the responsibility of the agency that
				administers a State plan under part B or E of title IV of the Social Security
				Act (42 U.S.C. 621 et seq., 670 et seq.), without regard to whether foster care
				maintenance payments are made under section 472 of the Social Security Act (42
				U.S.C. 672) on behalf of the child.
									(2)School attendance areaThe term school attendance
				area has the meaning given the term in section 1113(a)(2).
									(3)School of originThe term school of origin
				means, with respect to a child in foster care, any of the following:
										(A)The public school in which the child was
				enrolled prior to entry into foster care.
										(B)The public school in which the child is
				enrolled when a change in foster care placement occurs.
										(C)The public school the child attended when
				last permanently housed, as such term is used in section 722(g)(3)(G) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(3)(G)), if such
				child was eligible for assistance under such Act before the child became a
				child in foster
				care.
										.
					(b)GuidanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in collaboration with the Secretary of
			 Health and Human Services, is directed to issue guidance on the implementation
			 of part E of title I of the Elementary and Secondary Education Act of 1965,
			 including how State and local agencies will work together to ensure that
			 transportation for children in foster care is provided to the school of
			 origin.
					FGeneral provisions
				1601.Reorganization
					(a)In generalTitle I (20 U.S.C. 6301 et seq.) is further
			 amended—
						(1)by striking parts F through H;
						(2)by redesignating part I as part F;
			 and
						(3)by redesignating sections 1901 through 1908
			 as sections 1601 through 1608, respectively.
						(b)Technical and conforming
			 amendmentsPart F of title I,
			 as redesignated by subsection (a)(2), is further amended—
						(1)in section 1601(b)(4)(A) (20 U.S.C.
			 6571(b)(4)(A)), as redesignated by subsection (a)(3), by striking No
			 Child Left Behind Act of 2001 and inserting Elementary and Secondary Education Reauthorization Act of
			 2011;
						(2)in section 1602(a) (20 U.S.C. 6572(a)), as
			 redesignated by subsection (a)(3), by striking 1901 and
			 inserting 1601;
						(3)in section 1603(b)(2)(G) (20 U.S.C.
			 6573(b)(2)(G)), as redesignated by subsection (a)(3), by striking pupil
			 services personnel and inserting specialized instructional
			 support personnel; and
						(4)in section 1608 (20 U.S.C. 6578), as
			 redesignated by subsection (a)(3), by striking No Child Left Behind Act
			 of 2001 and inserting Elementary and Secondary Education Reauthorization Act of
			 2011.
						
	
		IISupporting
			 excellent teachers and principals
			2101.Supporting
			 excellent teachers and principals
				(a)Technical
			 amendmentsTitle II (20
			 U.S.C. 6601 et seq.) is amended—
					(1)by striking the title heading and inserting
			 Supporting Excellent Teachers
			 and Principals;
					(2)by redesignating
			 subpart 3 of part D as part H of title IV, and transferring such part H so as
			 to follow part G of title IV, as added by section 4108 of this Act;
					(3)in part H of
			 title IV, as redesignated by paragraph (2), by striking the part heading and
			 inserting the following: Ready-to-Learn;
					(4)by redesignating
			 section 2431 as section 4801;
					(5)in section 4801,
			 as redesignated by paragraph (4)—
						(A)by striking the
			 section heading and inserting the following: Ready-to-Learn;
						(B)in subsection
			 (a)—
							(i)in paragraph
			 (1)(E)(ii)—
								(I)by striking
			 Even Start providers,; and
								(II)by striking
			 family literacy services and inserting family literacy
			 activities;
								(ii)in paragraph
			 (2)—
								(I)by striking
			 Even Start providers,; and
								(II)by striking
			 family literacy services and inserting family literacy
			 activities;
								(iii)in paragraph
			 (4)(B), by striking Even Start, and;
							(C)in subsection
			 (c)(2), by striking relevant committees of Congress  and
			 inserting authorizing committees; and
						(D)by striking
			 subsection (e) and inserting the following:
							
								(e)Funding
				ruleNot less than 60 percent of the amount appropriated to carry
				out this section for each fiscal year shall be used to carry out activities
				under subparagraphs (B) through (D) of subsection
				(a)(1).
								;
						(6)by redesignating
			 subpart 5 of part C as subpart 3 of part E of title IX, and transferring such
			 subpart 3 so as to follow subpart 2 of part E of title IX;
					(7)by redesignating
			 sections 2361, 2362, 2363, 2364, 2365, 2366, 2367, and 2368, as sections 9541,
			 9542, 9543, 9544, 9545, 9546, 9547, and 9548, respectively; and
					(8)in section
			 9546(b), as redesignated by paragraph (7), by striking the matter following
			 paragraph (2) and inserting the following:
						
							(3)A State law that
				makes a limitation of liability inapplicable if the civil action was brought by
				an officer of a State or local government pursuant to State or local
				law.
							.
					(b)Troops-to-teachers
					(1)Transfer of
			 functions
						(A)TransferThe
			 responsibility and authority for operation and administration of the
			 Troops-to-Teachers Program in chapter A of subpart 1 of part C of title II (20
			 U.S.C. 6671 et seq.), as in effect on the day before the date of enactment of
			 this Act, is transferred from the Secretary of Education to the Secretary of
			 Defense.
						(B)Effective
			 dateThe transfer under subparagraph (A) shall take effect on the
			 first day of the first month beginning more than 180 days after the date of
			 enactment of this Act, or on such earlier date as the Secretary of Education
			 and the Secretary of Defense may jointly provide.
						(2)Enactment and
			 modification of program authority in title 10, United States code
						(A)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 adding at the end the following new section:
							
								1154.Assistance to
				eligible members to obtain employment as teachers: Troops-to-Teachers
				Program
									(a)DefinitionsIn
				this section:
										(1)Charter
				schoolThe term charter school has the meaning given
				that term in section 5210 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7221i).
										(2)ProgramThe
				term Program means the Troops-to-Teachers Program authorized by
				this section.
										(3)Additional
				termsThe terms elementary school, highly
				qualified teacher, local educational agency,
				secondary school, and State have the meanings given
				those terms in section 9101 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801).
										(b)Program
				authorizationThe Secretary of Defense may carry out a program
				(to be known as the Troops-to-Teachers Program)—
										(1)to assist
				eligible members of the Armed Forces described in subsection (c) to obtain
				certification or licensing as elementary school teachers, secondary school
				teachers, or vocational or technical teachers, and to become highly qualified
				teachers; and
										(2)to facilitate the
				employment of such members—
											(A)by local
				educational agencies or public charter schools that the Secretary of Education
				identifies as—
												(i)receiving grants
				under part A of title I of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6311 et seq.) as a result of having within their jurisdictions
				concentrations of children from low-income families; or
												(ii)experiencing a
				shortage of highly qualified teachers, in particular a shortage of science,
				mathematics, special education, or vocational or technical teachers; and
												(B)in elementary
				schools or secondary schools, or as vocational or technical teachers.
											(c)Eligibility and
				application process
										(1)Eligible
				membersThe following members of the Armed Forces are eligible
				for selection to participate in the Program:
											(A)Any member
				who—
												(i)on or after the
				date of the enactment of the Elementary and Secondary Education Reauthorization
				Act of 2011, becomes entitled to retired or retainer pay under this title or
				title 14;
												(ii)has an approved
				date of retirement that is within 1 year after the date on which the member
				submits an application to participate in the Program; or
												(iii)transfers to
				the Retired Reserve.
												(B)Any member who,
				on or after the date of the enactment of the Elementary and Secondary Education
				Reauthorization Act of 2011—
												(i)(I)is separated or
				released from active duty after 4 or more years of continuous active duty
				immediately before the separation or release; or
													(II)has completed a total of at least 10
				years of active duty service, 10 years of service computed under section 12732
				of this title, or 10 years of any combination of such service; and
													(ii)executes a
				reserve commitment agreement for a period of not less than 3 years under
				paragraph (5)(B).
												(C)Any member who,
				on or after the date of the enactment of the Elementary and Secondary Education
				Reauthorization Act of 2011, is retired or separated for physical disability
				under chapter 61 of this title.
											(2)Submission of
				applications(A)Selection of eligible
				members of the Armed Forces to participate in the Program shall be made on the
				basis of applications submitted to the Secretary. An application shall be in
				such form and contain such information as the Secretary may require.
											(B)An application may be considered to be
				submitted on a timely basis under subparagraph (A)(i), (B), or (C) of paragraph
				(1) if the application is submitted not later than 2 years after the date on
				which the member is retired or separated or released from active duty,
				whichever applies to the member.
											(3)Selection
				criteria; educational background requirements and honorable service
				requirement(A)Subject to
				subparagraphs (B) and (C), the Secretary shall prescribe the criteria to be
				used to select eligible members of the Armed Forces to participate in the
				Program.
											(B)(i)If a member of the
				Armed Forces is applying for assistance for placement as an elementary school
				or secondary school teacher, the Secretary shall require the member to have
				received a baccalaureate or advanced degree from an accredited institution of
				higher education.
												(ii)If a member of the Armed Forces is
				applying for assistance for placement as a vocational or technical teacher, the
				Secretary shall require the member—
													(I)to have received the equivalent of
				1 year of college from an accredited institution of higher education and have 3
				or more years of military experience in a vocational or technical field;
				or
													(II)to otherwise meet the
				certification or licensing requirements for a vocational or technical teacher
				in the State in which the member seeks assistance for placement under the
				Program.
													(C)A member of the Armed Forces is
				eligible to participate in the Program only if the member’s last period of
				service in the Armed Forces was honorable, as characterized by the Secretary
				concerned. A member selected to participate in the Program before the
				retirement of the member or the separation or release of the member from active
				duty may continue to participate in the Program after the retirement,
				separation, or release only if the member’s last period of service is
				characterized as honorable by the Secretary concerned.
											(4)Selection
				prioritiesIn selecting
				eligible members of the Armed Forces to receive assistance under the Program,
				the Secretary shall give priority to members who—
											(A)have educational
				or military experience in science, mathematics, special education, or
				vocational or technical subjects; and
											(B)agree to seek
				employment as science, mathematics, or special education teachers in elementary
				schools or secondary schools or in other schools under the jurisdiction of a
				local educational agency.
											(5)Other
				conditions on selection(A)The Secretary may not
				select an eligible member of the Armed Forces to participate in the Program and
				receive financial assistance unless the Secretary has sufficient appropriations
				for the Program available at the time of the selection to satisfy the
				obligations to be incurred by the United States under subsection (d) with
				respect to the member.
											(B)The Secretary may not select an
				eligible member of the Armed Forces described in paragraph (1)(B)(i) to
				participate in the Program under this section and receive financial assistance
				under subsection (d) unless the member executes a written agreement to serve as
				a member of the Selected Reserve of a reserve component of the Armed Forces for
				a period of not less than 3 years (in addition to any other reserve commitment
				the member may have).
											(d)Participation
				agreement and financial assistance
										(1)Participation
				agreement(A)An eligible member of
				the Armed Forces selected to participate in the Program under subsection (c)
				and receive financial assistance under this subsection shall be required to
				enter into an agreement with the Secretary in which the member agrees—
												(i)within such time as the Secretary
				may require, to obtain certification or licensing as an elementary school
				teacher, secondary school teacher, or vocational or technical teacher, and to
				become a highly qualified teacher; and
												(ii)to accept an offer of full-time
				employment as an elementary school teacher, secondary school teacher, or
				vocational or technical teacher for not less than 3 school years with a local
				educational agency or public charter school receiving grants under part A of
				title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.6311 et
				seq.).
												(B)The Secretary may waive the 3-year
				commitment described in subparagraph (A)(ii) for a participant if the Secretary
				determines the waiver to be appropriate. If the Secretary provides the waiver,
				the participant shall not be considered to be in violation of the agreement and
				shall not be required to provide reimbursement under subsection (e), for
				failure to meet the 3-year commitment.
											(2)Violation of
				participation agreement; exceptionsA participant in the Program
				shall not be considered to be in violation of the participation agreement
				entered into under paragraph (1) during any period in which the
				participant—
											(A)is pursuing a
				full-time course of study related to the field of teaching at an institution of
				higher education;
											(B)is serving on
				active duty as a member of the Armed Forces;
											(C)is temporarily
				totally disabled for a period of time not to exceed 3 years as established by
				sworn affidavit of a qualified physician;
											(D)is unable to
				secure employment for a period not to exceed 12 months by reason of the care
				required by a spouse who is disabled;
											(E)is a highly
				qualified teacher who is seeking and unable to find full-time employment as a
				teacher in an elementary school or secondary school or as a vocational or
				technical teacher for a single period not to exceed 27 months; or
											(F)satisfies such
				other criteria as may be prescribed by the Secretary.
											(3)Stipend for
				participants(A)Subject to subparagraph
				(B), the Secretary may pay to a participant in the Program selected under this
				section a stipend in an amount of not more than $5,000.
											(B)The total number of stipends that may
				be paid under subparagraph (A) in any fiscal year may not exceed 5,000.
											(4)Bonus for
				participants(A)Subject to subparagraph
				(B), the Secretary may, in lieu of paying a stipend under paragraph (3), pay a
				bonus of $10,000 to a participant in the Program selected under this section
				who agrees in the participation agreement under paragraph (1) to become a
				highly qualified teacher and to accept full-time employment as an elementary
				school teacher, secondary school teacher, or vocational or technical teacher
				for not less than 3 school years in a high-need school.
											(B)The total number of bonuses that may
				be paid under subparagraph (A) in any fiscal year may not exceed 3,000.
											(C)For purposes of subparagraph (A), the
				term high-need school means a public elementary school, public
				secondary school, or public charter school that meets 1 or more of the
				following criteria:
												(i)At least 50 percent of the students
				enrolled in the school were from low-income families (as described in
				subsection (b)(2)(A)(i)).
												(ii)The school has a large percentage
				of students who qualify for assistance under part B of the Individuals with
				Disabilities Education Act (20 U.S.C. 1411 et seq.).
												(5)Treatment of
				stipend and bonusA stipend or bonus paid under this subsection
				to a participant in the Program shall be taken into account in determining the
				eligibility of the participant for Federal student financial assistance
				provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
										(e)Reimbursement
				under certain circumstances
										(1)Reimbursement
				requiredA participant in the Program who is paid a stipend or
				bonus under subsection (d) shall be required to repay the stipend or bonus
				under the following circumstances:
											(A)The participant
				fails to obtain teacher certification or licensing, to become a highly
				qualified teacher, or to obtain employment as an elementary school teacher,
				secondary school teacher, or vocational or technical teacher as required by the
				participation agreement under subsection (d)(1).
											(B)The participant
				voluntarily leaves, or is terminated for cause from, employment as an
				elementary school teacher, secondary school teacher, or vocational or technical
				teacher during the 3 years of required service in violation of the
				participation agreement.
											(C)The participant
				executed a written agreement with the Secretary concerned under subsection
				(c)(5)(B) to serve as a member of a reserve component of the Armed Forces for a
				period of 3 years and fails to complete the required term of service.
											(2)Amount of
				reimbursementA participant required to reimburse the Secretary
				for a stipend or bonus paid to the participant under subsection (d) shall pay
				an amount that bears the same ratio to the amount of the stipend or bonus as
				the unserved portion of required service bears to the 3 years of required
				service. Any amount owed by the participant shall bear interest at the rate
				equal to the highest rate being paid by the United States on the day on which
				the reimbursement is determined to be due for securities having maturities of
				90 days or less and shall accrue from the day on which the participant is first
				notified of the amount due.
										(3)Treatment of
				obligationThe obligation to reimburse the Secretary under this
				subsection is, for all purposes, a debt owing the United States. A discharge in
				bankruptcy under title 11 shall not release a participant from the obligation
				to reimburse the Secretary under this subsection.
										(4)Exceptions to
				reimbursement requirementA participant shall be excused from
				reimbursement under this subsection if the participant becomes permanently
				totally disabled as established by sworn affidavit of a qualified physician.
				The Secretary may also waive the reimbursement in cases of extreme hardship to
				the participant, as determined by the Secretary.
										(f)Relationship to
				educational assistance under Montgomery GI billThe receipt by a
				participant in the Program of a stipend or bonus under subsection (d) shall not
				reduce or otherwise affect the entitlement of the participant to any benefits
				under chapter 30 or 33 of title 38 or chapter 1606 of this title.
									(g)Participation
				by States
										(1)Discharge of
				State activities through consortia of StatesThe Secretary may
				permit States participating in the Program to carry out activities authorized
				for such States under the Program through 1 or more consortia of such
				States.
										(2)Assistance to
				States(A)Subject to subparagraph
				(B), the Secretary may make grants to States participating in the Program, or
				to consortia of such States, in order to permit such States or consortia of
				States to operate offices for purposes of recruiting eligible members of the
				Armed Forces for participation in the Program and facilitating the employment
				of participants in the Program as elementary school teachers, secondary school
				teachers, and vocational or technical teachers.
											(B)The total amount of grants made under
				subparagraph (A) in any fiscal year may not exceed
				$5,000,000.
											.
						(B)Clerical
			 amendmentThe table of sections at the beginning of chapter 58 of
			 such title is amended by adding at the end the following new item:
							
								
									1154. Assistance to eligible members to obtain employment as
				teachers: Troops-to-Teachers
				Program.
								
								.
						(3)Conforming
			 amendmentSection 1142(b)(4)(C) of such title is amended by
			 striking under sections 1152 and 1153 of this title and the
			 Troops-to-Teachers Program under section 2302 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6672) and inserting under
			 sections 1152, 1153, and 1154 of this title.
					(4)Effective
			 dateThe amendments made by this section shall take effect on the
			 effective date of the transfer under paragraph (1).
					(c)Supporting
			 excellent teachers and principalsTitle II (20 U.S.C. 6601 et
			 seq.), as amended by subsection (a), is further amended by striking parts A, B,
			 C, and D, and inserting the following:
					
						AContinuous Improvement and Support for Teachers and
				Principals 
							2101.PurposeThe purpose of this part is to provide
				grants to State educational agencies and subgrants to local educational
				agencies to enable such agencies to improve academic achievement for all
				students, including students with disabilities and English learners, by—
								(1)providing
				professional development that is designed to improve instruction and student
				achievement; and
								(2)increasing the
				number and improving the equitable distribution of high-quality teachers and
				principals.
								2102.DefinitionsIn this part:
								(1)Induction
				programThe term induction program means a program
				based on scientifically valid research for new teachers that is designed to
				improve instruction and increase teacher retention, and that includes—
									(A)high-quality
				teacher mentoring;
									(B)the development
				of skills needed by new teachers, including content knowledge, pedagogical
				knowledge, classroom management (which may include positive behavioral
				interventions and supports), and the analysis and use of student assessments
				(including formative assessments), and other student data;
									(C)periodic,
				structured time for collaboration and professional development with teachers in
				the same subject or field, and opportunities to draw directly on the expertise
				of other school and local educational agency staff and other organizations that
				provide high-quality supports, which may include team teaching or a reduced
				teaching load; and
									(D)regular and
				structured observation with timely feedback.
									(2)MentoringThe
				term mentoring means supporting teachers or principals to increase
				the effectiveness and retention of such teachers or principals through a
				program that—
									(A)includes clear
				criteria for the selection of mentors that takes into account the
				mentor’s—
										(i)record of
				increasing student achievement; and
										(ii)ability to
				facilitate adult learning;
										(B)provides
				high-quality training for mentors in how to support teachers or
				principals;
									(C)provides
				regularly scheduled time for collaboration, examination of student work and
				achievement data, and ongoing opportunities for mentors and mentees to observe
				each other’s teaching or leading, and identify and address areas identified for
				improvement; and
									(D)matches mentees
				with mentors in the same field, grade, grade span, or subject area.
									(3)StateThe
				term State means each of the several States of the United States,
				the Commonwealth of Puerto Rico, and the District of Columbia.
								1Grants to States
								2111.Allotments to
				States
									(a)In
				generalThe Secretary shall make grants to States with
				applications approved under section 2112 to enable the States to carry out the
				activities specified in section 2113. Each grant shall consist of the allotment
				determined for a State under subsection (b).
									(b)Determination
				of allotments
										(1)Reservation of
				fundsFrom the total amount appropriated to carry out this
				subpart for a fiscal year, the Secretary shall reserve—
											(A)one-half of 1
				percent for allotments for the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed
				among those outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this part; and
											(B)one-half of 1
				percent for the Secretary of the Interior for programs under this part in
				schools operated or funded by the Bureau of Indian Education.
											(2)State
				allotments
											(A)In
				generalSubject to subparagraph (B), from the funds appropriated
				to carry out this subpart and not reserved under paragraph (1), the Secretary
				shall allot to each State the sum of—
												(i)an amount that
				bears the same relationship to 35 percent of the remaining amount as the number
				of individuals ages 5 through 17 in the State, as determined by the Secretary
				on the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and
												(ii)an amount that
				bears the same relationship to 65 percent of the remaining amount as the number
				of individuals, ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
												(B)ExceptionNo
				State receiving an allotment under subparagraph (A) may receive less than
				one-half of 1 percent of the total amount allotted under such
				subparagraph.
											(3)ReallotmentIf
				any State does not receive an allotment under this subsection for any fiscal
				year, the Secretary shall reallot the amount of the allotment to the remaining
				States in accordance with this subsection.
										2112.State
				applications
									(a)In
				generalFor a State to be eligible to receive a grant under this
				part, the State educational agency shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may reasonably require.
									(b)ContentsEach
				application submitted under this section shall be subject to peer review and
				include—
										(1)a description of
				how the State educational agency will ensure that each local educational agency
				receiving a subgrant under subpart 2 will comply with the requirements of such
				subgrant;
										(2)a description of
				how the State will use funds reserved under section 2113(a);
										(3)a description of
				how the activities to be carried out by the State educational agency under this
				subpart will be based on a review of scientifically valid research and an
				explanation of why the activities are expected to improve student
				achievement;
										(4)a description of
				how activities under this subpart are aligned with State academic content and
				student academic achievement standards and State assessments, which include, as
				appropriate, State early learning standards for children younger than
				kindergarten;
										(5)a description of
				how the State educational agency will provide data on each teacher’s student
				achievement and, if applicable, student growth, for the State assessments
				required under section 1111(a)(2) to teachers and local educational agencies,
				in a timely and useful manner;
										(6)if the State
				intends to use grant funds to develop or improve a teacher and principal
				evaluation system—
											(A)a description of
				such system; and
											(B)an assurance that
				such system will be consistent with section 2301(b)(4);
											(7)a description of
				how the State educational agency will hold local educational agencies
				accountable for meeting the requirements of section 1119;
										(8)an assurance that
				the State educational agency will comply with section 9501 (regarding
				participation by private school children and teachers); and
										(9)a description of
				the activities funded under this subpart, including how such activities will be
				coordinated with the State agency responsible for early childhood education and
				care programs and the State Advisory Council on Early Childhood Education and
				Care established under section 642B of the Head Start Act, that are designed to
				improve and strengthen the knowledge and skills of teachers and principals
				responsible for educating children in preschool, where applicable, through
				grade 3.
										(c)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) that has been peer reviewed shall be deemed to be
				approved by the Secretary unless the Secretary makes a written determination,
				prior to the expiration of the 120-day period beginning on the date on which
				the Secretary received the application, that the application is not in
				compliance with this subpart.
									(d)DisapprovalThe
				Secretary shall not finally disapprove the application, except after giving the
				State educational agency notice and an opportunity for a hearing.
									(e)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with this subpart, the Secretary shall—
										(1)give the State
				educational agency notice and an opportunity for a hearing; and
										(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
											(A)cite the specific
				provisions in the application that are not in compliance; and
											(B)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
											(f)ResponseIf
				the State educational agency responds to the Secretary’s notification described
				in subsection (e)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (e)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—
										(1)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
										(2)the expiration of
				the 120-day period described in subsection (c).
										(g)Failure to
				respondIf the State educational agency does not respond to the
				Secretary’s notification described in subsection (e)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
									2113.State use of
				funds
									(a)In
				generalA State that receives a grant under section 2111—
										(1)shall reserve 95
				percent of the funds made available through the grant to make subgrants to
				local educational agencies as described in subpart 2;
										(2)shall use not
				less than 2 percent but not more than 5 percent of funds made available through
				the grant to improve the performance and distribution of high quality
				principals and, at the State’s discretion, other school leaders, including
				through—
											(A)developing,
				periodically reviewing, and revising State policies and standards related to
				principals;
											(B)developing, with
				appropriate stakeholders, and carrying out a State plan to provide for
				well-prepared principals, based on an analysis of relevant data;
											(C)activities
				designed to recruit, prepare, place, assist, support, and retain high quality
				principals for high-need schools and low-performing schools;
											(D)providing
				training and support to principals and school leadership teams in high-need
				schools and low-performing schools on improving instruction and closing
				achievement gaps; and
											(E)providing
				compensation or incentives to attract, retain, and reward high quality
				principals and other school leaders for high-need schools and low-performing
				schools;
											(3)shall use funds
				remaining after making the reservations under paragraphs (1) and (2) to—
											(A)plan and
				administer State activities under this part, including awarding, monitoring,
				and enforcing the requirements of subgrants awarded under subpart 2;
											(B)assist local
				educational agencies in recruiting, preparing, placing, developing, and
				retaining high-quality teachers for high-need schools and low-performing
				schools;
											(C)provide technical
				assistance, as necessary, to local educational agencies that receive subgrants
				under subpart 2, to improve performance on the measures described in section
				2141(b);
											(D)develop and
				disseminate the State Report Card described in subpart 4, and use the
				information in the Report Card to guide efforts under this part; and
											(E)provide technical
				assistance and support to local educational agencies in the development and
				implementation of programs and policies that support children’s transition from
				early childhood education and care programs into elementary schools, improve
				school readiness, and improve the academic achievement of young children;
				and
											(4)may use any funds
				remaining after making the reservations under paragraphs (1) and (2) and
				carrying out paragraph (3) to provide technical assistance to local educational
				agencies to support the design and implementation of a system to evaluate
				teachers and principals consistent with section 2301(b)(4), including—
											(A)developing and
				disseminating research-based models and designing high-quality evaluation
				tools, such as classroom observation rubrics;
											(B)developing and
				providing training for principals and other evaluators on how to evaluate
				teachers in order to differentiate teacher performance accurately, provide
				useful feedback, and use evaluation results to inform decisionmaking about
				professional development, improvement strategies, and personnel
				decisions;
											(C)developing
				methods, including training and auditing, for ensuring inter-rater reliability
				of evaluation results;
											(D)the appropriate
				collection, reporting, analysis, and use of evaluation data; and
											(E)creating
				opportunities for teachers and principals to provide feedback on the quality
				and usefulness of the local educational agency’s evaluation system.
											(b)Optional
				uses
										(1)In
				generalNotwithstanding subsection (a)(2), a State that receives
				a grant under section 2111 may, from the funds available for the uses described
				in such subsection (a)(2), use an amount equal to not more than 1 percent of
				the funds made available through the grant to establish, expand, or implement 1
				or more teacher or principal preparation academies and to provide for a State
				authorizer, if—
											(A)the State does
				not have in place legal, statutory, or regulatory barriers to the creation or
				operation of teacher or principal preparation academies;
											(B)the State enables
				candidates attending a teacher or principal preparation academy to be eligible
				for State financial aid to the same extent as participants in other
				State-approved teacher or principal preparation programs, including alternative
				certification, licensure, or credential programs;
											(C)the State enables
				teachers or principals who are teaching or working while on alternative
				certificates, licenses, or credentials to teach or work in the State while
				enrolled in a teacher or principal preparation academy; and
											(D)the State will
				recognize a certificate of completion (from any teacher or principal
				preparation academy that is not, or is unaffiliated with, an institution of
				higher education), as at least the equivalent of a master’s degree in education
				for the purposes of hiring, retention, compensation, and promotion in the
				State.
											(2)DefinitionsIn
				this subsection:
											(A)Teacher or
				principal preparation academyThe term teacher or principal
				preparation academy means a public or other nonprofit institution that
				will prepare teachers or principals, or both, to serve in high-need schools and
				that—
												(i)enters into an
				agreement with a State authorizer that specifies the goals expected of the
				institution, including—
													(I)a requirement
				that—
														(aa)teacher or
				principal candidates, or teachers teaching or principals serving on alternative
				certificates, licenses, or credentials, who are enrolled in the academy receive
				a significant part of their training through clinical preparation that partners
				candidates with mentor teachers or principals with a demonstrated track record
				of success in improving student growth, including (where applicable) children
				with disabilities, children living in poverty, and English learners; and
														(bb)the academy will
				provide instruction to teacher candidates that links to the clinical
				preparation experience;
														(II)the number of
				teachers or principals the academy will produce and the minimum number and
				percentage of teachers or principals who will demonstrate success in improving
				student performance based on multiple measures (including student
				growth);
													(III)a requirement
				that the teacher preparation component of the academy will only award a
				certificate of completion (or degree, if the academy is, or is affiliated with,
				an institution of higher education) after the graduate demonstrates a track
				record of success in improving student performance based on multiple measures
				(including student growth), either as a student teacher or teacher-of-record on
				an alternative certificate, license, or credential;
													(IV)a requirement
				that the principal preparation component of the academy will only award a
				certificate of completion (or degree, if the academy is, or is affiliated with,
				an institution of higher education) after the graduate demonstrates a track
				record of success in improving student performance for some or all of a
				school’s students; and
													(V)timelines for
				producing cohorts of graduates and conferring certificates of completion (or
				degrees, if the academy is, or is affiliated with, an institution of higher
				education) from the academy;
													(ii)shall not have
				unnecessary restrictions placed on the methods the academy will use to train
				teacher or principal candidates (or teachers or principals that are teaching or
				working while on alternative certificates, licenses, or credentials), including
				restrictions or requirements—
													(I)obligating the
				faculty of the academy to hold advanced degrees, or prohibiting the faculty of
				the academy from holding advanced degrees;
													(II)obligating such
				faculty to conduct academic research;
													(III)related to the
				physical infrastructure of the academy;
													(IV)related to the
				number of course credits required as part of the program of study;
													(V)related to the
				undergraduate coursework completed by teachers teaching on alternative
				certificates, licenses, or credentials, as long as such teachers have
				successfully passed all relevant State-approved content area examinations;
				or
													(VI)related to
				obtaining additional accreditation from a national accrediting body; and
													(iii)limits
				admission to its program to candidates who demonstrate strong potential to
				improve student achievement, based on a rigorous selection process that reviews
				a candidate’s prior academic achievement or record of professional
				accomplishment.
												(B)State
				authorizerThe term State authorizer means an entity
				designated by the Governor of a State to recognize teacher or principal
				preparation academies within the State that—
												(i)enters into an
				agreement with a teacher or principal preparation academy that specifies the
				goals expected of the academy, as described in subparagraph (A)(i);
												(ii)may be a
				nonprofit organization, State educational agency, or other public entity, or
				consortium of such entities (including a consortium of States); and
												(iii)does not
				reauthorize a teacher or principal preparation academy if the academy fails to
				produce the minimum number or percentage of effective teachers or principals,
				respectively, identified in the academy’s authorizing agreement.
												(c)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.
									2Subgrants to local educational agencies
								2121.Allocations
				to local educational agencies
									(a)In
				generalThe Secretary may make a grant to a State under subpart 1
				only if the State educational agency agrees to distribute the funds described
				in this section as subgrants to local educational agencies under this
				subpart.
									(b)Allocations
										(1)In
				generalFrom the total amount reserved by a State under section
				2113(a)(1) for a fiscal year, the State educational agency shall allocate to
				each of the eligible local educational agencies in the State for such fiscal
				year the sum of—
											(A)an amount that
				bears the same relationship to 20 percent of the total amount reserved as the
				number of individuals age 5 through 17 in the geographic area served by the
				agency, as determined by the Secretary on the basis of the most recent
				satisfactory data, bears to the number of those individuals in the geographic
				areas served by all the local educational agencies in the State, as so
				determined; and
											(B)an amount that
				bears the same relationship to 80 percent of the total amount reserved as the
				number of individuals age 5 through 17 from families with incomes below the
				poverty line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of those individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
											(2)Hold
				harmless
											(A)In
				generalNotwithstanding paragraph (1), the State educational
				agency shall allocate to each of the eligible local educational agencies in the
				State an amount that is not less than 90 percent of the allocation the eligible
				local educational agency received for the previous fiscal year under this
				part.
											(B)Ratable
				reductionIf insufficient funds are appropriated to allocate the
				amounts that all eligible local educational agencies in the State are eligible
				to receive under subparagraph (A) for a fiscal year, the Secretary shall
				ratably reduce those amounts for the fiscal year.
											2122.Local
				applications and needs assessment
									(a)In
				generalTo be eligible to receive a subgrant under this subpart,
				a local educational agency shall—
										(1)submit an
				application to the State educational agency at such time, in such manner, and
				containing such information as the State educational agency may reasonably
				require; and
										(2)conduct, with the
				involvement of school staff and other stakeholders, as applicable, an
				assessment of the needs of the local educational agency in the areas set forth
				under section 2141(b).
										(b)ContentsEach
				application submitted under this section shall include the following:
										(1)A description of
				the results of the needs assessment conducted under subsection (a)(2).
										(2)A description of
				the performance measures and activities the local educational agency will use
				to address the needs identified in such assessment.
										(3)If applicable, a
				description of how the local educational agency will improve or implement a
				rigorous, transparent, and fair evaluation system for teachers and principals
				consistent with section 2301(b)(4).
										(4)The local
				educational agency’s plan for using subgrant funds, and other Federal, State
				and local funds, to provide for the equitable distribution of teachers within
				the local educational agency consistent with section 1111(b)(1)(K).
										2123.Local use of
				funds
									(a)In
				generalA local educational agency that receives a subgrant under
				section 2121 shall use subgrant funds to increase student achievement for all
				students, including English learners and students with disabilities, by
				carrying out 1 or more of the following activities:
										(1)Developing and
				carrying out professional development, which may include joint professional
				development for teachers, principals, and other relevant school staff with
				early childhood education and care program staff.
										(2)Reducing class
				size for prekindergarten through grade 3, by an amount and to a level
				consistent with what scientifically valid research has found to improve student
				achievement.
										(3)Developing and
				implementing an induction program or a mentoring program.
										(4)Developing and
				implementing, or improving, a teacher and principal evaluation system that is
				consistent with section 2301(b)(4).
										(5)Increasing
				teacher capacity to evaluate student work and use student achievement data,
				which may include supporting the involvement of teachers in assessment
				scoring.
										(6)Recruiting,
				preparing, placing, supporting, developing, rewarding, and retaining
				high-quality teachers and principals, especially—
											(A)teachers and
				principals in high-need schools and low-performing schools taking into
				consideration members of groups underrepresented in the teaching profession and
				the principalship; and
											(B)teachers in
				high-need subjects or fields.
											(7)Improving
				within-district equity in the distribution of teachers consistent with the
				requirements of section 1111(b)(1)(K).
										(8)Enabling teachers
				to become certified as teachers in a high-need subject or field.
										(9)Creating career
				ladders, which may include modifying the local educational agency’s policies
				and practices, to provide opportunities for high-quality teachers or
				paraprofessionals to advance or take on additional roles and
				responsibilities.
										(10)Reforming the
				local educational agency’s system of compensating teachers and principals in
				order to—
											(A)provide
				incentives to recruit and retain high-quality principals and teachers in a
				high-need subject or field, or who teach in or lead a high-need school or
				low-performing school; and
											(B)reward
				high-quality teachers and principals for increasing student achievement or
				taking on additional roles and responsibilities.
											(b)Supplement, not
				supplantFunds received under
				this subpart shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				subpart.
									3National leadership activities
								2131.National
				leadership activitiesFrom the
				funds made available to carry out this part for a fiscal year, the Secretary is
				authorized to set aside not more than 1 percent to carry out the following
				activities related to the purpose of this part:
									(1)Research and
				development.
									(2)Technical
				assistance.
									(3)Outreach and
				dissemination activities directly or through grants, contracts, or cooperative
				agreements.
									4Accountability
								2141.Accountability
									(a)In
				general
										(1)State
				reportEach State that receives a grant under subpart 1 shall
				annually submit to the Secretary, in a manner prescribed by the Secretary, and
				make public, a State Report on program performance and results under such
				grant. Such State Report shall provide the information required under
				subsection (b).
										(2)Local
				educational agency reportEach local educational agency that
				receives a subgrant under subpart 2 shall annually submit to the State, in a
				manner prescribed by the State, and make public, a Local Educational Agency
				Report on program performance and results under such subgrant. Such Local
				Educational Agency Report shall provide the information required under
				subsection (b).
										(3)FERPA
				complianceEach State and local educational agency that submits a
				report in compliance with this subsection shall collect, report, and
				disseminate information contained in such report in compliance with section 444
				of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the
				Family Educational Rights and Privacy Act of 1974).
										(4)Teacher and
				principal privacyNo State or local educational agency shall
				publicly report information in compliance with this subsection in a case in
				which the results would reveal personally identifiable information about an
				individual teacher or principal.
										(b)InformationEach
				State Report and Local Educational Agency Report shall contain, as
				appropriate—
										(1)the number of
				teachers in the State and local educational agency teaching under a provisional
				license due to not having passed all required State licensure tests for 1, 2,
				and 3 or more school years; and
										(2)data, by teacher
				preparation program within the State, on the student achievement data of
				students taught by such program’s graduates.
										5Principal
				recruitment and training
								2151.Principal
				recruitment and training grant program
									(a)DefinitionsIn
				this section:
										(1)Current
				principalThe term current principal means an
				individual who, as of the date of the determination of participation in a
				program under this section, is employed as a principal or has been employed as
				a principal.
										(2)Eligible
				entityThe term eligible entity means—
											(A)a local
				educational agency that serves an eligible school or a consortium of such
				agencies;
											(B)a State
				educational agency or a consortium of such agencies;
											(C)a State
				educational agency in partnership with 1 or more local educational agencies
				that serve an eligible school;
											(D)an entity
				described in subparagraphs (A), (B), or (C) in partnership with 1 or more
				nonprofit organizations or institutions of higher education; or
											(E)an institution of
				higher education or a nonprofit organization, if the institution or nonprofit
				organization can demonstrate a record of—
												(i)preparing
				principals who have been able to improve student achievement substantially;
				and
												(ii)placing a
				significant percentage of such principals in eligible schools.
												(3)Eligible
				schoolThe term eligible school means a public
				school, including a public charter school, that meets 1 or more of the
				following criteria:
											(A)Is a high-need
				school.
											(B)Is a persistently
				low-achieving school, as described in section 1116.
											(C)Is an achievement
				gap school, as described in section 1116.
											(D)In the case of a
				public school containing middle grades, feeds into a public high school that
				has less than a 60 percent graduation rate.
											(E)Is a rural school
				served by a local educational agency that is eligible to receive assistance
				under part B of title VI.
											(4)Middle
				gradeThe term middle grade means any of grades 5
				through 8.
										(5)School-level
				student outcomesThe term school-level student
				outcomes means, at the whole school level and for each subgroup of
				students described in section 1111(a)(2)(B)(ix) served by the school—
											(A)student academic
				achievement and student growth; and
											(B)additional
				outcomes, including, at the high school level, graduation rates and the
				percentage of students taking college-level coursework.
											(b)Program
				authorized
										(1)Principal
				recruitment and training grant programThe Secretary shall award
				grants to eligible entities to enable such entities to recruit, prepare, place,
				and support principals in eligible schools.
										(2)Duration
											(A)In
				general
												(i)Not more than 5
				year durationA grant awarded under this section shall be not
				more than 5 years in duration.
												(ii)RenewalThe
				Secretary may—
													(I)renew a grant
				awarded under this section based on performance; and
													(II)in renewing a
				grant under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee's program.
													(B)PerformanceIn
				evaluating performance for purposes of subparagraph (A)(ii)(I)—
												(i)the Secretary's
				primary consideration shall be the extent to which the principals recruited,
				prepared, placed, or supported by the grantee have improved school-level
				student outcomes in eligible schools; and
												(ii)the Secretary
				shall also consider the percentage of program graduates—
													(I)who become
				principals in eligible schools;
													(II)who remain
				principals in eligible schools for multiple years; and
													(III)who are highly
				rated principals under a teacher and principal evaluation system described in
				section 2301(b)(4), if applicable.
													(c)Application and
				selection criteria
										(1)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
										(2)Selection
				criteriaIn awarding grants under this section, the Secretary
				shall consider—
											(A)the extent to
				which the entity has the capacity to implement the activities described in
				subsection (e) that the entity proposes to implement;
											(B)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidenced-based plan for preparing principals to improve school-level student
				outcomes in eligible schools;
											(C)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidence-based plan for providing principals trained by the entity with the
				guidance, support, and tools they need to improve school-level student outcomes
				in eligible schools, including providing principals with resources, such as
				funding to ensure supports for quality teaching, and decisionmaking authority
				over areas such as personnel, budget, curriculum, or scheduling; and
											(D)the likelihood of
				the entity sustaining the project with funds other than funds provided under
				this section, which other funds may include funds provided under this title
				other than this section, once the grant is no longer available to the
				entity.
											(d)Awarding
				grants
										(1)PriorityIn
				awarding grants under this section, the Secretary shall give priority to an
				eligible entity with a record of preparing or developing principals who—
											(A)have improved
				school-level student outcomes;
											(B)have become
				principals in eligible schools;
											(C)remain principals
				in eligible schools for multiple years; and
											(D)are highly rated
				principals under a teacher and principal evaluation system described in section
				2301(b)(4), if applicable.
											(2)Grants for
				rural schools and lowest performing schoolsIn awarding grants
				under this section, the Secretary shall, consistent with the quality of
				applications—
											(A)award not less
				than 1 grant to an eligible entity that intends to establish a program that
				focuses on training or supporting principals and other school leaders for rural
				schools; and
											(B)award not less
				than 1 grant to an eligible entity that intends to establish a program to train
				and support principals and other school leaders to lead reform efforts in
				persistently low-achieving schools in a State or more than 1 State, as
				determined under section 1116.
											(3)Reform
				effortsAn eligible entity that receives a grant under this
				section to carry out a program described in paragraph (2)(B)—
											(A)during the first
				year of the grant, shall use grant funds—
												(i)to bring together
				experts and stakeholders who are committed to dramatic and effective reform of
				persistently low-achieving schools who can provide input about what the
				evidence base shows regarding effective school leadership in such
				schools;
												(ii)to collect and
				develop, in consultation with experts and stakeholders, a core body of
				knowledge regarding effective school reform leadership in persistently
				low-achieving schools, which is evidence based; and
												(iii)to develop,
				drawing on the core body of knowledge developed in clause (ii), a leadership
				training program for principals, mentors, and other school leaders, to prepare
				and support the principals, mentors, and leaders to lead effective school
				reform efforts in persistently low-achieving schools; and
												(B)during each year
				of the grant after the first year, shall use grant funds—
												(i)to carry out the
				leadership training program described in subparagraph (A)(iii);
												(ii)to ensure that
				the leadership training program described in subparagraph (A)(iii) is informed,
				on an ongoing basis, by consultation with experts and stakeholders, and by the
				program’s tracking of the performance of its graduates in leading school reform
				efforts in persistently low-achieving schools;
												(iii)to select
				cohorts of experienced principals to lead school reform efforts in persistently
				low-achieving schools;
												(iv)to provide
				support for, and encourage interaction among, cohorts of principals after
				completion of the leadership training program described in subparagraph
				(A)(iii); and
												(v)to disseminate
				information to principals, mentors, and other school leaders engaging in reform
				efforts in persistently low-achieving schools.
												(e)ActivitiesEach
				eligible entity that receives a grant under this section shall use grant funds
				to carry out the following:
										(1)To recruit and
				select, using rigorous, competency-based, selection criteria, and train and
				support a diverse group of aspiring or current principals, or both, for work in
				eligible schools.
										(2)Tracking
				participants to determine if such individuals are attaining, or have attained,
				the competencies needed to complete the training and enter into an effective
				leadership role, and provide counseling and, if appropriate, separation, to
				participants who the entity determines will not attain, or have not attained,
				those competencies.
										(3)If the eligible
				entity provides a program for aspiring principals, providing such aspiring
				principals with—
											(A)a pre-service
				residency that is not less than 1 year in length, and that includes coaching
				from a mentor principal, and instructional leadership and organizational
				management experience;
											(B)focused
				coursework on instructional leadership, organizational management, and the use
				of a variety of data for purposes of—
												(i)instruction;
												(ii)evaluation and
				development of teachers; and
												(iii)development of
				highly effective school organizations; and
												(C)ongoing support,
				mentoring, and professional development for not less than 2 years after the
				aspiring principals complete the residency and commence work as school
				leaders.
											(4)To train mentors
				for principals who are serving or who wish to serve in eligible schools or for
				aspiring principals who wish to serve in such eligible schools, or for
				both.
										(5)Providing
				differentiated training to participants in competencies that evidence shows are
				critical to improving school-level student outcomes in eligible schools, such
				as—
											(A)recruiting,
				training, supervising, supporting, and evaluating teachers and other
				staff;
											(B)developing teams
				of effective school staff, and distributing among members of such teams
				responsibilities for leading and improving their schools;
											(C)where applicable
				for participants serving elementary schools, offering high-quality early
				childhood education to the students such participants are serving and
				facilitating the transition of children from early learning settings to
				elementary school;
											(D)setting high
				expectations for student achievement;
											(E)addressing the
				unique needs of specific student populations served, such as students with
				disabilities, students who are English learners, and students who are homeless
				or in foster care;
											(F)managing budget
				resources and school time to support high-quality instruction and improvements
				in student achievement, such as by extending the school day and year and
				providing common planning time to teachers and staff; and
											(G)working
				effectively with students’ parents and other members of the community.
											(6)Delivering
				high-quality, differentiated, school-level support services and training to
				current principals of eligible schools, if the eligible entity provides a
				program for current principals, or during the period described in paragraph
				(3)(C) to individuals who have completed the aspiring principal residency, if
				the eligible entity provides a program for aspiring principals, to help meet
				the specific needs of the eligible schools they serve, which may
				include—
											(A)training and
				support for the design of school-wide improvement plans based on the diagnosis
				of school conditions and needs informed by data and analysis of classroom and
				school practices; and
											(B)support in
				organizing and training the teams described in paragraph (5)(B).
											(7)Making available
				any training materials funded under the grant, such as syllabi, assignments, or
				selection rubrics, to the Department for public dissemination.
										(8)Tracking the
				effectiveness of the program based on, at a minimum—
											(A)school-level
				student outcomes at the schools where program graduates have served as
				principals;
											(B)the percentage of
				program graduates who become principals in eligible schools;
											(C)the percentage of
				program graduates who remain principals in eligible schools for multiple years;
				and
											(D)the percentage of
				program graduates who are highly rated under a teacher and principal evaluation
				system described in section 2301(b)(4), if applicable.
											(9)Using the data on
				the effectiveness of the program for, among other purposes, the continuous
				improvement of the program.
										(f)Annual
				reportAn eligible entity that receives a grant under this
				section shall submit an annual report, beginning in the third year of the
				grant, to the Secretary regarding—
										(1)school-level
				student outcomes resulting from implementation of the grant activities;
				and
										(2)data on—
											(A)the percentage of
				program graduates who become principals in eligible schools;
											(B)the percentage of
				graduates who remain principals in eligible schools for multiple years;
				and
											(C)the percentage of
				program graduates who are highly rated under a teacher and principal evaluation
				system described in section 2301(b)(4), if applicable.
											(g)Matching
				requirement
										(1)Matching
				requirement
											(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute annually to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.
											(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—
												(i)contributions
				that are in cash or in-kind, fairly evaluated; and
												(ii)payments of a
				salary or stipend to an aspiring principal during the aspiring principal’s
				residency year.
												(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.
										(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				otherwise available to carry out the activities described in this
				section.
									(i)Evaluation and
				dissemination of best practicesIn accordance with section 9601,
				the Secretary shall—
										(1)carry out an
				evaluation of programs funded under this section; and
										(2)identify and
				disseminate research and best practices related to such programs.
										(j)Report to CongressNot later than 5 years after the date of
				enactment of the Elementary and Secondary Education Reauthorization Act of
				2011, the Secretary shall submit a report to the Committee on Health,
				Education, Labor, and Pensions of the Senate, the Committee on Appropriations
				of the Senate, the Committee on Education and the Workforce of the House of
				Representatives, and the Committee on Appropriations of the House of
				Representatives on lessons learned through programs funded with grants awarded
				under this section.
									BTeacher Pathways
				to the Classroom
							2201.Teacher
				Pathways
								(a)PurposeIt
				is the purpose of this section to support the recruitment, selection,
				preparation, placement, retention, and support of teachers in high-need
				subjects or fields who will improve student academic achievement and student
				outcomes at high-needs schools.
								(b)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means—
										(A)a partnership
				of—
											(i)1 or more
				institutions of higher education or nonprofit organizations; and
											(ii)a high-need
				local educational agency and 1 or more other local educational agencies or
				State educational agencies; or
											(B)an institution of
				higher education or a nonprofit organization that can demonstrate a record
				of—
											(i)preparing
				teachers who are successful in improving student achievement; and
											(ii)placing a
				significant percentage of those teachers in high-need schools.
											(2)Teacher in a
				high-need subject or fieldThe term teacher in a high-need
				subject or field means a teacher of—
										(A)students with
				disabilities;
										(B)English
				learners;
										(C)mathematics;
				or
										(D)science.
										(c)Authorization
				of grant awardsThe Secretary shall award grants to eligible
				entities to pay for the Federal share of the cost of carrying out the
				activities described in this section.
								(d)ApplicationsAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
								(e)ConsiderationsIn
				awarding grants under this section, the Secretary shall consider the geographic
				diversity of the eligible entities, including the distribution of grants among
				urban, suburban, and rural areas.
								(f)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that demonstrate a record of—
									(1)recruiting
				college undergraduates, recent college graduates, graduate students, and
				professionals with a demonstrated history of significant academic achievement
				to become teachers;
									(2)recruiting and
				selecting candidates who are members of groups underrepresented in the teaching
				profession; and
									(3)preparing
				teachers who consistently improve student academic achievement at high-need
				schools.
									(g)Required use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds for the following:
									(1)To recruit,
				select, prepare, place, retain, and support teachers for high-need schools and
				teachers in high-need subjects or fields.
									(2)To prepare all
				teachers to teach students with disabilities and English language
				learners.
									(3)To prepare
				teachers in classroom management, instructional planning and delivery, learning
				theory and cognitive development, literacy development, and student
				assessment.
									(4)To provide
				school-based, clinical experience at a high-need school that includes
				observation of and feedback on teacher candidates' teaching.
									(5)To provide
				ongoing mentoring and support, which may include coursework, for participants
				for at least 1 school year.
									(h)Permissible use
				of grant fundsAn eligible entity that receives a grant under
				this section may use the grant funds to provide financial stipends for teacher
				candidates who are not the teacher of record.
								(i)Performance and
				grant renewal
									(1)Tracking
				performanceAn eligible entity that receives a grant under this
				section shall—
										(A)track the
				placement rate, retention rate, and performance in improving student academic
				achievement of teachers recruited and prepared by programs funded by the grant;
				and
										(B)submit data on
				such performance to the Secretary.
										(2)Conditions for
				grant renewalThe Secretary shall evaluate the information
				submitted under paragraph (1) and renew a grant awarded under this section only
				if the data indicate the teachers are successful in improving student academic
				achievement.
									(j)Fiscal
				agentThe fiscal agent for an eligible entity that receives a
				grant under this section may be a local educational agency, State educational
				agency, institution of higher education, or nonprofit organization that is a
				partner in the eligible entity.
								(k)Matching
				requirements
									(1)Federal
				shareExcept as provided in paragraph (2)(B), the Federal share
				for this section shall be a percentage of the cost of the activities assisted
				under the grant as determined by the Secretary.
									(2)Non-Federal
				share
										(A)In
				generalThe non-Federal share provided by an eligible entity
				receiving a grant under this section shall be a percentage of the cost of the
				activities assisted under the grant as determined by the Secretary. The
				non-Federal share may include in-kind contributions.
										(B)Special
				ruleThe Secretary may waive or reduce the amount of the
				non-Federal share described in subparagraph (A) for any fiscal year if the
				eligible entity demonstrates to the Secretary that the funds needed to carry
				out that subparagraph are unavailable due to economic hardship, as determined
				by the Secretary.
										(l)EvaluationThe
				Director of the Institute of Education Sciences shall—
									(1)evaluate the
				implementation and impact of the program under this section;
									(2)identify best
				practices for recruiting, selecting, preparing, placing, retaining, and
				supporting teachers in high-need subjects or fields for high-need schools;
				and
									(3)disseminate
				research on best practices.
									CTeacher Incentive
				Fund Program
							2301.Purposes;
				definitions
								(a)PurposesThe
				purposes of this part are to assist States, local educational agencies, and
				nonprofit organizations to develop, implement, improve, or expand—
									(1)comprehensive
				performance-based compensation systems for teachers, principals, and schools
				that raise student academic achievement and close the achievement gap,
				especially for teachers and principals in high-need schools; and
									(2)rigorous,
				transparent, and fair teacher and principal evaluation systems.
									(b)DefinitionsExcept
				as otherwise provided, in this part:
									(1)Eligible
				entityThe term eligible entity means—
										(A)a local
				educational agency or a consortium of local educational agencies, including a
				charter school that is a local educational agency;
										(B)a State
				educational agency, or other State agency designated by the chief executive of
				a State to participate under this subpart; or
										(C)a nonprofit or
				for-profit organization, which may include an institution of higher education,
				in partnership with an entity described in subparagraph (A) or (B).
										(2)Performance-based
				compensation systemThe term performance-based compensation
				system means a system of compensation for teachers and principals
				that—
										(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
										(B)may
				include—
											(i)differentiated
				levels of compensation on the basis of effective teachers’ and principals’
				employment and success in hard-to-staff schools or high-need subject areas;
				and
											(ii)recognition of
				the skills and knowledge of teachers and principals, as demonstrated
				through—
												(I)successful
				fulfillment of additional responsibilities or job functions; and
												(II)evidence of high
				achievement and mastery of content knowledge and superior teaching
				skills.
												(3)Student
				academic achievementIn this subsection, the term student
				academic achievement means—
										(A)for grades and
				subjects for which there are assessments, as described in section 1111(a)(2), a
				student’s results from the State’s assessments under such section or other
				statewide assessments; and
										(B)other measures of
				a student’s learning and performance, such as end-of-course tests, and other
				measures that are rigorous and comparable across schools in a school district
				and that are aligned with the State academic content standards and student
				academic achievement standards under section 1111(a)(1).
										(4)Teacher and
				principal evaluation systemThe term teacher and principal
				evaluation system means a system for evaluating the performance of
				teachers and principals that—
										(A)provides
				meaningful feedback to teachers and principals on the results of their
				evaluation;
										(B)establishes
				multiple categories of teacher and principal performance;
										(C)evaluates
				teachers and principals regularly consistent with research and best practice,
				including multiple measures;
										(D)is used to inform
				decisions about professional development;
										(E)is developed and
				implemented with teacher and principal involvement;
										(F)is regularly
				reviewed to ensure that the evaluation provides meaningful differentiation and
				is aligned with student academic achievement results;
										(G)provides training
				for the evaluators who are responsible for conducting classroom
				observations;
										(H)for
				teachers—
											(i)shall be based in
				significant part on evidence of improved student academic achievement;
											(ii)shall include
				observations of classroom teaching; and
											(iii)may include
				other measures of student academic achievement and teacher performance;
				and
											(I)for
				principals—
											(i)shall be based in
				significant part on evidence of improved student academic achievement and
				student outcomes;
											(ii)shall be based
				on evidence of providing strong instructional leadership and support to
				teachers and other staff; and
											(iii)may include
				other measures of principal performance such as parent and family
				engagement.
											2302.Teacher
				incentive fund grants
								(a)In
				generalFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to award grants, on a competitive basis, to eligible
				entities to enable the eligible entities to develop, implement, improve, or
				expand performance-based compensation systems and teacher and principal
				evaluation systems in a school served by a project under this part.
								(b)PriorityIn
				awarding a grant under this part, the Secretary shall give priority to an
				eligible entity that concentrates the proposed activities with respect to
				teachers and principals serving in high-need schools.
								(c)ApplicationsTo
				be eligible to receive a grant under this part, an eligible entity shall submit
				an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require. The application shall include, as
				applicable—
									(1)a description of
				the performance-based compensation system and teacher and principal evaluation
				system that the eligible entity proposes to develop, implement, improve, or
				expand;
									(2)a description and
				evidence of the support and commitment, from teachers and principals in the
				school to be served by the project, the community, including community-based
				organizations, and the local educational agencies, for the performance-based
				compensation system and teacher and principal evaluation system, including a
				demonstration of consultation with teachers and principals in the design and
				development of the proposal;
									(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance under
				the project, including the baseline performance against which evaluations of
				improved performance will be made;
									(4)a description of
				the local educational agency or school to be served by the project, including
				such student academic achievement, demographic, and socioeconomic information
				as the Secretary may request;
									(5)a description of
				the quality of teachers and principals in the local educational agency and the
				schools to be served by the project and how the project will increase the
				quality of teachers and principals in a high-need school;
									(6)a description of
				how the eligible entity will use grant funds under this part in each year of
				the grant;
									(7)a description of
				how the eligible entity will continue funding and carrying out the
				performance-based compensation system and teacher and principal evaluation
				system after the grant period ends;
									(8)a description of
				the State, local, or other public or private funds that will be used to
				supplement the grant and sustain the activities assisted under the grant at the
				end of the grant period; and
									(9)a description of
				the rationale and evidence for the proposed activities and of any prior
				experience of the eligible entity in developing and implementing such
				activities.
									(d)Use of
				funds
									(1)In
				generalAn eligible entity that receives a grant under this part
				shall use grant funds to carry out, in collaboration with teachers, principals,
				other school administrators, and members of the public, activities authorized
				under paragraph (2) that are designed to develop, implement, improve, or
				expand, consistent with this part—
										(A)a
				performance-based compensation system; and
										(B)a teacher and
				principal evaluation system.
										(2)Authorized
				activitiesAn eligible entity receiving a grant under this part
				shall use grant funds for the following activities:
										(A)Developing or
				improving teacher and principal evaluation systems that reflect clear and fair
				measures of teacher and principal performance.
										(B)Paying, as part
				of a comprehensive performance-based compensation system, bonuses, and
				increased salaries, if the eligible entity uses an increasing share of
				non-Federal funds to pay the bonuses and increased salaries each year of the
				grant, to teachers and principals who—
											(i)have demonstrated
				effectiveness in raising student academic achievement;
											(ii)work in
				high-need schools; or
											(iii)work in a
				high-need subject, field, or geographic area.
											(C)Conducting
				outreach within a local educational agency or a State to gain input on how to
				construct the teacher and principal evaluation system and to develop support
				for such system.
										(e)Duration of
				grants
									(1)In
				generalThe Secretary may award a grant under this part for a
				period of not more than 5 years.
									(2)LimitationA
				local educational agency may receive (whether individually or as part of a
				consortium or partnership) a grant under this part only once.
									(f)Equitable
				distributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this part,
				including the distribution between rural and urban areas.
								(g)Matching
				requirement
									(1)In
				generalExcept as provided in paragraph (2), each eligible entity
				that receives a grant under this part shall provide, over the course of the
				grant period, an increasing share of matching funds (which may be provided in
				cash or in kind) to carry out activities supported by the grant.
									(2)WaiverThe
				Secretary may waive the matching requirement under paragraph (1) for an
				eligible entity—
										(A)that consists of
				a high-need local educational agency; or
										(B)that is located
				in a rural area.
										(h)Supplement, not
				supplantGrant funds provided under this part shall be used to
				supplement, not supplant, other Federal, State, or local funds available to
				carry out the activities described in this part.
								DAchievement
				through technology and innovation
							2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2011 or the ATTAIN
				Act.
							2402.Purposes and
				goalsThe purposes and goals
				of this part are—
								(1)to ensure that
				through effective and innovative uses of technology that every student has
				access to personalized, rigorous, and relevant learning to meet the goals of
				this Act to raise student achievement, close the achievement gap, and ensure
				highly effective teaching, and to prepare all students to be technology
				literate and on track to college and career readiness for the 21st century
				digital economy;
								(2)to evaluate,
				build upon, and increase the use of evidence-based and innovative systemic
				education transformations that center on the use of technology that leads to
				school improvement, improved productivity, and increased student
				achievement;
								(3)to ensure that
				all educators are connected in an ongoing manner to technology-based and online
				resources and supports, including through enhanced ongoing, meaningful
				professional development to ensure that—
									(A)all educators are
				technology literate and effectively use technology to improve instruction;
				and
									(B)education
				administrators possess the capacity to—
										(i)provide
				leadership in the use of technology for systemic education transformation;
				and
										(ii)improve
				educational productivity;
										(4)to improve
				student engagement, opportunity, attendance, graduation rates, and technology
				access through enhanced or redesigned curriculum or instruction;
								(5)to more
				effectively collect and use student performance and other data in a timely
				manner to inform instruction, address individualized student needs, support
				school decisionmaking, and support school improvement and increased student
				achievement, including through delivery of computer-based and online
				assessments;
								(6)to enhance the
				use of technology, online and blended learning for systemic education
				transformation, including curricula redesign and new instructional strategies
				to personalize learning; and
								(7)to increase
				education productivity and reduce costs through the use of technology, blended
				learning and online learning, including for the delivery of online
				assessments.
								2403.DefinitionsIn this part:
								(1)Blended
				learningThe term blended learning means the
				combination of online learning and traditional in-person classroom instruction,
				or technology-based learning, in a supervised classroom setting.
								(2)Educational
				productivityThe term educational productivity means
				student educational opportunities and outcomes or relative costs and
				expenditures of education.
								(3)Local
				educational agencyThe term local educational agency
				includes a consortium of local educational agencies.
								(4)Student
				technology literacyThe term student technology
				literacy means student knowledge and skills in using contemporary
				information, communication, and learning technologies in a manner necessary for
				successful employment, life-long learning, and citizenship in the
				knowledge-based, digital, and global 21st century, as further defined by the
				State educational agency, which includes, at a minimum, the ability—
									(A)to effectively
				communicate and collaborate;
									(B)to analyze and
				solve problems;
									(C)to access,
				evaluate, manage, and create information and otherwise gain information
				literacy;
									(D)to demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and
									(E)to do so in a
				safe and ethical manner.
									(5)Systemic
				education transformationThe term systemic education
				transformation means the redesign of educational policies, practices,
				and resources through technology and blended learning to improve student
				engagement and educational opportunities, personalize learning, and improve
				educational productivity, including the redesign of curriculum, instruction,
				data systems, assessment, teacher evaluation, and the use of instructional time
				and location.
								2404.Allocation of
				funds; limitation; trigger
								(a)Allocation of
				Funds Between State and Local InitiativesThe funds made
				available to carry out this part shall be available to carry out subparts 1 and
				2, as described in subsection (c).
								(b)Limitation
									(1)Local
				administrative costsOf the funds made available to a local
				educational agency under this part for a fiscal year, not more than 3 percent
				may be used by the local educational agency for administrative costs.
									(2)State
				administrative costsOf the funds made available to a State
				educational agency under section 2412(a)(1)(A), not more than 60 percent may be
				used by the State educational agency for administrative costs.
									(c)TriggerFor
				fiscal years—
									(1)for which the
				amount appropriated to carry out this part is less than $300,000,000, all funds
				available to carry out this part shall be available to carry out subpart 2;
				and
									(2)for which the
				amount appropriated to carry out this part equals or is more than $300,000,000,
				all funds available to carry out this part shall be available to carry out
				subpart 1.
									1State and Local
				Grants
								2411.Allotment and
				reallotment
									(a)Reservations
				and AllotmentFrom the amount made available to carry out this
				subpart under section 2404(c)(2) for a fiscal year—
										(1)the Secretary
				shall reserve—
											(A)three-quarters of
				1 percent for the Secretary of the Interior for programs under this subpart for
				schools operated or funded by the Bureau of Indian Education; and
											(B)one-half of 1
				percent to provide assistance under this subpart to the outlying areas;
				and
											(2)subject to
				subsection (b), the Secretary shall use the remainder to award grants by
				allotting to each State educational agency an amount that bears the same
				relationship to such remainder for such year as the amount received under part
				A of title I for such year by such State educational agency bears to the amount
				received under such part for such year by all State educational
				agencies.
										(b)Minimum
				AllotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year shall not be less than one-half of
				1 percent of the amount made available for allotments to State educational
				agencies under this subpart for such year.
									(c)Reallotment of
				Unused FundsThe Secretary shall reallot any unused amount of a
				State educational agency's allotment to the remaining State educational
				agencies that use their entire allotments under this subpart in accordance with
				this section.
									2412.Use of
				allotment by State
									(a)In
				General
										(1)In
				generalOf the amount provided to a State educational agency
				under section 2411(a)(2) for a fiscal year—
											(A)the State
				educational agency may use not more than 5 percent of such amount or $100,000,
				whichever amount is greater, to carry out activities under section 2414;
				and
											(B)the State
				educational agency shall distribute the remainder in accordance with paragraphs
				(2) and (3).
											(2)Distribution of
				remainderThe State educational agency shall—
											(A)(i)use 60 percent of the
				remainder to award Improving Teaching and Learning through Technology subgrants
				to local educational agencies having applications approved under section
				2415(c) for the activities described in section 2416(b); and
												(ii)allot to each such local
				educational agency an amount that bears the same relationship to 60 percent of
				the remainder for such year as the amount received under part A of title I for
				such year by such local educational agency bears to the amount received under
				such part for such year by all local educational agencies within the State,
				subject to subsection (b)(2); and
												(B)use 40 percent of
				the remainder to award Systemic Education Transformation through Technology
				Integration subgrants, through a State-determined competitive process, to local
				educational agencies having applications approved under section 2415(b) for the
				activities described in section 2416(a).
											(3)Option in years
				with insufficient amounts appropriatedIf the amount provided to
				a State educational agency under section 2411(a)(2) for a fiscal year is not
				large enough to provide every local educational agency with a minimum subgrant
				under subsection (b)(2), the State educational agency may distribute 100
				percent of the remainder described in paragraph (1)(B) as either formula grants
				under paragraph (2)(A) or competitive grants under paragraph (2)(B).
										(b)Sufficient
				amounts
										(1)Special
				ruleIn awarding subgrants under subsection (a)(2)(B), the State
				educational agency shall—
											(A)ensure the
				subgrants are of sufficient size and scope to be effective, consistent with the
				purposes of this part;
											(B)ensure subgrants
				are of sufficient duration to be effective, consistent with the purposes of
				this part, including by awarding subgrants for a period of not less than 2
				years that may be renewed for not more than an additional 1 year;
											(C)give preference
				in the awarding of subgrants, and the providing of all technical assistance, to
				local educational agencies that serve schools in need of improvement, as
				identified under section 1116, including those schools with high populations
				of—
												(i)English
				learners;
												(ii)students with
				disabilities; or
												(iii)other subgroups
				of students who have not met the State's student academic achievement
				standards; and
												(D)ensure an
				equitable distribution among urban and rural areas of the State, according to
				the demonstrated need for assistance under this subpart of the local
				educational agencies serving the areas.
											(2)Minimum
				formula-based subgrantThe amount of any local educational
				agency's subgrant under subsection (a)(2)(A) for any fiscal year shall be not
				less than $3,000.
										(c)Reallotment of
				Unused FundsIf any local educational agency does not apply for a
				subgrant under subsection (a) for a fiscal year, or does not use the local
				educational agency's entire allotment under this subpart for such fiscal year,
				the State shall reallot any unused funds to the remaining local educational
				agencies.
									2413.State
				applications
									(a)In
				GeneralTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				contents described in subsection (b) and such other information as the
				Secretary may reasonably require.
									(b)ContentsEach
				State educational agency application submitted under subsection (a) shall
				include each of the following:
										(1)A description of
				how the State educational agency will support local educational agencies that
				receive subgrants under this subpart in meeting the purposes and goals of this
				part and the requirements of this subpart, including through technical
				assistance in using technology to redesign curriculum and instruction, improve
				educational productivity, and deliver computer-based and online
				assessment.
										(2)A description of
				the State educational agency's long-term goals and strategies for improving
				student academic achievement, including student technology literacy, through
				the effective use of technology.
										(3)A description of
				the priority area upon which the State educational agency will focus its
				assistance under this subpart, which shall be identified from among the core
				academic subjects, grade levels, and student subgroup populations with the
				largest achievement gaps in the State.
										(4)A description of
				how the State educational agency will support local educational agencies to
				implement, professional development programs pursuant to section
				2416(b)(1)(A).
										(5)A description of
				how the State educational agency will ensure that teachers, paraprofessionals,
				school librarians, and administrators possess the knowledge and skills to use
				technology—
											(A)for curriculum
				redesign to change teaching and learning and improve student
				achievement;
											(B)for assessment,
				data analysis, and to personalize learning;
											(C)to improve
				student technology literacy; and
											(D)for their own
				ongoing professional development and for access to teaching resources and
				tools.
											(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities
				described in section 2414.
										(7)Identification of
				the State college and career ready academic content standards and college and
				career ready student academic achievement standards that the State educational
				agency will use to ensure that each student is technologically literate
				consistent with the definition of student technology literacy, and a
				description of how the State educational agency will assess student performance
				in gaining technology literacy, only for the purpose of tracking progress
				towards achieving the 8th grade technology literacy goal and not for meeting
				adequate yearly progress goals, including through embedding such assessment
				items in other State tests or performance-based assessments portfolios, or
				through other valid and reliable means. Nothing in this subpart shall be
				construed to require States to develop a separate test to assess student
				technology literacy.
										(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.
										(9)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.
										2414.State
				activities
									(a)Mandatory
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency shall carry out each of the following
				activities:
										(1)Identify the
				State college and career ready academic content standards and college and
				career ready student academic achievement standards that the State educational
				agency will use to ensure that each student is technologically literate
				consistent with the definition of student technology literacy.
										(2)Assess student
				performance in gaining technology literacy consistent with paragraph (1),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means, except
				that such assessments shall be used only to track student technology literacy
				and shall not be used to determine adequate yearly progress, and widely
				disseminate such results.
										(3)Provide guidance,
				technical assistance, and other assistance, including in the priority area
				identified by the State pursuant to section 2413(b)(3), in using technology to
				improve teaching and redesign curriculum and instruction, improve educational
				productivity, and deliver computer-based and online assessment, and in
				submitting applications for funding under this part to high-need local
				educational agencies—
											(A)with the highest
				percentage or number of—
												(i)students not
				achieving at the State proficiency level; and
												(ii)student
				populations described in section 2412(b)(1)(C); and
												(B)serving schools
				identified as in need of improvement under section 1116.
											(b)Permissive
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency may carry out 1 or more of the following activities
				that assist local educational agencies:
										(1)State leadership
				activities and technical assistance that support achieving the purposes and
				goals of this part.
										(2)Developing or
				utilizing research-based or innovative strategies for the delivery of
				specialized or rigorous academic courses and curricula through the use of
				technology, including distance learning technologies.
										(3)Providing, or
				supporting local educational agencies in providing, sustained and intensive,
				high-quality professional development pursuant to section 2416(b)(1)(A).
										(4)Assessing student
				performance in gaining technology literacy consistent with subsection (a)(2),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means.
										2415.Local
				applications
									(a)In
				GeneralEach local educational agency desiring a subgrant under
				this subpart shall submit to the State educational agency an application
				containing a new or updated local long-range strategic educational technology
				plan, and such other information as the State educational agency may reasonably
				require that shall include each of the following:
										(1)A description of
				how the local educational agency will align and coordinate the local
				educational agency's use of funds under this subpart with—
											(A)the local
				educational agency’s efforts to boost student achievement and close achievement
				gaps;
											(B)the local
				educational agency's technology plan;
											(C)the local
				educational agency's plans and activities for improving student achievement,
				including plans and activities under sections 1111, 1112, 1116, and 2123, as
				applicable; and
											(D)funds available
				from other Federal, State, and local sources.
											(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, other funds available to carry out activities assisted under this
				subpart.
										(3)A description of
				the process used to assess and, as needed, update technologies throughout the
				local educational agency.
										(4)Such other
				information as the State educational agency may reasonably require.
										(b)Competitive
				Grants; Systemic Education Transformation Through Technology
				IntegrationIn addition to the information described in
				subsection (a), a local educational agency submitting an application for a
				Systemic Education Transformation Through Technology Integration subgrant shall
				submit to the State educational agency an application containing each of the
				following:
										(1)A description of
				how the local educational agency will use the subgrant funds to implement
				systemic education transformation, which is a comprehensive set of programs,
				practices, and technologies to improve student achievement and close
				achievement gaps that—
											(A)collectively lead
				to school or school district change and improvement, including in the use of
				technology; and
											(B)incorporate all
				of the following elements:
												(i)Reform or
				redesign of curriculum, instruction, assessment, use of data, or other
				practices through the use of technology in order to increase student learning
				opportunity, and engagement in learning.
												(ii)Improvement of
				educator quality, knowledge and skills, and effectiveness through ongoing,
				sustainable, timely, and contextual professional development described in
				section 2416(b)(1)(A).
												(iii)Ongoing use of
				formative and other assessments and other timely data sources and data systems
				to more effectively identify individual student learning needs and personalize
				learning.
												(iv)Engagement of
				school district leaders, school leaders, and classroom educators.
												(v)Programs,
				practices, and technologies that are based on scientific research.
												(2)An assurance that
				the local educational agency will use not less than 25 percent of the subgrant
				funds to implement a program of professional development described in section
				2416(b)(1)(A).
										(3)A description of
				how the local educational agency will evaluate the impact of 1 or more programs
				or activities carried out under this subpart.
										(c)Formula Grants;
				Improving Teaching and Learning Through TechnologyIn addition to
				the information described in subsection (a), a local educational agency
				submitting an application for an Improving Teaching and Learning Through
				Technology subgrant shall submit to the State educational agency an application
				containing each of the following:
										(1)An assurance that
				the local educational agency will use not less than 40 percent of the subgrant
				funds for ensuring educators, including teachers and administrators, are
				technology literate, prepared to use technology to improve the curriculum and
				instruction, and are connected online to supports and resources, including
				for—
											(A)professional
				development described in section 2416(b)(1)(A); and
											(B)to provide
				educators with ongoing access to technology tools, applications, supports and
				other resources, including those related specifically to such professional
				development activities.
											(2)A description of
				the local educational agency's program of professional development described in
				section 2416(b)(1)(A).
										(3)A description of
				the use of technology tools, applications, and other resources to improve
				student learning and achievement in the area of priority identified under
				paragraph (4).
										(4)A description of
				the priority area subgrant funds will target, identified from among the core
				academic subjects, grade levels, and student subgroup populations in which the
				most number of students served by the local educational agency are not
				proficient.
										(5)A description of
				how funds will be used to integrate technology to redesign the curriculum or
				instruction, implement computer-based and online assessments, improve use of
				data to personalize learning, or improve education productivity.
										(d)Combined
				ApplicationsA local educational agency that submits an
				application under subsection (b), may, upon notice to the State educational
				agency, submit a single application that will also be considered as an
				application for subgrant funds awarded under subsection (c), if the application
				addresses each application requirement under subsections (a), (b), and
				(c).
									2416.Local
				activities
									(a)Competitive
				Grants; Systemic Education Transformation Through Technology
				IntegrationA local educational agency that receives funds
				through a subgrant under section 2412(a)(2)(B), shall carry out activities to
				improve student learning, technology literacy, and achievement, as
				follows:
										(1)Use not less than
				5 percent of such funds to evaluate the impact of 1 or more programs or
				activities carried out under the subgrant as identified in the local
				educational agency's application and approved by the State educational
				agency.
										(2)Use funds
				remaining after carrying out paragraph (1) to implement a plan for systemic
				education transformation in 1 or more schools, in accordance with section
				2415(b)(1), including each of the following:
											(A)Using not less
				than 25 percent of subgrant funds to ensure educators, including teachers and
				administrators, are technology literate, prepared to use technology to improve
				the curriculum and instruction, and are connected online to supports and
				resources, including through the following:
												(i)Professional
				development activities, as described in subsection (b)(1)(A).
												(ii)The acquisition
				and implementation of technology tools, applications, and other resources to
				provide educators with ongoing access and support, including for use in the
				professional development activities described in clause (i).
												(B)Acquiring and
				effectively implementing technology tools, applications, and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—
												(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;
												(ii)improve student
				achievement in 1 or more of the core academic subjects; and
												(iii)improve student
				technology literacy.
												(C)Acquiring and
				effectively implementing technology tools, applications, and other resources
				to—
												(i)conduct ongoing
				formative and other assessments and use other timely data sources and data
				systems to more effectively identify and address individual student learning
				needs;
												(ii)support
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors otherwise not
				available except through technology and online learning; and
												(iii)conduct other
				activities consistent with research-based or innovative systemic education
				transformation, including activities that increase parental involvement.
												(b)Formula Grants;
				Improving Teaching and Learning Through TechnologyA local
				educational agency that receives funds through a subgrant under section
				2412(a)(2)(A), shall carry out activities to improve student learning,
				technology literacy, and achievement in the area of priority identified under
				section 2415(c)(4), as follows:
										(1)Use not less than
				40 percent of such funds for professional development activities that are
				aligned with activities supported under section 2123 to improve educator
				effectiveness and quality through support for the following:
											(A)Training of
				school personnel, which—
												(i)shall include the
				development, acquisition, or delivery of—
													(I)training that is
				ongoing, sustainable, timely, and directly related to up-to-date teaching
				content areas;
													(II)training in
				strategies and pedagogy in the core academic subjects that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement and technology literacy;
													(III)training in the
				use of computer-based and online assessments, and in the use of student
				performance and other data to individualized instruction;
													(IV)training that
				includes ongoing communication and follow-up with instructors, facilitators,
				and peers; and
													(ii)may
				include—
													(I)the use of, and
				training of, instructional technology specialists, mentors, master teachers, or
				coaches to serve as experts and train other teachers in the effective use of
				technology; and
													(II)the use of
				technology, such as distance learning and online virtual educator-to-educator
				peer communities, as a means for delivering professional development.
													(B)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in subparagraph
				(A).
											(2)Use funds
				remaining after carrying out paragraph (1) to acquire or implement technology
				tools, applications, and other resources to improve student learning,
				technology literacy, and achievement in the area of priority identified by the
				local educational agency, including through 1 or more of the following:
											(A)Conducting
				ongoing formative assessment and using other timely data sources and data
				systems to more effectively identify and address individual student learning
				needs.
											(B)Supporting
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors not otherwise
				available except through technology such as online learning.
											(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
											(D)Enhancing
				accountability, instruction, and data-driven decisionmaking through data
				systems that allow for management, analysis, and disaggregating of student,
				teacher, and school data.
											(E)Such other
				activities as are appropriate and consistent with the goals and purposes of
				this part.
											(c)Multiple
				GrantsA local educational agency that receives subgrants under
				both subparagraph (A) and subparagraph (B) of section 2412(a)(2) may use all
				such subgrant funds for activities authorized under subsection (a).
									2State Competitive
				Grants
								2421.State
				competitive grants
									(a)In
				generalFrom the amount made available to carry out this subpart
				under section 2404(c)(1) for a fiscal year, the Secretary shall award grants to
				consortia of State educational agencies having applications approved under
				subsection (b) for the activities described in subsection (d).
									(b)State Consortia
				Applications
										(1)In
				GeneralTo be eligible to receive a grant under this subpart, a
				consortium of State educational agencies shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may reasonably require, including the information described in
				paragraph (2).
										(2)ContentsAn
				application submitted by a consortium of State educational agencies for a grant
				under this subpart shall include the following:
											(A)An identification
				of the States included in the consortium, and which State will act as both
				fiscal agent and lead grant administrator.
											(B)A description of
				how the consortium will support local educational agencies in achieving the
				absolute priority of supporting enhanced use of technology, including online
				and blended learning for systemic education transformation, curricula redesign,
				and new instructional strategies to personalize learning.
											(C)An identification
				of an additional priority the consortium will address and a description of how
				the State educational agencies will support local educational agencies in
				achieving the priority. Such priority shall be 1 or more of the
				following:
												(i)Preparing for and
				administering State assessments online.
												(ii)Using technology
				and blended learning.
												(iii)Preparing the
				capacity of administrators and other education leaders to lead systemic
				education transformation through technology.
												(D)A brief
				description of each State educational agency's long-term goals and strategies
				for improving student academic achievement, including student technology
				literacy, through the effective use of technology, and how the grant will
				support that plan’s implementation and student achievement.
											(E)A description of
				how the State educational agencies will use grant funds to improve the ability
				of educators, including teachers and administrators, to more effectively use
				technology.
											(F)A description of
				the process, activities, and performance measures that the State educational
				agencies will use to evaluate the impact and effectiveness of activities and to
				disseminate those findings across the State and to other States outside the
				consortium.
											(G)An identification
				of the State college and career ready academic content standards that the State
				educational agencies will use to ensure that each student is technology
				literate.
											(H)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds available for activities described in this
				subpart.
											(I)A description of
				how the State educational agencies consulted with local educational agencies in
				the development of the application.
											(J)A description of
				the process the State educational agencies will use to competitively award
				subgrants under this subpart.
											(K)A description of
				how the State educational agencies will coordinate activities carried out with
				funds under this subpart with other Federal, State, and local funds and
				activities in order to leverage their impact beyond what could be accomplished
				directly with grant funds.
											(L)Assurances that
				the following conditions have been met by each State in the consortium, which
				shall include a description of how such conditions have been met in each such
				State, or, in the instance that such conditions have not been met, a
				description each State’s plan for meeting such conditions:
												(i)Student
				advancement and graduation are based on demonstrated competency regardless of
				seat-time, or time spent in a traditional classroom.
												(ii)The State has
				ensured that all students have access to high-quality digital content and
				online courses without arbitrary caps or other limitations on enrollment in
				online learning.
												(iii)Teacher
				certification or licensure requirements of the State require educators to be
				technology literate, including the ability to—
													(I)integrate
				technology into curriculum, instruction, and assessment;
													(II)use data to
				personalize learning; or
													(III)teach
				online.
													(iv)The State allows
				the use of State funds for technology tools and applications, if appropriate,
				to meet program goals and requirements, including ensuring that the State’s
				rules support adoption of electronic learning materials, including allowance
				that materials may be updated in an ongoing manner and can be acquired through
				subscription.
												(v)The State’s
				learning standards include student technology literacy standards, and the
				State’s learning performance standards assess student technology
				literacy.
												(c)Awards
										(1)In
				generalIn awarding grants under this subpart, the Secretary
				shall ensure the grants—
											(A)are of sufficient
				size and duration to be effective;
											(B)are distributed
				among States of diverse geographic locations and populations; and
											(C)serve students
				attending high-need schools.
											(2)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				applications from consortia in which each State has met, or has proposed a
				detailed plan with specific timelines to meet, all of the following
				conditions:
											(A)Assessments in
				the State are delivered online and may be taken when students have completed a
				particular course or unit of instruction, not at a specified time and
				date.
											(B)The State has
				signed teacher certification reciprocity agreements with 1 or more other
				States, including for online instruction.
											(C)Postsecondary and
				other teacher training institutions are required to provide, or supported in
				providing, training in online and blended instruction.
											(D)The State
				directly supports technology tools and applications and ensures that all
				students and teachers have high-speed access to the Internet.
											(E)The State
				supports policies or plans facilitating the use of student owned devices in
				schools or that facilitate home access to digital content.
											(F)The States have
				plans that support students with disabilities, advanced learners,
				below-grade-level learners, and English learners.
											(d)State
				Consortium Use of FundsA State educational agency consortium
				that receives a grant under this subpart shall—
										(1)allocate not less
				than 75 percent of grant funds to local educational agencies to carry out the
				activities described in the consortium's application; and
										(2)use the funds
				remaining after carrying out paragraph (1) for State-level activities, as
				described in the consortium's application, including—
											(A)assessing the
				impact of grant funds; and
											(B)disseminating the
				findings of the consortium throughout the consortium and nationally.
											3Internet
				Safety
								2431.Internet safety
									(a)In
				generalNo funds made available under this part to a local
				educational agency for an elementary school or secondary school that does not
				receive services at discount rates under section 254(h)(5) of the
				Communications Act of 1934 (47 U.S.C. 254(h)(5)) may be used to purchase
				computers used to access the Internet, or to pay for direct costs associated
				with accessing the Internet, for such school unless the school, school board,
				local educational agency, or other authority with responsibility for
				administration of such school both—
										(1)(A)has in place a policy
				of Internet safety for minors that includes the operation of a technology
				protection measure with respect to any of its computers with Internet access
				that protects against access through such computers to visual depictions that
				are—
												(i)obscene;
												(ii)child pornography; or
												(iii)harmful to minors; and
												(B)is enforcing the operation of such
				technology protection measure during any use of such computers by minors;
				and
											(2)(A)has in place a policy
				of Internet safety that includes the operation of a technology protection
				measure with respect to any of its computers with Internet access that protects
				against access through such computers to visual depictions that are—
												(i)obscene; or
												(ii)child pornography; and
												(B)is enforcing the operation of such
				technology protection measure during any use of such computers.
											(b)Timing and
				applicability of implementation
										(1)In
				generalThe local educational agency with responsibility for a
				school covered by subsection (a) shall certify the compliance of such school
				with the requirements of subsection (a) as part of the application process for
				each program funding year.
										(2)Process
											(A)Schools with
				internet safety policies and technology protection measures in
				placeA local educational agency with responsibility for a school
				covered by subsection (a) that has in place an Internet safety policy meeting
				the requirements of subsection (a) shall certify its compliance with subsection
				(a) during each annual program application cycle under this Act.
											(B)Schools without
				internet safety policies and technology protection measures in place
												(i)CertificationA
				local educational agency with responsibility for a school covered by subsection
				(a) that does not have in place an Internet safety policy meeting the
				requirements of subsection (a) for each year in which the local educational
				agency is applying for funds for such school under this Act, shall certify that
				it is undertaking such actions, including any necessary procurement procedures,
				to put in place an Internet safety policy that meets such requirements.
												(ii)IneligibilityAny
				school covered by subsection (a) for which the local educational agency
				concerned is unable to certify compliance with such requirements for a year
				shall be ineligible for all funding under this part for such year and all
				subsequent years until such time as such school comes into compliance with such
				requirements.
												(c)Disabling
				during certain useAn administrator, supervisor, or person
				authorized by the responsible authority under subsection (a) may disable the
				technology protection measure concerned to enable access for bona fide research
				or other lawful purposes.
									(d)Noncompliance
										(1)Use of general
				education provisions act remediesWhenever the Secretary has
				reason to believe that any recipient of funds under this part is failing to
				comply substantially with the requirements of this section, the Secretary
				may—
											(A)withhold further
				payments to the recipient under this part;
											(B)issue a complaint
				to compel compliance of the recipient through a cease and desist order;
				or
											(C)enter into a
				compliance agreement with a recipient to bring it into compliance with such
				requirements,
											in same
				manner as the Secretary is authorized to take such actions under sections 455,
				456, and 457, respectively, of the General Education Provisions Act.(2)Recovery of
				funds prohibitedThe actions authorized by paragraph (1) are the
				exclusive remedies available with respect to the failure of a school to comply
				substantially with a provision of this section, and the Secretary shall not
				seek a recovery of funds from the recipient for such failure.
										(3)Recommencement
				of paymentsWhenever the Secretary determines (whether by
				certification or other appropriate evidence) that a recipient of funds who is
				subject to the withholding of payments under paragraph (1)(A) has cured the
				failure providing the basis for the withholding of payments, the Secretary
				shall cease the withholding of payments to the recipient under that
				paragraph.
										(e)DefinitionsIn
				this subpart:
										(1)Access to
				internetA computer shall be considered to have access to the
				Internet if such computer is equipped with a modem or is connected to a
				computer network that has access to the Internet.
										(2)Acquisition or
				operationAn elementary school or secondary school shall be
				considered to have received funds under this part for the acquisition or
				operation of any computer if such funds are used in any manner, directly or
				indirectly—
											(A)to purchase,
				lease, or otherwise acquire or obtain the use of such computer; or
											(B)to obtain
				services, supplies, software, or other actions or materials to support, or in
				connection with, the operation of such computer.
											(3)Child
				pornographyThe term child pornography has the
				meaning given that term in section 2256 of title 18, United States Code.
										(4)ComputerThe
				term computer includes any hardware, software, or other technology
				attached or connected to, installed in, or otherwise used in connection with a
				computer.
										(5)Harmful to
				minorsThe term harmful to minors means any picture,
				image, graphic image file, or other visual depiction that—
											(A)taken as a whole
				and with respect to minors, appeals to a prurient interest in nudity, sex, or
				excretion;
											(B)depicts,
				describes, or represents, in a patently offensive way with respect to what is
				suitable for minors, an actual or simulated sexual act or sexual contact,
				actual or simulated normal or perverted sexual acts, or a lewd exhibition of
				the genitals; and
											(C)taken as a whole,
				lacks serious literary, artistic, political, or scientific value as to
				minors.
											(6)MinorThe
				term minor means an individual who has not attained the age of
				17.
										(7)ObsceneThe
				term obscene has the meaning applicable to that term under section
				1460 of title 18, United States Code.
										(8)Sexual act and
				sexual contactThe terms sexual act and
				sexual contact have the meanings given those terms in section
				2246 of title 18, United States Code.
										(f)SeverabilityIf any provision of this section is held
				invalid, the remainder of this section shall not be affected
				thereby.
									.
				
	
		IIILanguage and
			 academic content instruction for English learners and immigrant
			 students
			3001.ReorganizationTitle III (20 U.S.C. 6801 et seq.) is
			 amended—
				(1)in the title heading, by striking
			 Limited English
			 Proficient and inserting English Learners;
				(2)by striking sections 3001 and 3122;
				(3)by redesignating
			 sections 3123 through 3129 as sections 3122 through 3128, respectively;
				(4)by striking
			 subpart 4 of part A;
				(5)by striking part
			 B;
				(6)by redesignating
			 sections 3301 through 3304 as sections 3201 through 3204, respectively;
			 and
				(7)by redesignating
			 part C as part B.
				3002.PurposesSection 3102 (20 U.S.C. 6812) is amended to
			 read as follows:
				
					3102.PurposesThe purposes of this part are—
						(1)to support the provision of education to
				meet the needs of English learners and immigrant students and provide English
				learners and immigrant students with high-quality, evidence-based services,
				which also supplement services and supports provided under title I, to ensure
				that English learners, including those English learners who are also
				immigrants, acquire the English language proficiency and academic content
				knowledge they need to meet the State’s college and career ready academic
				content standards and for State academic assessments;
						(2)to support the
				efforts of State educational agencies and local educational agencies to enhance
				their capacity to provide high-quality educational programs that are effective
				for English learners and that reflect the diversity of the English learner
				population;
						(3)to support the
				efforts of teachers, school leaders, State educational agencies, and local
				educational agencies to develop and enhance the capacity and flexibility needed
				to—
							(A)provide
				evidence-based, linguistically and culturally appropriate services to assist
				English learners supported under this part in—
								(i)attaining English
				language proficiency; and
								(ii)meeting State
				college and career ready academic content standards;
								(B)implement such
				services effectively;
							(C)evaluate the
				impact of such services on student English language proficiency and academic
				content knowledge; and
							(D)modify such
				services as appropriate to meet the needs of students;
							(4)to ensure that
				rigorous and consistent standards, assessments, and State accountability
				systems are in place for programs serving English learners; and
						(5)to promote
				parental and community participation in language instruction educational
				programs in communities for parents of children who are English
				learners.
						.
			3003.Formula
			 grants to StatesSection 3111
			 (20 U.S.C. 6821) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 paragraph (2) and inserting the following:
						
							(2)State
				activities
								(A)In
				GeneralSubject to subparagraph (B), each State educational
				agency receiving a grant under subsection (a) may reserve not more than 5
				percent of the agency’s allotment under subsection (c) to provide technical
				assistance and other forms of assistance to eligible entities that are
				receiving subgrants from a State educational agency under this subpart,
				including in—
									(i)identifying and
				implementing effective and high-quality language instruction educational
				programs and curricula and academic content instruction programs that are based
				on scientifically valid research on teaching English learners;
									(ii)program
				evaluation to ensure that the language instruction educational programs and
				academic content instruction programs selected by subgrantees are appropriate
				for the needs of the English learners served;
									(iii)teacher and
				principal preparation, professional development activities, and other
				evidence-based activities, which may include activities that—
										(I)support the
				implementation of professional teaching standards and teacher evaluation
				systems for teachers of English learners; and
										(II)assist such
				teachers in meeting State and local certification and licensing requirements
				for teaching English learners;
										(iv)strengthening
				and increasing parent, family, and community engagement;
									(v)developing,
				enhancing, aligning, and implementing English language proficiency standards
				and assessments, particularly helping to ensure uniform implementation of
				English language proficiency standards within the State;
									(vi)providing
				recognition, which may include providing financial awards, to subgrantees that
				significantly improve the rate at which English learners acquire English
				language proficiency and are able to demonstrate the English language
				proficiency needed for core content mastery; and
									(vii)planning,
				evaluation, administration, and interagency coordination.
									(B)LimitationA
				State may use not more than 40 percent of the amount reserved under
				subparagraph (A) or $175,000, whichever is greater, for the activities
				described in subparagraph (A)(vii).
								;
				and
					(B)by striking
			 paragraph (3); and
					(2)in subsection
			 (c)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)ReservationsFrom
				the amount appropriated under section 3(i) for each fiscal year, the Secretary
				shall reserve—
								(A)0.5 percent or
				$5,000,000 of such amount, whichever is greater, for payments to eligible
				entities that are defined under section 3112(a) for activities, approved by the
				Secretary, consistent with this subpart;
								(B)0.5 percent of
				such amount for payments to outlying areas, to be allotted in accordance with
				their respective needs for assistance under this subpart (as determined by the
				Secretary) for activities that are approved by the Secretary and consistent
				with the purposes of this subpart; and
								(C)6.5 percent of
				such amount for national activities under sections 3131, 3132, and 3203, except
				that not more than 0.5 percent of such amount shall be reserved for evaluation
				activities conducted by the Secretary and not more than $2,000,000 of such
				amount may be reserved for the National Clearinghouse for English Language
				Acquisition and Language Instruction Educational Programs described in section
				3203.
								;
					(B)by striking
			 paragraph (2);
					(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
					(D)in paragraph (2),
			 as redesignated by subparagraph (C)—
						(i)in
			 subparagraph (A)—
							(I)in the matter
			 preceding clause (i), by striking 3001(a) and inserting
			 3(j); and
							(II)in clause
			 (i)—
								(aa)by
			 striking limited English proficient children and inserting
			 English learners; and
								(bb)by
			 inserting , as determined by data available from the American Community
			 Survey conducted by the Department of Commerce or State-reported data
			 after children in all States; and
								(III)in clause (ii),
			 by inserting , as determined based only on data available from the
			 American Community Survey conducted by the Department of Commerce after
			 children and youth in all States; and
							(ii)by striking
			 subparagraph (C) and inserting the following:
							
								(C)ReallotmentIf
				any State educational agency described in subparagraph (A) does not submit a
				plan to the Secretary for a fiscal year, or submits a plan (or any amendment to
				a plan) that the Secretary, after reasonable notice and opportunity for a
				hearing, determines does not satisfy the requirements of this subpart, the
				Secretary shall reallot any portion of such allotment to the remaining State
				educational agencies in accordance with subparagraph
				(A).
								;
				and
						(E)by striking
			 paragraph (3), as redesignated by subparagraph (C), and inserting the
			 following:
						
							(3)Use of data for
				determinationsIn making State allotments under paragraph (2),
				for each fiscal year, the Secretary shall determine the number of English
				learners in a State and in all States, for each fiscal year, using the most
				accurate, up-to-date data, which may be—
								(A)data available
				from the American Community Survey conducted by the Department of Commerce,
				which may be multiyear estimates;
								(B)the number of
				students assessed as not having attained English language proficiency, based on
				the State's English language proficiency assessment under section
				1111(a)(2)(D), which may be multiyear estimates; or
								(C)a combination of
				data available under subparagraphs (A) and
				(B).
								.
					3004.Native
			 American and Alaska Native children in schoolSection 3112 (20 U.S.C. 6822) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (4),
			 by striking Indian Affairs and inserting Indian Education
			 of the Department of the Interior;
					(B)in paragraph (5),
			 by striking Indian Affairs and inserting Indian Education
			 of the Department of the Interior; and
					(C)in paragraph (6),
			 by striking Indian Affairs and inserting Indian Education
			 of the Department of the Interior both places such term appears;
					(2)in subsection
			 (b), by striking an entity that is considered to be an eligible entity
			 under subsection (a), and that and inserting an eligible entity
			 that; and
				(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Special
				rules
							(1)Ineligibility
				for multiple awards for same periodAn eligible entity that
				receives a grant under this section shall not be eligible to receive a subgrant
				under section 3114 for the same period.
							(2)Native American
				language programsAn eligible entity that receives a grant under
				this section may, in addition to other activities supported under this subpart,
				use the grant funds to support Native American language immersion programs and
				Native American language restoration programs, which may be taught by
				traditional or tribal
				leaders.
							.
				3005.State
			 educational agency plansSection 3113 (20 U.S.C. 6823) is amended to
			 read as follows:
				
					3113.State
				educational agency plans
						(a)Plan
				requiredEach State educational agency desiring a grant under
				this subpart shall submit a plan to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.
						(b)ContentsEach
				plan submitted under subsection (a) shall—
							(1)describe the
				process that the agency will use in awarding subgrants to eligible entities
				under section 3114(d)(1);
							(2)describe the
				process by which, within a period established by the Secretary, the agency will
				establish uniform statewide criteria for local educational agencies to use
				in—
								(A)identifying
				English learners who need services under this part;
								(B)determining when
				such students no longer need those services; and
								(C)including the
				same standards of achievement for all English learners in all local educational
				agencies in the State;
								(3)describe the
				process through which the State educational agency will support local
				educational agencies in assisting English learners in acquiring proficiency in
				each of the 4 language domains of reading, writing, speaking, and listening, as
				measured by the State’s English language proficiency assessment;
							(4)provide an
				assurance that if the State adopts new academic content standards, the State
				educational agency will, not later than 1 year after the date of adoption of
				such standards—
								(A)update the State
				English language proficiency standards to ensure that such standards align with
				the new academic content standards; and
								(B)provide the
				Secretary with evidence of such alignment;
								(5)provide an
				assurance that the State English language proficiency assessment system is
				valid and reliable and meets the appropriate requirements of paragraph
				(10);
							(6)include criteria
				for defining the performance standard that students at lower levels of English
				language proficiency must meet to attain the level that the State defines as
				English language proficient;
							(7)describe how the
				agency will coordinate programs and activities carried out under this subpart
				with the other programs and activities that such agency carries out under this
				Act;
							(8)describe how the
				agency will assist eligible entities in increasing the extent to which English
				learners acquire English language proficiency within a reasonable time frame,
				as informed by evidence and best practices;
							(9)provide an
				assurance that eligible entities in the State will be given the flexibility to
				teach English learners using a language instruction curriculum that has been
				demonstrated to be effective, consistent with section 3115(f);
							(10)describe how the
				agency will manage subgrants awarded under this subpart, including—
								(A)how the agency
				will ensure that subgrant funds are expended to support the provision of
				services to help English learners acquire the English language proficiency and
				the academic content knowledge they need to meet the State’s college and career
				ready academic content standards and to advance to postsecondary education and
				careers, which may include using a scientifically valid language instruction
				curriculum to improve language acquisition and content mastery for English
				learners;
								(B)how the agency
				will ensure that eligible entities receiving a subgrant under this subpart
				comply with the requirement under section 1111(a)(2)(B)(vi) to annually assess
				in English, children who have been in the United States for 3 or more
				consecutive years;
								(C)how the agency
				will monitor eligible entities receiving a subgrant under this part to ensure
				compliance with applicable Federal fiscal requirements, including the
				requirements under subsections (f) (g), and (h) of section 3115;
								(D)how the agency
				will, in awarding subgrants under section 3114, address the needs of local
				educational agencies of all sizes and in all geographic areas, including local
				educational agencies that serve rural and urban schools; and
								(E)an assurance that
				the agency will require an eligible entity receiving a subgrant under this
				subpart to use the subgrant in ways that will build such eligible entity’s
				capacity to continue to offer high-quality language instruction educational
				programs and academic content instruction programs that assist English learners
				in meeting State academic content and student academic achievement standards to
				become on track to college and career readiness;
								(11)provide an
				assurance that the State's English language proficiency standards are aligned
				with the academic content and academic achievement standards described in
				section 1111; and
							(12)provide an
				assurance that the plan has been developed in consultation with local
				educational agencies, teachers, administrators of programs described under this
				part, parents, family members, and other relevant stakeholders.
							(c)ApprovalThe
				Secretary, after using a peer review process, shall approve a plan submitted
				under subsection (a) if the plan meets the requirements of this section.
						(d)Duration of
				plan
							(1)In
				generalEach plan submitted by a State educational agency and
				approved under subsection (c) shall—
								(A)remain in effect
				for the duration of the State educational agency’s participation under this
				part; and
								(B)be periodically
				reviewed and revised by the agency to reflect changes to the agency’s
				strategies and programs carried out under this part.
								(2)Additional
				information
								(A)AmendmentsIf
				a State educational agency amends the plan approved under subsection (c), the
				agency shall submit the amendment to the Secretary.
								(B)ApprovalThe
				Secretary shall approve an amendment to an approved plan, unless the Secretary
				determines that the amendment will result in the agency not meeting the
				requirements, or fulfilling the purposes, of this part.
								(e)Consolidated
				planA plan submitted under subsection (a) may be submitted as
				part of a consolidated plan under section 9302.
						(f)Secretary
				assistanceThe Secretary shall provide technical assistance, if
				requested, in the development of English language proficiency standards,
				objectives, and
				assessments.
						.
			3006.Within-State
			 allocationsSection 3114 (20
			 U.S.C. 6824) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 section 3111(c)(3) and inserting section
			 3111(c)(2);
					(B)by inserting
			 , in a timely manner, after by allocating;
			 and
					(C)by striking
			 limited English proficient children and inserting English
			 learners both places the term appears; and
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking section 3111(c)(3) and inserting section
			 3111(c)(2); and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 equally; and
							(II)by striking
			 and at the end;
							(ii)by
			 redesignating subparagraph (B) as subparagraph (C); and
						(iii)by inserting
			 after subparagraph (A) the following:
							
								(B)shall consider
				eligible entities that experience a significant increase in the percentage of
				immigrant children and youth served, and eligible entities that experience a
				significant increase in the number of immigrant children and youth served;
				and
								.
						3007.Subgrants to
			 eligible entitiesSection 3115
			 (20 U.S.C. 6825) is amended to read as follows:
				
					3115.Subgrants to
				eligible entities
						(a)Purposes of
				subgrantsA State educational agency may make a subgrant to an
				eligible entity from funds received by the agency under this subpart only if
				the entity agrees to expend the funds to supplement the education of English
				learners by helping them learn English and meet the State college and career
				ready academic content and student academic achievement standards. The eligible
				subgrantee shall carry out activities with such funds, using evidence-based
				approaches and methodologies that have been demonstrated to be effective for
				teaching English learners and immigrant children and youth, for the following
				purposes:
							(1)Developing and
				implementing new language instruction educational programs and academic content
				instruction programs for such children and youth, including early childhood
				education and care programs, elementary school programs, and secondary school
				programs.
							(2)Carrying out
				highly focused, innovative, locally designed, evidence-based activities to
				expand or enhance existing language instruction educational programs and
				academic content instruction programs for such children and youth.
							(3)Implementing,
				within an individual school, whole school programs for restructuring,
				reforming, and upgrading all relevant programs, activities, and operations
				relating to language instruction educational programs and academic content
				instruction for such children and youth.
							(4)Implementing,
				within the entire jurisdiction of a local educational agency, agencywide
				programs for restructuring, reforming, and upgrading all relevant programs,
				activities, and operations relating to language instruction educational
				programs and academic content instruction for such children and youth.
							(b)Administrative
				expensesEach eligible entity receiving funds under section
				3114(a) for a fiscal year may use not more than 2 percent of such funds for the
				direct cost of administering this subpart.
						(c)Required
				subgrantee activitiesAn eligible entity receiving funds under
				section 3114(a) shall use the funds for 2 or more of the following
				activities:
							(1)Increasing the
				English language proficiency of English learners by providing high-quality
				evidence-based language instruction educational programs and academic content
				instruction programs that meet the needs of the specific English learners
				served, and by identifying, acquiring, and upgrading curricula, instructional
				materials, educational software, and assessment practices that are proven
				effective in—
								(A)increasing
				English language proficiency;
								(B)increasing
				student academic achievement in the core academic subjects; and
								(C)supporting
				students so that the students are college and career ready.
								(2)Providing
				high-quality professional development to teachers (including teachers of
				language instruction educational programs and academic content instruction
				programs, teachers of other academic subjects, and special education teachers),
				principals, administrators, and other school or community-based organization
				personnel that is—
								(A)designed to
				improve the instruction and assessment of English learners;
								(B)designed to
				enhance the ability of teachers and school leaders to understand and
				effectively implement curricula, assessment practices and measures, and
				instructional strategies for English learners;
								(C)aligned with the
				instructional program used by teachers that is responsive to the needs of the
				English learners served;
								(D)based on
				scientifically valid research demonstrating the effectiveness of the
				professional development in increasing children’s English language proficiency
				or substantially increasing the subject matter knowledge, teaching knowledge,
				and teaching skills of teachers; and
								(E)of sufficient
				intensity and duration (which shall not include activities such as 1-day or
				short-term workshops and conferences) to have a positive and lasting impact on
				the performance of teachers in the classroom, except that this subparagraph
				shall not apply to an activity that is 1 component of a long-term,
				comprehensive professional development plan established by a teacher and the
				teacher’s supervisor based on an assessment of the needs of the teacher, the
				supervisor, the students of the teacher, and any local educational agency
				employing the teacher, as appropriate.
								(3)Carrying out
				other highly focused, evidence-based, proven effective activities and
				strategies that expand, enhance, or supplement existing language instruction
				educational programs and academic content instruction programs for English
				learners, including activities that enhance and increase parent, family, and
				community participation, maximize coordination and alignment among related
				programs, and build partnerships between schools and community-based early
				learning programs serving English learners.
							(d)Authorized
				Subgrantee ActivitiesSubject to subsection (c), an eligible
				entity receiving funds under section 3114(a) may use the funds to achieve 1 of
				the purposes described in subsection (a) by undertaking 1 or more of the
				following activities:
							(1)Upgrading program
				objectives and effective instruction strategies.
							(2)Providing to
				English learners—
								(A)tutorials and
				academic or career and technical education; and
								(B)intensified
				instruction.
								(3)Developing and
				implementing preschool, elementary school, or secondary school language
				instruction educational programs and academic content instruction programs that
				are coordinated with other relevant programs and services.
							(4)Improving the
				English language proficiency and academic achievement of children who are
				English learners.
							(5)Improving the
				instruction of English learners, including English learners who are children
				with disabilities, by providing for—
								(A)the acquisition
				or development of educational technology or instructional materials;
								(B)access to, and
				participation in, electronic networks for materials, training, and
				communication; and
								(C)incorporation of
				the resources described in subparagraphs (A) and (B) into curricula and
				programs, such as curricula and programs funded under this subpart.
								(6)Providing
				community participation programs, family literacy activities, and parent and
				family outreach and training activities to children who are English learners
				and their families—
								(A)to improve the
				English language skills of children who are English learners; and
								(B)to assist parents
				in—
									(i)helping their
				children to improve their academic achievement; and
									(ii)becoming active
				participants in the education of their children.
									(7)Carrying out
				other activities that are consistent with the purposes of this subpart.
							(e)Activities by
				agencies experiencing substantial increases in immigrant children and
				youth
							(1)In
				generalAn eligible entity receiving funds under section
				3114(d)(1) shall use the funds to pay for activities that provide enhanced
				instructional opportunities for immigrant children and youth, which may
				include—
								(A)family literacy,
				parent and family outreach, and leadership development activities designed to
				assist parents and family members in becoming engaged participants in the
				education and development of their children;
								(B)support for
				personnel, including paraprofessionals who have been specifically trained, or
				are being trained, to provide services to immigrant children and youth;
								(C)the provision of
				tutorials, mentoring, and academic or career counseling for immigrant children
				and youth;
								(D)identification,
				development, and acquisition of curricular materials, educational software, and
				technologies to be used in the program carried out with funds awarded under
				section 3114(a);
								(E)basic
				instructional services that are directly attributable to the presence in the
				local educational agency involved of immigrant children and youth, including
				the payment of costs of providing additional classroom supplies and costs of
				transportation;
								(F)such other costs
				that are directly attributable to such additional basic instructional services
				or that are designed to assist immigrant children and youth to achieve in
				elementary schools and secondary schools in the United States, such as programs
				of introduction to the educational system and civics education; and
								(G)activities,
				coordinated with community-based organizations (including community-based
				organizations providing early childhood education and care programs),
				institutions of higher education, private sector entities, or other entities
				with expertise in working with immigrants, to assist parents of immigrant
				children and youth by offering comprehensive community services.
								(2)Duration of
				subgrantsThe duration of a subgrant made by a State educational
				agency under section 3114(d)(1) shall be determined by the agency in its
				discretion.
							(f)Selection of
				method of instruction
							(1)In
				generalAn eligible entity receiving a subgrant from a State
				educational agency under this subpart shall select 1 or more methods or forms
				of instruction to be used in the programs and activities undertaken by the
				entity in assisting English learners in attaining English language proficiency
				and meeting State academic content and student academic achievement standards,
				to be on track to college and career readiness.
							(2)ConsistencyThe
				selection of methods or forms of instruction, as described under paragraph (1),
				shall be consistent with sections 3124 through 3126.
							(g)Supplement, Not
				SupplantFederal funds made available under this subpart shall be
				used so as to supplement the level of Federal, State, and local public funds
				that, in the absence of such availability, would have been expended for
				programs for English learners and immigrant children and youth and in no case
				to supplant such Federal, State, and local public funds.
						(h)Prohibition on
				Use of FundsA subgrantee shall not use subgrant funds received
				under this subpart for services that are required to be provided to English
				learners as a result of—
							(1)a letter of
				findings, issued by the Assistant Secretary for Civil Rights, indicating that
				the subgrantee’s program and services do not meet the legal requirements under
				title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), unless the
				subgrantee has appealed the findings or entered into settlement discussions
				designed to lead to a resolution agreement with the Assistant Secretary for
				Civil Rights pursuant to section 100.7(d) of title 34, Code of Federal
				Regulations; or
							(2)a Federal court
				order resulting from litigation in the Federal courts, except where the
				litigation commences with a complaint filed with an accompanying consent
				decree, to enforce title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
				seq.) or section 204(f) of the Equal Educational Opportunities Act of 1974 (20
				U.S.C.
				1703(f)).
							.
			3008.Local
			 plansSection 3116 (20 U.S.C.
			 6826) is amended to read as follows:
				
					3116.Local
				plans
						(a)Plan
				requiredEach eligible entity desiring a subgrant from a State
				educational agency under section 3114 shall submit a plan to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may require.
						(b)ContentsEach
				plan submitted under subsection (a) shall—
							(1)describe the
				scientifically valid programs and activities proposed to be developed,
				implemented, and administered under the subgrant, including how such programs
				and activities will supplement programs intended to enable children to speak,
				read, write, and comprehend the English language, meet State academic content
				and student academic achievement standards, and graduate high school ready for
				college and careers;
							(2)describe how the
				eligible entity will hold elementary schools and secondary schools receiving
				funds under this subpart accountable for—
								(A)assessing
				annually, in accordance with section 1111, the English language proficiency of
				all English learners participating in programs funded under this subpart;
				and
								(B)meeting
				timelines, progress criteria, and performance targets for English learners in
				order to ensure that such children served by the programs carried out under
				this part—
									(i)develop
				proficiency in English; and
									(ii)master the
				academic content knowledge they need to meet the State's college and career
				ready academic content standards under section 1111(a)(1);
									(3)describe how the
				eligible entity will promote family and community member engagement;
							(4)describe how the
				eligible entity will consult with teachers, researchers, school administrators,
				parents, family and community members, and, if appropriate, with
				education-related community groups and nonprofit organizations, and
				institutions of higher education, in developing and implementing such
				plan;
							(5)describe how
				language instruction educational programs and academic content instruction
				programs carried out under the subgrant will ensure that English learners being
				served by the programs develop English language proficiency and demonstrate
				such proficiency through academic content mastery;
							(6)ensure that
				activities supported by funds allocated to individual schools are described in
				any general local school level-plan required by the eligible entity, and in the
				absence of a required school-level plan, such activities are described in a
				separate school-level title III activity plan; and
							(7)contain an
				assurance that—
								(A)the eligible
				entity is not in violation of State law, including State constitutional law,
				regarding the education of English learners, consistent with sections 3124
				through 3128;
								(B)each local
				educational agency that is included in the eligible entity complies with
				section 3202 prior to, and throughout, each school year; and
								(C)systemic
				improvements for meeting the needs of English learners and targeting funds to
				particular concentrations of English learners were considered in developing
				such plan.
								(c)Teacher english
				fluencyEach eligible entity receiving a subgrant under this
				subpart shall include in its plan a certification that all teachers in any
				language instruction educational program for English learners that is, or will
				be, funded under this part are fluent in the languages used for instruction,
				including having written and oral communications
				skills.
						.
			3009.EvaluationsSection 3121 (20 U.S.C. 6841) is amended to
			 read as follows:
				
					3121.Evaluations
						(a)In
				generalEach eligible entity that receives a subgrant from a
				State educational agency under subpart 1 shall provide such agency, at the
				conclusion of every second fiscal year during which the subgrant is received,
				with an evaluation of programs and services supported under this title, in a
				form prescribed by the agency, that includes—
							(1)a description of
				the programs and activities conducted by the entity with funds received under
				subpart 1 during the 2 immediately preceding fiscal years, including how such
				programs and activities supplemented programs funded primarily with State or
				local funds;
							(2)a description of
				the progress made by English learners in improving their English language
				proficiency, in meeting the State’s academic content and student academic
				achievement standards, and in graduating from high school ready for college and
				careers;
							(3)the number and
				percentage of English learners participating in the programs and activities
				supported by funds provided under this part, who by the end of each school
				year, attain English language proficiency in each of the 4 domains of reading,
				writing, speaking, and listening, as determined by the State’s English language
				proficiency assessment and the number who exit the language instruction
				educational programs based on their attainment of English language proficiency
				on such assessment;
							(4)a description of
				the progress made by former English learners in meeting the State’s academic
				content and student academic achievement standards and in graduating from high
				school and being college and career ready, for each of the 3 years after such
				individuals are no longer receiving services under this part; and
							(5)the number and
				percentage of English learners who have not attained English language
				proficiency within 5 years of first enrollment in the local educational agency
				and initial classification as English learners.
							(b)Use of
				evaluationAn evaluation provided by an eligible entity under
				subsection (a) shall be used by the entity and the State educational
				agency—
							(1)to assess the
				progress of children in attaining English language proficiency,
				including—
								(A)a child’s level
				of speaking, listening, reading, and writing skills in English; and
								(B)a child's
				progress in attaining the State student academic achievement and college and
				career readiness standards; and
								(2)to improve
				programs and activities, including by determining the effectiveness of programs
				and activities in increasing the English language proficiency of English
				learners and making determinations about whether or not to continue funding for
				specific programs or
				activities.
							.
			3010.Reporting
			 requirementsSection 3122 (as
			 redesignated by section 3001(3)) (20 U.S.C. 6843) is amended—
				(1)by striking “children who are limited
			 English proficient” each place the term appears and inserting “English
			 learners”;
				(2)by striking “limited English proficient
			 children” each place the term appears and inserting “English learners”;
			 and
				(3)in subsection (b)—
					(A)in the matter before paragraph (1), by
			 striking Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate and inserting authorizing committees;
					(B)in paragraph (4),
			 by striking section 3111(b)(2)(C) and inserting section
			 3111(b)(2); and
					(C)in paragraph (9),
			 by striking the evaluations from specially qualified agencies
			 and.
					3011.Coordination
			 with related programsSection
			 3123 (as redesignated by section 3001(3)) (20 U.S.C. 6844) is amended—
				(1)by striking
			 children of limited English proficiency and inserting
			 English learners; and
				(2)by striking
			 language-minority and limited English proficient children and
			 inserting language-minority children and English
			 learners.
				3012.Rules of
			 constructionSection 3124 (as
			 redesignated by section 3001(3)) (20 U.S.C. 6845) is amended—
				(1)by striking
			 limited English proficient children and inserting English
			 learners each place the term appears;
				(2)in paragraph (2),
			 by striking or;
				(3)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
				(4)by adding at the
			 end the following:
					
						(4)to require an
				eligible entity to cease providing services under this title to any student who
				may have been assessed at or above the proficiency level on the annual
				assessment of English language proficiency under section 1111(a)(2)(D), but has
				not attained, or is not on track to attain, the proficiency level on the
				regular State academic content assessment under section 1111(a)(2)(A),
				including such assessment in English or language
				arts.
						.
				3013.ProhibitionSection 3128 (as redesignated by section
			 3001(3)) (20 U.S.C. 6849) is amended by striking limited English
			 proficient children and inserting English
			 learners.
			3014.National
			 activitiesSubpart 3 of part A
			 of title III (20 U.S.C. 6861) is amended—
				(1)by striking section 3131 and inserting the
			 following:
					
						3131.Professional
				development grantsThe
				Secretary shall use funds made available under section 3111(c)(1)(C) to award
				grants on a competitive basis, for a period of not more than 5 years, to
				institutions of higher education or nonprofit institutions with relevant
				experience or expertise and capacity (in consortia with State educational
				agencies or local educational agencies) to provide for professional development
				activities that will improve classroom instruction for English learners and
				assist educational personnel working with such children to meet high
				professional standards, including standards for certification and licensure as
				teachers who work in language instruction educational programs and academic
				content instruction programs or serve English learners. Grants awarded under
				this section may be used to—
							(1)support
				partnerships between State or local educational agencies and institutions of
				higher education to support the work of individuals who are completing
				baccalaureate and masters programs (such as programs in the areas of teacher
				training, program administration, policy, research, evaluation, assessment, and
				curriculum development) and to improve educational services and programs for
				English learners, provided that recipients of fellowships or assistance are
				required, on completion of their studies, to—
								(A)assist in the
				education of English learners through work in a school, local educational
				agency, or other educational agency or organization for a period of time
				equivalent to the period of time during which an individual receives assistance
				under this section; or
								(B)repay all or a
				prorated part of their assistance under this section;
								(2)support research
				on promising instructional strategies or programs that have practical
				applications for teachers, counselors, parents and family members, school
				leaders, and others responsible for educating or improving the education of
				English learners and their families;
							(3)support
				strategies that promote school readiness for English learners and their
				transition from early childhood programs, such as Head Start or State-run
				preschool programs, to elementary school programs;
							(4)support
				strategies that promote high school graduation for English learners;
							(5)support
				strategies that strengthen and increase family and community member engagement
				in education;
							(6)support the
				development of curricula that are appropriate to the needs of the participating
				consortium; and
							(7)support the
				dissemination of information gathered in accordance with paragraphs (1) through
				(5), particularly evidence-based best practices and the provision of technical
				assistance.
							;
				and
				(2)by adding at the
			 end the following:
					
						3132.Commission on
				Assessment of English Learners
							(a)Commission on
				Assessment of English Learners
								(1)In
				GeneralThe Secretary shall establish an independent commission
				on the assessment and advancement of English learners (referred to in this
				section as the commission) to carry out the activities described
				in subsection (c).
								(2)Date of
				AppointmentThe members of the commission shall be appointed not
				later than 6 months after the date of enactment of the Elementary and Secondary
				Education Reauthorization Act of 2011.
								(b)Composition
								(1)In
				GeneralThe commission shall be comprised of individuals with
				experience and expertise in the educational advancement and development of
				English learners, including individuals with expertise in—
									(A)the art of
				teaching English to speakers of other languages;
									(B)measurement and
				educational assessment systems; and
									(C)educational
				assessment and accountability practices.
									(2)Expertise of
				MembersThe Secretary shall ensure that the individuals selected
				in accordance with paragraph (1) are experts who are competent, by virtue of
				their training, expertise, or experience, to evaluate instruction, assessments,
				and models for English learners.
								(c)Duties of the
				CommissionThe commission shall provide the Secretary with advice
				and recommendations about the following issues:
								(1)The development
				and approval of standards pertaining to English learners, in order to assist
				the Secretary in the review and approval of statewide accountability systems
				that are required under section 1111(a)(3).
								(2)The provision of
				regulations and guidance pertaining to the inclusion of English learners in
				assessment and accountability systems, including recommendations about
				appropriate accommodations and appropriate weights for assessments involving
				English learners.
								(3)Ensuring that
				State English language proficiency standards under section 1111(a)(1)(E) are
				properly aligned with college and career ready academic content standards under
				section 1111(a)(1).
								(4)The formation of
				peer review panels, under section 1111(b)(4), with regard to—
									(A)the inclusion on
				the panels of experts about English learners; and
									(B)processes to
				ensure that the work of the peer review panel is consistent with the standards
				and guidance developed by the commission.
									(5)Identifying ways
				to support local capacity-building efforts to assist local educational agencies
				and schools in properly supporting English learners.
								(6)Ensuring that the
				research, development, and dissemination activities of the Department address
				identified gaps in knowledge for effectively including English learners in
				assessment and accountability practices.
								(7)Ways to address
				the needs of English learners in all program planning at the Department,
				including inter- and intra-agency coordination.
								(d)Annual
				ReportThe commission shall, beginning not later than 1 year
				after the date on which all members of the commission have been appointed,
				submit an annual report to the Secretary and the authorizing committees of
				Congress containing the findings and recommendations described in subsection
				(c).
							.
				3015.DefinitionsSection 3201 (as redesignated by section
			 3001(6)) (20 U.S.C. 7011) is amended—
				(1)by striking
			 paragraph (13);
				(2)redesignating
			 paragraphs (5) through (12) as paragraphs (6) through (13),
			 respectively;
				(3)by inserting
			 after paragraph (4) the following:
					
						(5)Eligible
				EntityThe term eligible entity means—
							(A)1 or more local
				educational agencies; or
							(B)1 or more local
				educational agencies, in collaboration with an institution of higher education,
				community-based organization, or State educational
				agency.
							.
				(4)in paragraph (6),
			 as redesignated by paragraph (2)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i)—
							(I)by striking
			 limited English proficient adults and inserting adults
			 who meets the English learner requirements described in subparagraphs (C) and
			 (D) of section 9101(23); and
							(II)by striking
			 English proficiency and inserting English language
			 proficiency; and
							(ii)in
			 clause (ii), by striking the semicolon and inserting ;
			 and;
						(B)by striking
			 subparagraph (B); and
					(C)by redesignating
			 subparagraph (C) as subparagraph (B);
					(5)in paragraph
			 (9)(A), as redesignated by paragraph (2)—
					(A)by striking
			 a limited English proficient child and inserting an
			 English learner; and
					(B)by striking
			 challenging State academic content and student academic achievement
			 standards, as required by section 1111(b)(1) and inserting
			 college and career ready academic content and student academic
			 achievement standards, as required by section 1111(a)(1); and
					(6)in paragraph
			 (12), as redesignated by paragraph (2), by striking an individual of
			 limited English proficiency, and inserting an individual who
			 meets the English learner requirements described in subparagraphs (C) and (D)
			 of section 9101(23),.
				3016.Parental
			 notificationSection 3202 (as
			 redesignated by section 3001(6)) (20 U.S.C. 7012) is amended to read as
			 follows:
				
					3202.Parental
				notification
						(a)In
				generalEach eligible entity receiving funds under this title to
				provide a language instruction educational program and academic content
				instruction program shall, not later than 30 days after the beginning of the
				school year, inform a parent or the parents of an English learner identified
				for participation in, or participating in, such program of—
							(1)the reasons for
				the identification of their child as an English learner and in need of
				placement in a language instruction educational program and academic content
				instruction program;
							(2)the child’s level
				of English language proficiency, how that level was assessed, and the status of
				the child’s academic achievement;
							(3)the method of
				instruction used in the program in which their child is, or will be,
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and use of
				English and a native language in instruction;
							(4)how the program
				in which their child is, or will be participating, will appropriately respond
				to the educational strengths and needs of the child;
							(5)how the program
				will specifically help their child learn English and reflect age appropriate
				academic achievement standards for grade promotion and graduation;
							(6)the specific exit
				requirements for the program, the expected rate of transition from the program
				into classrooms that are not tailored for English learners, and the expected
				rate of graduation from secondary school for English learners in the program if
				the child is in secondary school;
							(7)in the case of a
				child with a disability, how the program meets the objectives of the child’s
				individualized education program; and
							(8)information
				pertaining to parental rights that includes written guidance—
								(A)detailing—
									(i)the parent’s
				right to have the parent's child immediately removed from the program upon the
				parent's request; and
									(ii)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
									(B)assisting parents
				in selecting among various programs and methods of instruction, if more than 1
				program or method is offered by the eligible entity.
								(b)Receipt of
				informationThe information described in subsection (a) shall be
				provided in an understandable and uniform format and, to the extent
				practicable, in a language that the parent can understand.
						(c)Special rule
				applicable during school yearFor a child who has not been
				identified for participation in a language instruction educational program and
				academic content instruction program prior to the beginning of the school year,
				the eligible entity shall carry out subsections (a) and (b) with respect to the
				parents of the child within 2 weeks of the child being placed in such
				program.
						(d)Parent and
				Family engagement
							(1)In
				generalEach eligible entity using funds provided under this
				title to provide a language instruction educational program and academic
				content instruction program shall implement an effective means of outreach to
				parents and family members of English learners to inform such parents and
				family members of how they can—
								(A)be involved in
				the education of their children; and
								(B)be active
				participants in assisting their children—
									(i)to learn
				English;
									(ii)to achieve at
				high levels in core academic subjects;
									(iii)to meet the
				same State academic content and student academic achievement standards as all
				children are expected to meet to become on track to college and career
				readiness; and
									(iv)to understand
				expectations for college readiness and career success.
									(2)Receipt of
				recommendationsThe outreach described in paragraph (1) shall
				include holding, and sending notice of opportunities for, regular meetings for
				the purpose of formulating and responding to recommendations from parents
				described in such paragraph.
							(e)Basis for
				admission or exclusionA child shall not be admitted to, or
				excluded from, any federally assisted education program on the basis of a
				surname or language-minority
				status.
						.
			3017.National
			 ClearinghouseSection 3203 (as
			 redesignated by section 3001(6)) (20 U.S.C. 7013) is amended by striking
			 limited English proficient children and inserting English
			 learners each place the term appears.
			3018.RegulationsSection 3204 (as redesignated by section
			 3001(6)) (20 U.S.C. 7014) is amended—
				(1)by striking
			 limited English proficient individuals and inserting
			 English learners; and
				(2)by striking
			 limited English proficient children and inserting English
			 learners.
				
	
		IVSupporting
			 successful, well-rounded students
			4101.RedesignationsTitle IV (20 U.S.C. 7101 et seq.) is
			 amended—
				(1)by striking the title heading and inserting
			 the following: Supporting
			 Successful, Well-Rounded Students;
				(2)by redesignating
			 subpart 3 of part A as subpart 1 of part G of title IX, as added by section
			 9104(a) of this Act, and transferring such subpart 1 so as to follow the part
			 heading of such part G as added by section 9104(a) of this Act;
				(3)by redesignating
			 section 4141 as section 9701;
				(4)by redesignating
			 part C as subpart 2 of part G of title IX, as added by section 9104(a) of this
			 Act, and transferring such subpart 2 so as to follow subpart 1 of part G of
			 title IX, as redesignated by paragraph (2);
				(5)by redesignating
			 sections 4301, 4302, 4303, and 4304, as sections 9721, 9722, 9723, and 9724,
			 respectively;
				(6)in section 9721,
			 as redesignated by paragraph (5), by striking part and inserting
			 subpart;
				(7)in section 9722,
			 as redesignated by paragraph (5)—
					(A)in the matter
			 preceding paragraph (1), by striking part and inserting
			 subpart; and
					(B)in paragraph
			 (2)(B), by striking part and inserting
			 subpart;
					(8)in section
			 9723(e)(3), by striking the matter following subparagraph (B) and inserting the
			 following:
					
						(C)such other
				matters as justice may require.
						;
				and
				(9)in section 9724,
			 as redesignated by paragraph (5), by striking part both places
			 the term appears and inserting subpart.
				4102.Improving
			 literacy instruction and student achievementPart A of title IV (20 U.S.C. 7101 et seq.)
			 is amended to read as follows:
				
					AImproving
				literacy instruction and student achievement 
						4101.Short
				titleThis part may be cited
				as the Improving Literacy Instruction and Student Achievement
				Act.
						4102.PurposesThe purposes of this part are—
							(1)to improve student academic achievement in
				reading and writing by providing Federal support to State educational agencies
				to develop, coordinate, and implement comprehensive literacy plans that ensure
				high-quality instruction and effective strategies in reading and writing from
				early education through grade 12; and
							(2)to assist State
				educational agencies in achieving the purpose described in paragraph (1)
				by—
								(A)supporting the
				development and implementation of comprehensive early learning through grade 12
				literacy programs in every State that are based on scientifically valid
				research, to ensure that every child can read and write at grade level or
				above;
								(B)providing
				children with learning opportunities in high-quality, language rich, literature
				rich, informational text rich, culturally relevant, and developmentally
				appropriate environments so that the children develop the fundamental knowledge
				and skills necessary for literacy engagement, development, and achievement in
				kindergarten through grade 12;
								(C)educating parents
				in the ways the parents can support their child’s communication and literacy
				development;
								(D)supporting
				efforts to link and align standards and research-based instruction and teaching
				practices in early learning programs;
								(E)supporting
				high-quality and effective strategies for children to develop oral language,
				reading, and writing abilities through high-quality research-based instruction
				and teaching practices;
								(F)improving
				academic achievement by establishing adolescent literacy initiatives that
				provide explicit and systematic instruction in oral language, reading, and
				writing development across the curriculum;
								(G)identifying and
				supporting children reading and writing significantly below grade level by
				providing research-based, intensive interventions, including interventions
				conducted during extended learning time, to help the children acquire the
				language and literacy skills the children need to stay on track for
				graduation;
								(H)providing
				assistance to local educational agencies in order to provide educators with
				ongoing, job embedded professional development, and other support, that focuses
				on—
									(i)effective
				literacy instruction; and
									(ii)the special
				knowledge and skills necessary to teach and support literacy development
				effectively across the developmental and age span;
									(I)supporting State
				educational agencies and local educational agencies in improving reading,
				writing, and literacy-based academic achievement for children, especially
				children who are low-income individuals, are English learners, are migratory,
				are children with disabilities, are Indian or Alaskan Native, are neglected or
				delinquent, are homeless, are in the custody of the child welfare system, or
				have dropped out of school;
								(J)supporting State
				educational agencies and local educational agencies in using age appropriate
				and developmentally and linguistically appropriate instructional materials and
				strategies that assist teachers as the teachers work with children to develop
				reading and writing competencies appropriate to the children’s grade and skill
				levels;
								(K)strengthening
				coordination among schools, early literacy programs, family literacy programs,
				juvenile justice programs, public libraries, and outside-of-school programs
				that provide children with strategies, curricula, interventions, and
				assessments designed to advance early and continuing language and literacy
				development in ways appropriate for each context;
								(L)supporting
				professional development for educators based on scientific approaches to adult
				learning; and
								(M)evaluating
				whether the professional development activities and approaches are effective in
				building knowledge and skills of educators and their use of appropriate and
				effective practices.
								4103.DefinitionsIn this part:
							(1)ChildThe
				term child means an individual from the age of birth through the
				final year for which the State provides free public education.
							(2)Classroom-based
				instructional assessmentThe term classroom-based
				instructional assessment means an assessment for children from birth
				through grade 3 that—
								(A)is valid and
				reliable for the age and population of children served in the program;
								(B)is used to
				evaluate children’s developmental progress and learning and includes systematic
				observations by teachers of children performing tasks, including academic and
				literacy tasks, that are part of the children's daily classroom experience;
				and
								(C)is used to
				improve classroom instruction.
								(3)Comprehensive
				literacy instructionThe term comprehensive literacy
				instruction means instruction that—
								(A)incorporates
				effective literacy instruction; and
								(B)is designed to
				support—
									(i)developmentally
				appropriate, contextually explicit, systematic instruction, and frequent
				practice, in reading across content areas; and
									(ii)developmentally
				appropriate and contextually explicit instruction, and frequent practice, in
				writing across content areas.
									(4)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).
							(5)Early learning
				programThe term early learning program means a
				program serving children between the ages of birth and kindergarten
				entry.
							(6)Effective
				literacy instruction
								(A)In
				generalThe term effective literacy instruction
				means literacy instruction that—
									(i)includes
				age-appropriate, explicit, systematic, and intentional instruction in
				phonological awareness, phonic decoding, vocabulary, language structure,
				reading fluency, and reading comprehension;
									(ii)includes
				age-appropriate, explicit instruction in writing, including opportunities for
				children to write with clear purposes, with critical reasoning appropriate to
				the topic and purpose, and with specific instruction and feedback from
				instructional staff;
									(iii)makes available
				and uses diverse, high-quality print materials that reflect the reading and
				development levels, and interests, of children;
									(iv)uses
				differentiated instructional approaches, including individual and small group
				instruction and discussion;
									(v)provides
				opportunities for children to use language with peers and adults in order to
				develop language skills, including developing vocabulary;
									(vi)includes
				frequent practice of reading and writing strategies;
									(vii)uses
				age-appropriate, valid, and reliable screening assessments, diagnostic
				assessments, formative assessments, and summative assessments to identify a
				child's learning needs, to inform instruction, and to monitor the child's
				progress and the effects of instruction;
									(viii)uses
				strategies to enhance children’s motivation to read and write and children’s
				engagement in self-directed learning;
									(ix)incorporates the
				principles of universal design for learning;
									(x)depends on
				teachers’ collaboration in planning, instruction, and assessing a child's
				progress and on continuous professional learning; and
									(xi)links literacy
				instruction to the State college and career ready academic content standards
				under section 1111(a)(1), including the ability to navigate, understand, and
				write about, complex print and digital subject matter.
									(B)Birth through
				kindergartenWhen used with respect to instruction for children
				from birth to kindergarten entry, the term effective literacy
				instruction also includes—
									(i)developing such
				children's alphabet knowledge, reading aloud to children, discussing reading
				and writing with children, and modeling age and developmentally appropriate
				reading and writing strategies; and
									(ii)encouraging
				children’s early attempts at oral communication, reading, and writing.
									(C)Kindergarten
				through grade 12When used with respect to the instruction of
				children in kindergarten through grade 12, the term effective literacy
				instruction also includes—
									(i)providing
				systematic and intensive interventions, which can be provided inside or outside
				the classroom as well as before, during, or after regular school hours, to
				supplement regular instruction for children reading below grade level;
									(ii)providing
				reading and writing opportunities that build academic vocabulary and knowledge
				of different text structures in core academic subjects;
									(iii)enabling
				children to write, communicate, and create knowledge, in ways that fit purpose,
				audience, occasion, discipline, and format, including practice in—
										(I)adhering to
				language conventions, including spelling, punctuation, and grammar;
										(II)planning and
				revising to improve clarity, coherence, logical development, and language
				usage; and
										(III)writing
				individually and collaboratively with feedback from instructors and peers;
				and
										(iv)cultivating
				shared responsibility for children's literacy learning by coordinating writing
				tasks, instructional practices, and criteria for feedback across academic
				content areas.
									(7)Eligible
				entityThe term eligible entity means an
				entity—
								(A)that serves
				high-need children; and
								(B)(i)when used with respect
				to a subgrant under section 4108, that consists of—
										(I)1 or more local
				educational agencies providing early learning programs that have a demonstrated
				record of providing comprehensive literacy instruction for the age group such
				agencies or programs propose to serve;
										(II)1 or more public
				or private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, that have a demonstrated record of providing
				comprehensive literacy instruction for the age group such programs propose to
				serve; or
										(III)1 or more local
				educational agencies providing early learning programs, or 1 or more public or
				private early learning programs, such as a Head Start program, a child care
				program, a State-funded prekindergarten program, a public library program, or a
				family literacy program, in partnership with 1 or more public or private
				nonprofit organizations or agencies that have a demonstrated record of
				effectiveness—
											(aa)in
				improving the early literacy development of children from birth through
				kindergarten entry; and
											(bb)in
				providing professional development aligned with the activities described in
				section 4108(e)(1); or
											(ii)when used with
				respect to a subgrant under section 4109—
										(I)that is—
											(aa)a local
				educational agency;
											(bb)a consortium of
				local educational agencies; or
											(cc)a local
				educational agency or consortium of local educational agencies acting in
				partnership with 1 or more public or private nonprofit organizations or
				agencies that have a demonstrated record of effectiveness in—
												(AA)improving
				literacy achievement of children consistent with the purposes of their
				participation from kindergarten through grade 12; and
												(BB)providing
				professional development aligned with the activities described in subsection
				(b) and (c) of section 4109; and
												(II)(aa)has the highest
				numbers or proportion of children who are counted under section 1124(c), in
				comparison to other local educational agencies in the State;
											(bb)is among or consists of the local
				educational agencies in the State with the highest numbers or percentages of
				children reading or writing below grade level, based on the most currently
				available State academic assessment data under section 1111(a); or
											(cc)has jurisdiction over a significant
				number or percentage of schools that are identified as persistently
				low-achieving under section 1116(c)(2).
											(8)English
				language acquisition
								(A)In
				generalThe term English language acquisition means
				the process by which a non-native English speaker acquires proficiency in
				speaking, listening, reading, and writing the English language.
								(B)Inclusions for
				English learners in schoolFor an English learner in school, such
				term includes not only the social language proficiency needed to participate in
				the school environment, but also the academic language proficiency needed to
				acquire literacy and academic content and demonstrate the child's
				learning.
								(9)Family literacy
				servicesThe term family literacy services means
				literacy services provided to participants on a voluntary basis that are of
				sufficient intensity and quality, that better enable parents to support their
				children’s learning needs, and that integrate—
								(A)interactive
				literacy activities between or among family members who are primary caregivers
				and their children, including family literacy education to improve literacy of
				parents; and
								(B)training for
				family members who are primary caregivers regarding how to be the primary
				teacher for their children and full partners in the education of their
				children.
								(10)Formative
				assessmentThe term formative assessment means an
				assessment that—
								(A)is
				teacher-generated or selected by teachers or instructional leaders for use
				during learning;
								(B)is embedded
				within the learning activity and linked directly to the intended outcomes of
				the current unit of instruction; and
								(C)provides feedback
				to help adjust ongoing teaching and learning to improve children's achievement
				of intended instructional outcomes.
								(11)High-quality
				professional developmentThe term high-quality professional
				development means professional development that—
								(A)is job-embedded,
				ongoing, and based on scientifically valid research;
								(B)is sustained,
				intensive, and classroom-focused, and is not limited in scope to a 1-day or
				short-term workshop or conference;
								(C)is designed to
				increase the knowledge and expertise of teachers, early childhood educators and
				administrators, principals, other instructional leaders, and other program
				staff in applying—
									(i)effective
				literacy instruction; and
									(ii)instructional
				strategies and practices that are appropriate to the age, development, and
				needs of children and improve learning, including strategies and practices
				consistent with the principles of universal design for learning;
									(D)includes and
				supports teachers in effectively administering age and developmentally
				appropriate assessments, and analyzing the results of these assessments for the
				purposes of planning, monitoring, adapting, and improving effective classroom
				instruction or teaching strategies to improve child literacy;
								(E)includes
				instructional strategies utilizing one-to-one, small group, and classroom-based
				instructional materials and approaches based on scientifically valid research
				on literacy;
								(F)provides ongoing
				instructional literacy coaching—
									(i)to ensure
				high-quality implementation of comprehensive literacy instruction that
				is—
										(I)content
				centered;
										(II)integrated
				across the curriculum;
										(III)collaborative;
				and
										(IV)school, setting,
				and classroom embedded; and
										(ii)that uses
				student data to improve instruction;
									(G)includes and
				supports teachers in setting high reading and writing achievement goals for all
				children and provides the teachers with the instructional tools and skills to
				help children reach such goals;
								(H)for educators
				serving children in kindergarten through grade 12—
									(i)supports
				effective literacy instruction through core academic subjects, and through
				career and technical education subjects where such career and technical
				education subjects provide for the integration of core academic subjects;
				and
									(ii)includes
				explicit instruction in discipline-specific thinking and how to read and
				interpret discipline-specific text structures and features;
									(I)is differentiated
				for educators working with children from birth through kindergarten entry,
				children in kindergarten through grade 3, and children in grades 4 through 12,
				and, as appropriate, based on the grade or needs of the children; and
								(J)supports family
				literacy experiences and practices, and educating parents, teachers, and other
				caregivers about literacy development and child literacy development.
								(12)Instructional
				leaderThe term instructional leader means an
				individual who—
								(A)is an employee or
				officer of a school; and
								(B)is responsible
				for—
									(i)the school’s
				performance; and
									(ii)the daily
				instructional and managerial operations of the school.
									(13)Literacy
				coachThe term literacy coach means a
				professional—
								(A)who has—
									(i)previous teaching
				experience; and
									(ii)(I)a master’s degree with
				a concentration in reading and writing education or demonstrated proficiency in
				teaching reading or writing in a core academic subject consistent with
				effective literacy instruction; or
										(II)in the case of a literacy coach for
				children from birth through kindergarten entry, a concentration, credential, or
				significant experience in child development and early literacy
				development;
										(B)who supports
				teachers to—
									(i)apply research on
				how children become successful readers, writers, and communicators;
									(ii)apply multiple
				forms of assessment to guide instructional decisionmaking and use data to
				improve literacy instruction;
									(iii)improve
				children's writing and reading in and across content areas such as mathematics,
				science, social studies, and language arts;
									(iv)develop and
				implement differentiated instruction and teaching approaches to serve the needs
				of the full range of learners, including English learners and children with
				disabilities;
									(v)apply principles
				of universal design for learning;
									(vi)employ best
				practices in engaging principals, early learning program educators and
				administrators, teachers, and other relevant professionals to change school
				cultures that encourage and support literacy development and achievement;
				and
									(vii)set for
				children birth through kindergarten developmentally appropriate expectations
				for language and literacy development, and high reading and writing achievement
				goals for all children and select, acquire, and use instructional tools and
				skills to help children reach such goals; and
									(C)whose role with
				teachers and professionals supporting literacy instruction is—
									(i)to provide
				high-quality professional development, consistent with the definition of
				comprehensive literacy instruction;
									(ii)to work
				cooperatively and collaboratively with principals, teachers, and other
				professionals in employing strategies to help teachers identify and support
				child literacy and language development needs and teach literacy across the
				content areas and developmental domains; and
									(iii)to work
				cooperatively and collaboratively with other professionals in employing
				strategies to help teachers teach literacy across the content areas so that the
				teachers can meet the needs of all children, including children with
				disabilities, English learners, and children who are reading at or above grade
				level.
									(14)Local
				educational agencyThe term local educational
				agency—
								(A)has the meaning
				given the term in section 9101; and
								(B)includes any
				public charter school that constitutes a local educational agency under State
				law.
								(15)ReadingThe
				term reading means a complex system of deriving meaning from print
				that is developmentally appropriate, that requires all of the following:
								(A)The skills and
				knowledge to understand how phonemes, or speech sounds, are connected to
				print.
								(B)The ability to
				read with comprehension.
								(C)The ability to
				decode unfamiliar words with fluency.
								(D)The use of
				background knowledge and vocabulary to make meaning from a text.
								(E)The development
				and use of appropriate active strategies to interpret and construct meaning
				from print.
								(F)The development
				and maintenance of a motivation to read.
								(16)Scientifically
				valid researchThe term scientifically valid
				research has the meaning given the term in section 200 of the Higher
				Education Act of 1965 (20 U.S.C. 1021).
							(17)Screening
				assessmentThe term screening assessment means an
				assessment that is—
								(A)valid, reliable,
				and based on scientifically based reading research; and
								(B)a brief procedure
				designed as a first step in identifying children who may be at high risk for
				delayed development or academic failure and in need of further diagnosis of
				their need for special services or additional reading instruction.
								(18)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
							(19)State literacy
				leadership team
								(A)In
				generalThe term State literacy leadership team
				means a team that—
									(i)is appointed and
				coordinated by the State educational agency;
									(ii)assumes the
				responsibility to guide the development and implementation of a statewide,
				comprehensive literacy plan;
									(iii)shall include,
				at a minimum—
										(I)a school
				principal with literacy expertise;
										(II)a teacher with
				literacy expertise;
										(III)a teacher or
				administrator with expertise in special education;
										(IV)a teacher or
				administrator with expertise in teaching the English language to English
				learners;
										(V)a representative
				from the State educational agency who oversees literacy initiatives; and
										(VI)a representative
				from higher education who is actively involved in research, development, or
				teacher preparation in comprehensive literacy instruction and intervention
				based on scientifically valid research;
										(iv)may
				include—
										(I)a literacy
				specialist serving in a school district within the State;
										(II)a literacy
				coach;
										(III)a
				librarian;
										(IV)a representative
				with family literacy expertise;
										(V)a representative
				from a State child-serving agency with expertise in comprehensive language and
				literacy instruction and strategies;
										(VI)a school
				counselor;
										(VII)a teacher of a
				core academic subject;
										(VIII)a special
				education administrator;
										(IX)a professor from
				a 4-year institution of higher education;
										(X)a parent;
										(XI)a business
				leader;
										(XII)the Governor or
				a delegated representative of the Governor;
										(XIII)a
				representative from the State board of education;
										(XIV)a
				representative from the State legislature;
										(XV)a representative
				of a nonprofit and community-based organization providing comprehensive
				literacy instruction and support; and
										(XVI)a
				representative from a school district superintendent's office; and
										(v)shall include,
				among the individuals selected to be members of the council pursuant to clauses
				(iii) and (iv), not less than 5 individuals who have literacy expertise in 1 of
				each of the areas of—
										(I)birth through
				kindergarten entry, such as the State Head Start collaboration director;
										(II)kindergarten
				entry through grade 3;
										(III)grades 4
				through 12;
										(IV)English
				learners; and
										(V)special
				education.
										(B)Inclusion of a
				preexisting partnershipIf, before the date of enactment of the
				Elementary and Secondary Education Reauthorization Act of 2011, a State
				educational agency established a consortium, partnership, or any other similar
				body that was considered a literacy partnership for purposes of subpart 1 or 2
				of part B of title I (as such title was in effect on such date) and that
				includes the individuals required under clauses (iii) and (v) of subparagraph
				(A), such consortium, partnership, or body may be considered a State literacy
				leadership team for purposes of subparagraph (A).
								(20)Summative
				assessmentThe term summative assessment means an
				assessment that—
								(A)is valid,
				reliable, and based on scientifically valid research on literacy and English
				language acquisition; and
								(B)for children from
				birth through kindergarten entry, measures how young children have progressed
				over time relative to developmental norms, and for children in kindergarten
				through grade 12, measures what children have learned over time, relative to
				academic content standards.
								(21)WritingThe
				term writing means—
								(A)composing meaning
				in print or through other media, including technologies, to communicate and to
				create new knowledge in ways appropriate to the context of the writing and the
				literacy development stage of the writer;
								(B)composing ideas
				individually and collaboratively in ways that are appropriate for a variety of
				purposes, audiences, and occasions;
								(C)choosing
				vocabulary, tone, genre, and conventions, such as spelling and punctuation,
				suitable to the purpose, audience, and occasion; and
								(D)revising
				compositions for clarity of ideas, coherence, logical development, and
				precision of language use.
								4104.Program
				authorized
							(a)Reservations
				and awards to State educational agencies
								(1)In
				generalFrom the amounts appropriated to carry out this part for
				a fiscal year, the Secretary shall—
									(A)reserve not more
				than a total of 4 percent of such amounts for dissemination of information and
				technical assistance under section 4110;
									(B)reserve not more
				than 5 percent of such amounts to award planning grants, on a competitive
				basis, to State educational agencies serving States, in accordance with section
				4105;
									(C)in the case of a
				fiscal year for which the amounts to carry out this part are less than
				$500,000,000, use the amount not reserved under subparagraphs (A) and (B) to
				make awards, on a competitive basis, to State educational agencies serving
				States that have applications approved under section 4106 to enable the State
				educational agencies to carry out the activities described in section 4106(a);
				and
									(D)in the case of a
				fiscal year for which the amounts appropriated to carry out this part are equal
				to or exceeding $500,000,000—
										(i)reserve a total
				of 1 percent of such amount for—
											(I)allotments for
				the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
				the Northern Mariana Islands, to be distributed among such outlying areas on
				the basis of their relative need, as determined by the Secretary in accordance
				with the purposes of this part; and
											(II)the Secretary of
				the Interior for programs under sections 4105 through 4109 in schools operated
				or funded by the Bureau of Indian Education; and
											(ii)use the amount
				not reserved under clause (i) and subparagraphs (A) and (B) to make awards, as
				described in paragraph (2), to State educational agencies serving States that
				have applications approved under section 4106 to enable the State educational
				agencies to carry out the activities described in section 4106(a).
										(2)Special rules
				for years with funds equal or exceeding $500,000,000
									(A)Proportional
				divisionIn each fiscal year described in paragraph (1)(D), the
				amount reserved under paragraph (1)(D)(i) shall be divided between the uses
				described in subclauses (I) and (II) of such paragraph in the same proportion
				as the amount reserved under section 1121(a) is divided between the uses
				described in paragraphs (1) and (2) of such section for such fiscal
				year.
									(B)ConsultationA
				State educational agency that receives an allotment under paragraph (1)(D)(ii)
				shall engage in timely and meaningful consultation with representatives of
				Indian tribes located in the State in order to improve the coordination and
				quality of activities designed to develop effective approaches to achieve the
				purposes of this part consistent with the cultural, language, and educational
				needs of Indian children.
									(C)State allotment
				formulaThe Secretary shall allot the amount made available under
				paragraph (1)(D)(ii) for a fiscal year among the States in proportion to the
				number of children, from birth through age 17, who reside within the State and
				are from families with incomes below the poverty line for the most recent
				fiscal year for which satisfactory data are available, compared to the number
				of such children who reside in all States for that fiscal year.
									(3)Minimum award
				amountNo State educational agency receiving an award under this
				section for a fiscal year may receive less than one-fourth of 1 percent of the
				total amount appropriated to carry out this part for the fiscal year.
								(4)Puerto
				RicoThe amount allotted under paragraph (1)(C) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-fourth of 1
				percent of the total amount appropriated to carry out this part for such fiscal
				year.
								(b)Peer
				review
								(1)In
				generalThe Secretary shall convene a peer review panel to
				evaluate the applications to carry out section 4105 or 4106 using the
				evaluation criteria described in paragraph (2).
								(2)Development of
				evaluation criteriaThe Secretary shall report to the authorizing
				committees regarding the peer review process and evaluation criteria that shall
				be used to evaluate the grant applications to carry out sections 4105 and
				4106.
								(3)Membership
									(A)CompositionA
				peer review panel convened under paragraph (1) shall be composed of not less
				than 9 members, of whom—
										(i)3
				shall be appointed by the Secretary;
										(ii)3 shall be
				appointed by the Secretary from among individuals—
											(I)recommended by
				the Chairman of the National Research Council of the National Academy of
				Sciences; and
											(II)with expertise
				in comprehensive language and literacy instruction and strategies; and
											(iii)3 shall be
				appointed by the Secretary from among individuals—
											(I)recommended by
				the Director of the National Institute of Child Health and Human Development;
				and
											(II)with expertise
				concerning literacy development in children from birth through grade 12.
											(B)Competency and
				expertise; expertiseThe peer review panel convened under
				paragraph (1) may include—
										(i)classroom
				teachers with expertise in literacy, and literacy coaches, including—
											(I)special education
				teachers;
											(II)teachers of
				children who are English learners; and
											(III)early childhood
				educators;
											(ii)experts who
				provide high-quality professional development to teachers and other
				instructional staff to support children’s literacy development;
										(iii)experts in the
				screening assessment, diagnostic assessment, and other assessment of children’s
				literacy development; and
										(iv)experts in
				comprehensive literacy instruction and strategies in reading and writing,
				language development, and English language acquisition, as appropriate,
				including reading and writing in core academic subjects.
										(4)Distribution of
				recommendationsNot later than 120 days after a peer review panel
				submits to the Secretary the panel's recommendation regarding an application by
				a State educational agency for a grant under section 4105 or 4106, the
				Secretary shall notify the State educational agency that the application has
				been approved or disapproved and shall provide to such State educational agency
				a copy of the peer review panel's recommendation.
								(c)Conflicts of
				interest
								(1)Peer review
				panelsThe Secretary shall ensure that each member of a peer
				review panel described in subsection (b) does not stand to benefit financially
				from a grant or subgrant awarded under this part.
								(2)State literacy
				leadership teamsEach State educational agency that receives
				funding under this part shall ensure that each member of a State literacy
				leadership team participating in a program or activity assisted under this part
				does not stand to benefit financially from a grant or subgrant awarded under
				this part.
								(d)Supplement not
				supplantAward funds provided under this part shall supplement,
				and not supplant, non-Federal funds that would, in the absence of such award
				funds, be made available for literacy instruction and support of children
				participating in programs assisted under this part.
							(e)Maintenance of
				effortEach State educational agency that receives a grant or
				allotment under this section, and each eligible entity that receives a subgrant
				under section 4108 or 4109, shall maintain for the fiscal year for which the
				grant or subgrant is received and for each subsequent fiscal year the
				expenditures of the State educational agency or eligible entity, respectively,
				for literacy instruction at a level not less than the level of such
				expenditures maintained by the State educational agency or eligible entity,
				respectively, for the fiscal year preceding such fiscal year for which the
				grant or subgrant is received.
							4105.State
				planning grants
							(a)Planning grants
				authorized
								(1)In
				generalFrom amounts made available under section 4104(a)(1)(B),
				the Secretary may award planning grants to State educational agencies to enable
				the State educational agencies to complete comprehensive planning to carry out
				activities that improve literacy for children from birth through grade
				12.
								(2)Grant
				periodA planning grant awarded under this section shall be for a
				period of not more than 1 year.
								(3)NonrenewabilityThe
				Secretary shall not award a State educational agency more than 1 planning grant
				under this section.
								(b)Application
								(1)In
				generalEach State educational agency desiring a planning grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require.
								(2)ContentsEach
				application submitted under this subsection shall, at a minimum, include a
				description of how the State educational agency will develop a plan for
				improving State efforts to develop, coordinate, implement, and assess
				comprehensive literacy activities that ensure high-quality instruction and
				effective strategies in reading and writing for all children in early learning
				programs and kindergarten through grade 12 programs. Such plan shall—
									(A)describe the
				activities for which assistance under this section is sought, demonstrating a
				particular focus on children who are reading or writing below grade level and
				children whose early literacy skills are below the appropriate age or
				developmental level;
									(B)provide a budget
				for the use of the planning grant funds to complete the required activities
				described in subsection (c);
									(C)include an
				analysis of data on child literacy and language and student academic
				achievement in reading to identify and establish baseline and benchmark levels
				against which to monitor child progress and improvement in literacy; and
									(D)provide an
				assurance that all State agencies responsible for administering early learning
				programs and services (including the State Head Start Collaboration Office and
				the State agency responsible for administering child care) and the State
				Advisory Council on Early Childhood Education and Care collaborated with the
				State educational agency to write the early learning portion of the grant
				application submitted under this subsection.
									(3)Approval of
				applicationsThe Secretary shall evaluate applications under this
				subsection based on the responsiveness of the applications to the requirements
				under this subsection.
								(c)Required
				activitiesA State educational agency receiving planning grant
				funds under this section shall carry out each of the following
				activities:
								(1)Reviewing
				reading, writing, or other language and literacy resources and programs, such
				as school library programs, and data across the State to identify any literacy
				needs and gaps in the State.
								(2)Forming or
				designating a State literacy leadership team which shall execute the following
				functions:
									(A)Creating a
				comprehensive State literacy plan that—
										(i)is designed to
				improve language development, reading, writing, and academic achievement for
				children, especially children reading below grade level and children whose
				literacy skills are below the appropriate age or developmental level;
										(ii)includes—
											(I)a needs
				assessment and an implementation plan, including an analysis of data on child
				literacy and student academic achievement in reading to identify baseline and
				benchmark levels of literacy and early literacy skills in order to monitor
				progress and improvement; and
											(II)a plan to
				improve reading achievement among all children;
											(iii)ensures
				high-quality instruction, consistent with the characteristics of effective
				literacy instruction and strategies, in early learning programs and
				kindergarten through grade 12 programs; and
										(iv)provides for
				activities designed to improve literacy achievement for children who read or
				write below grade level, including such children who—
											(I)attend schools
				that are identified under section 1116(c)(2); or
											(II)are counted
				under section 1124(c);
											(B)Providing
				recommendations to guide the State educational agency in the State educational
				agency's process of strengthening State literacy standards and embedding State
				literacy standards with the State’s college and career ready academic content
				standards and college and career ready student academic achievement standards,
				and early learning and development standards.
									(C)Providing
				recommendations to guide the State educational agency in the State educational
				agency's process of measuring, assessing, and monitoring progress in literacy
				at the school, local educational agency, and State levels.
									(D)Identifying
				criteria for high-quality professional development providers, which providers
				may include qualified teachers within the State, for the State educational
				agency and local educational agencies.
									(E)Advising the
				State educational agency on how to help ensure that local educational agencies
				and schools provide timely and appropriate data to teachers to inform and
				improve instruction.
									(F)Providing
				recommendations to guide the State educational agency in the State educational
				agency's planning process of building educators’ capacity to provide
				high-quality comprehensive literacy instruction.
									4106.State
				implementation grants
							(a)Implementation
				grants authorized
								(1)In
				generalFrom amounts made available under subparagraphs (C) or
				(D)(ii) of section 4104(a)(1) (as applicable), the Secretary shall award
				implementation grants to State educational agencies to enable the State
				educational agencies—
									(A)to implement the
				comprehensive literacy plan that meets the criteria in section 4105(c)(2)(A)
				for early learning programs and kindergarten through grade 12 programs;
									(B)to carry out
				State activities under section 4107; and
									(C)to award
				subgrants under sections 4108 and 4109.
									(2)LimitationThe
				Secretary shall not award an implementation grant under this section to a State
				for any year for which the State has received a planning grant under section
				4105.
								(3)Duration of
				grantsAn implementation grant under this section shall be
				awarded for a period of not more than 5 years.
								(4)Renewals
									(A)In
				generalThe Secretary may renew a grant under this section for a
				period of not more than 2 years.
									(B)ConditionsIn
				order to be eligible to have an implementation grant renewed under this
				paragraph, the State educational agency shall demonstrate to the satisfaction
				of the Secretary that, during the project period—
										(i)with respect to
				children from birth through kindergarten entry, the State educational agency
				has collaborated with the State agencies that oversee child care and other
				early learning programs, and has collaborated with the State Advisory Council
				on Early Childhood Education and Care, to comply with the terms of the grant,
				including using the funds—
											(I)to increase
				access to high-quality professional development;
											(II)for
				developmentally appropriate curricula and teaching materials; and
											(III)for
				developmentally appropriate classroom-based instructional assessments and
				developmentally appropriate screening assessments and diagnostic assessments;
				and
											(ii)with respect to
				children in kindergarten through grade 12, demonstrates that there has been
				significant progress in student academic achievement, as measured by
				appropriate assessments, including the assessments included in the State
				accountability system under section 1111(a)(3)(A).
										(b)State
				applications
								(1)In
				generalA State educational agency that desires to receive an
				implementation grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. The State educational agency shall collaborate with the
				State agency responsible for administering early learning programs and the
				State agency responsible for administering child care programs in the State in
				writing and implementing the early learning portion of the grant application
				under this subsection.
								(2)ContentsAn
				application described in paragraph (1) shall include the following:
									(A)A description of
				the members of the State literacy leadership team and a description of how the
				State educational agency has developed a comprehensive State literacy plan,
				consistent with the requirements of section 4105(c)(2)(A).
									(B)An implementation
				plan that includes a description of how the State educational agency
				will—
										(i)carry out the
				State activities described in section 4107;
										(ii)assist eligible
				entities with—
											(I)providing
				strategic and intensive comprehensive literacy instruction based on
				scientifically valid research for children who are reading and writing below
				grade level, including through—
												(aa)the use of
				multitiered systems of support; and
												(bb)addressing the
				literacy needs of children with disabilities or developmental delays and
				English learners in programs serving children from birth through grade
				12;
												(II)providing
				training to parents, as appropriate, so that the parents can participate in the
				literacy related activities described in sections 4108 and 4109 to assist in
				the language and literacy development of their children;
											(III)selecting and
				using reading and writing assessments;
											(IV)providing
				classroom-based instruction that is supported by one-to-one and small group
				work;
											(V)using curricular
				materials and instructional tools, which may include technology, to improve
				instruction and literacy achievement;
											(VI)providing for
				high-quality professional development; and
											(VII)using the
				principles of universal design for learning;
											(iii)ensure that
				local educational agencies in the State have leveraged and are effectively
				leveraging the resources needed to implement effective comprehensive literacy
				instruction, and have the capacity to implement literacy initiatives
				effectively; and
										(iv)continually
				coordinate and align the activities assisted under this part with reading,
				writing, and other literacy resources and programs across the State and locally
				that serve children and their families and promote comprehensive literacy
				instruction and learning, including strengthening partnerships among schools,
				libraries, local youth-serving agencies, and programs, in order to improve
				literacy for all children.
										(C)A description of
				the key data metrics, and the performance targets for such metrics, that will
				be used and reported annually under section 4111(b)(1), which shall
				include—
										(i)metrics
				established consistent with section 1111(a)(3)(A), for children in grades 3
				through 12; and
										(ii)the relevant
				program metrics and performance targets that the State shall use to monitor the
				implementation of its plan under section 4111.
										(D)An assurance that
				the State educational agency, and any eligible entity receiving a subgrant from
				the State educational agency under section 4108 or 4109, will, if requested,
				participate in the national evaluation under section 4110.
									(E)An assurance that
				the State educational agency will use implementation grant funds for literacy
				programs as follows:
										(i)Not less than 10
				percent of such grant funds shall be used for State and local programs and
				activities pertaining to children from birth through kindergarten entry.
										(ii)Not less than 30
				percent of such grant funds shall be used for State and local programs and
				activities, allocated equitably among the grades of kindergarten through grade
				5.
										(iii)Not less than
				30 percent of such grant funds shall be used for State and local programs and
				activities, allocated equitably among grades 6 through 12.
										(iv)Not more than 10
				percent of such implementation grant funds shall be used for the State
				activities described in section 4107.
										(F)An assurance that
				the State educational agency shall give priority to awarding a subgrant to an
				eligible entity—
										(i)under section
				4108 based on the number or percentage of children younger than the age of
				kindergarten entry who are—
											(I)served by the
				eligible entity; and
											(II)from families
				with income levels below the poverty line; and
											(ii)under section
				4109 based on—
											(I)the number or
				percentage of children from birth through age 17 who are—
												(aa)served by the
				eligible entity; and
												(bb)from families
				with income levels below the poverty line; and
												(II)the number or
				percentage of children in kindergarten through grade 12 served by the eligible
				entity who are reading and writing below grade level according to State
				assessments.
											(c)Approval of
				applications
								(1)In
				generalThe Secretary shall evaluate State educational agency
				applications under subsection (b) based on the responsiveness of the
				applications to the application requirements under such subsection.
								(2)Peer
				reviewThe Secretary shall convene a peer review panel in
				accordance with section 4104(b) to evaluate applications for each
				implementation grant awarded to a State educational agency under this
				section.
								(3)Early
				learningIn order for a State educational agency’s application
				under this section to be approved by the Secretary, the application shall
				contain an assurance that the State agencies responsible for administering
				early learning programs and services, including the State agency responsible
				for administering child care programs, and the State Advisory Council on Early
				Childhood Education and Care, approve of and will be extensively consulted in
				the implementation of activities consistent with section 4108, with respect to
				the early learning portion of the application.
								4107.State
				activities
							(a)Required
				activitiesA State educational agency shall use the
				implementation grant funds described in section 4106(b)(2)(E)(iv) to carry out
				the activities proposed in a State's implementation plan under section
				4106(b)(2)(B), including the following activities:
								(1)In consultation
				with the State literacy leadership team, providing technical assistance, or
				engaging qualified providers to provide technical assistance, to eligible
				entities to enable the eligible entities to design and implement literacy
				programs under section 4108 or 4109.
								(2)Consulting with
				the State literacy leadership team and coordinating with institutions of higher
				education in the State—
									(A)in order to
				provide recommendations to strengthen and enhance preservice courses for
				students preparing, at institutions of higher education in the State, to teach
				children from birth through grade 12 in explicit, systematic, and intensive
				instruction in evidence-based literacy methods; and
									(B)by following up
				on reviews completed by the State literacy leadership team with recommendations
				to ensure that such institutions offer courses that meet the highest
				standards.
									(3)Reviewing and
				updating, in collaboration with teachers, statewide educational and
				professional organizations representing teachers, and statewide educational and
				professional organizations representing institutions of higher education, State
				licensure or certification standards in the area of literacy instruction in
				early education through grade 12.
								(4)Making publicly
				available, including on the State educational agency's website, information on
				promising instructional practices to improve child literacy achievement.
								(b)Permissive
				activitiesAfter carrying out the activities described in
				subsection (a), a State educational agency may use remaining implementation
				grant funds described in section 4106(b)(2)(E)(iv) to carry out 1 or more of
				the following activities:
								(1)Training the
				personnel of eligible entities to use data systems to improve child literacy
				learning.
								(2)Developing
				literacy coach training programs and training literacy coaches.
								(3)Building public
				support among local educational agency personnel, early learning programs, and
				the community for comprehensive literacy instruction for children from birth
				through grade 12.
								(4)Administration
				and evaluation of activities carried out under this part.
								4108.Subgrants to
				eligible entities in support of birth through kindergarten entry
				literacy
							(a)Subgrants
								(1)In
				generalA State educational agency, in consultation with the
				State agencies responsible for administering early learning programs and
				services, including the State agency responsible for administering child care
				programs, and the State Advisory Council on Early Childhood Education and Care,
				shall use a portion of implementation grant funds provided under subparagraph
				(C) or (D)(ii) of section 4104(a)(1) to award subgrants, on a competitive
				basis, to eligible entities to enable the eligible entities to support
				high-quality early literacy initiatives for children from birth through
				kindergarten entry.
								(2)DurationThe
				term of a subgrant under this section shall be determined by the State
				educational agency awarding the subgrant.
								(b)Sufficient size
				and scopeEach subgrant awarded under this section shall be of
				sufficient size and scope to allow the eligible entity to carry out
				high-quality early literacy initiatives for children from birth through
				kindergarten entry.
							(c)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency,
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include a description
				of—
								(1)how the subgrant
				funds will be used to enhance the language and literacy development and school
				readiness of children, from birth through kindergarten entry, in early learning
				programs, which shall include an analysis of data that support the proposed use
				of subgrant funds;
								(2)the programs that
				the eligible entity proposes to assist under the subgrant, including
				demographic and socioeconomic information on the children enrolled in the
				programs;
								(3)a budget for the
				eligible entity that projects the cost of developing and implementing literacy
				initiatives to carry out the activities described in subsection (e);
								(4)how, if the
				eligible entity is requesting a planning period, which shall not exceed 1 year,
				the eligible entity will use that planning period to prepare for successful
				implementation of a plan to support the development of learning and literacy
				consistent with the purposes of this part;
								(5)the literacy
				initiatives, if any, in place and how these initiatives will be coordinated and
				integrated with activities supported under this section;
								(6)how the subgrant
				funds will be used to prepare and provide ongoing assistance to staff in the
				programs, through high-quality professional development;
								(7)how the subgrant
				funds will be used to provide services, incorporate activities, and select and
				use literacy instructional materials that—
									(A)meet the diverse
				developmental and linguistic needs of children, including English learners and
				children with disabilities and developmental delays; and
									(B)are based on
				scientifically valid research on child development and learning for children
				from birth through kindergarten entry;
									(8)how the subgrant
				funds will be used to provide screening assessments, diagnostic assessments,
				and classroom-based instructional assessments and assessments of developmental
				progress;
								(9)how families and
				caregivers will be involved, as appropriate, in supporting their child’s
				literacy development, instruction, and assessment;
								(10)how the subgrant
				funds will be used to help children, particularly children experiencing
				difficulty with spoken and written language, to make the transition from early
				childhood education programs to formal classroom instruction;
								(11)how the
				activities assisted under the subgrant will be coordinated with comprehensive
				literacy instruction at the kindergarten through grade 12 levels;
								(12)how the subgrant
				funds will be used—
									(A)to evaluate the
				success of the activities assisted under the subgrant in enhancing the early
				language and literacy development of children from birth through kindergarten
				entry; and
									(B)to evaluate data
				for program improvement; and
									(13)such other
				information as the State educational agency may require.
								(d)Approval of
				local applicationsThe State educational agency, in consultation
				with the State agencies responsible for administering early learning programs,
				including the State agency responsible for administering child care programs
				and the State Advisory Council on Early Childhood Education and Care,
				shall—
								(1)select
				applications for funding under this section based on the quality of the
				applications submitted, including the relationship between literacy activities
				proposed and the research base or data supporting such investments, as
				appropriate, and the recommendations of—
									(A)the State
				literacy leadership team; and
									(B)other experts in
				the area of early literacy; and
									(2)place priority
				for funding programs based on the criteria in section 4106(b)(2)(F).
								(e)Local uses of
				funds
								(1)In
				generalAn eligible entity that receives a subgrant under this
				section shall use the subgrant funds, consistent with the entity's approved
				application under subsection (c), to—
									(A)enhance and
				improve early learning programs to ensure that children in such programs are
				provided with high-quality oral language and literature- and print-rich
				environments in which to develop early literacy skills;
									(B)carry out
				high-quality professional development opportunities for early childhood
				educators, teachers, and instructional leaders;
									(C)acquire, provide
				training for, and implement screening assessments, diagnostic assessments, and
				classroom-based instructional assessments;
									(D)select, develop,
				and implement a multitier system of support;
									(E)integrate
				research-based instructional materials, activities, tools, and measures into
				the programs offered by the eligible entity to improve development of early
				learning language and literacy skills;
									(F)train providers
				and personnel to support, develop, and administer high-quality early learning
				literacy initiatives that—
										(i)utilize
				data—
											(I)to inform
				instructional design; and
											(II)to assess
				literacy needs; and
											(ii)provide time and
				support for personnel to meet to plan comprehensive literacy
				instruction;
										(G)provide family
				literacy services, as appropriate, and educate parents, teachers, and other
				caregivers about child literacy development;
									(H)annually collect,
				summarize, and report to the State educational agency data—
										(i)to document child
				progress in early literacy and language skills development as a result of
				activities carried out under this section;
										(ii)to stimulate and
				accelerate improvement by identifying the programs served by the eligible
				entity that produce significant gains in skills development; and
										(iii)for all
				subgroups of children and categories of children, including children in the
				subgroups described in section 1111(a)(2)(B)(ix), in a manner that—
											(I)utilizes a
				variety of measures of child literacy and language skills development;
				and
											(II)is consistent
				across the State; and
											(I)coordinate the
				involvement of families, early learning program staff, principals, other
				instructional leaders, and teachers in literacy development of children served
				under this part.
									(2)Curricula and
				assessment materials limitationEach eligible entity that
				receives a subgrant under this section shall not use more than 20 percent of
				the subgrant funds in the first year of subgrant funding, and not more than 10
				percent of the subgrant funds in each year thereafter, to purchase curricula
				and assessment materials.
								(f)ProhibitionThe
				use of assessment items and data on any assessment authorized under this
				section to provide rewards or sanctions for individual children, early learning
				program providers, teachers, program directors, or principals is
				prohibited.
							4109.Subgrants to
				eligible entities in support of kindergarten through grade 12 literacy
							(a)Subgrants to
				local educational agencies
								(1)SubgrantsA
				State educational agency shall use a portion of the implementation grant funds
				provided under subparagraph (C) or (D)(ii) of section 4104(a)(1) to award
				subgrants, on a competitive basis, to eligible entities to enable the eligible
				entities to carry out the authorized activities described in subsections (b)
				and (c).
								(2)Sufficient size
				and scopeA State educational agency shall award subgrants under
				this section of sufficient size and scope to allow the eligible entities to
				carry out high-quality literacy initiatives in each grade level for which the
				subgrant funds are provided.
								(3)Local
				applicationsAn eligible entity desiring to receive a subgrant
				under this section shall submit an application to the State educational agency
				at such time, in such manner, and containing such information as the State
				educational agency may require. Such application shall include, for each school
				that the eligible entity identifies as participating in a subgrant program
				under this section, the following information:
									(A)A description of
				the eligible entity’s capacity survey conducted to identify how subgrant funds
				will be used to inform and improve comprehensive literacy instruction at the
				school.
									(B)How the school,
				local educational agency, or a provider of high-quality professional
				development will provide ongoing high-quality professional development to all
				teachers, including early childhood educators, principals, and other
				instructional leaders served by the school, including early learning program
				administrators.
									(C)How the school
				will identify children in need of literacy interventions or other support
				services and provide appropriate scientifically valid instructional
				interventions or other support services which may include extended learning
				time for struggling children.
									(D)A budget for the
				school that projects the cost of developing and implementing literacy
				initiatives to carry out the activities described in subsections (b) and (c) as
				applicable.
									(E)An explanation of
				how the school will integrate comprehensive literacy instruction into core
				academic subjects.
									(F)A description of
				how the school will coordinate comprehensive literacy instruction with early
				learning and after-school programs and activities in the area served by the
				local educational agency, such as school library programs.
									(G)A description of
				the assessments that will be used in an assessment system to improve
				comprehensive literacy instruction and track child literacy progress.
									(H)A description of
				how families and caregivers will be involved in supporting their children’s
				literacy instruction and assessment.
									(I)A description of
				how, if an eligible entity is requesting a planning period, the eligible entity
				will use that planning period to prepare for successful implementation of a
				plan to support the development of learning and literacy consistent with the
				purposes of this part.
									(J)A description of
				the literacy initiatives, if any, in place and how these initiatives will be
				coordinated and integrated with activities supported under this section.
									(K)An assurance that
				the eligible entity will, if requested, participate in the national evaluation
				described in section 4110.
									(b)Local uses of
				funds for kindergarten through grade 5An eligible entity that
				receives a subgrant under this section shall use the subgrant funds to carry
				out the following activities pertaining to children in kindergarten through
				grade 5:
								(1)Developing and
				implementing a literacy plan across content areas that—
									(A)serves the needs
				of all children, including children with disabilities and English learners,
				especially children who are reading or writing below grade level;
									(B)provides
				intensive, supplemental, accelerated, and explicit intervention and support in
				reading and writing for children whose literacy skills are below grade level;
				and
									(C)supports
				activities that are provided primarily during the regular school day but which
				may be augmented by after-school and out-of-school time instruction.
									(2)Acquiring,
				providing training for, selecting, and administering assessments, and managing,
				monitoring, and planning instruction based on the assessment data.
								(3)Providing
				high-quality professional development opportunities for teachers, literacy
				coaches, literacy specialists, English as a second language specialists (as
				appropriate), principals, and other program staff.
								(4)Training
				principals, specialized instructional support personnel, and other school
				district personnel to support, develop, administer, and evaluate high-quality
				kindergarten through grade 5 literacy initiatives that—
									(A)utilize
				data—
										(i)to inform
				instructional decisions; and
										(ii)to assess
				professional development needs; and
										(B)provide time and
				support for teachers to meet to plan comprehensive literacy instruction.
									(5)Coordinating the
				involvement of early learning program staff, principals, other instructional
				leaders, teachers, teacher literacy teams, English as a second language
				specialists (as appropriate), special educators, and school librarians in the
				literacy development of children served under this part.
								(6)Engaging families
				and encouraging family literacy experiences and practices to support literacy
				development.
								(7)Annually
				collecting, summarizing, and reporting to the State educational agency
				data—
									(A)to document and
				monitor for the purpose of improving practice, improvements, or increases in
				children’s reading and writing pursuant to activities carried out under this
				section;
									(B)to stimulate and
				accelerate improvement by identifying the schools that produce significant
				gains in literacy achievement; and
									(C)for all children
				and categories of children, including the subgroups of children described in
				section 1111(a)(2)(B)(ix), in a manner that utilizes a variety of measures and
				that is consistent across the State.
									(c)Local uses of
				funds for grades 6 through 12An eligible entity that receives a
				subgrant under this section shall use subgrant funds to carry out the following
				activities pertaining to children in grades 6 through 12:
								(1)Developing and
				implementing a literacy plan described in paragraphs (1), (2), (3), (6), and
				(7) of subsection (b) for children in grades 6 through 12.
								(2)Training
				principals, specialized instructional support personnel, and other
				instructional leaders to support, develop, administer, and evaluate
				high-quality adolescent literacy initiatives that—
									(A)utilize
				data—
										(i)to inform
				instructional decisions and allow for personalization of instruction based on a
				child's need; and
										(ii)to assess
				professional development needs;
										(B)assess the
				quality of adolescent comprehensive literacy instruction in core academic
				subjects, and career and technical education subjects where such career and
				technical education subjects provide for the integration of core academic
				subjects;
									(C)provide time for
				teachers to meet to plan research-based adolescent comprehensive literacy
				instruction in core academic subjects, and career and technical education
				subjects where such career and technical education subjects provide for the
				integration of core academic subjects; and
									(D)include explicit
				instruction in discipline-specific thinking and how to read and interpret
				discipline-specific text structures and features.
									(3)Coordinating the
				involvement of principals, other instructional leaders, teachers, teacher
				literacy teams, English as a second language specialists (as appropriate),
				special educators, and school librarians in the literacy development of
				children served under this part.
								(d)Allowable
				usesAn eligible entity that receives a subgrant under this
				section may, in addition to carrying out the activities described in
				subsections (b) and (c), use subgrant funds to carry out the following
				activities pertaining to children in kindergarten through grade 12:
								(1)Providing a
				planning period of not more than 1 year for eligible entities to establish the
				elements necessary for successful implementation of a literacy program for
				kindergarten through grade 12.
								(2)Recruiting,
				placing, training, and compensating literacy coaches.
								(3)Connecting
				out-of-school learning opportunities to in-school learning in order to improve
				the literacy achievement of the children.
								(4)Training families
				and caregivers to support the improvement of adolescent literacy.
								(5)Providing for a
				multitier system of support.
								(6)Forming a school
				literacy leadership team to help implement, assess, and identify necessary
				changes to the literacy initiatives in 1 or more schools to ensure
				success.
								(7)Providing
				high-quality, literacy-rich environments that engage children with materials
				and experiences at the children's reading and writing levels.
								(8)Providing time
				for teachers (and other literacy staff, as appropriate, such as school
				librarians) to meet to plan comprehensive literacy instruction.
								(e)Limitation of
				use to certain schoolsAn eligible entity receiving a subgrant
				under this section shall, in distributing the subgrant funds, provide the
				subgrant funds only to schools, including public charter schools, that have the
				highest percentages or numbers of children counted under section
				1124(c).
							4110.National
				evaluation, information dissemination, and technical assistance
							(a)National
				evaluation
								(1)In
				generalFrom the amount reserved in accordance with section 9601,
				the Secretary shall enter into a contract with an organization independent of
				the Department for a 5-year national evaluation of the grant and subgrant
				programs assisted under this part. Such evaluation shall include scientifically
				valid research that applies rigorous and systematic procedures to obtain valid
				knowledge relevant to the implementation and effect of the programs.
								(2)Contents of
				evaluationThe evaluation described in this subsection shall
				include an analysis of each of the following:
									(A)The impact of the
				implementation of literacy initiatives and practices supported under this part
				on—
										(i)increasing
				academic outcomes, including child literacy development in reading and writing,
				and speaking (as appropriate), grade promotion, and graduation to the extent
				predictable;
										(ii)promoting the
				appropriate early literacy development of young children; and
										(iii)strengthening
				the literacy skills of English learners and children with disabilities.
										(B)The fidelity of
				implementation of core program features, such as coherence of the program
				across grades, quality of technical assistance, State and local educational
				agency leadership, professional development for teachers and administrators,
				use of quality materials and pedagogy, and use of assessment.
									(C)The relationship
				between implementation of core features and children's academic
				outcomes.
									(D)Other inquiries
				as designated by the Secretary, such as—
										(i)the core
				functions of literacy initiatives that have demonstrated the greatest impact on
				child literacy achievement, especially among children reading below grade
				level;
										(ii)effective
				strategies to integrate State and local standards, curricula, assessments,
				instruction, materials, and interventions to improve literacy;
										(iii)the types of
				literacy activities and professional development that most effectively improve
				the early reading, writing, and language skills of children from birth through
				kindergarten entry;
										(iv)the impact of
				adolescent literacy initiatives on adolescent motivation, engagement, and
				participation in adolescent literacy activities;
										(v)the relationship
				between children’s literacy achievement and secondary school success, including
				improving graduation rates; and
										(vi)effective
				strategies to integrate school and public library programs to improve
				literacy.
										(3)Program
				improvementThe Secretary shall—
									(A)provide the
				findings of the evaluation conducted under this section to State educational
				agencies and subgrant recipients for use in program improvement;
									(B)make such
				findings publicly available, including on the Department's website; and
									(C)submit such
				findings to the authorizing committees.
									(b)Information
				dissemination and technical assistance
								(1)In
				generalFrom amounts reserved under section 4104(a)(1)(A), the
				Secretary, in collaboration with the regional educational laboratories
				established under section 174 of the Education Sciences Reform Act of 2002, the
				comprehensive centers established under section 203 of the Educational
				Technical Assistance Act of 2002, and the Director of the National Institute of
				Child Health and Human Development, shall—
									(A)distribute
				information on—
										(i)comprehensive
				literacy instruction, including best practices and model programs identified in
				the evaluation;
										(ii)other inquiries
				designated by the Secretary under subsection (a)(2)(D); or
										(iii)other relevant
				Federal studies of literacy activities; and
										(B)provide technical
				assistance in order to assist States and local educational agencies in
				improving comprehensive literacy instruction and learning.
									(2)Dissemination
				and coordinationThe Secretary shall disseminate the information
				described in paragraph (1)(A) to—
									(A)recipients of
				Federal financial assistance under this part, the Head Start Act, the
				Individuals with Disabilities Education Act, and the Adult Education and Family
				Literacy Act; and
									(B)each
				Bureau-funded school (as defined in section 1141 of the Education Amendments of
				1978 (25 U.S.C. 2021)).
									(3)Use of
				networksIn carrying out this subsection, the Secretary shall, to
				the extent practicable, use information and dissemination networks developed
				and maintained through other public and private entities.
								4111.Consequences
				of insufficient progress, reporting requirements, and conflicts of
				interest
							(a)Consequences of
				insufficient progress
								(1)Consequences
				for grant recipientsIf the Secretary determines that a State
				educational agency receiving an award under subparagraph (C) or (D)(ii) of
				section 4104(a)(1), or an eligible entity receiving a subgrant under section
				4108 or 4109, is not making significant progress in meeting the purposes of
				this part and the key data metrics identified by the State educational agency
				in section 4106(b)(2)(C) after the submission of a report described in
				subsection (b), then the Secretary may withhold, in whole or in part, further
				payments under this part in accordance with section 455 of the General
				Education Provisions Act or take such other action authorized by law as the
				Secretary determines necessary, including providing technical assistance upon
				request of the State educational agency, or eligible entity,
				respectively.
								(2)Consequences
				for subgrant recipients
									(A)In
				generalA State educational agency receiving an award under
				subparagraph (C) or (D)(ii) of section 4104(a)(1) may refuse to award subgrant
				funds to an eligible entity under section 8 or 9 if the State educational
				agency finds that the eligible entity is not making significant progress in
				meeting the purposes of this part, after—
										(i)affording the
				eligible entity notice, a period for correction, and an opportunity for a
				hearing; and
										(ii)providing
				technical assistance to the eligible entity.
										(B)Funds
				availableSubgrant funds not awarded under subparagraph (A) shall
				be redirected to an eligible entity serving similar children in the same area
				or region as the eligible entity not awarded the subgrant funds, to the
				greatest extent practicable.
									(b)Reporting
				requirements
								(1)State
				educational agency annual reportsEach State educational agency
				receiving an award under subparagraph (C) or (D)(ii) of section 4104(a)(1)
				shall report annually to the Secretary regarding the State educational agency’s
				progress in addressing the purposes of this part. Such report shall include at
				a minimum data, for each subgrantee, and for the State, on the metrics
				identified under section 4106(b)(2)(C), such as—
									(A)the number and
				percentage of children reading and writing on grade level by the end of grade
				3;
									(B)the percent of
				children served under the award who receive special education and related
				services; and
									(C)the degree of
				appropriate developmental progress or literacy achievement growth of children,
				disaggregated by the subgroups described in section 1111(a)(2)(B)(ix).
									(2)Periodic
				reportsEach State educational agency receiving an award under
				subparagraph (C) or (D)(ii) of section 4104(a)(1) shall periodically report to
				the Secretary regarding the State educational agency’s progress in addressing
				the purposes of this part. Such reports shall be submitted at such times, and
				in such manner, as the Secretary shall establish, and shall, over the term of
				the grant, include descriptions of—
									(A)the professional
				development activities provided under the award, including types of activities
				and entities involved in providing professional development to classroom
				teachers and other program staff, such as school librarians;
									(B)instruction,
				strategies, activities, curricula, materials, and assessments used in the
				programs funded under the award;
									(C)the types of
				programs funded under the award and demographic information, including ages, of
				the children served by the programs funded under the award, except that such
				information shall not be personally identifiable;
									(D)the experience
				and qualifications of the program staff who provide comprehensive literacy
				instruction under the programs funded under the award, including the experience
				and qualifications of those staff working with children with disabilities or
				developmental delay, with English learners, and with children from birth to
				kindergarten entry; and
									(E)student
				performance on relevant program metrics, as identified in the State educational
				agency’s plan, such as—
										(i)the number of
				children reading and writing on grade level by the end of the third
				grade;
										(ii)the percent of
				students served under this part receiving special education services;
										(iii)the instruction
				and activities delivered to at-risk students served under this part; and
										(iv)the professional
				development activities provided to teachers participating under this
				part.
										(3)Eligible entity
				reportsEach eligible entity receiving a subgrant under section
				4108 or 4109 shall report to the State educational agency regarding the
				eligible entity’s progress in addressing the purposes of this part. Any such
				report shall be submitted at such time, and in such manner, as the State
				educational agency shall establish, consistent with the requirements of
				paragraphs (1) and (2) for reports submitted by the State educational agency to
				the Secretary, and shall, over the term of the subgrant, include, consistent
				with such requirements for the State educational agency reports, descriptions
				of—
									(A)how the subgrant
				funds were used; and
									(B)the results of an
				external evaluation, if the Secretary determines such evaluation to be
				applicable.
									4112.Rules of
				construction
							(a)Child
				eligibilityNothing in this part shall be construed to prohibit
				children eligible for assistance under title I or III or children eligible for
				assistance under the Individuals with Disabilities Education Act from receiving
				literacy instruction and intervention under this part.
							(b)IDEA
				evaluationThe screening assessments, diagnostic assessments, and
				formative assessments of reading and writing authorized under this part shall
				not be construed to constitute an evaluation required under the Individuals
				with Disabilities Education Act, except that assessments administered under
				this Act may be used in conjunction with other assessments as part of an
				evaluation under the Individuals with Disabilities Education Act, provided that
				all assessment requirements of such Act are
				met.
							.
			4103.Improving
			 science, technology, engineering, and math instruction and student
			 achievement
				(a)RedesignationTitle
			 IV (20 U.S.C. 7101 et seq.) is amended—
					(1)by redesignating
			 part B as part E, and transferring such part E so as to follow part D, as added
			 by section 4105;
					(2)by striking
			 section 4206; and
					(3)by redesignating
			 sections 4201, 4202, 4203, 4204, and 4205, as sections 4501, 4502, 4503, 4504,
			 and 4505, respectively.
					(b)Improving
			 science, technology, engineering, and math instruction and student
			 achievementTitle IV (20 U.S.C. 7101 et seq.) is amended by
			 inserting after part A the following:
					
						BImproving
				science, technology, engineering, and mathematics instruction and student
				achievement
							4201.PurposeThe purpose of this part is to improve
				student academic achievement in science, technology, engineering, and
				mathematics by—
								(1)improving instruction in such subjects
				through grade 12;
								(2)improving student engagement in, and
				increasing student access to, such subjects;
								(3)improving the
				quality and effectiveness of classroom instruction by recruiting, training, and
				supporting highly rated teachers and providing robust tools and supports for
				students and teachers in such subjects; and
								(4)closing student
				achievement gaps, and preparing more students to be college and career ready in
				such subjects.
								4202.DefinitionsIn this part:
								(1)Eligible
				entityThe term eligible entity means—
									(A)a State
				educational agency; or
									(B)a State
				educational agency in partnership with 1 or more other State educational
				agencies.
									(2)Eligible
				subgranteeThe term eligible subgrantee
				means—
									(A)a high-need local
				educational agency;
									(B)an educational
				service agency serving more than 1 high-need local educational agency;
									(C)a consortium of
				high-need local educational agencies; or
									(D)an entity
				described in subparagraph (A) or (C) of paragraph (3) that has signed a
				memorandum of agreement with an entity described in subparagraph (A), (B), or
				(C) of this paragraph to implement the requirements of this part in partnership
				with such entity.
									(3)Outside
				PartnerThe term outside partner means an entity
				that has expertise and a demonstrated record of success in improving student
				learning and engagement in the identified subjects described in section
				4204(b)(2), including any of the following:
									(A)A nonprofit or
				community-based organization, which may include a cultural organization, such
				as a museum or learning center.
									(B)A
				business.
									(C)An institution of
				higher education.
									(D)An educational
				service agency.
									(4)StateThe
				term State means—
									(A)any of the 50
				States;
									(B)the District of
				Columbia;
									(C)the Bureau of
				Indian Education; or
									(D)the Commonwealth
				of Puerto Rico.
									4203.Grants;
				allotments
								(a)Reservations
									(1)In
				GeneralFrom the amounts appropriated for this part for a fiscal
				year, the Secretary shall reserve—
										(A)not more than 2
				percent to provide technical assistance to States; and
										(B)not more than 5
				percent for State capacity-building grants, if the Secretary is awarding such
				grants in accordance with paragraph (2).
										(2)Capacity-building
				grants
										(A)In
				GeneralIn any year for which funding is distributed
				competitively, as described in subsection (b)(1), the Secretary may award 1
				capacity-building grant to each State that does not receive a grant under
				subsection (b), on a competitive basis, to enable such State to become more
				competitive in future years.
										(B)DurationGrants
				awarded under subparagraph (A) shall be for a period of 1 year.
										(b)Competitive
				Grants
									(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is less than
				$500,000,000, the Secretary shall award grants, on a competitive basis, to
				eligible entities to enable such eligible entities to carry out the activities
				described in this part.
									(2)DurationGrants
				awarded under this subsection shall be for a period of not more than 3
				years.
									(3)Renewal
										(A)In
				GeneralIf an eligible entity demonstrates progress, as measured
				by the metrics described in section 4206(a), the Secretary may renew a grant
				for an additional 2-year period.
										(B)Reduced
				FundingGrant funds awarded under subparagraph (A) shall be
				awarded at a reduced amount.
										(c)Formula
				Grants
									(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part, and not reserved under subsection (a)(1), is equal to or
				more than $500,000,000, the Secretary shall award grants to States, based on
				the formula described in paragraph (2).
									(2)Distribution of
				FundsThe Secretary shall allot to each State—
										(A)an amount that
				bears the same relationship to 35 percent of the excess amount described in
				paragraph (1) as the number of individuals ages 5 through 17 in the State, as
				determined by the Secretary on the basis of the most recent satisfactory data,
				bears to the number of those individuals in all such States, as so determined;
				and
										(B)an amount that
				bears the same relationship to 65 percent of the excess amount as the number of
				individuals ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
										(3)Funding
				MinimumNo State receiving an allotment under this subsection may
				receive less than one-half of 1 percent of the total amount allotted under
				paragraph (1) for a fiscal year.
									(4)Puerto
				RicoThe amount allotted under paragraph (2) to the Commonwealth
				of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the
				total amount allotted under paragraph (1) for such fiscal year.
									(5)Reallotment of
				unused fundsIf a State does not successfully apply, the
				Secretary shall reallot the amount of the State's allotment to the remaining
				States in accordance with this subsection.
									4204.Applications
								(a)In
				GeneralEach eligible entity or State desiring a grant under this
				part, whether through a competitive grant under section 4203(b) or through an
				allotment under section 4203(c), shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require.
								(b)ContentsAt
				a minimum, an application submitted under subsection (a) shall include the
				following:
									(1)A description of
				the needs, including assets, identified by the State or eligible entity, based
				on a State analysis, which—
										(A)may include
				results from a relevant pre-existing analysis of science, technology,
				engineering, and mathematics education quality and outcomes in the State or
				States served by the eligible entity;
										(B)shall include
				data for elementary school and secondary school grades, as applicable, to the
				extent that such data are available, on—
											(i)student
				achievement in science and mathematics, including such data collected in
				accordance with the requirements of section 1111(a)(3)(A), and student
				achievement in technology and engineering;
											(ii)science,
				technology, engineering, and mathematics teacher evaluations;
											(iii)student access
				to mathematics and science courses needed to enroll in credit-bearing
				coursework at institutions of higher education in the State or States served by
				the eligible entity;
											(iv)access to
				science, technology, engineering, and mathematics courses for students through
				grade 12 who—
												(I)are eligible to
				receive a free or reduced priced lunch under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.); or
												(II)come from
				families with an income that is below the poverty line;
												(v)student
				achievement gaps in science, technology, engineering, and mathematics
				subjects;
											(vi)the percentage
				of students who successfully—
												(I)complete Advanced
				Placement or International Baccalaureate courses in science, technology,
				engineering, and mathematics subjects; or
												(II)complete
				rigorous postsecondary education courses in science, technology, engineering,
				and mathematics subjects;
												(vii)the information
				collected under section 1111(d)(3)(B)(viii)(III);
											(viii)available
				instructional systems and supports, such as curricula, instructional materials,
				professional development, teacher evaluation systems, and assessments;
											(ix)science,
				technology, engineering, and mathematics teacher qualifications; and
											(x)teacher shortages
				and teacher distribution among local educational agencies and schools in
				science, technology, engineering, and mathematics subjects;
											(C)shall include
				labor market information regarding the industry and business workforce needs
				within the eligible entity;
										(D)shall include an
				analysis of the quality of pre-service preparation at all public institutions
				of higher education (including alternative pathways to teacher licensure or
				certification) for individuals preparing to teach science, technology,
				engineering, and mathematics subjects in a preschool, elementary school, or
				secondary school in the State; and
										(E)shall include an
				analysis of the implementation of any multi-tiered systems of support that have
				been employed in the State or States served by the eligible entity to address
				the learning needs of students in any science, technology, engineering, and
				mathematics subjects.
										(2)An identification
				of the specific science, technology, engineering, and mathematics subjects that
				the State or eligible entity will address through the activities described in
				section 4205, consistent with the needs identified under paragraph (1)
				(referred to in this part as identified subjects).
									(3)A description, in
				a manner that addresses any needs identified under paragraph (1), of—
										(A)how grant funds
				will be used by the State or eligible entity to improve instruction in
				identified subjects using evidence-based programs of instruction that are
				aligned with the college and career ready standards and academic assessments
				under paragraphs (1) and (2) of section 1111(a);
										(B)how grant funds
				will be used to support subgrantees and other high-need local educational
				agencies in the employment of multi-tiered systems of support to provide early
				intervening services, as described in section 613(a)(4)(A)(ii) of the
				Individuals with Disabilities Education Act, and to increase student
				achievement in identified subjects;
										(C)the process that
				the State or eligible entity will use for awarding subgrants, including how
				relevant stakeholders will be involved;
										(D)how the State’s
				or eligible entity’s activities and subgrants will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);
										(E)the technical
				assistance that the State or eligible entity will provide to subgrantees to
				support the activities undertaken by the subgrantees;
										(F)how the State or
				eligible entity will evaluate the activities funded, both at the State and
				subgrantee level, with funds provided under this part, and in a manner
				consistent with any evaluation activities carried out by the Institute of
				Education Sciences under section 4207, or the National Science
				Foundation;
										(G)how the State or
				eligible entity will allocate funds in a manner that will provide services to
				both elementary schools and secondary schools;
										(H)how the State or
				eligible entity will provide targeted support to improve instruction in
				high-need local educational agencies and high-need schools;
										(I)how the State or
				eligible entity’s proposed project will ensure an increase in access for
				students who are members of groups underrepresented in science, technology,
				engineering, and mathematics subject fields to high-quality courses in 1 or
				more of the identified subjects; and
										(J)how the State or
				eligible entity will continue to involve stakeholders in education reform
				efforts related to science, technology, engineering, and mathematics
				instruction.
										(4)Assurances that
				the State or eligible entity will monitor implementation of approved subgrantee
				plans.
									(c)Additional
				FundingA State or eligible entity that submits a request to use
				the additional State activities reservation described in section 4205(d)(2),
				shall provide, in a manner that addresses the needs identified under subsection
				(b)(1), a description of the activities that the eligible entity will carry out
				with such funds, consistent with section 4205.
								4205.Authorized
				activities
								(a)Required
				activitiesEach State or eligible entity that receives a grant
				under this part shall use the grant funds to carry out each of the following
				activities:
									(1)Increasing access
				for students through grade 12 who are members of groups underrepresented in
				science, technology, engineering, and mathematics subject fields to
				high-quality courses in the identified subjects.
									(2)Implementing
				evidence-based programs of instruction based on high-quality standards and
				assessments in the identified subjects.
									(3)Providing
				professional development and other comprehensive systems of support for
				teachers and school leaders to promote high-quality instruction and
				instructional leadership in the identified subjects.
									(4)Providing
				technical assistance to subgrantees and other high-need schools and local
				educational agencies in order to improve student achievement and narrow
				achievement gaps in identified subjects, including through—
										(A)the development
				and implementation of multi-tiered systems of support; and
										(B)the development
				of curriculum or instructional materials consistent with the principals of
				universal design for learning, as defined in section 103 of the Higher
				Education Act of 1965.
										(b)Permissible
				activitiesEach State or eligible entity that receives a grant
				under this part may use the grant funds to carry out 1 or more of the following
				activities:
									(1)Recruiting
				qualified teachers and instructional leaders who are trained in identified
				subjects, including teachers who have transitioned into the teaching profession
				from a career in science, technology, engineering, and mathematics
				fields.
									(2)Providing
				induction and mentoring services to new teachers in identified subjects.
									(3)Developing
				instructional supports, such as curricula and assessments, which shall be
				evidence-based and aligned with State college and career ready academic content
				standards under section 1111(a)(1), and may include Internet-based curricula
				and Internet-based instructional supports.
									(4)Implementing an
				interdisciplinary approach, by integrating instruction in 1 or more science,
				technology, engineering, and mathematics subjects with reading, English
				language arts, or instruction in other core academic subjects and noncore
				academic subjects.
									(c)Subgrants
									(1)In
				GeneralEach State or eligible entity that receives a grant under
				this section shall award subgrants, on a competitive basis, to eligible
				subgrantees.
									(2)Minimum
				SubgrantA State or eligible entity shall award subgrants under
				this subsection that are of sufficient size and scope to support high-quality,
				evidence-based, effective programs that are consistent with the purpose of this
				part.
									(3)Subgrantee
				Application
										(A)In
				GeneralEach eligible subgrantee desiring a subgrant under this
				subsection shall submit an application to the State or eligible entity at such
				time, in such manner, and accompanied by such information as the State or
				eligible entity may require.
										(B)Contents of
				Subgrantee ApplicationAt a minimum, the application described in
				subparagraph (A) shall include the following:
											(i)A
				description of the activities that the eligible subgrantee will carry out, and
				how such activities will improve teaching and student academic achievement in
				the identified subjects, in a manner consistent with scientifically valid
				research.
											(ii)A description of
				how the eligible subgrantee will use funds provided under this subsection to
				serve students and teachers in high-need schools.
											(iii)A description
				of how funds provided under this subsection will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
											(iv)If the eligible
				subgrantee is working with outside partners, a description of how such outside
				partners will be involved in improving instruction and increasing access to
				high-quality learning experiences in the identified subjects.
											(4)Subgrantee Use
				of Funds
										(A)Required Use of
				FundsEach subgrantee under this subsection shall use the
				subgrant funds to carry out activities for students through grade 12,
				consistent with the activities described in the subgrantee's application, which
				shall include—
											(i)high-quality
				teacher and instructional leader recruitment, support, and evaluation in the
				identified subjects;
											(ii)professional
				development, which may include development and support for instructional
				coaches, to enable teachers and instructional leaders to increase student
				achievement in identified subjects, through—
												(I)implementation of
				classroom assessments; and
												(II)differentiation
				of instruction in identified subjects for all students, including for students
				who are children with disabilities and students who are English
				learners;
												(iii)activities
				to—
												(I)improve the
				content knowledge of teachers; and
												(II)facilitate
				professional collaboration, which may include providing time for such
				collaborations;
												(iv)the development,
				adoption, and improvement of high-quality curricula and instructional supports
				that—
												(I)are aligned with
				State college and career ready academic content standards under section
				1111(a)(1); and
												(II)the eligible
				subgrantee will use to improve student academic achievement in identified
				subjects;
												(v)the development
				or improvement, and implementation, of multi-tiered systems of support to
				provide early intervening services and to increase student achievement in 1 or
				more of the identified subjects; and
											(vi)integrating
				instruction in the identified subjects with instruction in reading, English
				language arts, or other core and noncore academic subjects.
											(B)Allowable Use
				of FundsIn addition to the required activities described in
				subparagraph (A), each eligible subgrantee that receives a subgrant under this
				subsection, may also use the subgrant funds to—
											(i)support the
				participation of low-income students in nonprofit competitions related to
				science, technology, engineering, and mathematics subjects (such as robotics,
				science research, invention, mathematics, computer science, and technology
				competitions); and
											(ii)broaden
				secondary school students' access to, and interest in, careers that require
				academic preparation in 1 or more identified subjects.
											(C)LimitationEach
				subgrantee that receives a subgrant under this subsection shall not expend more
				than 15 percent of the subgrant funds on the activities described in
				subparagraph (B).
										(D)Matching
				fundsA State or eligible entity shall require an eligible
				subgrantee receiving a subgrant under this subsection to demonstrate that such
				subgrantee has obtained a commitment from 1 or more outside partners to match,
				using non-Federal funds or in-kind contributions, not less than 15 percent of
				the amount of subgrant funds. In the case of significant financial hardship, an
				eligible subgrantee may apply to the State or eligible entity for, and the
				State or eligible entity may grant, a waiver of a portion of the minimum
				matching funds requirement.
										(d)State
				Activities
									(1)In
				GeneralEach State or eligible entity that receives a grant under
				this part may use not more than 5 percent of grant funds for—
										(A)administrative
				costs;
										(B)monitoring the
				implementation of subgrants;
										(C)providing
				technical assistance to subgrantees; and
										(D)evaluating
				subgrants in coordination with the evaluation described in section 4207.
										(2)ReservationEach
				State or eligible entity that receives a grant under this part may submit a
				request to the Secretary to reserve not more than 15 percent of grant funds,
				inclusive of the amount described in paragraph (1), for additional State
				activities, consistent with subsections (a) and (b).
									4206.Performance
				metrics; report
								(a)Establishment
				of Performance MetricsThe Secretary, acting through the Director
				of the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				part.
								(b)Annual
				ReportEach State or eligible entity that receives a grant under
				this part shall prepare and submit an annual report to the Secretary, which
				shall include information relevant to the performance metrics described in
				subsection (a).
								4207.EvaluationFrom the amount reserved in accordance with
				section 9601, the Secretary shall—
								(1)acting through
				the Director of the Institute of Education Sciences, and in consultation with
				the Director of the National Science Foundation—
									(A)evaluate the
				implementation and impact of the activities supported under this part,
				including progress measured by the metrics established under section 4206(a);
				and
									(B)identify best
				practices to improve instruction in science, technology, engineering, and
				mathematics subjects; and
									(2)disseminate, in
				consultation with the National Science Foundation, research on best practices
				to improve instruction in science, technology, engineering, and mathematics
				subjects.
								4208.Supplement
				not supplantFunds received
				under this part shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this part.
							4209.Maintenance
				of effortA State that
				receives funds under this part for a fiscal year shall maintain the fiscal
				effort provided by the State for the subjects supported by the funds under this
				part at a level equal to or greater than the level of such fiscal effort for
				the preceding fiscal
				year.
							.
				4104.Increasing
			 access to a well-rounded educationTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part B, as added by section 4103 of this Act, the
			 following:
				
					CIncreasing access
				to a well-rounded education
						4301.PurposeThe purpose of this part is to improve
				student achievement by giving students increased access to high-quality
				instruction for a well-rounded education.
						4302.DefinitionsIn this part:
							(1)Covered
				subjectsThe term covered subjects means any of the
				following academic subjects:
								(A)Arts.
								(B)Civics and
				government.
								(C)Economics.
								(D)Environmental
				education.
								(E)Financial
				literacy.
								(F)Foreign
				languages.
								(G)Geography.
								(H)Health
				education.
								(I)History.
								(J)Physical
				education.
								(K)Social
				studies.
								(2)Eligible
				entityThe term eligible entity means a State
				educational agency in partnership with—
								(A)a nonprofit
				organization with a demonstrated record of success in improving student
				achievement in 1 or more covered subjects;
								(B)an institution of
				higher education;
								(C)a local
				educational agency;
								(D)an educational
				service agency; or
								(E)1 or more other
				State educational agencies.
								(3)Eligible
				subgranteeThe term eligible subgrantee
				means—
								(A)a high-need local
				educational agency;
								(B)an educational
				service agency serving more than 1 high-need local educational agency;
				or
								(C)a consortium of
				high-need local educational agencies.
								(4)Low-income
				studentThe term low-income student means a
				student—
								(A)from a family
				with an income below the poverty line; or
								(B)who is eligible
				for free or reduced-price lunch under the Richard B. Russell National School
				Lunch Act (42 U.S.C. 1751 et seq.).
								4303.Grant
				Program
							(a)Grants to
				eligible entitiesFrom amounts appropriated to carry out this
				part for a fiscal year, and not reserved in accordance with section 9601, the
				Secretary shall make grants to eligible entities to enable the eligible
				entities to carry out the activities described in subsection (e).
							(b)DurationA
				grant under this section shall be for a period of not more than 5 years.
							(c)Payments
								(1)Contingent
				PaymentsAfter the third year of a grant under this section, the
				Secretary shall make continued funding under the grant contingent upon the
				eligible entity's progress toward reaching the goals established under the
				metrics described in subsection (h)(1).
								(2)Formula
									(A)Distribution
				Trigger
										(i)Amount to
				Trigger FormulaIf the amount of funds appropriated to carry out
				this part for a fiscal year equals or exceeds $500,000,000, then the Secretary
				shall award grants to eligible entities based on the formula described under
				subparagraph (B).
										(ii)Amount to
				Trigger Competitive Grant ProcessIf the funds appropriated to
				carry out this part for a fiscal year are less than $500,000,000, then the
				Secretary shall award grants to eligible entities on a competitive
				basis.
										(B)FormulaFrom
				funds made available to carry out this part for a fiscal year, and not reserved
				in accordance with section 9601, the Secretary shall allot to each eligible
				entity having an application approved under subparagraph (C)—
										(i)an amount that
				bears the same relationship to 80 percent of the remainder as the number of
				individuals ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all
				States that have an application approved under such subparagraph; and
										(ii)an amount that
				bears the same relationship to 20 percent of the remainder as the number of
				individuals ages 5 to 17 in the State, as determined by the Secretary on the
				basis of the most recent satisfactory data, bears to the number of those
				individuals in all States that have an application approved under such
				subparagraph.
										(C)Exceptions
										(i)Minimum Grant
				AmountSubject to clause (ii), no State receiving an allotment
				under subparagraph (B) may receive less than 1 percent of the total amount
				allotted under such subparagraph.
										(ii)Puerto
				RicoThe percentage of the amount allotted under subparagraph (B)
				that is allotted to the Commonwealth of Puerto Rico for a fiscal year may not
				exceed the amount under clause (i).
										(D)Peer Review
				RequirementsThe Secretary shall establish a peer review process
				to ensure that applications submitted for formula funding, as described in
				subparagraph (B), are of high quality and meet the requirements and purposes of
				this part.
									(d)Application
								(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may require.
								(2)ContentsThe
				application shall, at a minimum—
									(A)describe the
				needs identified by the eligible entity, based on the eligible entity's
				analysis of—
										(i)student access
				to, and quality of instruction in, covered subjects, including a comparison of
				such access and quality between low-income and non-low-income students in the
				State served by the eligible entity;
										(ii)the capacity of
				high-need local educational agencies in such State to deliver high-quality
				instruction in covered subjects, including an analysis of instructional
				supports, curricula, teacher evaluation systems, and teacher qualifications,
				effectiveness, knowledge, and skills;
										(iii)the capacity of
				the eligible entity to provide local educational agencies with the support,
				including professional development and technical assistance, needed to deliver
				high-quality instruction and curricula in covered subjects; and
										(iv)standards,
				assessments, curricula, accommodations, and other supports used in such State
				in covered subjects;
										(B)identify the
				covered subjects that the eligible entity will address through the activities
				described in subsection (e), consistent with the needs identified in
				subparagraph (A);
									(C)describe, in a
				manner that addresses the needs identified in subparagraph (A)—
										(i)how access to
				high-quality courses in the subjects identified in subparagraph (B) will be
				increased for low-income students in such State;
										(ii)how the
				knowledge and skills of teachers will be evaluated and improved so that such
				teachers will deliver high-quality instruction in such subjects;
										(iii)how the
				eligible entity will provide assistance to high-need local educational agencies
				to improve student access to, and achievement in, the subjects identified in
				subparagraph (B), including through principal training; and
										(iv)how the eligible
				entity will ensure that all activities funded through a grant awarded under
				this section are evidence-based;
										(D)describe how
				activities funded through a grant awarded under this section will be aligned
				with other Federal, State, and local funding, programs, and strategies, as
				appropriate; and
									(E)if applicable,
				describe the eligible entity's plan for disbursing funds to eligible
				subgrantees to implement the activities described in subsection (e).
									(3)Competitive
				priorityIf grants are awarded competitively, consistent with
				subsection (c)(2)(A)(ii), the Secretary shall give priority to applications
				from eligible entities that—
									(A)include in the
				application a plan to implement an interdisciplinary approach, by integrating
				instruction in 1 or more covered subjects with reading, English, language arts,
				science, or mathematics instruction; and
									(B)include in the
				application a plan to provide expanded learning time in the schools served by
				eligible subgrantees, in order to increase access to covered subjects.
									(e)Authorized
				Activities
								(1)In
				GeneralEach eligible entity that receives a grant under this
				section shall use the grant funds to increase access for low-income students to
				high-quality courses in the subjects identified in subsection (d)(2)(B) by
				carrying out 1 or more of the following activities:
									(A)Improving the
				knowledge and skills of teachers through rigorous evaluation systems,
				professional development, and other instructional supports in order to deliver
				high-quality instruction in such subjects, including to students who are
				English learners and students who are children with disabilities.
									(B)Providing
				assistance to high-need local educational agencies to improve low-income
				student access to, and achievement in, such subjects.
									(C)Developing and
				implementing, or building local capacity to develop and implement, high-quality
				curricula, instructional supports, and assessments that are aligned with the
				State college and career ready academic content and achievement standards,
				consistent with section 1111(a)(1), in such subjects.
									(2)Special
				RuleEach eligible entity that receives a grant under this
				section shall use grant funds to meet the needs identified in subsection
				(d)(2)(A) and the Secretary shall not require any eligible entity to address a
				specific subject or to address all covered subjects.
								(3)State
				AdministrationEach eligible entity that receives a grant under
				this section may reserve not more than 4 percent of grant funds for
				administration costs of the grant.
								(f)Subgrants
								(1)In
				GeneralEach eligible entity that receives a grant under this
				section may, in accordance with paragraph (2), award subgrants, on a
				competitive basis, to eligible subgrantees to enable such eligible subgrantees
				to carry out the activities described in subsection (e).
								(2)Minimum
				GrantEach subgrant under this subsection shall be of sufficient
				size and scope to support a high-quality, effective program that is consistent
				with the purpose of this part.
								(g)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary
				shall—
								(1)acting through
				the Director of the Institute of Education Sciences—
									(A)evaluate, in
				consultation with the relevant program office at the Department of Education,
				the implementation and impact of the activities supported under this section,
				including progress as measured by the metrics established under subsection
				(h)(1); and
									(B)identify best
				practices to improve instruction in covered subjects; and
									(2)disseminate
				research on best practices to improve instruction in covered subjects.
								(h)Accountability
								(1)Performance
				metricsThe Secretary, acting through the Director of the
				Institute of Education Sciences, shall, in consultation with the relevant
				program office at the Department, establish performance metrics to evaluate the
				outcomes of grant projects that are assisted under this part.
								(2)Annual
				ReportsEach eligible entity that receives a grant under this
				section shall prepare and submit an annual report to the Secretary, which shall
				include information about the performance metrics described in paragraph
				(1).
								(i)Supplement not
				SupplantAn eligible entity shall use Federal funds received
				under this section only to supplement the funds that would, in the absence of
				such Federal funds, be made available from other Federal and non-Federal
				sources for the activities described in this section, and not to supplement
				such funds.
							(j)Maintenance of EffortA State that receives assistance under this
				part shall maintain the fiscal effort provided by the State for the subjects
				supported by a grant under this part at a level equal to or greater than the
				level of such fiscal effort for the preceding fiscal
				year.
							.
			4105.Successful,
			 safe, and healthy studentsTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part C, as added by section 4104 of this Act, the
			 following:
				
					DSuccessful, safe,
				and healthy students
						4401.PurposeThe purpose of this part is to assist States
				and local educational agencies in developing and implementing comprehensive
				programs and strategies to foster positive conditions for learning in public
				schools, in order to increase academic achievement for all students through
				activities that—
							(1)promote student
				physical health and well-being, nutrition, and fitness;
							(2)promote student
				mental health and well-being;
							(3)prevent school
				violence and harassment, and reduce substance abuse among students; and
							(4)promote safe and
				supportive schools.
							4402.DefinitionsIn this part:
							(1)Controlled
				substanceThe term controlled substance means a drug
				or other substance identified under Schedule I, II, III, IV, or V of section
				202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
							(2)DrugThe
				term drug includes—
								(A)a controlled
				substance;
								(B)with respect to
				alcohol and tobacco, the illegal use of such substances; and
								(C)with respect to
				inhalants and anabolic steroids, the harmful, abusive, or addictive use of such
				substances.
								(3)Drug and
				violence preventionThe term drug and violence
				prevention means—
								(A)with respect to
				drugs, prevention, early intervention, rehabilitation referral, or education
				related to the abuse and illegal use of drugs; and
								(B)with respect to
				violence, the promotion of school safety, such that students and school
				personnel are free from violent and disruptive acts, including sexual
				harassment and abuse, and victimization associated with prejudice and
				intolerance, on school premises, going to and from school, at school sponsored
				activities, and via communications made available through electronic means,
				through the creation and maintenance of a school environment that is free of
				weapons and fosters individual responsibility and respect for the rights of
				others, and employs positive, preventative approaches to school discipline that
				minimize students’ removal from instruction and reduce disparities among the
				subgroups of students described in section 1111(a)(2)(B)(ix).
								(4)Eligible local
				applicantThe term eligible local applicant
				means—
								(A)a local
				educational agency;
								(B)a consortium of
				local educational agencies; or
								(C)a local
				educational agency or consortium of local educational agencies in partnership
				with a nonprofit organization that has a demonstrated record of success in
				implementing activities consistent with the purpose of this part.
								(5)Physical
				education indicatorsThe term physical education
				indicators means a set of measures for instruction on physical activity,
				health-related fitness, physical competence, and cognitive understanding about
				physical activity that—
								(A)are publicly
				reported annually in the State’s conditions for learning measurement system
				described in section 4404(g); and
								(B)include, for the
				State, for each local educational agency in the State, and for each school in
				the State, the average number of minutes that all students engage in moderate
				to vigorous physical activity, as measured against established recommended
				guidelines of the Centers for Disease Control and Prevention and the Department
				of Health and Human Services.
								(6)Programs to
				promote mental healthThe term programs to promote mental
				health means programs that—
								(A)develop students’
				social and emotional competencies; and
								(B)link students
				with, as applicable, school-based or local mental health systems, including
				by—
									(i)enhancing,
				improving, or developing collaborative efforts between school-based systems and
				mental health systems;
									(ii)improving the
				availability of crisis intervention services and appropriate referrals for
				students potentially in need of mental health services;
									(iii)providing
				training for mental health professionals and other school-based specialized
				instructional support personnel who will participate in the program; and
									(iv)providing
				services that establish or expand the availability of counseling and mental
				health programs for students.
									(7)Programs to
				promote physical activity, education, fitness, and nutritionThe
				term programs to promote physical activity, education, fitness, and
				nutrition means programs that increase and enable active student
				participation in physical well-being activities, provide teacher professional
				development, are comprehensive in nature, and include opportunities for
				professional development for teachers of physical education to stay abreast of
				the latest research, issues, and trends in the field of physical education, and
				include 1 or more of the following activities:
								(A)Fitness education
				and assessment to help students understand, improve, or maintain their physical
				well-being.
								(B)Instruction in a
				variety of motor skills and physical activities designed to enhance the
				physical, mental, social, and emotional development of every student.
								(C)Development of,
				and instruction in, cognitive concepts about motor skill and physical fitness
				that support a lifelong healthy lifestyle.
								(D)Opportunities to
				develop positive social and cooperative skills through physical
				activity.
								(E)Instruction in
				healthy eating habits and good nutrition.
								4403.ReservationsFrom amounts made available to carry out
				this part, the Secretary shall reserve—
							(1)for the first 3
				years for which funding is made available to carry out this part—
								(A)not more than 30
				percent of such amounts or $30,000,000, whichever amount is greater, for State
				conditions for learning measurement systems grants, distributed to every State
				(by an application process consistent with section 4404) in an amount
				proportional to each State’s share of funding under part A of title I of this
				Act, to develop or improve the State’s conditions for learning measurement
				system described in section 4404(g), and to conduct a needs analysis to meet
				the requirements of section 4404(c)(2); and
								(B)not more than 68
				percent of such amounts for Successful, Safe, and Healthy Students State Grants
				under section 4404;
								(2)for the fourth
				year and each subsequent year for which funding is made available to carry out
				this part, not less than 98 percent of such amounts for Successful, Safe, and
				Healthy Students State Grants under section 4404; and
							(3)in each year for
				which funding is made available to carry out this part, not more than 2 percent
				of such amounts for technical assistance.
							4404.Successful,
				safe, and healthy students State grants
							(a)PurposeThe
				purpose of this section is to provide funding to States to implement
				comprehensive programs that address conditions for learning in schools in the
				State. Such programs shall be based on—
								(1)scientifically
				valid research; and
								(2)an analysis of
				need that considers, at a minimum, the indicators in the State's conditions for
				learning measurement system described in subsection (g).
								(b)State
				grants
								(1)In
				generalFrom amounts reserved under section 4403 for Successful,
				Safe, and Healthy Students State Grants, the Secretary shall award grants to
				States to carry out the purpose of this section.
								(2)Awards to
				States
									(A)Formula
				grantsExcept as provided in subparagraph (B), if the total
				amount reserved under section 4404 for Successful, Safe, and Healthy Students
				State Grants for a fiscal year is $500,000,000 or greater, the Secretary shall
				allot to each State with an approved application an amount that bears the same
				relationship to such total amount as the amount received under part A of title
				I by such State for the preceding fiscal year bears to the amount received
				under such part for the preceding fiscal year by all States.
									(B)Minimum State
				allotment
										(i)In
				generalNo State receiving an allotment under subparagraph (A)
				may receive less than one-half of 1 percent of the total amount allotted under
				such subparagraph.
										(ii)Puerto
				RicoThe amount allotted under subparagraph (A) to the
				Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1
				percent of the total amount allotted under such subparagraph for such fiscal
				year.
										(C)Competitive
				grants
										(i)In
				generalIf the total amount reserved under section 4404 for
				Successful, Safe, and Healthy Students State Grants for a fiscal year is less
				than $500,000,000, the Secretary shall award grants under this section on a
				competitive basis.
										(ii)Sufficient
				size and scopeIn awarding grants on a competitive basis pursuant
				to clause (i), the Secretary shall ensure that grant awards are of sufficient
				size and scope to carry out required and approved activities under this
				section.
										(c)Applications
								(1)In
				generalA State that desires to receive a grant under this
				section shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(2)Content of
				applicationAt a minimum, the application shall include—
									(A)a plan for
				improving conditions for learning in schools in the State in a manner
				consistent with the requirements of the program that may be a part of a broader
				statewide child and youth plan, if such a plan exists and is consistent with
				the requirements of this part;
									(B)a needs analysis
				of the conditions for learning in schools in the State, which—
										(i)shall include a
				description of, and data measuring, the State's conditions for learning;
				and
										(ii)may be a part of
				a broader statewide child and youth needs analysis, if such an analysis exists
				and is consistent with the requirements of this part;
										(C)a description of
				how the activities the State proposes to implement with grant funds are
				responsive to the results of the needs analysis described in subparagraph (B);
				and
									(D)a description of
				how the State will—
										(i)develop, adopt,
				adapt, or implement the State’s conditions for learning measurement system
				described in subsection (g), and how the State will ensure that all local
				educational agencies and schools in the State participate in such
				system;
										(ii)ensure the
				quality and validity of the State's conditions for learning data
				collection;
										(iii)coordinate the
				proposed activities with other Federal and State programs, including programs
				funded under this part, which may include programs to expand learning time and
				for before- and after-school programming;
										(iv)assist local
				educational agencies to align activities with funds the agencies receive under
				the program with other funding sources in order to support a coherent and
				nonduplicative program;
										(v)solicit and
				approve subgrant applications, including how the State will—
											(I)allocate funds
				for statewide activities and subgrants for each year of the grant, consistent
				with allocation requirements under subsection (h)(2); and
											(II)consider the
				results of the analysis described in subparagraph (B) in the State’s
				distribution of subgrants;
											(vi)address the
				needs of diverse geographic areas in the State, including rural and urban
				communities;
										(vii)provide
				assistance to local educational agencies and schools in their efforts to
				prevent and appropriately respond to incidents of harassment, including
				building the capacity of such agencies and schools to educate family and
				community members regarding the agencies’ and schools’ respective roles in
				preventing and responding to such incidents; and
										(viii)provide
				assistance to local educational agencies and schools in their approaches to
				school discipline.
										(3)Application
				review processThe Secretary shall establish a process to review
				applications submitted under this subsection.
								(d)Duration
								(1)In
				generalA State that receives a grant under this section may
				receive funding for not more than 5 years in accordance with this
				subsection.
								(2)Initial
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years.
								(3)Grant
				extensionThe Secretary may extend a competitive grant awarded to
				a State under this section for not more than an additional 2 years if the State
				shows sufficient improvement, as determined by the Secretary, against baseline
				data for the performance metrics established under subsection (i).
								(e)Reservation and
				use of fundsA State that receives a grant under this section
				shall—
								(1)reserve not more
				than 7½ percent of the grant funds for administration of the program, technical
				assistance, and the development, improvement, and implementation of the State’s
				conditions for learning measurement system, as described in subsection (g);
				and
								(2)use the remainder
				of grant funds after making the reservation under paragraph (1) to award
				subgrants, on a competitive basis, to eligible local applicants.
								(f)Required State
				activitiesA State that receives a grant under this section
				shall—
								(1)establish a
				statewide physical education requirement that is consistent with widely
				recognized standards;
								(2)require all local
				educational agencies in the State to—
									(A)establish
				policies that prevent and prohibit conduct that is sufficiently severe,
				persistent, or pervasive to limit a student’s ability to participate in or
				benefit from a program or activity of a public school or educational agency, or
				to create a hostile or abusive educational environment at a program or activity
				of a public school or educational agency, including acts of verbal, nonverbal,
				or physical aggression, intimidation, or hostility; and
									(B)provide—
										(i)annual notice to
				parents and students describing the full range of prohibited conduct contained
				in such local educational agency’s discipline policies; and
										(ii)grievance
				procedures for students or parents to register complaints regarding the
				prohibited conduct contained in such local educational agency’s discipline
				policies, including—
											(I)the name of the
				local educational agency officials who are designated as responsible for
				receiving such complaints; and
											(II)timelines that
				the local educational agency will follow in the resolution of such
				complaints;
											(3)not later than 1
				year after receipt of the grant, develop, adapt, improve, or adopt and
				implement the statewide conditions for learning measurement system described in
				subsection (g) (unless the State can demonstrate, to the satisfaction of the
				Secretary, that an appropriate system has already been implemented) that
				annually measures the State’s progress in the conditions for learning for every
				public school in the State;
								(4)collect
				information in each year of the grant on the conditions for learning at the
				school-building level;
								(5)collect annual
				incident data at the school-building level that are accurate and
				complete;
								(6)publicly report,
				at the school level and local educational agency level, the data collected in
				the State's conditions for learning measurement system, described in subsection
				(g), each year in a timely and highly accessible manner, and in a manner that
				does not reveal personally identifiable information;
								(7)use the results
				of the data collected in the State's conditions for learning measurement system
				to—
									(A)identify and
				address conditions for learning statewide;
									(B)help subgrantees
				identify and address school and student needs; and
									(C)provide
				individualized assistance to schools identified under section 1116 and schools
				with significant conditions for learning weaknesses;
									(8)award subgrants,
				consistent with subsection (h), to eligible local applicants; and
								(9)monitor subgrants
				and provide technical assistance to subgrantees on the implementation of grant
				activities.
								(g)Conditions for
				learning measurement system
								(1)In
				generalEach State that receives a grant under this part shall
				establish a State reporting and information system that measures conditions for
				learning in the State and is, to the extent practicable, part of the State’s
				statewide longitudinal data system and with the State’s system for reporting
				the data required under section 1111.
								(2)System
				activitiesThe State reporting and information system described
				in paragraph (1) shall—
									(A)contain, at a
				minimum, data from valid and reliable surveys of students and staff and the
				indicators in subparagraph (B) that allow staff at the State, local educational
				agencies, and schools to examine and improve school-level conditions for
				learning;
									(B)collect
				school-level data on—
										(i)physical
				education indicators;
										(ii)student
				attendance and truancy;
										(iii)in-school
				suspensions, out-of-school suspensions, expulsions, referrals to law
				enforcement, school-based arrests, and disciplinary transfers (including
				placements in alternative schools) by student;
										(iv)the frequency,
				seriousness, and incidence of violence and drug-related offenses resulting in
				disciplinary action in elementary schools and secondary schools in the State;
				and
										(v)the incidence and
				prevalence, age of onset, perception of health risk, and perception of social
				disapproval of drug use and violence, including harassment, by youth and school
				personnel in schools and communities;
										(C)collect and
				report data, including, at a minimum, the data described in clauses (ii),
				(iii), and (v) of subparagraph (B), in the aggregate and disaggregated by the
				categories of race, ethnicity, gender, disability status, migrant status,
				English proficiency, and status as economically disadvantaged, and cross
				tabulated across all of such categories by gender and by disability;
									(D)protect student
				privacy, consistent with applicable data privacy laws and regulations,
				including section 444 of the General Education Provisions Act (20 U.S.C. 1232g,
				commonly known as the Family Educational Rights and Privacy Act of
				1974); and
									(E)to the extent
				practicable, utilize a web-based reporting system.
									(3)Compiling
				statisticsIn compiling the statistics required to measure
				conditions for learning in the State—
									(A)the offenses
				described in paragraph (2)(B)(iv) shall be defined pursuant to the State’s
				criminal code, and aligned to the extent possible, with the Federal Bureau of
				Investigation’s Uniform Crime Reports categories, but shall not identify
				victims of crimes or persons accused of crimes and the collected data shall
				include incident reports by school officials, anonymous student surveys, and
				anonymous teacher surveys;
									(B)the performance
				metrics that are established under subsection (i) shall be collected and the
				performance on such metrics shall be defined and reported uniformly
				statewide;
									(C)the State shall
				collect, analyze, and use the data under paragraph (2)(B) at least annually,
				except the indicators under paragraph (2)(B)(v) may be collected, at a minimum,
				every 2 years; and
									(D)grant recipients
				and subgrant recipients shall use the data for planning and continuous
				improvement of activities implemented under this part, and may collect data for
				indicators that are locally defined, and that are not reported to the State, to
				meet local needs (so long as such indicators are aligned with the conditions
				for learning).
									(h)Subgrants
								(1)In
				general
									(A)Awarding of
				subgrantsA State that receives a grant under this section shall
				award subgrants, on a competitive basis, to eligible local applicants—
										(i)based on need as
				identified by the State's conditions for learning measurement system described
				in subsection (g);
										(ii)that are of
				sufficient size and scope to enable subgrantees to carry out approved
				activities; and
										(iii)to implement
				programs that—
											(I)are comprehensive
				in nature;
											(II)are based on
				scientifically valid research;
											(III)improve
				conditions for learning; and
											(IV)are part of a
				strategy to achieve all the conditions for learning.
											(B)AssistanceA
				State that receives a grant under this section shall provide assistance to
				subgrant applicants and recipients in the selection of scientifically valid
				programs and interventions.
									(2)Allocation
									(A)In
				generalIn awarding subgrants under this section, each State
				shall ensure that, for the aggregate of all subgrants awarded by the State, not
				less than 20 percent of the subgrant funds are allocated to carry out programs
				to promote physical activity, education, fitness, and nutrition.
									(B)Rule of
				constructionNothing in this paragraph shall be construed to
				require States, in making subgrants to eligible local applicants, to require
				subgrant recipients to use 20 percent of subgrant funds for the promotion of
				physical activity, education, fitness, and nutrition.
									(3)ApplicationsAn
				eligible local applicant that desires to receive a subgrant under this
				subsection shall submit to the State an application at such time, in such
				manner, and containing such information as the State may require.
								(4)PriorityIn
				awarding subgrants under this subsection, a State shall give priority to
				applications that—
									(A)demonstrate the
				greatest need according to the results of the local needs assessment;
				and
									(B)propose to serve
				schools with the highest concentrations of poverty, based on the percentage of
				students receiving or are eligible to receive a free or reduced price lunch
				under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
									(5)Activities of
				subgrant recipientsEach recipient of a subgrant under this
				subsection shall, for the duration of the subgrant, provide for the
				following:
									(A)Carry out
				activities—
										(i)the need for
				which has been identified, at a minimum, through the State's conditions for
				learning measurement system described in subsection (g);
										(ii)that are part of
				a comprehensive strategy or framework to address such need; and
										(iii)that include 1
				or more of the following:
											(I)Drug and violence
				prevention;
											(II)Programs to
				promote mental health.
											(III)Programs to
				promote physical activity, education, fitness, and nutrition.
											(B)Ensure that each
				framework, intervention, or program selected be based on scientifically valid
				research and be used for the purpose for which such framework, intervention, or
				program was found to be effective.
									(C)Use school-level
				data from the State's conditions for learning measurement system, described in
				subsection (g), to inform the implementation and continuous improvement of
				activities carried out under this part.
									(D)Collect and
				report to the State educational agency, data for schools served by the subgrant
				recipient, in a manner consistent with the State’s conditions for learning
				measurement system, described in subsection (g).
									(E)Establish
				policies to expand access to quality physical activity opportunities, including
				local school wellness policies consistent with the requirements of section 9A
				of the Richard B. Russell National School Lunch Act. For purposes of this part,
				school wellness councils established consistent with section 9A of the Richard
				B. Russell National School Lunch Act may be part of existing school councils,
				if such councils exist and have the capacity and willingness to address school
				wellness.
									(F)Engage family
				members and community-based organizations in the development of conditions for
				learning surveys, and in the planning, implementation, and review of the
				subgrant recipient’s efforts under this part.
									(G)Consider and
				accommodate the unique needs of students with disabilities and English learners
				in implementing activities.
									(i)Accountability
								(1)Establishment
				of Performance MetricsThe Secretary, acting through the Director
				of the Institute of Education Sciences, shall establish program performance
				metrics to measure the effectiveness of the activities carried out under this
				part.
								(2)Annual
				ReportEach State that receives a grant under this part shall
				prepare and submit an annual report to the Secretary, which shall include
				information relevant to the conditions for learning, including on progress
				towards meeting outcomes for the metrics established under paragraph
				(1).
								(j)EvaluationFrom
				the amount reserved in accordance with section 9601, the Secretary, acting
				through the Director of the Institute of Education Sciences, shall conduct an
				evaluation of the impact of the practices funded or disseminated under this
				section.
							4405.Technical
				assistanceFrom the amount
				reserved under section 4403(3), the Secretary shall provide technical
				assistance to applicants, recipients, and subgrant recipients of the programs
				funded under this part.
						4406.Prohibited
				uses of fundsNo funds
				appropriated under this part may be used to pay for—
							(1)school resource officer or other security
				personnel salaries, metal detectors, security cameras, or other
				security-related salaries, equipment, or expenses;
							(2)drug testing
				programs; or
							(3)the development,
				establishment, implementation, or enforcement of zero-tolerance discipline
				policies, other than those expressly required under the Gun-Free Schools Act
				(20 U.S.C. 7151 et seq.).
							4407.Federal and
				State nondiscrimination lawsNothing in this part shall be construed to
				invalidate or limit nondiscrimination principles or rights, remedies,
				procedures, or legal standards available to victims of discrimination under any
				other Federal law or law of a State or political subdivision of a State,
				including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
				title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
				504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794 and 794a), or the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The
				obligations imposed by this part are in addition to those imposed by title VI
				of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities
				Act of 1990 (42 U.S.C. 12101 et
				seq.).
						.
			4106.21st Century
			 Community Learning CentersPart E of title IV, as redesignated by
			 section 4103(a) of this Act, is amended—
				(1)in section 4501, as redesignated by section
			 4103(a) of this Act—
					(A)in subsection (a)—
						(i)in the matter preceding paragraph
			 (1)—
							(I)by striking to provide and
			 inserting to assist States in providing; and
							(II)by striking
			 communities and inserting eligible
			 entities;
							(ii)in
			 paragraph (1)—
							(I)by inserting
			 students with before school, after school, or summer learning
			 after provide;
							(II)by striking
			 , particularly students; and
							(III)by striking the
			 comma after low-performing schools;
							(iii)in paragraph
			 (2)—
							(I)by inserting
			 who attend low-performing schools after offer
			 students; and
							(II)by striking
			 and after the semicolon; and
							(iv)by
			 striking paragraph (3) and inserting the following:
							
								(3)significantly
				increase the number of hours in a regular school day, week, or year in order to
				provide students with additional time for academic work and for additional
				subjects and enrichment activities that increase student achievement and
				engagement; and
								(4)comprehensively
				redesign and implement an expanded school day, expanded school week, or
				expanded school year schedule for all students in a high-need school, to
				provide additional time for—
									(A)instruction in
				core academic subjects;
									(B)instruction in
				additional subjects and enrichment activities; and
									(C)teachers and
				staff to collaborate, plan, and engage in professional development within and
				across grades and subjects.
									;
				and
						(B)in subsection
			 (b)—
						(i)in
			 paragraph (1)—
							(I)in the matter
			 preceding subparagraph (A), by striking that— and inserting
			 that provides 1 or more of the following:;
							(II)in subparagraph
			 (A)—
								(aa)by
			 striking assists and inserting Before school, after
			 school, or summer learning programs that assist;
								(bb)by
			 striking (such as before and after school or during summer
			 recess) after not in session; and
								(cc)by
			 striking ; and and inserting a period; and
								(III)by striking
			 subparagraph (B) and inserting the following:
								
									(B)Expanded learning
				time programs that significantly increase the total number of hours in a
				regular school day, week, or year, in order to provide students with the
				greatest academic needs with—
										(i)additional time
				to participate in academic activities that—
											(I)are aligned with
				the instruction that such students receive during the regular school day;
				and
											(II)are targeted to
				the academic needs of such students; and
											(ii)time to engage
				in enrichment and other activities that complement the academic program and
				contribute to a well-rounded education, which may include music and the arts,
				physical education, and experiential and work-based learning
				opportunities.
										(C)Expanded learning
				time initiatives that use an expanded school day, expanded school week, or
				expanded school year schedule to increase the total number of school hours for
				the school year at a high-need school by not less than 300 hours and redesign
				the school's program in a manner that includes additional time—
										(i)for academic
				work, and to support innovation in teaching, in order to improve the
				proficiency of participating students, particularly struggling students, in
				core academic subjects;
										(ii)to advance
				student learning for all students in all grades;
										(iii)for additional
				subjects and enrichment activities that contribute to a well-rounded education,
				which may include music and the arts, physical education, and experiential and
				work-based learning opportunities; and
										(iv)for teachers to
				engage in collaboration and professional planning, within and across grades and
				subjects.
										;
							(ii)by
			 striking paragraphs (2) and (3) and inserting the following:
							
								(2)Eligible
				Entity
									(A)In
				GeneralThe term eligible entity means a partnership
				of—
										(i)1
				or more high-need local educational agencies in partnership with 1 or more
				nonprofit organizations with a demonstrated record of success in designing and
				implementing before school, after school, summer learning, or expanded learning
				time activities; or
										(ii)1 or more
				nonprofit organizations with a demonstrated record of success in designing and
				implementing before school, after school, summer learning, or expanded learning
				time activities, in partnership with 1 or more high-need local educational
				agencies.
										(B)Special
				RuleA State educational agency shall deem a rural local
				educational agency applying for a grant under section 4504 without a partnering
				public or nonprofit entity to be an eligible entity if the rural local
				educational agency demonstrates that such agency is unable to partner with a
				public or nonprofit organization in reasonable geographic proximity or of
				sufficient quality to meet the requirements of this
				part.
									;
				and
						(iii)by
			 redesignating paragraph (4) as paragraph (3);
						(2)in section 4502,
			 as redesignated by section 4103(a) of this Act—
					(A)in subsection
			 (a)—
						(i)by
			 striking under section 4206 and inserting to carry out
			 this part;
						(ii)by
			 striking paragraph (1);
						(iii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
			 and
						(iv)in
			 paragraph (2), as redesignated by clause (iii), by striking Bureau of
			 Indian Affairs and inserting Bureau of Indian
			 Education;
						(B)in subsection
			 (b)(1), by striking under section 4206 and inserting to
			 carry out this part; and
					(C)in subsection
			 (c)—
						(i)in
			 paragraph (1), by striking 4204 and inserting
			 4504;
						(ii)in
			 paragraph (2)—
							(I)in subparagraph
			 (B)—
								(aa)by
			 striking responsible for administering youth development programs and
			 adult learning activities and inserting as applicable;
			 and
								(bb)by
			 striking 4204(b) and inserting 4504(b);
			 and
								(II)by striking the
			 undesignated matter following subparagraph (B) and inserting the
			 following:
								
									(C)supervising the
				awarding of funds to eligible entities (in consultation with the Governor and
				other State agencies responsible for administering youth development programs
				and adult learning activities).
									;
				and
							(iii)in paragraph
			 (3)—
							(I)in subparagraph
			 (A)—
								(aa)by
			 inserting comprehensive after Monitoring and;
			 and
								(bb)by
			 inserting (directly, or through a grant or contract) of the
			 effectiveness after evaluation;
								(II)by striking
			 subparagraph (B) and inserting the following:
								
									(B)Providing
				capacity building, training, professional development, and technical assistance
				under this part to eligible entities, relating to activities such as—
										(i)coordinating
				activities carried out under this part with other Federal, State, and local
				programs so as to implement high-quality programs; and
										(ii)aligning
				activities carried out under this part with State academic content
				standards.
										;
				and
							(III)by striking
			 subparagraphs (C) and (D);
							(3)in section
			 4503(a), as redesignated by section 4103(a) of this Act—
					(A)in the matter
			 preceding paragraph (1), by striking 4202 and inserting
			 4502;
					(B)in paragraph (3), by striking
			 serve— through subparagraph (A) and inserting
			 serve students who primarily attend high-need schools and schools that
			 are identified through a State's accountability and improvement system under
			 subsection (b) or (c)(2) of section 1116;
					(C)in paragraph
			 (4)—
						(i)by
			 inserting the State's rigorous, high-quality competition for grants
			 under section 4204, including after describes;
			 and
						(ii)by
			 striking , which shall include through
			 standards;
						(D)by striking
			 paragraph (5) and inserting the following:
						
							(5)describes how the State educational agency
				will ensure that awards made under this part are of sufficient size and scope
				to support high-quality, effective programs that are consistent with the
				purpose of this
				part;
							;
					(E)by striking
			 paragraph (7) and inserting the following:
						
							(7)describes how the
				State educational agency will assist eligible entities in coordinating funds
				received through the grant with other funding streams, in order to support a
				coherent and sustainable approach to funding and implementing programs and
				activities under this part and other programs under this
				Act;
							;
					(F)in paragraph
			 (8)(A), by striking not less than 3 years and not more than 5
			 years and inserting not more than 3 years, and may extend a
			 grant for an additional period of not more than 2 years if the eligible entity
			 is achieving the intended outcomes of the grant;
					(G)in paragraph
			 (10)—
						(i)by
			 inserting , if any, after transportation needs;
			 and
						(ii)by
			 striking 4204(b) and inserting 4504(b);
						(H)in paragraph
			 (11), by striking before and after school (or summer school) programs,
			 the heads of the State health and mental health agencies or their
			 designees, and inserting before school, after school, summer
			 learning, and expanded learning time programs and initiatives,;
					(I)in paragraph
			 (12), by striking before and after school and inserting
			 before school, after school, summer learning, and expanded learning
			 time;
					(J)in paragraph
			 (13)—
						(i)in
			 the matter preceding subparagraph (A), by inserting , on a regular
			 basis, and not less than every 3 years after the receipt of the grant
			 after will evaluate;
						(ii)by
			 striking subparagraph (A) and inserting the following:
							
								(A)a description of
				the benchmarks and performance goals that will be used to hold eligible
				entities accountable and to determine whether to provide eligible entities
				receiving a grant under section 4504 with an additional 2-year period of grant
				funding after the initial 3-year grant;
				and
								;
				and
						(iii)in subparagraph
			 (B), by striking and after the semicolon;
						(K)in paragraph
			 (14), by striking the period at the end and inserting ; and;
			 and
					(L)by adding at the
			 end the following:
						
							(15)contains an
				assurance that each eligible entity that applies for an award under section
				4504 shall have the flexibility to apply for funds to carry out programs
				described in subparagraph (A), (B), or (C) of section
				4501(b)(1).
							;
					(4)in section 4504,
			 as redesignated by section 4103(a) of this Act—
					(A)in subsection
			 (a), by striking 4202(c)(1) and inserting
			 4502(c)(1);
					(B)in subsection
			 (b)(2)—
						(i)by
			 striking subparagraph (A) and inserting the following:
							
								(A)a description of
				the before school, after school, summer learning, or expanded learning time
				activities to be funded, including—
									(i)evidence that
				research-based strategies for student achievement and engagement will be
				utilized in the program;
									(ii)as applicable,
				an explanation of how the program will offer students—
										(I)academic
				instruction that is aligned with the academic needs of the students; and
										(II)engaging
				enrichment activities that are aligned with the developmental needs and
				interests of the students, and that contribute to a well-rounded
				education;
										(iii)an assurance
				that the program will take place in a safe learning environment and an easily
				accessible facility;
									(iv)if applicable, a
				description of how students participating in the program will travel safely to
				and from home; and
									(v)a
				description of how the eligible entity will disseminate information about the
				program to the community in a manner that is understandable and
				accessible;
									;
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 activity and inserting program; and
							(II)by adding at the
			 end and help keep students on track to college and career
			 readiness;
							(iii)by striking
			 subparagraphs (L) and (M);
						(iv)by
			 striking subparagraph (E) and inserting the following:
							
								(E)as applicable, an
				explanation of how the program will offer students—
									(i)academic
				instruction that is aligned with the academic needs of the students; and
									(ii)engaging
				enrichment activities that are aligned with the developmental needs and
				interests of the students, and that contribute to a well-rounded
				education;
									;
						(v)in
			 subparagraph (F), by striking schools eligible and all that
			 follows through such students and inserting high-need
			 schools and schools that are identified through a State's accountability and
			 improvement system under subsections (b) or (c)(2) of section
			 1116;
						(vi)by
			 striking subparagraph (H) and inserting the following:
							
								(H)a description of
				the capacity of the eligible entity partners described in section
				4501(b)(2)(A)(ii) to successfully implement the program, including the quality
				and experience of the management team of such
				partners;
								;
						(vii)in subparagraph
			 (I)—
							(I)by striking
			 in the center; and
							(II)by striking
			 (including the needs of working families);
							(viii)by striking
			 subparagraph (J) and inserting the following:
							
								(J)a description of
				the education and training activities that program staff and teachers, as
				applicable, have received or will receive to effectively administer the
				proposed program;
								;
				and
						(ix)by
			 redesignating subparagraph (N) as subparagraph (L);
						(C)by striking
			 subsections (d) and (h) and redesignating subsections (e) through (g) and (i)
			 as subsections (d) through (f) and (g), respectively;
					(D)in subsection
			 (f), as redesignated by subparagraph (C), by striking not less than 3
			 years and not more than 5 years and inserting not more than 3
			 years, and may be extended for an additional period of not more than 2 years,
			 if an eligible entity is achieving the intended outcomes of the
			 grant;
					(E)by striking
			 subsection (g), as redesignated by subparagraph (C), and inserting the
			 following:
						
							(g)Priority
								(1)In
				GeneralIn awarding grants under this part, a State educational
				agency shall give priority to high-quality applications that—
									(A)are based on
				strong research evidence for improving student learning, as measured by student
				achievement and other measures of student learning and development that are
				appropriate for, and aligned to, the program’s goals and design;
									(B)propose to serve
				the highest percentage of students from low-income families;
									(C)include a
				partnership agreement, signed by each partner of the eligible entity,
				that—
										(i)shows that the
				staff of each partner are committed to work collaboratively to implement the
				proposed activities, including through coordinated planning, collaborative
				implementation, and joint professional development and training
				opportunities;
										(ii)sets clear
				expectations, including measurable goals for each partner;
										(iii)requires the
				collection and reporting of data about the outcomes of programs funded under
				this part, in order to monitor progress toward achieving such goals and inform
				implementation; and
										(iv)specifies how
				student information will be shared to advance the goals of the proposed program
				and activities, including student academic achievement and engagement data, as
				appropriate and in accordance with Federal, State, and local laws; and
										(D)are submitted by
				eligible entities that will provide matching funds to carry out the activities
				supported by the grant, as described in paragraph (2).
									(2)Matching
				Funds
									(A)Amount of
				Matching FundsIn awarding grants under this section, a State
				educational agency shall give priority to applications from eligible entities
				that, in addition to meeting the requirements of paragraph (1), provide
				matching funds in an amount not less than—
										(i)for the first
				year of an initial grant under this section, 10 percent of the cost of the
				activities;
										(ii)for the second
				year of such grant, 20 percent of the cost of the activities;
										(iii)for the third
				year of such grant, and for the first year of a subsequent grant under this
				section, 30 percent of the cost of the activities; and
										(iv)for the second
				or any succeeding year of such subsequent grant, 40 percent of the cost of the
				activities.
										(B)Cash or
				in-kindThe eligible entity may provide the matching funds
				described in subparagraph (A) in cash or in-kind, fairly evaluated, including
				plant, equipment, or services, but may not provide more than 50 percent of the
				matching funds in-kind.
									(C)WaiverA
				State educational agency may waive all or part of the matching requirement for
				priority described in this paragraph, on a case-by-case basis, upon a showing
				of serious financial hardship.
									;
				and
					(F)by adding at the
			 end the following:
						
							(h)Special
				ruleIn implementing 21st Century Community Learning Centers, the
				Department shall not give priority to, show preference for, or provide
				direction about whether communities use 21st Century Community Learning Centers
				funds for eligible entities described in subparagraph (A), (B), or (C) of
				section
				4501(b)(1).
							;
					(5)in section 4505,
			 as redesignated by section 4103(a) of this Act—
					(A)in subsection
			 (a)—
						(i)in
			 the matter preceding paragraph (1), by striking before and after school
			 activities (including during summer recess periods) and inserting
			 before school, after school, summer learning, or expanded learning time
			 activities;
						(ii)by
			 redesignating paragraphs (1) through (12) as paragraphs (2) through (13),
			 respectively;
						(iii)by inserting
			 before paragraph (2), as redesignated by clause (ii), the following:
							
								(1)high-quality
				expanded learning time programs or
				initiatives;
								;
				
						(iv)in
			 paragraph (6), as redesignated by clause (ii), by striking (including
			 those provided by senior citizen volunteers); and
						(v)in
			 paragraph (7), as redesignated by clause (ii), by striking limited
			 English proficient students and inserting English
			 learners; and
						(B)by striking
			 subsection (b) and inserting the following:
						
							(b)Performance
				IndicatorsEach State educational agency that receives a grant
				under this part shall collect, and annually report to the Secretary,
				information on the following performance indicators, disaggregated, as
				appropriate, by the subgroups described in section 1111(a)(2)(B)(ix):
								(1)The average time
				added to the school day, school week, or school year, if applicable.
								(2)Student
				participation and attendance rates for the programs funded under this
				part.
								(3)Student
				achievement in core academic subjects and high school graduation rates, as
				applicable, for students who participate in such
				programs.
								.
					4107.Promise
			 neighborhoodsTitle IV (20
			 U.S.C. 7101 et seq.) is amended by inserting after part E, as redesignated by
			 section 4103(a) of this Act, the following:
				
					FPromise
				neighborhoods
						4601.Short
				titleThis part may be cited
				as the Promise Neighborhoods Act of
				2011.
						4602.PurposeThe purpose of this part is to significantly
				improve academic outcomes, including school readiness, high school graduation,
				and college and career readiness of children living in our Nation's most
				distressed neighborhoods, by using data-driven decisionmaking and existing
				external resources to provide children in such neighborhoods with access to a
				community-based continuum of high-quality pipeline services that include access
				to early learning opportunities, high-quality schools, and evidence-based
				practices that address the needs of such children from birth through college
				and career.
						4603.DefinitionsIn this part:
							(1)College and
				Career ReadinessThe term college and career
				readiness means the level of preparation a student needs in order to
				meet the State academic content and achievement standards under section
				1111(a)(1).
							(2)Community of
				PracticeThe term community of practice means a
				group of entities that interact regularly to share best practices to address 1
				or more persistent problems, or improve practice with respect to such problems,
				in 1 or more neighborhoods.
							(3)Expanded
				Learning TimeThe term expanded learning time means
				the activities and programs described in subparagraphs (A), (B), and (C) of
				section 4501(b)(1).
							(4)Family and
				Student SupportsThe term family and student
				supports includes—
								(A)health programs
				(including both mental health and physical health services);
								(B)school-, public-,
				and child-safety programs;
								(C)programs that
				improve family stability;
								(D)workforce
				development programs (including those that meet local business needs, such as
				internships and externships);
								(E)social service
				programs;
								(F)legal aid
				programs;
								(G)financial
				literacy education programs;
								(H)adult education
				and family literacy programs;
								(I)parent, family,
				and community engagement programs; and
								(J)programs that
				increase access to learning technology and enhance the digital literacy skills
				of students.
								(5)Integrated
				Student SupportsThe term integrated student
				supports means services, supports, and community resources, which shall
				be offered through a site coordinator for at-risk students, that have been
				shown by evidence-based research—
								(A)to increase
				academic achievement and engagement;
								(B)to support
				positive child and youth development; and
								(C)to increase
				student preparedness for success in college and the workforce.
								(6)NeighborhoodThe
				term neighborhood means a defined geographical area in which there
				are multiple signs of distress, demonstrated by indicators of need, including
				poverty, childhood obesity rates, academic failure, and rates of juvenile
				delinquency, adjudication, or incarceration.
							(7)Pipeline
				ServicesThe term pipeline services means a
				continuum of supports and services for children from birth through college
				entry, college success, and career attainment, including, at a minimum,
				strategies to address through services or programs (including integrated
				student supports and wraparound services) the following:
								(A)Prenatal
				education and support for expectant parents.
								(B)High-quality
				early learning opportunities.
								(C)High-quality
				schools and out-of-school-time programs and strategies.
								(D)Support for a
				child's transition to elementary school, between elementary school to middle
				school, from middle school to high school, and from high school into and
				through college and into the workforce.
								(E)Parent, family,
				and community engagement.
								(F)Parent, family,
				and student supports.
								(G)Activities that
				support college and career readiness, including coordination between such
				activities, such as—
									(i)assistance with
				college admissions, financial aid, and scholarship applications, especially for
				low-income and low-achieving students; and
									(ii)career
				preparation services and supports and wrap around services.
									1Promise
				Neighborhood Partnership Grants
							4611.Program
				authorized
								(a)In
				General
									(1)Program
				AuthorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement a comprehensive, evidence-based continuum of coordinated services
				and supports that engages community partners to improve academic achievement,
				student development, and college and career readiness, measured by common
				outcomes, by carrying out the activities described in section 4614 in
				neighborhoods with high concentrations of low-income individuals and
				persistently low-achieving schools or schools with an achievement gap.
									(2)Sufficient Size
				and ScopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.
									(b)DurationGrants
				awarded under this subpart shall be for a period of not more than 5 years and
				may be renewed for not more than 1 additional grant period.
								(c)Continued
				FundingContinued funding after the third year of the grant
				period shall be contingent on the eligible entity's progress toward meeting the
				performance metrics described in section 4616(a).
								(d)Matching
				RequirementEach eligible entity receiving a grant under this
				subpart shall contribute matching funds in an amount equal to not less than 100
				percent of the amount of the grant. Such matching funds shall come from
				non-Federal sources. The Secretary shall require that a portion of such
				matching funds come from private sources.
								(e)Financial
				Hardship WaiverThe Secretary may waive or reduce, on a
				case-by-case basis, the matching requirement described in subsection (d), for a
				period of 1 year at a time, if the eligible entity demonstrates significant
				financial hardship.
								4612.Eligible
				entitiesIn this subpart, the
				term eligible entity means not less than 1 nonprofit entity in
				partnership with not less than 1 high-need local educational agency. Such
				partnership may also include any of the following entities:
								(1)A charter school
				funded by the Bureau of Indian Education that is not a local educational
				agency, except that such school shall not be the fiscal agent for the eligible
				entity partnership.
								(2)An institution of higher education, as
				defined in section 102 of the Higher Education Act of 1965 (20 U.S.C.
				1002).
								(3)The office of a chief elected official of a
				unit of local government.
								(4)An Indian tribe or tribal organization, as
				defined under section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
								4613.Application
				requirements
								(a)In
				GeneralTo be eligible to
				receive a grant under this subpart, an eligible entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(b)Contents of
				ApplicationAt a minimum, an application described in subsection
				(a) shall include the following:
									(1)A plan to
				significantly improve the academic outcomes of children living in a
				neighborhood that is served by the eligible entity, by providing a continuum of
				services and supports that addresses the needs of children in the neighborhood,
				as identified by the needs analysis described in paragraph (4) and supported by
				evidence-based practices.
									(2)A description of
				the neighborhood that the eligible entity will serve.
									(3)Measurable annual
				goals for the outcomes of the grant, including—
										(A)performance
				goals, in accordance with the metrics described in section 4616(a), for each
				year of the grant; and
										(B)projected
				participation rates and any plans to expand the number of children served or
				the neighborhood proposed to be served by the grant program.
										(4)An analysis of
				the needs and assets of the neighborhood identified in paragraph (2),
				including—
										(A)a description of
				the process through which the needs analysis was produced, including a
				description of how parents, family, and community members were engaged in such
				analysis;
										(B)an analysis of
				community assets, including programs already provided from Federal and
				non-Federal sources, within, or accessible to, the neighborhood, including, at
				a minimum—
											(i)early learning
				programs, including high-quality child care, Early Head Start programs, Head
				Start programs, and prekindergarten programs;
											(ii)the availability
				of healthy food options and opportunities for physical activity;
											(iii)existing family
				and student supports;
											(iv)locally owned
				businesses and employers; and
											(v)institutions of
				higher education;
											(C)evidence of
				successful collaboration within the neighborhood;
										(D)the steps that
				the eligible entity is taking, at the time of the application, to address the
				needs identified in the needs analysis; and
										(E)any barriers the
				eligible entity, public agencies, and other community-based organizations have
				faced in meeting such needs.
										(5)A description of
				the data used to identify the pipeline services to be provided, including data
				regarding—
										(A)school
				readiness;
										(B)academic
				achievement and college and career readiness;
										(C)graduation
				rates;
										(D)health
				indicators;
										(E)college
				enrollment, persistence, and completion rates, as available; and
										(F)conditions for
				learning, including school climate surveys, discipline rates, and student
				attendance and incident data.
										(6)A description of
				the process used to develop the application, including the involvement of
				family and community members.
									(7)An estimate
				of—
										(A)the number of
				children, by age, who will be served by each pipeline service; and
										(B)for each age
				group, the percentage of children (of such age group), within the neighborhood,
				who the eligible entity proposes to serve, disaggregated by each service, and
				the goals for increasing such percentage over time.
										(8)A description of
				how the pipeline services will facilitate the coordination of the following
				activities:
										(A)Providing
				high-quality early learning opportunities for children, beginning prenatally
				and extending through grade 3, by—
											(i)supporting
				high-quality early learning opportunities that provide children with access to
				programs that support the cognitive and developmental skills, including social
				and emotional skills, needed for success in elementary school;
											(ii)providing for
				opportunities, through parenting classes, baby academies, home visits, or other
				evidence-based strategies, for families and expectant parents to—
												(I)acquire the
				skills to promote early learning, development, and health and safety, including
				learning about child development and positive discipline strategies (such as
				through the use of technology and public media programming);
												(II)learn about the
				role of families and expectant parents in their child’s education; and
												(III)become informed
				about educational opportunities for their children, including differences in
				quality among early learning opportunities;
												(iii)ensuring
				successful transitions between early learning programs and elementary school,
				including through the establishment of memoranda of understanding between early
				learning providers and local educational agencies serving young children and
				families;
											(iv)ensuring
				appropriate screening, diagnostic assessments, and referrals for children with
				disabilities, developmental delays, or other special needs, consistent with the
				Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), where
				applicable;
											(v)improving the
				early learning workforce in the community, including through—
												(I)investments in
				the recruitment, retention, distribution, and support of high-quality
				professionals, especially those with certification and experience in child
				development;
												(II)the provision of
				high-quality teacher preparation and professional development; or
												(III)the use of
				joint professional development for early learning providers and elementary
				school teachers and administrators; and
												(vi)enhancing data
				systems and data sharing among the eligible entity, partners, early learning
				providers, schools, and local educational agencies operating in the
				neighborhood.
											(B)Supporting,
				enhancing, operating, or expanding rigorous and comprehensive education reforms
				designed to significantly improve educational outcomes for children and youth
				in early learning programs through grade 12, which may include—
											(i)operating schools
				or working in close collaboration with local schools to provide high-quality
				academic programs, curricula, and integrated student supports;
											(ii)providing
				expanded learning time; and
											(iii)providing
				programs and activities that ensure that students—
												(I)are prepared for
				the college admissions, scholarship, and financial aid application processes;
				and
												(II)graduate college
				and career ready.
												(C)Supporting access
				to a healthy lifestyle, which may include—
											(i)the provision of
				high-quality and nutritious meals;
											(ii)access to
				programs that promote physical activity, physical education, and fitness;
				and
											(iii)education to
				promote a healthy lifestyle and positive body image.
											(D)Providing social,
				health, and mental health services and supports, including referrals for
				essential care and preventative screenings, for children, family, and community
				members, which may include—
											(i)dental
				services;
											(ii)vision care;
				and
											(iii)speech,
				language, and auditory screenings and referrals.
											(E)Supporting
				students and family members as the students transition from early learning
				programs into elementary school, from elementary school to middle school, from
				middle school to high school, from high school into and through college and
				into the workforce, including through evidence-based strategies to address
				challenges that students may face as they transition, such as the
				following:
											(i)Early college
				high schools.
											(ii)Dual enrollment
				programs.
											(iii)Career
				academies.
											(iv)Counseling and
				support services.
											(v)Dropout
				prevention and recovery strategies.
											(vi)Collaboration
				with the juvenile justice system and reentry counseling for adjudicated
				youth.
											(vii)Advanced
				Placement or International Baccalaureate courses.
											(viii)Teen parent
				classrooms.
											(ix)Graduation and
				career coaches.
											(9)A description of
				the strategies that will be used to provide pipeline services (including a
				description of the process used to identify such strategies and the outcomes
				expected and a description of which programs and services will be provided to
				children, family members, community members, and children not attending schools
				or programs operated by the eligible entity or its partner providers) to
				support the purpose of this part.
									(10)An explanation
				of the process the eligible entity will use to establish and maintain family
				and community engagement.
									(11)An explanation
				of how the eligible entity will continuously evaluate and improve the continuum
				of high-quality pipeline services, including—
										(A)a description of
				the metrics, consistent with section 4616(a), that will be used to inform each
				component of the pipeline; and
										(B)the processes for
				using data to improve instruction, optimize integrated student supports,
				provide for continuous program improvement, and hold staff and partner
				organizations accountable.
										(12)An
				identification of the fiscal agent, which may be any entity described in
				section 4612 (not including paragraph (1) of such section).
									(13)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement described in section 4611(d), in addition
				to other programs from which the eligible entity has already secured funding,
				including those funded by the Department or programs in the Department of
				Health and Human Services, the Department of Housing and Urban Development, the
				Department of Justice, or the Department of Labor.
									(c)Memorandum of
				UnderstandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding, signed by each partner entity or agency. The preliminary
				memorandum of understanding shall describe, at a minimum—
									(1)each partner's
				financial and programmatic commitment with respect to the strategies described
				in the application, including an identification of the fiscal agent;
									(2)each partner’s
				long-term commitment to providing pipeline services that, at a minimum,
				accounts for the cost of supporting the continuum of supports and services
				(including a plan for how to support services and activities after grant funds
				are no longer available) and potential changes in local government;
									(3)each partner’s
				mission and the plan that will govern the work that the partners do
				together;
									(4)each partner’s
				long-term commitment to supporting the continuum of supports and services
				through data collection, monitoring, reporting, and sharing; and
									(5)each partner’s
				commitment to ensure sound fiscal management and controls, including evidence
				of a system of supports and personnel.
									4614.Use of
				funds
								(a)In
				GeneralEach eligible entity that receives a grant under this
				subpart shall use the grant funds to—
									(1)implement the
				pipeline services, as described in the application under section 4613;
				and
									(2)continuously
				evaluate the success of the program and improve the program based on data and
				outcomes.
									(b)Special
				rules
									(1)Funds for
				Pipeline ServicesEach eligible entity that receives a grant
				under this subpart shall, in the second year of the grant and each subsequent
				year, including each year of a renewal grant, use not less than 80 percent of
				grant funds to carry out the activities described in subsection (a)(1).
									(2)Operational
				FlexibilityEach eligible entity that operates a school in a
				neighborhood served by a grant program under this subpart shall provide such
				school with the operational flexibility, including autonomy over staff, time,
				and budget, needed to effectively carry out the activities described in the
				application under section 4613.
									4615.Report and
				publicly available data
								(a)ReportEach eligible entity that receives a grant
				under this subpart shall prepare and submit an annual report to the Secretary,
				which shall include—
									(1)information about the number and percentage
				of children in the neighborhood who are served by the grant program, including
				a description of the number and percentage of children accessing each of the
				pipeline services;
									(2)data (disaggregated by the categories
				described in section 1111(a)(2)(B)(ix)) about the grant program's success
				in—
										(A)narrowing achievement gaps and improving
				student achievement;
										(B)ensuring school readiness and healthy
				socio-emotional development;
										(C)increasing student persistence;
										(D)increasing
				student attendance, and decreasing incidences of violence, suspension, and
				expulsion;
										(E)improving
				conditions for learning, as measured by a school climate survey; and
										(F)increasing secondary school graduation
				rates and college entry;
										(3)information relating to the performance
				metrics described in section 4616(a); and
									(4)other indicators
				that may be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.
									(b)Publicly
				Available DataEach eligible
				entity that receives a grant under this subpart shall make publicly available,
				including through electronic means, the information described in subsection
				(a). To the extent practicable, such information shall be provided in a form
				and language accessible to parents and families in the neighborhood, and such
				information shall be a part of statewide longitudinal data systems.
								4616.Accountability
								(a)Performance
				MetricsThe Secretary shall
				establish performance metrics relevant to the evaluation of the grant program
				under this subpart.
								(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.
								2Promise School
				Grants
							4621.Program
				authorized
								(a)In
				General
									(1)Program
				AuthorizedFrom amounts appropriated to carry out this subpart,
				the Secretary shall award grants, on a competitive basis, to eligible entities
				to implement school-centered, evidence-based strategies and integrated student
				supports that leverage community partnerships to improve student achievement
				and child and youth development by carrying out the activities described in
				section 4624 in schools with high concentrations of low-income children.
									(2)Sufficient Size
				and ScopeEach grant awarded under this subpart shall be of
				sufficient size and scope to allow the eligible entity to carry out the purpose
				of this part.
									(b)General
				ProvisionsThe requirements of subsections (b), (c), (d), and (e)
				of section 4611 and section 4614(b) shall apply to a grant under this subpart
				in the same manner as such subsections apply to a grant under subpart 1, except
				that the performance metrics used for section 4611(c) shall be the metrics
				under section 4626(a).
								4622.Definition of
				eligible entityIn this
				subpart, the term eligible entity means—
								(1)not less than 1
				high-need local educational agency (including a charter school that is a local
				educational agency) in partnership with 1 or more nonprofit entities or
				institutions of higher education; or
								(2)a school funded
				by the Bureau of Indian Education that falls under the definition of a local
				educational agency in partnership with 1 or more nonprofit entities or
				institutions of higher education.
								4623.Application
				requirements; priority
								(a)In
				GeneralTo be eligible to
				receive a grant under this subpart, an eligible entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(b)Contents of
				ApplicationAt a minimum, the application described in subsection
				(a) shall include the following:
									(1)A description of
				the local educational agency, schools, and students that will be served by the
				subgrant program.
									(2)A description of
				the steps that the eligible entity is taking—
										(A)to meet the needs
				identified in the analysis described in paragraph (4); and
										(B)to remove any
				barriers that the eligible entity has identified in meeting such needs.
										(3)The designation
				of a site coordinator, with appropriate qualifications and appropriate time,
				autonomy, and support to provide—
										(A)leadership in
				building relationships and establishing and sustaining partnerships that
				support school improvement, school turnaround efforts in accordance with
				section 1116(c), increases in student achievement, positive child and youth
				development, and parent, family, and community engagement; and
										(B)effective
				coordination of student services at all stages of the continuum of high-quality
				pipeline services.
										(4)An analysis of
				the needs and assets of the schools and communities that will be assisted under
				this subpart. Such analysis shall include—
										(A)student data,
				including information about—
											(i)school
				readiness;
											(ii)academic
				achievement;
											(iii)credit
				accumulation;
											(iv)grade-to-grade
				promotion;
											(v)graduation;
											(vi)attendance;
				and
											(vii)discipline;
				and
											(B)information about
				the assets described in section 4613(b)(4)(B) with respect to such schools and
				communities.
										(5)An explanation of
				how the eligible entity and its program partners will use evidence-based
				practice, data, and research to leverage partnerships to implement integrated
				student supports and wraparound services to—
										(A)address the needs
				identified in paragraph (4);
										(B)encourage
				parents, family members, and community members to—
											(i)participate in
				the education of their children and become an integral part of the school
				culture, school improvement, and decisionmaking; and
											(ii)promote
				strategies that include the educational and financial literacy information that
				is necessary to increase access to, and success in, postsecondary
				education;
											(C)enable teachers
				and administrators, including early learning providers, to complement and
				enrich efforts to help children—
											(i)achieve learning
				gains;
											(ii)prepare for
				graduation; and
											(iii)plan for the
				future, including preparing for college and careers; and
											(D)coordinate and
				leverage other programs that serve children, the schools served by the grant,
				and the neighborhood.
										(6)An explanation of
				the extent to which the eligible entity and its program partners will serve or
				involve children residing in the neighborhood regardless of whether such
				children attend a school served by the grant (including by, as appropriate,
				providing high-quality early learning opportunities for children, beginning at
				birth and extending through grade 3) by—
										(A)carrying out the
				activities described in section 4613(b)(8)(A), as appropriate; and
										(B)carrying out the
				activities described in subparagraphs (B) through (E) of section
				4613(b)(8).
										(7)A description of
				the capacity of the eligible entity for measuring student outcomes and
				school-specific outcomes.
									(8)A description of
				how the strategies supported with funds under this subpart will be—
										(A)coordinated with
				other programs and strategies carried out by the local educational agency;
				and
										(B)to the greatest
				extent practicable, coordinated with other agencies, such as agencies that
				provide reentry services to adjudicated youth.
										(9)A description of
				the strategy the eligible entity will use to—
										(A)support family
				and community engagement; and
										(B)make schools the
				centers of their respective communities.
										(10)A list of the
				non-Federal sources of funding that the eligible entity will secure to comply
				with the matching funds requirement described in section 4611(d), in addition
				to other programs the eligible entity has already secured funding from,
				including those funded by the Department, or programs in the Department of
				Health and Human Services, the Department of Housing and Urban Development, the
				Department of Justice, or the Department of Labor.
									(c)Memorandum of
				UnderstandingAn eligible entity, as part of the application
				described in this section, shall submit a preliminary memorandum of
				understanding that meets the requirements of section 4613(c).
								(d)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				applicants that—
									(1)propose to
				provide a continuum of high-quality education and student support services for
				children beginning in prekindergarten and extending through high school
				graduation;
									(2)propose to
				include significant investments in high-quality early learning programs,
				consistent with subsection (b)(6)(A); and
									(3)provide schools
				served by the grant with the operational flexibility, including autonomy over
				staff, time, and budget, needed to effectively carry out the activities
				described in the application under this section.
									4624.Use of
				fundsEach eligible entity
				that receives a grant under this subpart shall use the grant funds to—
								(1)implement the
				activities described in the application under section 4623; and
								(2)continuously
				evaluate the success of the grant program and improve the grant program based
				on data and outcomes.
								4625.Report and
				publicly available data
								(a)ReportEach eligible entity that receives a grant
				under this subpart shall prepare and submit an annual report to the Secretary,
				which shall include—
									(1)information about the number and percentage
				of children served by the grant program, disaggregated the subgroups described
				in section 1111(b)(2)(B)(ix);
									(2)data about the grant program's success
				in—
										(A)narrowing achievement gaps;
										(B)ensuring school readiness and healthy
				socio-emotional development;
										(C)improving academic achievement;
										(D)increasing student persistence in
				elementary school and secondary school;
										(E)increasing on-time secondary school
				graduation rates and college entry; and
										(F)increasing student attendance and
				decreasing incidents of violence, suspension, and expulsion; and
										(3)other indicators
				that may be required by the Secretary, in consultation with the Director of the
				Institute of Education Sciences.
									(b)Publicly
				Available DataEach eligible
				entity that receives a grant under this subpart shall make publicly available,
				including through electronic means, the information described in subsection
				(a). To the extent practicable, such information shall be provided in a form
				and language accessible to parents and families in the neighborhood.
								4626.Accountability
								(a)Performance
				MetricsThe Secretary shall
				establish performance metrics relevant to the evaluation of the grant program
				under this subpart.
								(b)EvaluationThe
				Secretary shall evaluate the implementation and impact of the activities funded
				under this subpart, in accordance with section 9601.
								3General
				provisions
							4631.National
				activitiesFrom the amounts
				appropriated to carry out this part for a fiscal year, in addition to the
				amounts that may be reserved in accordance with section 9601, the Secretary may
				reserve not more than 5 percent for national activities, which may
				include—
								(1)research on the activities carried out
				under subparts 1 and 2;
								(2)identification and dissemination of best
				practices;
								(3)technical assistance;
								(4)professional development; and
								(5)other activities consistent with the
				purpose of this
				part.
								.
			4108.Parent and
			 family information and resource centersTitle IV (20 U.S.C. 7101 et seq.) is amended
			 by inserting after part F, as added by section 4107 of this Act, the
			 following:
				
					GParent and family
				information and resource centers
						4701.PurposeThe purpose of this part is to increase and
				enhance parent and family engagement in education by—
							(1)providing support
				and technical assistance to State educational agencies;
							(2)supporting a
				community of practice related to effective parent and family engagement
				strategies and practices; and
							(3)as appropriate,
				providing information and training to local educational agencies, schools,
				parents and families, and community members.
							4702.Definition of
				Eligible EntityIn this part,
				the term eligible entity means—
							(1)a nonprofit organization (including a
				statewide nonprofit organization); or
							(2)a consortium
				consisting of a nonprofit organization (including a statewide nonprofit
				organization) and a State educational agency or local educational
				agency.
							4703.Grants
				authorized
							(a)Parent and
				family information and resource centersThe Secretary is
				authorized to award grants, on a competitive basis, to eligible entities to
				enable such eligible entities to operate State parent and family information
				and resource centers that—
								(1)assist the State
				educational agency in identifying, implementing, and replicating effective
				evidence-based parent, family, and community engagement strategies, including
				assisting the State educational agency in carrying out parent and family
				engagement strategies that are funded under section 1118 and other provisions
				of this Act;
								(2)provide technical
				assistance, training, information, and support, as appropriate (including
				support in turning around schools), to, at a minimum, high-need schools and
				schools that are served by high-need local educational agencies; and
								(3)strengthen
				partnerships among parents, family members, community-based organizations
				(including faith-based organizations), schools, local educational agencies,
				employers, and other appropriate community members who are committed to
				improving and enhancing parent, family, and community engagement in order to
				improve student achievement and support positive child development.
								(b)DurationGrants
				awarded under this part shall be for a period of 5 years.
							(c)Geographic
				distributionIn awarding grants under this part, the Secretary
				shall ensure that not less than 1 grant is awarded to an eligible entity in
				each State.
							(d)PriorityIn
				awarding grants under this part, the Secretary shall give priority to
				applications from eligible entities that have a demonstrated record of
				effectiveness in increasing and enhancing the engagement of parents and
				families whose children attend a high-need school or a school that is served by
				a high-need local educational agency.
							4704.Applications
							(a)SubmissionEach
				eligible entity that desires a grant under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.
							(b)AssurancesEach
				application submitted under subsection (a) shall include, at a minimum, an
				assurance that the eligible entity will—
								(1)(A)be governed by a board
				of directors, of which not less than 50 percent is comprised of members who
				are—
										(i)parents or family members of
				school-aged children in the State that the eligible entity serves, including
				educationally and economically disadvantaged parents; and
										(ii)community stakeholders who are
				committed to improving schools and increasing parent and family engagement;
				or
										(B)be an organization or consortium that
				represents the interests of parents and family members of school-aged
				children;
									(2)use not less than
				75 percent of the funds received under this part for each fiscal year to serve
				areas with a demonstrated high concentration of low-income families;
								(3)reserve not less
				than 20 percent of the funds received under this part for each fiscal year to
				establish, expand, or operate parent education programs for parents whose
				children attend early childhood education and care programs;
								(4)operate a parent
				and family information and resource center of sufficient size, scope, and
				quality to effectively carry out the purpose of this part;
								(5)ensure that
				parents and family members, including economically disadvantaged parents and
				family members with children who attend high-need schools or schools that are
				served by high-need local educational agencies, have access to leadership
				development training and other evidence-based strategies that provide the
				skills and resources parents and family members need to support school
				improvement, increase student achievement, and promote positive student
				development; and
								(6)demonstrate to
				the Secretary that a portion of the services provided by the eligible entity
				under the grant is supported through non-Federal contributions, which
				contributions may be in cash or in-kind.
								(c)ContentsIn
				addition to the requirements described in subsection (b), each application
				submitted under subsection (a) shall, at a minimum—
								(1)describe how the
				eligible entity will serve both urban and rural areas throughout the State that
				is served by the eligible entity;
								(2)demonstrate the
				eligible entity’s record of effectiveness in carrying out parent and family
				engagement activities, including the provision of high-quality technical
				assistance to State educational agencies and local educational agencies;
								(3)describe the
				process through which the eligible entity will—
									(A)leverage
				relationships with, and collect and exchange information among, partners;
				and
									(B)disseminate
				information about evidence-based best practices to support parent and family
				engagement strategies;
									(4)describe the
				eligible entity’s strategy for serving parents and family members of children
				in the area served by the eligible entity, including parents and family members
				of students who are served by high-need local educational agencies;
								(5)describe how the
				eligible entity will assist the State educational agency in effectively
				supporting high-need local educational agencies in—
									(A)increasing parent
				and family member understanding of, and opportunities to develop the knowledge
				and skills to engage as full partners in, supporting academic achievement,
				child development, and school improvement; and
									(B)employing
				evidence-based strategies to—
										(i)increase the
				participation of economically disadvantaged and English learner parents and
				family members in school activities; and
										(ii)improve parent
				and family engagement strategies in low-performing schools served by high-need
				local educational agencies; and
										(6)identify the
				Federal, State, and local services and programs that prepare children to be
				ready for institutions of higher education and careers with which the eligible
				entity will coordinate, including—
									(A)programs
				supported under this Act;
									(B)violence
				prevention programs;
									(C)programs that
				serve at-risk or out-of-school youth;
									(D)nutrition
				programs;
									(E)housing
				programs;
									(F)Head Start and
				other early childhood care and education programs;
									(G)adult education
				and literacy activities (as defined in section 203 of the Adult Education and
				Family Literacy Act); and
									(H)workforce
				development programs.
									4705.Uses of
				funds
							(a)Required
				ActivitiesEach eligible entity that receives a grant under this
				part shall use such grant funds to provide services to parents, family members,
				educators, and community members and to assist State educational agencies,
				local educational agencies, and, where applicable, districtwide parent advisory
				committees in supporting parent and family engagement in education by carrying
				out the following activities:
								(1)Providing
				technical assistance to State educational agencies in—
									(A)reviewing and
				responding to local parent and family engagement plans described in section
				1118(a) (including, at a minimum, such plans submitted by high-need local
				educational agencies) in order to support evidence-based strategies and best
				practices in parent and family engagement;
									(B)the
				implementation of Federal and State laws, regulations, and guidance relating to
				parent and family engagement;
									(C)the
				implementation or replication of statewide evidence-based programs and
				strategies, especially for parents who are educationally and economically
				disadvantaged; and
									(D)applicable
				evaluation, reporting, and accountability processes.
									(2)Obtaining and
				disseminating information about the range of options, programs, services, and
				resources (including curricula) that are available at the national level, the
				State level, and the local level to assist school and local educational agency
				personnel in implementing evidence-based parent and family engagement
				strategies.
								(3)Coordinating
				parent and family engagement strategies with relevant Federal, State, and local
				services and programs.
								(4)Working with
				individuals and organizations with expertise in identifying and implementing
				evidence-based practices to improve parent and family engagement.
								(5)Coordinating and
				integrating early care and education programs with school-age programs,
				especially those programs focusing on supporting the transition of young
				children into kindergarten through grade 3, such as by increasing awareness of
				school readiness expectations among family and community members.
								(6)Implementing
				parent institutes or other leadership development strategies to ensure that
				parents and family members have the skills and resources needed to understand
				student and school data in order to make decisions, effectively communicate
				with school officials and educators, support school improvement, and increase
				student achievement.
								(b)Permissive
				activitiesIn addition to the activities required under
				subsection (a), each eligible entity that receives a grant under this part may
				use such grant funds to carry out the following activities:
								(1)Assisting parents
				and family members in the State to participate effectively in their children’s
				education through the provision of direct services to parents and family
				members.
								(2)Developing and
				disseminating templates for schools and local educational agencies to use to
				provide information about curricula, academic expectations, academic
				assessments, and the results of academic assessments to family members in a
				manner and a language that such family members can understand.
								(3)Providing
				training, information, and support to organizations that support partnerships
				among schools, parents, family members, and districtwide parent advisory
				committees, as applicable.
								(4)Providing
				professional development to school and local educational agency staff (which
				may be provided jointly to educators and family members) to assist school and
				agency staff in developing and implementing strategies to increase and
				strengthen ongoing communication with parents and family members, including
				professional development opportunities that prepare teachers to have more
				focused, goal-oriented, and reciprocal parent-teacher conferences.
								4706.Administrative
				provisions
							(a)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year for which an eligible entity receives assistance under this part, the
				eligible entity shall demonstrate that a portion of the services provided by
				the eligible entity is supported through non-Federal contributions, which
				contributions may be in cash or in-kind.
							(b)Performance
				accountability
								(1)Performance
				indicatorsEach eligible entity receiving a grant under this part
				shall submit to the Secretary an annual report regarding the parent and family
				information and resource centers assisted under this part. Such report shall be
				made publicly available, including through electronic means, and shall include,
				at a minimum, a description of how each parent and family information and
				resource center has performed with respect to the following indicators:
									(A)The number of
				local educational agencies or other entities that received assistance or
				support in the previous academic year.
									(B)The number of
				parents and family members whose children participated in the previous academic
				year in programs, activities, or strategies supported by the parent and family
				information and resource center, and—
										(i)the number of
				such parents whose children are eligible to be counted under section
				1124(c)(1)(A);
										(ii)the number of
				such parents whose children are English learners; and
										(iii)the number of
				such parents who are parents of children with disabilities.
										(C)The outcomes
				directly attributable to the provision of assistance or support provided by the
				parent and family information and resource center, such as increased parent and
				family member participation in school planning activities, parent-teacher
				conferences, or the local educational agency budgeting process.
									(D)Other
				evidence-based indicators that the Secretary may reasonably require.
									(2)Performance
				goals
									(A)In
				GeneralEach eligible entity that is awarded a grant under this
				part shall establish, in consultation with the Secretary, annual performance
				goals for each of the indicators described in paragraph (1). Such performance
				goals shall be made publicly available, including through electronic
				means.
									(B)TerminationIf
				an eligible entity receiving grant funds under this part does not meet the
				performance goals established under this paragraph for 2 consecutive years,
				after the provision of technical assistance in the second consecutive year, the
				Secretary shall terminate the grant and conduct a new competition for the
				grant.
									(C)Loss of
				eligibilityIf an eligible entity has received a grant under this
				part and such grant has been terminated in accordance with subparagraph (B),
				the eligible entity shall not be eligible to participate in future grant
				competitions, or receive grant funds, under this part.
									(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				each eligible entity receiving a grant under this part that does not meet the
				performance goals established under paragraph (2).
								(c)Report to
				congressThe Secretary shall prepare and submit an annual report
				to the authorizing committees, which shall—
								(1)include the
				information that each eligible entity submits to the Secretary in accordance
				with subsection (b)(1);
								(2)summarize and
				synthesize the best practices collected by the parent and family information
				and resource centers for increasing and improving parent, family, and community
				engagement; and
								(3)be made available
				to the public (including through electronic means).
								(d)Rule of
				constructionNothing in this
				part shall be construed to prohibit a parent and family information and
				resource center from—
								(1)allowing its
				employees or agents to meet with family members at a site that is not on school
				grounds; or
								(2)working with
				another public or nonprofit agency that serves children.
								(e)Parental
				RightsNotwithstanding any other provision of this part—
								(1)no individual
				(including a parent who educates a child at home, parent of a public school
				student, or parent of a private school student) shall be required to
				participate in any program of parent or family education or developmental
				screening under this part; and
								(2)a program or
				center assisted under this part shall not take any action that infringes in any
				manner on the right of a parent to direct the education of such parent’s
				child.
								.
			4108.Programs of
			 national significanceThe Act
			 (20 U.S.C. 6301 et seq.) is amended—
				(1)by redesignating
			 subpart 1 of part D of title V as part I of title IV, and transferring such
			 part I so as to follow part H of title IV, as redesignated by section 2101(a)
			 of this Act;
				(2)in part I of
			 title IV, as redesignated under paragraph (1), by striking the part heading and
			 inserting the following: Programs of National Significance ;
				(3)by striking
			 section 5414;
				(4)by redesignating
			 sections 5411, 5412, and 5413, as sections 4901, 4902, and 4903,
			 respectively;
				(5)in section 4901,
			 as redesignated under paragraph (4)—
					(A)in subsection
			 (a)—
						(i)by
			 striking challenging State academic content and student academic
			 achievement standards and inserting college and career ready
			 academic content and student academic achievement standards under section
			 1111(a)(1); and
						(ii)by
			 inserting nonprofit before private; and
						(B)by striking
			 subsection (b), and inserting the following:
						
							(b)Uses of
				FundsA nonprofit entity receiving a grant under subsection (a)
				shall use the grant funds to carry out 1 of the following activities:
								(1)Providing funding
				for economically disadvantaged students, including students from military
				families and recent immigrants, and their teachers, to participate in programs
				based in Washington, DC that increase civic responsibility and understanding of
				the Federal Government among young people.
								(2)Developing,
				implementing, evaluating, and disseminating innovative, research-based
				approaches to civic learning, which may include hands-on civic engagement
				activities, for low-income elementary school and secondary school students that
				demonstrate innovation, scalability, accountability, and a focus on underserved
				populations.
								(3)Supporting a
				national principal and teacher certification process that provides a framework
				for measuring and improving teaching and instructional leadership with a focus
				on educators working in schools that are eligible for funding under part A of
				title I, including comprehensive rigorous teaching standards and assessment
				systems designed to reward educator effectiveness and deliver high-quality
				professional development across all academic subjects and grades.
								(4)Creating a
				national teacher corps of outstanding college graduates to teach in underserved
				communities in order to—
									(A)increase the
				supply of effective teachers in low-income communities; and
									(B)provide and
				support the retention of teachers for high-need fields.
									(5)Supporting a
				national network of providers of high-quality, evidence-based professional
				development in writing instruction for teachers across all academic subjects
				and grades.
								(6)Encouraging
				parents and caregivers to read aloud to their children by supporting programs
				through which, during pediatric exams, doctors and nurses train parents and
				caregivers who may not be skilled readers.
								(7)Preparing young
				children from low-income families for reading success by the third grade
				by—
									(A)distributing
				inexpensive books;
									(B)training
				volunteers to serve at-risk children;
									(C)developing
				motivational literacy activities for at-risk children; and
									(D)providing
				information on literacy resources, such as those provided by local libraries
				and other community-based organizations.
									(8)Supporting model
				projects and programs that encourage involvement in the performing and visual
				arts, for—
									(A)persons with
				disabilities, by—
										(i)increasing access
				to all forms of the arts for all persons, including those living with
				intellectual, physical, and sensory disabilities; and
										(ii)fostering a
				greater awareness of the need for arts programs for individuals with
				disabilities; and
										(B)children, youth,
				and educators.
									(9)Implementing a
				coordinated program of scientifically based research, demonstration projects,
				innovative strategies, and professional development for teachers and other
				instructional leaders working in high-poverty schools to—
									(A)enhance the
				ability of educators to meet the special educational needs of gifted and
				talented students, including high-ability students who have not been formally
				identified as gifted; and
									(B)prioritize
				students who have been underrepresented in gifted education programs, including
				students who are economically disadvantaged, of minority backgrounds, English
				learners, students with disabilities, and students in rural communities.
									(10)Promoting gender
				equity in education by supporting educational agencies and institutions in
				meeting the requirements of title IX of the Education Amendments of 1972 (20
				U.S.C. 1681 et seq.).
								(11)Other
				high-quality, nationally significant programs that meet the purposes of this
				Act.
								; 
					(6)in section
			 4902(c), as redesignated under paragraph (4), by striking and in
			 recognizing States, local educational agencies, and schools under section
			 5411(b)(3), only if funds are used for such recognition
			 programs;
				(7)in section 4903,
			 as redesignated under paragraph (4)—
					(A)in subsection
			 (a)(1), by striking 5412 and inserting 4902;
			 and
					(B)by striking
			 subsection (d); and
					(8)in each of
			 sections 4901, 4902, and 4903, as redesignated under paragraph (4), by striking
			 subpart each place the term appears and inserting
			 part.
				
	
		VPromoting
			 innovation
			5001.Promoting
			 innovationTitle V (20 U.S.C.
			 7201 et seq.) is amended by striking the title heading and inserting the
			 following:
				
					VPromoting
				Innovation
					.
			ARace
			 to the Top
				5101.Race to the
			 TopPart A of title V (20
			 U.S.C. 7201 et seq.) is amended to read as follows:
					
						ARace to the Top
							5101.PurposesThe purposes of this part are to provide
				incentives for States and high-need local educational agencies to implement
				comprehensive reforms and innovative strategies that are designed to lead
				to—
								(1)significant
				improvements in outcomes for all students, including improvements in student
				readiness, student academic achievement, high school graduation rates, and
				rates of student enrollment, persistence, and completion in institutions of
				higher education; and
								(2)significant
				reductions in achievement gaps between the groups of students described in
				section 1111(a)(2)(B)(ix).
								5102.Reservation
				of fundsFrom amounts made
				available to carry out this part for a fiscal year, the Secretary may reserve
				not more than 5 percent to carry out activities in accordance with this part
				related to technical assistance and outreach and dissemination.
							5103.Race to the
				Top program
								(a)Program
				authorized
									(1)In
				generalFor each fiscal year for which funds are appropriated
				under this part and from such funds that are not reserved under section 5102,
				the Secretary shall, in accordance with paragraph (2), determine the goals that
				are the greatest priority for the United States and award grants, through a
				grant competition, to eligible entities to enable such eligible entities to
				carry out comprehensive reforms and innovative strategies in furtherance of
				such goals.
									(2)Selection of
				goals and categories of entities
										(A)In
				generalThe Secretary shall determine the priorities for grants
				awarded through a grant competition under this part by selecting in advance of
				the application period—
											(i)1
				or more categories of entities described in paragraph (3) that may apply for
				and receive the grants through such grant competition; and
											(ii)1 or more goals
				described in paragraph (4) to be supported under the grants.
											(B)AnnouncementThe
				Secretary shall ensure that information regarding the selections of goals and
				categories of entities for the grants under this part for an upcoming grant
				competition is made widely available to eligible entities and that the eligible
				entities will have sufficient time to prepare a grant application based on the
				Secretary's decisions for the upcoming grant competition.
										(3)Eligible
				entitiesThe categories of entities that may be selected for
				grants under this part are the following:
										(A)A State.
										(B)A high-need local
				educational agency.
										(C)A consortium of
				States.
										(D)A consortium of
				high-need local educational agencies.
										(4)Educational
				goalsThe goals that the Secretary shall select to support
				through grants under this part are 1 or more of the following:
										(A)Increasing the
				access of children from low-income families to highly rated teachers and school
				leaders, including by—
											(i)developing and
				implementing a teacher and principal evaluation system consistent with section
				2301(b)(4);
											(ii)improving the
				effectiveness of teachers (including early childhood education and care
				educators) and school leaders, including through high-quality preparation,
				recruitment, professional development, evaluation, and other personnel
				policies; and
											(iii)ensuring that
				all teachers are prepared to effectively serve the needs of students who are
				children with disabilities or English learners, particularly through the
				general education curriculum.
											(B)Strengthening the
				availability and use of high-quality and timely data to improve instructional
				practices, policies, and student outcomes.
										(C)Implementing—
											(i)elementary and
				secondary school academic standards that prepare students to be college and
				career ready, in accordance with section 1111(a)(1)(A)(ii); and
											(ii)strategies that
				translate such standards into classroom practice, including in the areas of
				assessment, instructional materials, and professional development.
											(D)Turning around
				the schools served by the eligible entity that are identified through a State's
				accountability and improvement system under subsection (b) or (c)(2) of section
				1116.
										(E)Creating
				successful conditions for the creation, expansion, and replication of
				high-performing public charter schools and the creation of new, innovative, and
				highly autonomous public schools that will enroll a large percentage of
				students from low-income families.
										(F)Providing more
				equitable State and local resources to high-poverty schools.
										(G)Improving school
				readiness by—
											(i)increasing the
				number and percentage of children from low-income families, in each age group
				of infants, toddlers, and preschoolers, who are enrolled in high-quality early
				childhood education and care programs; and
											(ii)designing and
				implementing an integrated system of high-quality early childhood education and
				care programs and services that strengthens the coordination and collaboration
				among Federal, State, and local early childhood education and care
				programs.
											(b)Duration of
				grants
									(1)In
				generalEach grant awarded under this part shall be for a period
				of not more than 4 years.
									(2)Requirements
				for additional fundingBefore receiving funding under any grant
				under this part for the second or any subsequent year of the grant, the
				eligible entity receiving the grant shall demonstrate to the Secretary that the
				eligible entity is—
										(A)making progress
				in implementing the plan under section 5104(a)(3) at a rate that the Secretary
				determines will result in full implementation of the plan during the remainder
				of the grant period; and
										(B)making progress,
				as measured by the annual performance measures and targets established by the
				eligible entity under section 5105, at a rate that the Secretary determines
				will result in reaching the targets and achieving the objectives of the grant,
				during the remainder of the grant period.
										(c)Interagency
				AgreementThe Secretary shall establish an interagency agreement
				with the Secretary of Health and Human Services to jointly administer any grant
				competition for the goal of improving early childhood education and care, as
				described in subsection (a)(4)(G), and any grants issued under such grant
				competition.
								5104.Application
				process
								(a)In
				generalEach eligible entity
				that desires to receive a grant under this part shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may reasonably require. At a minimum, each such application shall
				include the following:
									(1)Documentation of
				the eligible entity’s record, as applicable, in the areas to be measured by the
				performance measures identified by the Secretary under section 5105(2).
									(2)Evidence of
				conditions of innovation and reform that the eligible entity has established
				and the eligible entity's plan for implementing additional conditions for
				innovation and reform, including—
										(A)a description of
				how the eligible entity has identified and eliminated ineffective practices in
				the past, and its plan for doing so in the future;
										(B)a description of
				how the eligible entity has identified and promoted effective practices in the
				past, and its plan for doing so in the future; and
										(C)steps the
				eligible entity has taken and will take to eliminate statutory, regulatory,
				procedural, or other barriers to facilitate the full implementation of its
				proposed plan under paragraph (3).
										(3)A comprehensive
				and coherent plan for using funds under this part, and other Federal, State,
				and local funds, to improve the eligible entity's performance on the
				performance measures identified under section 5105(2), including how the
				applicant will implement reforms and innovative strategies to achieve the goals
				selected by the Secretary under section 5103(a)(2).
									(4)In the case of an
				eligible entity that is described in subparagraph (A) or (C) of section
				5103(a)(3), evidence of collaboration among the eligible entity, local
				educational agencies in the State (including the local educational agencies
				participating in carrying out the plan under paragraph (3)), schools that are
				expected to benefit from the activities under the plan, parents, teachers, and
				other stakeholders, in developing and implementing the plan, including evidence
				of the commitment and capacity to implement such plan.
									(5)In the case of an
				eligible entity described in subparagraph (B) or (D) of section 5103(a)(3),
				evidence of the eligible entity's collaboration with its school leaders,
				teachers, parents, and other stakeholders in developing the plan under
				paragraph (3), including evidence of the commitment and capacity to implement
				that plan.
									(6)The eligible
				entity’s annual performance measures and targets, in accordance with the
				requirements of section 5105.
									(b)Criteria for
				evaluating applications
									(1)In
				generalThe Secretary shall award grants under this part on a
				competitive basis, based on the quality of the applications submitted by
				eligible entities.
									(2)Publication of
				explanationThe Secretary shall publish an explanation of how the
				application review process will ensure an equitable, transparent, and objective
				evaluation.
									(c)PriorityIn
				awarding grants under this part, the Secretary shall give priority to—
									(1)any eligible
				entity described in subparagraph (B) or (D) of section 5103(a)(3) that serves a
				school designated with a school locale code of 33, 41, 42, or 43, as determined
				by the Secretary; and
									(2)for any grant
				competition under this part for the goal of improving early childhood education
				and care, as described in section 5103(a)(4)(G), any eligible entity that
				provides a full-day kindergarten program to all kindergarten students, or to
				all kindergarten students from low-income families, served by the eligible
				entity.
									5105.Performance
				measuresEach eligible entity
				receiving a grant under this part shall establish, subject to approval by the
				Secretary, annual performance measures and targets for the programs and
				activities carried out under this part. Such performance measures and targets
				shall, at a minimum, track the eligible entity's progress in—
								(1)implementing the
				plan described in section 5104(a)(3); and
								(2)making progress
				on any other performance measure identified by the Secretary.
								5106.Uses of
				funds
								(a)Use of State
				grant funds
									(1)In
				generalEach eligible entity
				described in subparagraph (A) or (C) of section 5103(a)(3) that receives a
				grant under this part shall—
										(A)except as provided in paragraph (3), use
				not less than 50 percent of the grant funds to award subgrants under paragraph
				(2) to the local educational agencies that will participate in the plan for any
				purpose included in the eligible entity's plan described in section 5104(a)(3);
				and
										(B)use any amount of
				the grant not distributed under subparagraph (A) for any purpose included in
				the eligible entity's plan.
										(2)Amount of
				subgrantsFor a fiscal year,
				the amount of a subgrant under paragraph (1)(A) for a local educational agency
				that has been selected to participate in the eligible entity's plan shall bear
				the same relation to the amount available for all such subgrants by the
				eligible entity for such year, as the amount made available to the local
				educational agency under part A of title I for the most recent year for which
				such data is available bears to the total amount made available for such year
				to all local educational agencies selected to participate in the eligible
				entity's plan.
									(3)ExceptionAn
				eligible entity described in subparagraph (A) or (C) of section 5103(a)(3) that
				receives a grant under this part for the goal of improving early childhood
				education and care, as described in section 5103(a)(4)(G)—
										(A)shall not be
				subject to the requirements of paragraph (1)(A); and
										(B)may use grant
				funds to award subgrants to public or private nonprofit agencies and
				organizations for activities consistent with any purpose included in the
				eligible entity's plan described in section 5104(a)(3).
										(b)Use of subgrant
				fundsEach local educational agency or public or private
				nonprofit agency or organization that receives a subgrant under paragraph
				(1)(A) or (3)(B) of subsection (a) from an eligible entity shall use subgrant
				funds for any purpose included in the eligible entity's plan described in
				section 5104(a)(3), subject to any requirements of the eligible entity.
								(c)Use of
				high-need local educational agency grant fundsEach eligible
				entity described in subparagraph (B) or (D) of section 5103(a)(3) that receives
				a grant under this part shall use such funds for any purpose included in the
				eligible entity's plan described in section 5104(a)(3).
								(d)Special
				rule
									(1)Limitation on
				Use of FundsNotwithstanding any other provision of this section,
				grant or subgrant funds under this part shall only be used to fund a program or
				activity that is an allowable use of funds under another section of this Act
				(excluding this part and section 8007, as amended by section 8004 of the
				Elementary and Secondary Education Reauthorization Act of 2011), the
				Individuals with Disabilities Education Act, the Adult Education and Family
				Literacy Act, or the Carl D. Perkins Career and Technical Education Act of
				2006, except that grant or subgrant funds for the goal of improving early
				childhood education and care, as described in section 5103(a)(4)(G), may also
				be used to fund a program or activity that is an allowable use of funds under
				the Head Start Act, or the Child Care and Development Block Grant Act of
				1990.
									(2)Limitation of
				Use of Funds for Early Childhood Education and Care
				ProgramsGrant or subgrant funds under this part that are used to
				improve early childhood education and care programs shall not be used to carry
				out any of the following activities:
										(A)Assessments that
				provide rewards or sanctions for individual children or teachers.
										(B)A single
				assessment that is used as the primary or sole method for assessing program
				effectiveness.
										(C)Evaluating
				children, other than for the purposes of improving instruction, classroom
				environment, professional development, or parent and family engagement, or
				program improvement.
										5107.Reporting
								(a)Annual
				reportAn eligible entity
				that receives a grant under this part shall submit to the Secretary, at such
				time and in such manner as the Secretary may require, an annual report
				including, at a minimum—
									(1)data on the
				eligible entity’s progress in achieving the targets for the annual performance
				measures and targets established under section 5105; and
									(2)a description of
				the challenges the eligible entity has faced in implementing its program under
				this part, and how the eligible entity has addressed, or plans to address, such
				challenges.
									(b)Local
				reportEach local educational agency and each public or private
				nonprofit agency or organization that receives a subgrant from an eligible
				entity under section 5106(a) shall submit to the eligible entity such
				information as the eligible entity may require to complete the annual report
				required by subsection
				(a).
								.
				BInvesting in
			 innovation
				5201.Investing in
			 innovationPart B of title V
			 (20 U.S.C. 7221 et seq.) is amended to read as follows:
					
						BInvesting in
				innovation
							5201.PurposesThe purposes of this part are to—
								(1)fund the
				identification, development, evaluation, and expansion of innovative, research-
				and evidence-based practices, programs, and strategies in order to
				significantly—
									(A)increase student
				academic achievement and close achievement gaps;
									(B)increase high
				school graduation rates;
									(C)increase college
				enrollment rates and rates of college persistence;
									(D)improve teacher
				and school leader effectiveness; and
									(E)improve school
				readiness and strengthen collaboration and coordination among elementary
				schools and early childhood care and education; and
									(2)support the rapid
				development, expansion, adoption, and implementation of tools and resources
				that improve the efficiency, effectiveness, or pace of adoption of such
				educational practices, programs, and strategies.
								5202.Reservations
								(a)ARPA-EDThe
				Secretary may reserve not more than 30 percent of the funds appropriated under
				section 3(s) for each fiscal year to carry out the activities of the Advanced
				Research Projects Agency-Education established under section 221 of the
				Department of Education Organization Act, except that the amount so reserved
				for any fiscal year shall not exceed $100,000,000.
								(b)National
				activitiesFrom the amount remaining after a reservation made
				under subsection (a), the Secretary may reserve not more than 5 percent of the
				funds appropriated under section 3(s) for any fiscal year to carry out
				activities of national significance. Such activities may include—
									(1)capacity-building;
									(2)technical
				assistance;
									(3)dissemination of
				best practices developed with grant funds provided under this part; and
									(4)carrying out
				prize awards consistent with section 24 of the Stevenson-Wydler Technology
				Innovation Act of 1980 (15 U.S.C. 3719).
									(c)Availability of
				fundsFunds for the activities described in subsection (a), and
				for prize awards under subsection (b)(4), shall be available until
				expended.
								5203.Program
				authorized; length of grants; priorities
								(a)Program
				authorization
									(1)In
				generalThe Secretary shall
				use funds made available to carry out this part for a fiscal year to award
				grants, on a competitive basis, to eligible entities.
									(2)Eligible
				entityIn this part, the term
				eligible entity means—
										(A)a local
				educational agency or a consortium of local educational agencies; or
										(B)a partnership
				between a nonprofit organization or an educational service agency and—
											(i)1
				or more local educational agencies; or
											(ii)a consortium of
				public schools.
											(b)Duration of
				grantsThe Secretary—
									(1)shall award
				grants under this part for a period of not more than 3 years; and
									(2)may extend such
				grants for an additional 2-year period if the grantee demonstrates to the
				Secretary that it is making significant progress on the program performance
				measures identified in section 5206.
									(c)Rural
				set-asideThe Secretary shall ensure that not less than 22
				percent of the funds awarded under subsection (a) for any fiscal year are for
				projects that meet both of the following requirements, except that the
				Secretary shall not be required to make such awards unless a sufficient number
				of otherwise eligible high quality applications are received:
									(1)The eligible
				entity includes—
										(A)a local
				educational agency with an urban-centric district locale code of 32, 33, 41,
				42, or 43, as determined by the Secretary;
										(B)a consortium of
				such local educational agencies; or
										(C)if the applicant
				is a partnership, an educational service agency or a nonprofit organization
				with demonstrated expertise in serving students from rural areas.
										(2)A majority of the
				schools to be served by the project are designated with a school locale code of
				41, 42, or 43, or a combination of such codes, as determined by the Secretary,
				and—
										(A)are served by a
				local educational agency in which 20 percent or more of the children ages 5
				through 17 years old are from families with incomes below the poverty
				line;
										(B)are served by a
				local educational agency in which the total number of students in average daily
				attendance at all of the schools served by the local educational agency is
				fewer than 600; or
										(C)are served by a
				local educational agency located in a county that has a total population
				density of fewer than 10 persons per square mile.
										(d)PrioritiesIn
				awarding grants under this part, the Secretary shall give priority to an
				eligible entity that includes, in its application under section 5204, a plan
				to—
									(1)address the needs
				of high-need local educational agencies;
									(2)improve school
				readiness; or
									(3)address the
				unique learning needs of students who are children with disabilities or English
				learners.
									(e)Standards of
				evidenceThe Secretary shall set standards for the quality of
				evidence that an applicant shall provide in order to demonstrate that the
				activities it proposes to carry out with funds under this part are likely to
				succeed in improving student outcomes, including academic achievement and
				graduation rates. These standards shall include the following:
									(1)Strong evidence
				that the activities proposed by the applicant will have a statistically
				significant effect on student outcomes.
									(2)Moderate evidence
				that the activities proposed by the applicant will improve outcomes.
									(3)A rationale based
				on research findings or a reasonable hypothesis that the activities proposed by
				the applicant will improve student outcomes.
									(f)Support for new
				practices, strategies, or programs
									(1)In
				GeneralThe Secretary shall ensure that not less than one-half of
				the funds awarded under subsection (a) for any fiscal year are for projects
				that—
										(A)meet an evidence
				standard described in paragraph (2) or (3) of subsection (e); and
										(B)do not meet the
				evidence standard described in paragraph (1) of subsection (e).
										(2)ExceptionThe
				Secretary shall not be required to make the awards described in paragraph (1)
				unless a sufficient number of otherwise eligible high-quality applications are
				received.
									5204.ApplicationsEach eligible entity that desires to receive
				a grant under this part shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require. At a minimum, each application shall—
								(1)describe the
				project for which the applicant is seeking a grant and how the evidence
				supporting that project meets the standards of evidence established by the
				Secretary under section 5203(e);
								(2)describe how the
				applicant will address at least 1 of the areas described in section
				5205(a)(1);
								(3)provide an
				estimate of the number of children that the applicant plans to serve under the
				proposed project, including the percentage of those children who are from
				low-income families;
								(4)demonstrate that
				the applicant has established 1 or more partnerships with public or private
				organizations and that the partner or partners will provide matching funds,
				except that the Secretary may waive the matching funds requirement on a
				case-by-case basis, upon a showing of exceptional circumstances;
								(5)describe the
				applicant’s plan for continuing the proposed project after funding under this
				part ends;
								(6)if the applicant
				is a local educational agency—
									(A)document the
				local educational agency’s record during the previous 3 years in—
										(i)increasing
				student achievement, including achievement for each subgroup of students
				described in section 1111(a)(2)(B)(ix); and
										(ii)closing
				achievement gaps; and
										(B)demonstrate how
				the local educational agency has made significant improvements in other
				outcomes, as applicable, on the performance measures described in section
				5206;
									(7)if the applicant
				is a partnership that includes a nonprofit organization, provide evidence that
				the nonprofit organization has helped at least 1 school or local educational
				agency, during the previous 3 years, significantly—
									(A)increase student
				achievement, including achievement for each subgroup of students described in
				section 1111(a)(2)(B)(ix); and
									(B)close achievement
				gaps;
									(8)provide a
				description of the applicant’s plan for independently evaluating the
				effectiveness of activities carried out with funds under this part;
								(9)provide an
				assurance that the applicant will—
									(A)cooperate with
				evaluations, as requested by the Secretary;
									(B)make data
				available to third parties for validation and further study; and
									(C)participate in
				communities of practice; and
									(10)if the applicant
				is a partnership that includes a nonprofit organization that intends to make
				subgrants, consistent with section 5205(b), provide an assurance that the
				applicant will apply paragraphs (1) through (9), as appropriate, in its
				selection of subgrantees and in its oversight of those subgrants.
								5205.Uses of
				funds
								(a)Uses of
				funds
									(1)Mandatory
				usesEach eligible entity
				that receives a grant under this part shall carry out the following:
										(A)Use the grant
				funds to carry out, at a minimum, 1 of the following activities:
											(i)Improving the
				effectiveness of teachers and school leaders and increasing equity in the
				distribution of effective teachers and school leaders.
											(ii)Strengthening
				the use of data to improve teaching and learning.
											(iii)Providing
				high-quality instruction based on college and career ready standards and
				measuring students’ mastery of standards using high-quality assessments aligned
				with those standards.
											(iv)Turning around
				the lowest-performing schools.
											(v)Improving school
				readiness for students who are low-income, English learners, and children with
				disabilities.
											(vi)Other areas
				relating to school improvement consistent with the purposes of this part, as
				determined by the Secretary.
											(B)Use the grant
				funds to develop or expand strategies to improve the performance of high-need
				students on the performance measures described in section 5206.
										(2)Permissive use
				of fundsEach eligible entity that receives a grant under this
				part may use the grant funds for an independent evaluation, as required under
				section 5204(a)(8), of the innovative practice carried out with the
				grant.
									(b)Authority To
				subgrant
									(1)In
				generalIf an eligible entity that receives a grant under this
				part includes a nonprofit organization, such nonprofit organization may use the
				grant funds to award subgrants to other entities to provide support to 1 or
				more schools or local educational agencies.
									(2)Compliance with
				requirements of granteesEach entity awarded a subgrant under
				paragraph (1) shall comply with the requirements of this part relating to
				grantees, as appropriate.
									5206.Performance
				measuresThe Secretary shall
				establish performance measures for the programs and activities carried out
				under this part. These measures, at a minimum, shall track the grantee’s
				progress in improving outcomes for each subgroup of students described in
				section 1111(a)(2)(B)(ix) that is served by the grantee, including, as
				applicable, by—
								(1)increasing
				student achievement and decreasing achievement gaps;
								(2)increasing high
				school graduation rates;
								(3)increasing
				college enrollment rates and rates of college persistence;
								(4)improving teacher
				and school leader effectiveness;
								(5)improving school
				readiness; and
								(6)any other
				indicator as the Secretary or grantee may determine.
								5207.ReportingAn eligible entity that receives a grant
				under this part shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report that includes, among other
				things, information on the entity's progress on the performance measures
				established under section 5206, and the data supporting that
				progress.
							.
				CMagnet schools
			 assistance
				5301.Findings and
			 purposeSection 5301 (20
			 U.S.C. 7231) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (2) and inserting the
			 following:
							
								(2)The use of magnet
				schools has increased dramatically since the inception of the magnet schools
				assistance program under this Act, with more than 1,500,000 students nationwide
				attending such schools.
								;
				and
						(B)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:
							
								(B)to ensure that
				all students have equitable access to a high-quality public education that will
				prepare them to succeed in a highly competitive economy comprised of people
				from many different racial and ethnic backgrounds;
				and
								;
				and
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (2)—
							(i)by
			 inserting , particularly whole-school programs, after
			 magnet school programs; and
							(ii)by
			 striking challenging State academic content standards and student
			 academic achievement standards and inserting college and career
			 ready State academic content standards and student academic achievement
			 standards under section 1111(a); and
							(B)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)the development
				and design of evidence-based educational methods and practices that promote
				diversity and increase high-quality public educational options;
								(4)courses of
				instruction within magnet schools that will substantially increase the college
				and career readiness of students attending such
				schools;
								.
						5302.Program
			 authorizedSection 5303 (20
			 U.S.C. 7231b) is amended, in the matter preceding paragraph (1), by inserting
			 competitive after to award.
				5303.Applications
			 and requirementsSection 5305
			 (20 U.S.C. 7231d) is amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)Information and
				assurancesEach application submitted under subsection (a) shall
				include—
								(1)a description
				of—
									(A)how a grant
				awarded under this part will be used to—
										(i)improve student
				academic achievement for all students and subgroups of students described in
				section 1111(a)(2)(B)(ix) attending the magnet school program; and
										(ii)promote
				desegregation, including how the proposed magnet school program will increase
				interaction among students of different social, economic, ethnic, and racial
				backgrounds, including the policies, programs, and activities aimed at
				increasing interaction among such students;
										(B)(i)a description of the
				evidence that the magnet school program that the applicant proposes to
				implement would improve student academic achievement and reduce minority group
				isolation; or
										(ii)if such evidence is not available,
				a rationale, based on current research findings, for how the program would
				improve student academic achievement and reduce minority group
				isolation;
										(C)how the applicant
				will continue the magnet school program after assistance under this part is no
				longer available, and, if applicable, an explanation of why magnet schools
				established or supported by the applicant with grant funds under this part
				cannot be continued without the use of grant funds under this part;
									(D)how grant funds
				under this part will be used—
										(i)to improve
				student academic achievement for all students attending the magnet school
				programs; and
										(ii)to implement
				services and activities that are consistent with other programs under this Act,
				and other Acts, as appropriate;
										(E)the student
				application process, and selection criteria, if any, to be used by the proposed
				magnet school program;
									(F)how the applicant
				will conduct outreach and disseminate information about the proposed magnet
				school program, including the application and selection process, in a timely,
				clear, and accessible manner to all students and their parents and families
				and, to the extent practicable, in a language they can understand; and
									(G)how the applicant
				will assess, monitor, and evaluate the impact of the activities funded under
				this part on student academic achievement and integration; and
									(2)assurances that
				the applicant will—
									(A)use grant funds
				under this part for the purpose specified in section 5301(b);
									(B)employ highly
				rated school leaders and teachers in the courses of instruction assisted under
				this part;
									(C)not engage in
				discrimination based on race, religion, color, national origin, sex, or
				disability in—
										(i)the hiring,
				promotion, or assignment of employees of the applicant or other personnel for
				whom the applicant has any administrative responsibility;
										(ii)the assignment
				of students to schools, or to courses of instruction within the schools, of
				such applicant, except to carry out the approved plan; and
										(iii)designing or
				operating extracurricular activities for students;
										(D)carry out a
				high-quality education program that will result in greater parent and family
				decisionmaking and engagement; and
									(E)give students
				residing in the local attendance area of the proposed magnet school program
				equitable consideration for placement in the program, consistent with
				desegregation guidelines and the capacity of the applicant to accommodate the
				students.
									; and
				
					(2)in subsection
			 (c), by striking will be met and inserting are being
			 met.
					5304.PrioritySection 5306 (20 U.S.C. 7231e) is amended by
			 striking paragraphs (1), (2), and (3), and inserting the following:
					
						(1)have the highest
				quality applications or demonstrate the greatest need for assistance, based on
				the expense or difficulty of effectively carrying out approved desegregation
				plans and the magnet school program for which the grant is sought;
						(2)propose to carry
				out new magnet school programs, significantly revise existing magnet school
				programs, or significantly expand magnet school programs, in a manner
				that—
							(A)is aligned with
				other programs that have demonstrated a record of success in increasing student
				academic achievement and reducing minority group isolation; or
							(B)has a strong
				research basis for improving student academic achievement and reducing minority
				group isolation;
							(3)select, or
				propose to select, students to attend magnet school programs solely or
				primarily by lottery, rather than through academic examination or other
				selective enrollment methods; and
						(4)propose to serve
				the entire student population of a
				school.
						.
				5305.Use of
			 fundsSection 5307 (20 U.S.C.
			 7231f) is amended—
					(1)in subsection (a), by striking paragraphs
			 (1) through (7) and inserting the following:
						
							(1)for planning,
				outreach, and promotional activities directly related to the development,
				expansion, continuation, or enhancement of academic programs and services
				offered at magnet schools;
							(2)for the
				acquisition of books, educational technology, materials, and equipment
				necessary to conduct programs in magnet schools;
							(3)for—
								(A)the compensation,
				or subsidization of the compensation, of elementary school and secondary school
				teachers, leaders, and other instructional staff who are highly rated;
				and
								(B)high-quality
				professional development and staff capacity-building activities, including
				those designed to recruit, prepare, support, and retain highly rated school
				teachers, leaders, and other instructional staff;
								(4)with respect to a
				magnet school program offered to less than the entire student population of a
				school, for instructional activities that are designed to make available the
				special curriculum that is offered by the magnet school program to students who
				are enrolled in the school but who are not enrolled in the magnet school
				program;
							(5)for activities,
				which may include the formation of partnerships with public or nonprofit
				organizations to help enhance the program or promote parent and family
				decisionmaking and engagement that will build the recipient's capacity to
				operate magnet school programs once the grant period has ended;
							(6)to enable the
				local educational agency, or consortium of such agencies, to have more
				flexibility in designing magnet schools for students in all grades; and
							(7)for other
				operational costs that cannot be met with other State or local
				sources.
							;
				and
					(2)in subsection
			 (b), by striking based on the State's challenging academic content
			 standards and student academic achievement standards or directly related to
			 improving student reading skills or knowledge of mathematics, science, history,
			 geography, English, foreign languages, art, or music, or to improving
			 vocational, technological, and professional skills and inserting
			 and growth and leading to students being on track to college and career
			 readiness.
					5306.LimitationsSection 5309 (20 U.S.C. 7231h) is
			 amended—
					(1)in subsection (a), by striking a
			 period that shall not exceed 3 fiscal years and inserting an
			 initial period of not more than 3 fiscal years, and may be renewed for not more
			 than an additional 2 years if the Secretary finds that the grantee is achieving
			 the intended outcomes of the grant and shows improvement in increasing student
			 academic achievement and reducing minority-group isolation, and other
			 indicators of success established by the Secretary; and
					(2)in subsection
			 (b)—
						(A)by striking
			 50 and inserting 40; and
						(B)by striking
			 15 and inserting 10.
						5307.EvaluationsSection 5310 (20 U.S.C. 7231i) is amended to
			 read as follows:
					
						5310.Evaluations
							(a)Impact of
				activitiesFrom the amount
				reserved for evaluation activities in accordance with section 9601(a), the
				Secretary, acting through the Director of the Institute of Education Sciences,
				shall, in consultation with the relevant program office at the Department,
				evaluate the implementation and impact of the activities supported under this
				part, consistent with section 9601, including—
								(1)how, and the extent to which, magnet school
				programs lead to educational quality and improvement;
								(2)the extent to which magnet school programs
				enhance student access to a high quality education;
								(3)the extent to which magnet school programs
				lead to the elimination, reduction, or prevention of minority group isolation
				in elementary schools and secondary schools with substantial proportions of
				minority students; and
								(4)the extent to which magnet school programs
				differ from other school programs in terms of the organizational
				characteristics and resource allocations of such magnet school programs.
								(b)DisseminationThe Secretary shall collect and disseminate
				to the general public information on successful magnet school
				programs.
							.
				5308.Availability
			 of funds for grants to agencies not previously assistedSection 5311 (20 U.S.C. 7231j) is amended to
			 read as follows:
					
						5311.Availability
				of funds for grants to agencies not previously assistedFor any fiscal year for which the amount
				appropriated pursuant to section 3(t) exceeds $75,000,000, the Secretary shall
				give priority in using such amounts in excess of $75,000,000 to awarding grants
				to local educational agencies or consortia of such agencies that did not
				receive a grant under this part for the preceding fiscal
				year.
						.
				DPublic charter
			 schools
				5401.Public
			 charter schoolsPart D of
			 title V (20 U.S.C. 7241 et seq.) is amended to read as follows:
					
						DPublic charter
				schools
							5401.PurposeThe purpose of this part is to support the
				creation, expansion, and replication of high-performing charter schools that
				serve the needs and increase the academic achievement of all students.
							5402.Distribution
				of fundsFrom the funds
				appropriated to carry out this part for a fiscal year—
								(1)85 percent shall be available to carry out
				subpart 1; and
								(2)15 percent shall be available to carry out
				subpart 2.
								1Successful
				charter schools program 
								5411.DefinitionsIn this subpart:
									(1)Charter
				SchoolThe term charter school means a public school
				that—
										(A)is governed by a
				separate and independent board that exercises authority over 1 or more schools,
				including authority in the areas of governance, personnel, budget, schedule,
				and instructional program;
										(B)has ongoing,
				significant autonomy in the areas of—
											(i)the hiring,
				replacement, and salaries of the school staff;
											(ii)the school
				budget;
											(iii)scheduling
				formats for the school day and school year;
											(iv)the
				instructional programs of the school, including instructional models and
				curricula; and
											(v)the management
				and daily operation of the school;
											(C)in accordance
				with a specific State statute authorizing the granting of charters to schools,
				is exempt from significant State or local rules that inhibit the flexible
				operation and management of public schools, but not from any rules relating to
				the other requirements of this paragraph;
										(D)is created by a
				developer as a public school, or is adapted by a developer from an existing
				public school, and is operated under public supervision and direction;
										(E)operates in
				pursuit of a specific set of educational objectives determined by the school’s
				developer and agreed to by the charter school authorizer;
										(F)provides 1 or
				more programs of elementary education, secondary education, or both, and may
				also provide early childhood education and care or adult education, in
				accordance with State law;
										(G)is nonsectarian
				in its programs, admissions policies, employment practices, and all other
				operations, and is not affiliated with a sectarian school or religious
				institution;
										(H)does not charge
				tuition;
										(I)complies with the
				Age Discrimination Act of 1975, title VI of the Civil Rights Act of 1964, title
				IX of the Education Amendments of 1972, section 504 of the Rehabilitation Act
				of 1973, title II of the Americans with Disabilities Act of 1990, and part B of
				the Individuals with Disabilities Education Act;
										(J)is a school to
				which parents choose to send their children, and that admits students on the
				basis of a lottery if more students apply for admission than can be
				accommodated, except as modified by the Secretary by regulation in accordance
				with clause (v) or (vi) of section 1116(c)(6)(B);
										(K)complies with the
				same Federal and State audit requirements as do other elementary schools,
				secondary schools, and early childhood education and care and adult education
				programs, as applicable, in the State, unless such requirements are
				specifically waived for the purpose of this program;
										(L)meets all
				applicable Federal, State, and local health and safety requirements;
										(M)operates in
				accordance with State law; and
										(N)has a written
				performance contract with a charter school authorizer that includes—
											(i)a
				description of how student performance will be measured on the basis of—
												(I)State assessments
				that are required of other public schools; and
												(II)any other
				assessments that are mutually agreeable to the charter school authorizer and
				the charter school;
												(ii)a requirement
				that student academic achievement and growth, consistent with section 1111, for
				the students enrolled at the school as a whole and for each subgroup described
				in section 1116(b)(1)(B) will be used as a primary factor in decisions about
				the renewal or revocation of the charter, in addition to other criteria, as
				appropriate;
											(iii)the student
				academic achievement, growth (consistent with section 1111), and student
				retention goals, and, in the case of a high school, graduation rate goals for
				the students enrolled at the school as a whole and for each subgroup described
				in section 1116(b)(1)(B), and any other goals to be achieved by the end of the
				contract period;
											(iv)the obligations
				and responsibilities of the charter school and the charter school authorizer;
				and
											(v)a
				description of the autonomy that will be granted to the charter school in each
				area described under subparagraph (B).
											(2)Charter School
				AuthorizerThe term charter school authorizer means
				any public or nonprofit entity that has the authority under State law, and is
				approved by the Secretary, to authorize or approve a public charter
				school.
									(3)DeveloperThe
				term developer means any individual, group of individuals, or
				public nonprofit organization that—
										(A)has applied for,
				or been granted, a charter for a charter school; or
										(B)has received
				authorization to start a charter school.
										(4)Eligible
				EntityThe term eligible entity means—
										(A)a State
				educational agency;
										(B)a local
				educational agency, except a charter school that is considered a local
				educational agency under State law;
										(C)a charter school
				authorizer; or
										(D)a charter
				management organization.
										(5)ExpandThe
				term expand means to increase the student enrollment of an
				existing high-performing charter school by more than 50 percent or through the
				addition of not less than 2 grades to such existing charter school over the
				course of a grant or subgrant under this part.
									(6)High-performing
				charter schoolThe term high-performing charter
				school means—
										(A)in the case of a
				charter school that was not open or did not enroll students in the preceding
				school year, a charter school that has a written performance contract with a
				charter school authorizer that includes, for the students enrolled at the
				school as a whole and for each subgroup described in section 1116(b)(1)(B) for
				the most recent year for which such data are available—
											(i)student academic
				achievement and growth goals (as measured, in the case of a charter school that
				is an elementary school or secondary school, by performance on the statewide
				academic assessments required under section 1111(a)(2) and individual academic
				growth, consistent with section 1111) that are higher than the average student
				academic achievement and growth results, consistent with section 1111, in
				demographically similar schools in the State;
											(ii)student
				retention goals that are similar to, or greater than, the average student
				retention rates in demographically similar schools in the State; and
											(iii)if the charter
				school is a high school, goals for graduation rates, rates of student
				enrollment at institutions of higher education, and rates of student
				persistence at institutions of higher education that are higher than such
				average rates in demographically similar schools in the State; or
											(B)in the case of a
				charter school that was open and enrolled students for the preceding school
				year, a charter school that has, for the students enrolled at the school as a
				whole and for each subgroup described in section 1116(b)(1)(B) for the most
				recent year for which such data are available—
											(i)student academic
				achievement and growth results (as measured, in the case of a charter school
				that is an elementary school or secondary school, by performance on the
				statewide academic assessments required under section 1111(a)(2) and individual
				academic growth, consistent with section 1111) that are significantly higher
				than the average student academic achievement and growth results, consistent
				with section 1111, in demographically similar schools in the State;
											(ii)student
				retention rates that are similar to or higher than the average student
				retention rates in demographically similar schools in the State; and
											(iii)if the school
				is a high school, higher graduation rates, rates of student enrollment at
				institutions of higher education, and rates of student persistence at
				institutions of higher education than such average rates in demographically
				similar schools in the State.
											(7)ReplicateThe
				term replicate means that an existing high-performing charter
				school will open 1 or more new campuses under a new or existing charter, or
				both, over the course of a grant or subgrant under this part.
									5412.Program
				authorized
									(a)In
				generalFrom the amount available to carry out this subpart, the
				Secretary shall award grants, on a competitive basis, to eligible entities to
				enable such eligible entities to award subgrants to developers to create,
				expand, or replicate 1 or more high-performing charter schools, including
				through conversion of an existing school into a charter school.
									(b)AllocationsThe
				Secretary shall use not less than 65 percent of funds to award grants to
				eligible entities described in 5411(4)(A).
									(c)ConsiderationsIn
				awarding grants under this subpart, the Secretary shall consider—
										(1)the geographic
				diversity of the eligible entities, including the distribution of grants among
				urban, suburban, and rural areas; and
										(2)the number of
				eligible entities in a State that are receiving grants under this subpart in
				any fiscal year.
										(d)Grant
				amount
										(1)In determining
				the amount of each grant to be awarded under subsection (a), the Secretary
				shall consider—
											(A)the number of
				operating charter schools under the jurisdiction or in the service area of the
				eligible entity;
											(B)to the extent
				practicable, the number of students, including students on charter school
				waiting lists, that will be served by high-performing charter schools that
				receive funds under this subpart; and
											(C)the amount of
				funds that is needed to implement the activities described in the approved
				application.
											(e)Duration
										(1)In
				generalEach grant awarded under this subpart shall be for an
				initial period of not more than 3 years.
										(2)RenewalThe
				Secretary may renew a grant awarded under this subpart for an additional period
				of not more than 2 years, if the eligible entity is achieving the objectives of
				the grant and has shown improvement on the performance measures and targets
				described in section 5417(a).
										(f)Limitations
										(1)GrantsAn
				eligible entity described under subparagraph (A) of section 5411(4) may not
				receive more than 1 grant at a time under this section.
										(2)SubgrantsA
				developer may not receive more than 1 grant or subgrant at a time under this
				section.
										(g)Reservations
										(1)Administrative
				ExpensesAn eligible entity that receives a grant under this
				subpart may use not more than a total of 5 percent of grant funds for
				administrative expenses associated with the grant, including for improvement of
				the eligible entity’s oversight or management of charter schools.
										(2)Improving
				Authorizer QualityAn eligible entity described in subparagraph
				(A), (B), or (C) of section 5411(4), shall use 5 percent of grant funds for
				improving authorizer quality, including charter school oversight and monitoring
				systems and procedures for revoking or not renewing charters.
										(h)WaiverThe
				Secretary may waive a statutory or regulatory requirement over which the
				Secretary exercises administrative authority, except a requirement described in
				section 5411(1), if—
										(1)the waiver is
				requested in an approved application under this subpart; and
										(2)the Secretary
				determines that granting the waiver will promote the purpose of this
				subpart.
										5413.Applications
									(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.
									(b)Contents
										(1)Eligible
				entitiesAt a minimum, the application described in subsection
				(a) shall include a description of —
											(A)how the eligible
				entity will use grant funds to create, expand, or replicate 1 or more
				high-performing charter schools;
											(B)the need for the
				high-performing charter schools that the eligible entity seeks to support,
				including information that demonstrates the interest of parents and communities
				in increasing charter school enrollment capacity, such as the number of
				students who are on waiting lists for charter schools under the jurisdiction of
				the eligible entity;
											(C)the performance
				measures the eligible entity will use to measure outcomes;
											(D)how the eligible
				entity will provide information and support to parents, families, and students
				regarding the available charter school options in a simple, clear, and easily
				accessible format and, to the extent practicable, in a language that such
				parents, families, and students can understand;
											(E)how the eligible
				entity will coordinate the grant funds received under this subpart with other
				Federal, State, and local funds;
											(F)how the eligible
				entity will ensure that each charter school within such eligible entity's
				jurisdiction or service area—
												(i)meets the
				requirements of section 5411(1); and
												(ii)provides
				equitable access and effectively serves the needs of all students, including
				children with disabilities and English learners, and implements outreach and
				recruitment practices that include families of such students;
												(G)how the eligible
				entity will award subgrants to developers, on a competitive basis and through a
				high-quality review process, including a description of the subgrant
				application;
											(H)how the eligible
				entity will target subgrants to high-performing charter schools that plan to
				serve students who attend schools that have been identified through the State
				accountability and improvement system described in section 1116;
											(I)the eligible
				entity's record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools, and closing
				unsuccessful schools;
											(J)how the eligible
				entity will hold charter schools within such eligible entity's jurisdiction
				accountable if such schools do not meet the objectives specified in the
				performance contract described in section 5411(1)(N), including by closing
				unsuccessful schools; and
											(K)how charter
				school authorizers are approved, monitored, held accountable for establishing
				rigorous standards, periodically reviewed, and re-approved in the State in
				which the eligible entity operates, based on the performance of the charter
				schools that such charter school authorizers authorize, including in the areas
				of student safety, financial management, and compliance with all applicable
				statutes and regulations.
											(2)State
				educational agenciesEach eligible entity described in section
				5411(4)(A) shall include in the application described in paragraph (1) (in
				addition to the requirements of such paragraph), the following:
											(A)A description of
				the State’s laws, policies, or procedures, if applicable, that address—
												(i)how decisions are
				made to close unsuccessful charter schools, and how student academic
				achievement and growth, consistent with section 1111, for all students and for
				each subgroup of students described in section 1116(b)(1)(B), is a primary
				factor in such decisions;
												(ii)how charter
				schools are monitored and held accountable for—
													(I)meeting the
				requirements described in section 5411(1); and
													(II)providing
				equitable access and effectively serving the needs of all students, including
				students with disabilities and English learners; and
													(iii)how a charter
				school that is considered a local educational agency under State law, or a
				local educational agency in which a charter school is located, will comply with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act.
												(B)Information about
				the eligible entity’s record of funding charter schools, including funding
				charter school facilities.
											(C)Information about
				the number of charter schools in the State that—
												(i)have been closed
				or have had charters revoked or not renewed in the preceding 5-year period, and
				the reasons for such closures, revocations, or nonrenewals;
												(ii)have been
				identified through the State accountability and improvement system described in
				section 1116 in the preceding 5-year period;
												(iii)have met
				objectives specified in the performance contract described in section
				5411(1)(N); and
												(iv)the charter
				school authorizer has authorized that are high-performing charter schools, and
				the percentage of such charter schools as compared to the total number of
				charter schools that the charter school authorizer has authorized.
												(3)Local
				educational agenciesEach eligible entity described in section
				5411(4)(B) shall include in the application described in paragraph (1) (in
				addition to the requirements described in such paragraph), a description of the
				eligible entity’s policies and procedures for—
											(A)ensuring that
				charter schools under the jurisdiction of such eligible entity have equitable
				access to school facilities;
											(B)complying with
				subsections (a)(5) and (e)(1)(B) of section 613 of the Individuals with
				Disabilities Education Act; and
											(C)supporting public
				school choice.
											(4)Charter school
				authorizersEach eligible entity described in section 5411(4)(C)
				shall include in the application described in paragraph (1) (in addition to the
				requirements of such paragraph), the following:
											(A)A demonstration
				that the eligible entity has explicit and clear policies and procedures in
				place for the approval, monitoring, renewal, and closure of charter schools,
				and an assurance that such policies and procedures make student academic
				achievement and growth, consistent with section 1111, for all students and for
				each subgroup of students described in section 1116(b)(1)(B), a primary factor
				in such decisions.
											(B)A description of
				how the eligible entity will make publicly available (in a clear and uniform
				format, a timely manner, and a form that is easily accessible, and, to the
				extent practicable, in a language that families and students can
				understand)—
												(i)information about
				the criteria and procedures for granting, denying, revoking, and renewing
				charters for charter schools; and
												(ii)the results of
				decisions relating to the granting, denial, revocation, and renewal of charters
				for charter schools, including performance data and other relevant information
				on which each decision is based.
												(C)Information about
				the number of charter schools that—
												(i)the charter
				school authorizer has authorized that have been closed or have had charters
				revoked or not renewed by the eligible entity in the preceding 5-year period,
				and the reasons for such closures, revocations, or nonrenewals;
												(ii)have been
				identified through the State accountability and improvement system described in
				section 1116;
												(iii)have met
				objectives specified in the performance contract described in section
				5411(1)(N); and
												(iv)the charter
				school authorizer has authorized that are high-performing charter schools, and
				the percentage of such charter schools as compared to the total number of
				charter schools that the charter school authorizer has authorized.
												(5)Charter
				management organizationsEach eligible entity described in
				section 5411(4)(D) shall include in the application described in paragraph (1)
				(in addition to the requirements of such paragraph), a description of—
											(A)the
				qualifications of such eligible entity's management team; and
											(B)a multi-year
				financial and operating model for each of the high-performing charter schools
				that such eligible entity will create, expand, or replicate under the
				grant.
											(6)Special
				ruleIn the case of a developer that plans to open a charter
				school in a jurisdiction or service area where no eligible entity will be
				awarding subgrants under this subpart for the fiscal year for which the
				developer applies, the Secretary may award a grant to such developer if such
				developer has an approved application that includes the requirements described
				in subparagraphs (A) through (F) of paragraph (1) and paragraph (5). The
				requirements of subsections (b) and (c) of section 5416 and section 5417(c)
				shall apply to a developer receiving a grant under this paragraph in the same
				manner as such sections apply to a developer receiving a subgrant under section
				5416, except that the developer shall submit the data under section 5417(c)
				directly to the Secretary.
										5414.Selection
				criteria; priority
									(a)Selection
				Criteria
										(1)In
				GeneralIn awarding grants to eligible entities under this
				subpart, the Secretary shall consider—
											(A)the quality of
				the eligible entity's application;
											(B)the eligible
				entity’s record, if applicable, of success in creating, expanding, replicating,
				managing, and overseeing high-performing charter schools;
											(C)the eligible
				entity’s record of discontinuing funding or closing low-performing charter
				schools, including, as applicable, by revoking or not renewing the charters of
				such charter schools, and the eligible entity’s commitment to discontinuing
				funding or closing low-performing charter schools in the future;
											(D)the extent to
				which the eligible entity demonstrates that such eligible entity will award
				subgrants targeted to serving students who attend schools that have been
				identified through the State accountability and improvement system described in
				section 1116;
											(E)the quality of
				the eligible entity’s plan for supporting subgrant recipients, through such
				activities as technical assistance, directly or through grants, contracts, or
				cooperative agreements, in order to—
												(i)improve student
				academic achievement and growth, consistent with section 1111, for all students
				and for each subgroup of students described in section 1116(b)(1)(B);
				and
												(ii)promote
				effective outreach to, and recruitment of, students who are children with
				disabilities and students who are English learners, and the parents and
				families of such students; and
												(F)the extent to
				which the State in which the eligible entity operates provides for and enforces
				high-quality standards for charter school authorizers, including by
				establishing standards for rigorous and periodic reviews.
											(2)State
				Educational AgenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(A), in addition to the elements
				described in paragraph (1), the Secretary shall also consider, the extent to
				which such eligible entity—
											(A)ensures that
				charter schools receive equitable funding compared to other public schools in
				the State, and a commensurate share of Federal, State, and local revenues
				compared to public schools in the State, including equitable State funding to
				support early childhood education and care programs operated by charter schools
				in the State, in accordance with State law; and
											(B)provides charter
				schools with equitable access to funds for facilities (which may include funds
				for leasing or purchasing facilities or for making tenant improvements),
				assistance for facilities acquisition, access to public facilities, the ability
				to share in the proceeds of bonds and levies, or other support related to
				facilities.
											(3)Local
				educational agenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(B) (except for a charter school
				that is considered a local educational agency under State law) in addition to
				the elements described in paragraph (1), the Secretary shall also
				consider—
											(A)if charter
				schools are operating within the area served by such eligible entity, the
				extent to which the eligible entity has policies and procedures in place to
				ensure that—
												(i)charter schools
				have equitable access to school facilities; or
												(ii)charter schools
				are not denied access to available public school facilities; and
												(B)the extent to
				which the eligible entity demonstrates support for public school choice.
											(4)Charter School
				AuthorizersIn the case of an applicant that is an eligible
				entity described in section 5411(4)(C), in addition to the elements described
				in paragraph (1), the Secretary shall also consider the eligible entity’s
				record of success in authorizing and supporting high-performing charter
				schools.
										(5)Charter
				management organizationsIn the case of an applicant that is an
				eligible entity described in section 5411(4)(D), in addition to the elements
				described in paragraph (1), as applicable, the Secretary shall also
				consider—
											(A)the quality of
				the eligible entity’s management team; and
											(B)the quality and
				sustainability of the eligible entity’s multi-year financial and operating
				model.
											(b)Priority
										(1)Students from
				low-income familiesIn awarding grants under this subpart, the
				Secretary shall give priority to eligible entities that propose to create,
				expand, or replicate high-performing charter schools that plan to enroll a
				large percentage of students from low-income families.
										(2)DiversityIn
				awarding grants under this subpart, the Secretary may give priority to eligible
				entities that propose to create, expand, or replicate a high-performing charter
				school that will have a diverse student population.
										(3)State
				educational agenciesIn the case of an applicant that is an
				eligible entity described in section 5411(4)(A), the Secretary shall give
				priority to such eligible entities—
											(A)from States that
				do not have a law that prohibits, or effectively inhibits, increasing the
				number of high-performing charter schools in the State;
											(B)from States
				that—
												(i)provide for, and
				adequately support, 2 or more charter school authorizers, of which not less
				than 1 is a statewide charter school authorizer; or
												(ii)in the case of a
				State in which local educational agencies are the only charter school
				authorizers—
													(I)allow for an
				appeals process through which developers have an opportunity to appeal a denial
				to another authorizer that will issue a final determination regarding whether
				or not to grant the developer a charter; and
													(II)require charter
				school authorizers to indicate an affirmative interest in serving as charter
				school authorizers; and
													(C)that have a
				policy or procedure in place that ensures that charter schools are reauthorized
				or have their charter renewed not less than once every 5 years.
											5415.Uses of
				funds
									(a)Required Uses
				of FundsEach eligible entity receiving a grant under section
				5412(a) shall—
										(1)use not less than
				95 percent of the remaining grant funds, after the reservations made under
				section 5412(g), to award subgrants to 1 or more developers, as described under
				section 5416, to enable such developers to create, expand, or replicate 1 or
				more high-performing charter schools (which may include opening new schools or
				converting existing schools into charter schools) in the area served by the
				eligible entity or under the jurisdiction of the eligible entity;
										(2)in awarding
				subgrants, give priority to developers that propose to create, expand, or
				replicate a high-performing charter school in which a large percentage of the
				students enrolled are from low-income families;
										(3)provide
				developers who are receiving a subgrant with support and technical assistance
				in—
											(A)improving student
				academic achievement and growth, consistent with section 1111;
											(B)effectively
				serving the needs of all students, including students who are children with
				disabilities and students who are English learners; and
											(C)implementing
				outreach and recruitment practices that includes families of students who are
				children with disabilities and English learners;
											(4)directly, or
				through a partnership with a nonprofit organization (such as a community-based
				organization), develop and implement parent, family, and student information,
				outreach, and recruitment programs to provide information and support to
				parents, families, and students about the public school choice options
				available to them, including students who are children with disabilities and
				students who are English learners, in a simple, clear, and easily accessible
				format and, to the extent practicable, in a language that such parents,
				families, and students can understand.
										(b)Permissible use
				of fundsEach eligible entity receiving a grant under section
				5412(a) may use not more than 1 percent of grant funds to disseminate
				information to public schools in the eligible entity's jurisdiction or service
				area about lessons learned through the grant activities, in order to—
										(1)successfully
				address the education needs of all students, including students who are
				children with disabilities and students who are English learners; and
										(2)replicate
				high-performing charter school models.
										5416.Subgrants
									(a)ApplicationsEach
				developer that desires to receive a subgrant under this subpart shall submit an
				application to the appropriate eligible entity at such time, in such form, and
				including such information and assurances as the eligible entity may reasonably
				require, which shall include the information required under subparagraphs (A)
				through (F) of paragraph (1) and paragraph (5) of section 5413(b).
									(b)Use of
				fundsA developer that receives a subgrant under this subpart
				shall use such subgrant funds to create, expand, or replicate 1 or more
				high-performing charter schools, which may include carrying out the following
				activities:
										(1)If necessary,
				carrying out not more than 12 months of planning and program design, unless
				such developer demonstrates the need for an additional planning period of not
				more than 3 months.
										(2)Recruiting and
				providing preparation, induction, and professional development for teachers,
				school leaders, and other staff who will work in a charter school that is
				supported by the developer.
										(3)Acquiring
				necessary equipment, supplies, and educational materials, including curricula,
				assessments, and instructional materials.
										(4)Professional
				development and implementation of systems for the delivery of appropriate
				services for students who are children with disabilities and students who are
				English learners, including through centralizing, purchasing, or sharing the
				provision of such services with other organizations.
										(5)Providing
				transportation to students to and from the school.
										(6)Paying
				operational costs for a charter school that cannot be met through State or
				local funding sources.
										(7)Directly, or
				through a partnership with a nonprofit organization (including a
				community-based organization), developing and implementing parent, family, and
				student information and outreach programs to provide information and support to
				parents, families, and students about each charter school, in a simple, clear,
				and easily accessible format and, to the extent practicable, in a language that
				the parents, families, and students can understand.
										(8)Developing and
				implementing effective outreach and recruitment strategies to inform families
				of students who are children with disabilities and students who are English
				learners about the charter school, the charter school admissions process, and
				the charter school's plan to effectively provide appropriate educational and
				related services to such students.
										(9)Evaluating and
				disseminating information, including through technical assistance, about the
				effectiveness of the activities supported by the subgrant.
										(c)LimitationsNot
				more than 1 percent of subgrant funds may be used to carry out the activities
				described in subsection (b)(9).
									5417.Performance
				measures; reports
									(a)Performance
				Measures and TargetsEach eligible entity receiving a grant under
				this subpart shall establish performance measures and annual targets, approved
				by the Secretary, for the charter schools that are created, expanded, or
				replicated with funds provided through a grant or subgrant under this subpart.
				Such measures and targets shall include, at a minimum, in the aggregate and
				disaggregated by each subgroup of students described in section
				1116(b)(1)(B)—
										(1)the number of
				students enrolled in each charter school;
										(2)the number of
				students enrolled in each high-performing charter school;
										(3)the number of
				students enrolled in each high-performing charter school who were formerly
				attending a school that has been identified through the State accountability
				and improvement system described in section 1116;
										(4)student academic
				achievement and growth, consistent with section 1111, including, if applicable,
				performance on the State academic assessments required under section
				1111(a)(2), and student growth consistent with section 1111;
										(5)student retention
				rates;
										(6)in the case of a
				public charter school that is a secondary school, student graduation rates, and
				student rates of enrollment and persistence in institutions of higher
				education; and
										(7)other measures
				required by the Secretary.
										(b)ReportsEach
				eligible entity receiving a grant under this subpart shall annually prepare and
				submit a report to the Secretary containing the information described under
				subsection (a).
									(c)DevelopersEach
				developer receiving a subgrant under this subpart from an eligible entity shall
				provide the eligible entity with the data necessary to comply with the
				requirements of this section.
									5418.Federal
				formula allocation during first year and for successive enrollment
				expansions
									(a)In
				generalFor purposes of the allocation to schools by the States
				or their agencies of funds under part A of title I, and any other Federal funds
				which the Secretary allocates to States on a formula basis, the Secretary and
				each State educational agency shall take such measures as are necessary to
				ensure that every charter school receives the Federal funding for which the
				charter school is eligible not later than 5 months after the charter school
				first opens, notwithstanding the fact that the identity and characteristics of
				the students enrolling in that charter school are not fully and completely
				determined until that charter school actually opens. The measures similarly
				shall ensure that every charter school expanding its enrollment in any
				subsequent year of operation receives the Federal funding for which the charter
				school is eligible not later than 5 months after such expansion.
									(b)Adjustment and
				late openings
										(1)In
				generalThe measures described in subsection (a) shall include
				provision for appropriate adjustments, through recovery of funds or reduction
				of payments for the succeeding year, in cases where payments made to a charter
				school on the basis of estimated or projected enrollment data exceed the
				amounts that the school is eligible to receive on the basis of actual or final
				enrollment data.
										(2)RuleFor
				charter schools that first open after November 1 of any academic year, the
				State, in accordance with guidance provided by the Secretary and applicable
				Federal statutes and regulations, shall ensure that such charter schools that
				are eligible for the funds described in subsection (a) for such academic year
				have a full and fair opportunity to receive those funds during the charter
				schools' first year of operation.
										5419.Records
				transferState educational
				agencies and local educational agencies receiving funds under part A of title I
				or any other Federal funds from the Secretary, shall, in the most timely manner
				possible and to the extent practicable, ensure that a student's records and, if
				applicable, a student's individualized education program as defined in section
				602(11) of the Individuals with Disabilities Education Act, are transferred to
				a charter school upon the transfer of the student to the charter school, and to
				another public school upon the transfer of the student from a charter school to
				another public school, in accordance with applicable State law.
								5420.National
				activitiesFrom funds made
				available under this subpart for each fiscal year, the Secretary may reserve
				not more than 2.5 percent for national activities to carry out (directly or
				through grants, contracts that use a competitive bidding process, or
				cooperative agreements) research, development, data collection, technical
				assistance, outreach, and dissemination activities, including—
									(1)research,
				technical assistance, and other activities to assist eligible entities
				receiving a grant under this subpart, and other eligible entities in improving
				the entity's capacity to—
										(A)create, expand,
				replicate, operate, or support high-performing charter schools that meet the
				needs of, and improve the outcomes for, all students, including students who
				are children with disabilities and students who are English learners;
										(B)support charter
				school authorizers to improve quality through the adoption of research-based
				policies and procedures and increased capacity; and
										(C)work to turn
				around schools that have been identified through the State accountability and
				improvement system described in section 1116;
										(2)providing for the
				research and dissemination of information about specific charter school models
				and program characteristics for which there is strong evidence of a significant
				impact on improving student academic achievement and growth, consistent with
				section 1111, for all students, including students who are children with
				disabilities and English learners;
									(3)developing and
				implementing activities that help parents, families, students, and the
				community identify and access high-performing charter schools;
									(4)providing for the
				collection of information regarding the financial resources available to
				charter schools (including access to private capital) and widely disseminating
				to charter schools any such relevant information and model descriptions of
				successful programs; and
									(5)carrying out
				other related activities.
									2Charter school
				facility acquisition, construction, and renovation
								5431.PurposeThe purpose of this subpart is to provide
				grants to eligible entities to improve access to facilities and facilities
				financing for high-performing charter schools and assist such schools to
				address the cost of acquiring, constructing, and renovating facilities.
								5432.DefinitionsIn this subpart:
									(1)Eligible
				entityThe term eligible entity means—
										(A)a State
				educational agency;
										(B)a local
				educational agency, except a charter school that is considered a local
				educational agency under State law;
										(C)a nonprofit
				entity;
										(D)a State financing
				authority; or
										(E)a consortium of
				entities described in any of subparagraphs (A) through (D).
										(2)High-performing
				charter schoolThe term high-performing charter
				school has the meaning given such term in section 5411(6).
									(3)Per-Pupil
				Facilities Aid ProgramThe term per-pupil facilities aid
				program means a program—
										(A)that is specified
				in State law;
										(B)that provides
				annual financing, on a per-pupil basis, for charter school facilities;
				and
										(C)in which a State
				makes payments, on a per-pupil basis, to charter schools to provide such
				schools with financing—
											(i)that is dedicated
				solely for funding charter school facilities; or
											(ii)a portion of
				which is dedicated for funding charter school facilities.
											5433.Grants to
				eligible entities
									(a)Credit
				enhancement grantsThe Secretary shall use not less than 65
				percent of the amount available to carry out this subpart to award grants on a
				competitive basis to eligible entities to enable such eligible entities to
				demonstrate innovative credit enhancement methods of assisting high-performing
				charter schools to access private sector capital to address the cost of
				acquiring, constructing, and renovating facilities by enhancing the
				availability of loans or bond financing.
									(b)Other
				facilities grantsThe Secretary shall use the remainder of the
				amount available to carry out this subpart to award grants on a competitive
				basis to eligible entities to—
										(1)improve access to
				facilities and facilities financing for high-performing charter schools,
				through methods that may include—
											(A)leveraging State
				and local facilities funds, including the cost of implementing school bond
				programs that include high-performing charter schools;
											(B)implementing
				open-facilities-access programs or making available renovated or adapted space
				for high-performing charter schools; and
											(C)assisting with
				constructing or improving, at low cost, facilities for high-performing charter
				schools through innovative methods; and
											(2)support an
				eligible entity described in section 5432(1)(A) in the establishment,
				enhancement, and administration of a per-pupil facilities aid program through
				Federal payments that shall be not more than—
											(A)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;
											(B)80 percent in the
				second such year;
											(C)60 percent in the
				third such year;
											(D)40 percent in the
				fourth such year; and
											(E)20 percent in the
				fifth such year.
											(c)State Share of
				Per-Pupil Facilities Aid ProgramA State receiving a grant under
				subsection (b)(2) may partner with 1 or more organizations to provide not more
				than 50 percent of the State share of the cost of establishing, enhancing, or
				administering the per-pupil facilities aid program.
									(d)Grant
				amountIn determining the amount of each grant to be awarded
				under this subpart, the Secretary shall consider—
										(1)the quality of
				the application submitted under section 5435;
										(2)the number of
				students that are served or may be served by high-performing charter schools
				that would receive assistance under the grant program; and
										(3)the amount of
				funds that is needed to implement the activities described in the approved
				application.
										(e)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, State and local public funds expended to provide
				programs for charter schools.
									5434.Charter
				school objectivesAn eligible
				entity receiving a grant under this subpart shall use the funds to assist 1 or
				more high-performing charter schools to accomplish 1 or both of the following
				objectives:
									(1)The acquisition (by purchase, lease,
				donation, or otherwise) of an interest (including an interest held by a third
				party for the benefit of a charter school) in improved or unimproved real
				property that is necessary to commence or continue the operation of a charter
				school.
									(2)The construction of new facilities, or the
				renovation, repair, or alteration of existing facilities, necessary to commence
				or continue the operation of a charter school.
									5435.Applications;
				selection criteria
									(a)In
				generalEach eligible entity desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.
									(b)ContentsAn
				application submitted under subsection (a) shall include—
										(1)a description of
				the activities that the eligible entity proposes to carry out using funds
				received under this subpart;
										(2)a demonstration
				that the eligible entity will consider the quality of a charter school when
				determining—
											(A)which charter
				schools will receive assistance under this subpart;
											(B)how much grant
				assistance will be provided to each charter school; and
											(C)the type of
				assistance that each charter school will receive;
											(3)a description of
				the eligible entity’s record of successfully carrying out the activities that
				such eligible entity proposes to carry out;
										(4)if applicable,
				the eligible entity’s record of leveraging private-sector funding and a
				description of how the proposed activities will leverage the maximum amount of
				private-sector financing capital relative to the amount of government
				funding;
										(5)an explanation of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school for which facilities financing is
				sought;
										(6)in the case of an
				application submitted by an eligible entity that includes 1 or more State or
				local educational agencies, a description of the agency's policies and
				procedures for ensuring that charter schools have equitable access to school
				facilities; and
										(7)such other
				information as the Secretary may reasonably require.
										(c)Selection
				CriteriaIn awarding grants under this subpart, the Secretary
				shall consider—
										(1)the quality of
				the eligible entity's application;
										(2)the extent to
				which the eligible entity proposes to support high-performing charter schools
				that plan to enroll a large percentage of students from low-income
				families;
										(3)the geographic
				diversity of the eligible entities, including the distribution of grants
				between urban and rural areas; and
										(4)the number of
				eligible entities in a State that are receiving grants under this subpart in
				any fiscal year.
										5436.Reserve
				account
									(a)Use of
				fundsTo assist charter schools with addressing the cost of
				acquiring, constructing, and renovating facilities and accessing facilities and
				facilities financing, an eligible entity receiving a grant under section
				5433(a) shall, in accordance with State and local law, directly or indirectly,
				alone or in collaboration with others, deposit the funds received under this
				subpart (other than funds used for administrative costs in accordance with
				section 5437) in a reserve account established and maintained by the eligible
				entity for this purpose. Amounts deposited in such account shall be used by the
				eligible entity for 1 or more of the following purposes:
										(1)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in section
				5434.
										(2)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				section 5434.
										(3)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
										(4)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
										(b)InvestmentFunds
				received under this subpart and deposited in the reserve account established
				under subsection (a) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
									(c)Reinvestment of
				earningsAny earnings on funds received under this subpart shall
				be deposited in the reserve account established under subsection (a) and used
				in accordance with such subsection.
									5437.Limitation on
				administrative costsAn
				eligible entity may use not more than 2.5 percent of the funds received under
				this subpart for the administrative costs of carrying out its responsibilities
				under this subpart.
								5438.Audits and
				reports
									(a)Financial
				record maintenance and auditThe financial records of each
				eligible entity receiving a grant under this subpart shall be maintained in
				accordance with generally accepted accounting principles and shall be subject
				to an annual audit by an independent public accountant.
									(b)Reports
										(1)Grantee annual
				reportsEach eligible entity receiving a grant under this subpart
				annually shall submit to the Secretary a report of its operations and
				activities under this subpart.
										(2)ContentsEach
				annual report submitted under paragraph (1) shall include—
											(A)a copy of the
				most recent financial statements, and any accompanying opinion on such
				statements, prepared by the independent public accountant reviewing the
				financial records of the eligible entity;
											(B)a copy of any
				report made on an audit of the financial records of the eligible entity that
				was conducted under subsection (a) during the reporting period;
											(C)if applicable, an
				evaluation by the eligible entity of the effectiveness of its use of the
				Federal funds provided under this subpart in leveraging private funds;
											(D)a listing and
				description of the charter schools served during the reporting period and the
				performance of such charter schools in increasing student achievement and
				growth, consistent with section 1111;
											(E)a description of
				the activities carried out by the eligible entity to assist charter schools in
				meeting the objectives set forth in section 5434; and
											(F)a description of
				the characteristics of lenders and other financial institutions participating
				in the activities undertaken by the eligible entity under this subpart during
				the reporting period, if applicable.
											(3)Secretarial
				reportThe Secretary shall review the reports submitted under
				paragraph (1) and shall provide a comprehensive annual report to Congress on
				the activities conducted under this subpart.
										5439.No full faith
				and credit for grantee obligationsNo financial obligation of an eligible
				entity entered into pursuant to this subpart (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this subpart.
								5440.Recovery of
				funds
									(a)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—
										(1)all of the funds
				in a reserve account established by an eligible entity under section 5436(a) if
				the Secretary determines, not earlier than 2 years after the date on which the
				eligible entity first received funds under this subpart, that the eligible
				entity has failed to make substantial progress in carrying out the purposes
				described in section 5436(a); or
										(2)all or a portion
				of the funds in a reserve account established by an eligible entity under
				section 5436(a) if the Secretary determines that the eligible entity has
				permanently ceased to use all or a portion of the funds in such account to
				accomplish any purpose described in section 5436(a).
										(b)Exercise of
				authorityThe Secretary shall not exercise the authority provided
				in subsection (a) to collect from any eligible entity any funds that are being
				properly used to achieve 1 or more of the purposes described in section
				5436(a).
									(c)ProceduresThe
				provisions of sections 451, 452, and 458 of the General Education Provisions
				Act shall apply to the recovery of funds under subsection (a).
									(d)ConstructionThis
				section shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act.
									.
				EVoluntary public
			 school choice
				5501.Voluntary
			 public school choiceTitle V
			 (20 U.S.C. 7221 et seq.) is amended by adding at the end the following:
					
						EVoluntary public
				school choice programs
							5501.Grants
								(a)AuthorizationFrom
				funds made available to carry out this subpart, the Secretary shall award
				grants, on a competitive basis, to eligible entities to enable the entities to
				establish or expand a program of public school choice (referred to in this
				subpart as a program) in accordance with this subpart.
								(b)DurationGrants
				awarded under subsection (a) may be awarded for a period of 3 years and may be
				renewed for not more than an additional 2 years if the Secretary finds that the
				grantee is achieving the objectives of the grant.
								5502.Uses of
				funds
								(a)Required use of
				fundsAn eligible entity that receives a grant under this subpart
				shall use the grant funds to establish or expand inter- or intra-district
				public school choice programs for students attending the lowest-performing
				schools to attend high-quality public elementary schools and secondary schools,
				including charter schools.
								(b)Permissible
				uses of fundsAn eligible entity that receives a grant under this
				subpart may use the grant funds for—
									(1)planning or
				designing a program (for not more than 1 year);
									(2)transportation
				services to and from high-quality schools for participating students;
									(3)improving public
				school finance systems to allow school funding to follow students, including
				tuition transfer payments to high-quality public elementary schools or
				secondary schools to which students transfer under the program;
									(4)capacity-enhancing
				activities that enable high-quality public elementary schools or secondary
				schools to accommodate transfer requests under the program;
									(5)public education
				and recruitment campaigns to inform students attending the lowest-performing
				schools and their parents about the program and to facilitate their
				participation; and
									(6)other costs
				reasonably necessary to implement the program, such as the development of
				lottery systems.
									(c)Nonpermissible
				uses of fundsAn eligible entity that receives a grant under this
				subpart may not use the grant funds for school construction.
								(d)Administrative
				expensesThe eligible entity may use not more than 5 percent of
				the funds made available through the grant for any fiscal year for
				administrative expenses.
								5503.Applications
								(a)SubmissionAn
				eligible entity that desires a grant under this subpart shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
								(b)ContentsAn
				application submitted under subsection (a) shall include a comprehensive plan
				that describes—
									(1)the activities to
				be carried out;
									(2)how the
				activities—
										(A)will increase
				access to high-quality schools for students attending the lowest-performing
				schools;
										(B)will increase the
				student academic achievement and student growth of students participating in
				the grant activities, including English learners and students with
				disabilities; and
										(C)if applicable,
				will increase diversity;
										(3)how students will
				be selected to participate in grant activities, including the design and
				implementation of a lottery system if the program is oversubscribed, and how
				students and parents will be informed of their opportunity to
				participate;
									(4)how the program
				will be coordinated with and leverage other related Federal and non-Federal
				funding and programs;
									(5)how the applicant
				will continue to implement the plan after the period of the grant has
				expired;
									(6)if the activities
				required under section 5505(a)(2) are to be carried out in partnership with a
				public or other nonprofit organization, a description of the organization’s
				experience, capacity, responsibilities, and how the eligible entity will
				monitor the public or other nonprofit organization’s effectiveness in carrying
				our such activities; and
									(7)such other
				information as the Secretary may require.
									(c)Selection
				criteriaIn selecting grantees under this part, the Secretary
				shall consider—
									(1)the quality of
				the applicant’s comprehensive plan;
									(2)the extent to
				which the applicant can demonstrate that its grant activities will increase
				student academic achievement and student growth for students participating in
				the grant activities, including English learners and students with
				disabilities; and
									(3)the extent to
				which the applicant can demonstrate that its grant activities will ensure that
				parents and students are informed of the program, in a clear and uniform format
				and, to the extent practicable, in a language that the parents and students can
				understand, to increase the likelihood that parents will have their children
				participate in the grantee's program.
									5504.PrioritiesIn awarding grants under this subpart, the
				Secretary shall give priority to an eligible entity that proposes to—
								(1)establish or
				expand an inter-district choice program that serves a large percentage of
				students from low-income families; and
								(2)establish or
				expand a program that will increase diversity.
								5505.Requirements
				and voluntary participation
								(a)Parent and
				community involvement and noticeIn carrying out a program under
				this subpart, an eligible entity shall carry out the following:
									(1)Develop the
				program with—
										(A)the involvement
				of parents and other education stakeholders in the community to be served;
				and
										(B)individuals who
				will carry out the program, including administrators, teachers, principals, and
				other staff.
										(2)Develop and carry
				out the following activities, alone or in partnership with a public or other
				nonprofit organization that has a record of success in implementing such
				activities:
										(A)Disseminating
				timely and accurate information about the program to parents of students
				attending the lowest-performing schools, in a clear and uniform format and, to
				the extent practicable, in a language that they can understand, including
				through the use of a variety of effective and innovative outreach approaches,
				such as by sending customized letters to each family about available
				programs.
										(B)Providing
				education and training to parents of students attending the lowest-performing
				schools to enable the parents to use the information provided under
				subparagraph (A) in their decisions about their children’s education.
										(b)Selection of
				studentsAn eligible entity that receives a grant under this
				subpart shall select students to participate in a program on the basis of a
				lottery, if more students apply for admission to the program than can be
				accommodated.
								(c)Voluntary
				participationStudent participation in a program funded under
				this subpart shall be voluntary.
								(d)Performance
				measures
									(1)In
				generalEach eligible entity awarded a grant under this part
				shall establish performance measures and targets that—
										(A)are approved by
				the Secretary;
										(B)are implemented
				for each program established or expanded with funds provided under this part;
				and
										(C)at a minimum,
				track—
											(i)the number of
				students participating;
											(ii)the
				participating students’ academic achievement and student growth;
											(iii)in the case of
				participating high school students, their graduation rates; and
											(iv)any other
				measure required by the Secretary.
											(2)ReportsEach
				eligible entity awarded a grant under this part shall annually report to the
				Secretary on its performance on the measures and targets established under
				paragraph (1), and shall provide that information both in the aggregate and
				disaggregated for each subgroup of students described in section
				1111(a)(2)(B)(ix).
									5506.EvaluationsFrom the amount reserved for evaluation
				activities in accordance with section 9601(a), the Secretary, acting through
				the Director of the Institute of Education Sciences, shall, in consultation
				with the relevant program office at the Department, evaluate the implementation
				and impact of the activities supported under this part, consistent with section
				9601, including—
								(1)how, and the
				extent to which, the programs promote educational equity and excellence;
								(2)the
				characteristics of the students participating in the programs; and
								(3)the effect of the
				programs on the academic achievement and student growth of students
				participating in the programs both in the aggregate and disaggregated for each
				subgroup of students described in section 1111(a)(2)(B)(ix).
								5507.DefinitionsIn this subpart:
								(1)Charter
				schoolThe term charter school has the meaning given
				such term in section 5411.
								(2)Eligible
				entityThe term eligible entity means—
									(A)1 or more
				high-need local educational agencies applying with 1 or more other local
				educational agencies; or
									(B)a State
				educational agency applying with 1 or more high-need local educational
				agencies.
									(3)Lowest-performing
				schoolThe term lowest-performing school means a
				public elementary school or secondary school that has been identified as an
				achievement gap school pursuant to section 1116(b) or a persistently
				low-achieving school pursuant to section
				1116(c).
								.
				
	
		VIPromoting
			 flexibility; rural education
			6101.Promoting
			 flexibilityTitle VI (20
			 U.S.C. 7301 et seq.) is amended—
				(1)by striking the title heading and inserting
			 the following: Promoting
			 Flexibility; Rural Education; and
				(2)by striking part
			 A and inserting the following:
					
						ATransferability
							6101.Transferability
				of funds
								(a)Transfers by
				states
									(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a State may transfer up to 100 percent of the State funds allotted
				to the State for a fiscal year for use for State-level activities described in
				this Act that are carried out as part of a grant program in which funds for the
				grant are distributed by a formula to 1 or more other State formula grant
				programs under this Act for such fiscal year.
									(2)Prohibition
				against transferring funds out certain titlesA State may not
				transfer, pursuant to paragraph (1), any funds that originate in title I, III,
				VII, or VIII out of such respective title.
									(b)Transfers by
				local educational agencies
									(1)Authority to
				transferExcept as provided in paragraph (2), in accordance with
				this part, a local educational agency may transfer 100 percent of the funds
				allocated to it for a fiscal year for use for local-level activities described
				in this Act that are carried out as part of a grant program in which funds for
				the grant are distributed by a formula to 1 or more other local educational
				agency formula grant programs under this Act for such fiscal year.
									(2)Prohibition
				against transferring funds out of certain titlesA local
				educational agency may not transfer, pursuant to paragraph (1), any funds that
				originate in title I, III, VII, or VIII out of such respective title.
									(3)Special rule
				with respect to rural districtsExcept as provided in paragraph
				(2), a local educational agency that is eligible to receive assistance under
				part B may transfer 100 percent of the funds allocated to it for a fiscal year
				for use for local-level activities described in this Act that are carried out
				as part of a grant program in which funds for the grant are distributed by a
				formula to 1 or more other local educational agency formula grant programs
				under this Act for such fiscal year or to carry out activities under a grant
				program in which funds for the grant are distributed by formula to
				States.
									(c)Modification of
				plans and applications; notification
									(1)State
				transfersEach State that makes a transfer of funds under this
				section shall—
										(A)modify, to
				account for such transfer, each State plan, or application submitted by the
				State, to which such funds relate;
										(B)not later than 30
				days after the date of such transfer, submit a copy of such modified plan or
				application to the Secretary; and
										(C)not later than 30
				days before the effective date of such transfer, notify the Secretary of such
				transfer.
										(2)Local
				transfersEach local educational agency that makes a transfer of
				funds under this section shall—
										(A)modify, to
				account for such transfer, each local plan, or application submitted by the
				agency, to which such funds relate;
										(B)not later than 30
				days after the date of such transfer, submit a copy of such modified plan or
				application to the State; and
										(C)not later than 30
				days before the effective date of such transfer, notify the State of such
				transfer.
										(d)Applicable
				rules
									(1)In
				generalExcept as otherwise provided in this part, funds
				transferred pursuant to this section are subject to each of the rules and
				requirements applicable to the funds under the provision—
										(A)to which the
				transferred funds are transferred; and
										(B)from which the
				transferred funds are transferred.
										(2)ConsultationEach
				State educational agency or local educational agency that transfers funds under
				this section shall conduct consultations in accordance with section 9501, if
				such transfer transfers funds from a program that provides for the
				participation of students, teachers, or other educational personnel, from
				private schools.
									.
				
				6102.Rural
			 educationPart B of title VI
			 (20 U.S.C. 7341 et seq.) is amended—
				(1)by striking
			 section 6211;
				(2)by redesignating
			 sections 6212 and 6213 as sections 6211 and 6212, respectively;
				(3)in section 6211,
			 as redesignated by paragraph (2)—
					(A)in the section
			 heading, by striking Grant;
					(B)in subsection
			 (a), by striking activities authorized and all that follows
			 through the period at the end of paragraph (5) and inserting activities
			 consistent with section 6101(b).;
					(C)in subsection
			 (b)—
						(i)in
			 paragraph (1)—
							(I)by striking
			 section 6211(b) and inserting subsection (d);
			 and
							(II)by striking
			 section 6211(c) and inserting subpart 2 of part A of
			 title II; and
							(ii)by
			 striking paragraph (2) and inserting the following:
							
								(2)Determination
				of initial amount
									(A)In
				GeneralThe initial amount referred to in paragraph (1) is equal
				to $100 multiplied by the total number of students in excess of 50 students, in
				average daily attendance at the schools served by the local educational agency,
				plus $20,000, except that the initial amount may not exceed $60,000.
									(B)Appropriation
				more than $211,723,832Notwithstanding subparagraph (A), if the
				appropriation for this part is more than $211,723,832, a grant under this part
				shall not be less than $25,000, and the initial amount may not exceed
				$80,000.
									;
						(D)by redesignating
			 subsection (d) as subsection (e);
					(E)by inserting
			 after subsection (c) the following:
						
							(d)Eligibility
								(1)In
				generalA local educational agency shall be eligible for a grant
				under this section if—
									(A)(i)(I)the total number of
				students in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600; or
											(II)each county or locale in which a
				school served by the local educational agency is located has a total population
				density of fewer than 10 persons per square mile; and
											(ii)each of the schools served by the
				local educational agency is designated with a school locale code of 33, 41, 42,
				or 43, as determined by the Secretary; or
										(B)the agency meets
				at least 1 of the criteria established in subparagraph (A)(i) and the
				Secretary, in accordance with paragraph (2), grants the State educational
				agency’s request to waive the criterion described in subparagraph
				(A)(ii).
									(2)CertificationThe
				Secretary shall determine whether to waive the criterion described in paragraph
				(1)(A)(ii) based on a demonstration by the local educational agency, and with
				the concurrence of the State educational agency, that the local educational
				agency is located in an area defined as rural by a governmental agency of the
				State.
								;
				and
					(F)by striking
			 subsection (e), as redesignated by subparagraph (D), and inserting the
			 following:
						
							(e)Special
				Eligibility Rule
								(1)EligibilityA
				local educational agency that is eligible to receive a grant under this subpart
				for a fiscal year shall be eligible to receive funds for such fiscal year under
				subpart 2.
								(2)Limitation on
				Receipt of GrantsA local educational agency may receive grant
				funding under subpart 1 or subpart 2, but may not receive grant funding under
				both such
				subparts.
								;
					(4)by striking
			 section 6212, as redesignated by paragraph (2), and inserting the
			 following:
					
						6212.Academic
				achievement assessmentsEach
				local educational agency that uses or receives funds under this subpart for a
				fiscal year shall administer assessments that are consistent with section
				1111(a)(2).
						;
				(5)in section
			 6221—
					(A)in subsection
			 (a)(1), by striking under section 6234 for and inserting
			 to carry out;
					(B)in subsection
			 (b)(1)(B), by striking 6, 7, or 8 and inserting 33, 41,
			 42, or 43,; and
					(C)in subsection
			 (c)—
						(i)in
			 the matter preceding paragraph (1), by striking under section 6234
			 for and inserting to carry out; and
						(ii)in
			 paragraph (1), by striking Bureau of Indian Affairs and
			 inserting Bureau of Indian Education;
						(6)in section 6222,
			 by striking subsection (a) and inserting the following:
					
						(a)Local
				AwardsGrant funds awarded to local educational agencies under
				this subpart shall be used to carry out local-level activities consistent with
				section
				6101(b).
						;
				(7)in section
			 6224—
					(A)in subsection
			 (c)—
						(i)in
			 the matter preceding paragraph (1), by striking “the Committee on Education and
			 the Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate” and inserting “the authorizing
			 committees”; and
						(ii)by
			 striking local educational agencies and schools and inserting
			 the following:
							
								(2)how local
				educational agencies and
				schools
								;
						(B)in subsection
			 (d)—
						(i)in
			 the subsection heading, by striking “Assessment” and inserting “Assessments”; and
						(ii)by
			 striking an assessment that is consistent with section
			 1111(b)(3) and inserting assessments that are consistent with
			 section 1111(a)(2); and
						(C)by striking
			 subsection (e);
					(8)by striking
			 section 6234;
				(9)by redesignating
			 sections 6231 through 6233 as sections 6232 through 6234, respectively;
				(10)by inserting before section 6232, as
			 redesignated by paragraph (9), the following:
					
						6231.Choice of
				participationIf a local
				educational agency is eligible for funding under subpart 1 and subpart 2 of
				this part, such local educational agency may choose to participate in either
				subpart 1 or subpart 2.
						;
				
				(11)in section 6232, as redesignated by
			 paragraph (9)—
					(A)in subsection
			 (a), by striking 6212 and inserting 6211;
			 and
					(B)in subsection
			 (b)—
						(i)by
			 striking under section 6212 or subpart 2 each place the term
			 appears and inserting under this part; and
						(ii)by
			 striking under this section and inserting under this
			 part; and
						(12)in section 6233,
			 as redesignated by paragraph (9), by striking subpart 1 or subpart
			 2 and inserting this part.
				6103.General
			 provisionsTitle VI (20 U.S.C.
			 7301 et seq.) is amended by striking part C.
			
	
		VIIIndian, Native Hawaiian, and Alaska Native
			 education
			AIndian education
				7101.PurposeSection 7102 (20 U.S.C. 7402) is amended to
			 read as follows:
					
						7102.PurposeIt is the purpose of this part to support
				the efforts of local educational agencies, Indian tribes and organizations,
				postsecondary institutions, and other entities—
							(1)to ensure the
				academic achievement of Indian and Alaska Native students by meeting their
				unique cultural, language, and educational needs, consistent with section
				1111(a);
							(2)to ensure that
				Indian and Alaska Native students gain knowledge and understanding of Native
				communities, languages, tribal histories, traditions, and cultures; and
							(3)to ensure that
				principals, teachers, and other staff who serve Indian and Alaska Native
				students have the ability to provide culturally appropriate and effective
				instruction to such
				students.
							.
				1Formula grants to
			 local educational agencies
					7111.Formula grant
			 purposeSection 7111 (20
			 U.S.C. 7421) is amended to read as follows:
						
							7111.PurposeIt is the purpose of this subpart to support
				local educational agencies in developing elementary school and secondary school
				programs that are designed to—
								(1)meet the unique cultural, language, and
				educational needs of Indian students; and
								(2)ensure that all students meet the college
				and career ready student academic achievement standards adopted under section
				1111(a)(1).
								.
					7112.Grants to
			 local educational agencies, tribes, and tribal organizationsSection 7112 (20 U.S.C. 7422) is
			 amended—
						(1)in subsection (a), by striking and
			 Indian tribes and inserting Indian tribes, and tribal
			 organizations;
						(2)in subsection (b)(2), by striking a
			 reservation and inserting an Indian reservation;
			 and
						(3)by striking subsection (c) and inserting
			 the following:
							
								(c)Indian tribes
				and tribal organizations
									(1)In
				generalIf a local educational agency that is otherwise eligible
				for a grant under this subpart does not establish a committee under section
				7114(c)(5) for such grant, an Indian tribe, a tribal organization (as defined
				for purposes of this title by section 4 of the Indian Self Determination and
				Education Act (25 U.S.C. 450b)), or a consortium of such entities that
				represents not less than one-third of the eligible Indian children who are
				served by such local educational agency may apply for such grant.
									(2)Special
				rule
										(A)In
				GeneralThe Secretary shall treat each Indian tribe, tribal
				organization, or consortium of such entities applying for a grant pursuant to
				paragraph (1) as if such entity were a local educational agency for purposes of
				this subpart.
										(B)ExceptionsNotwithstanding
				subparagraph (A), such Indian tribe, tribal organization, or consortium shall
				not be subject to the requirements of subsections (b)(9) or (c)(5) of section
				7114 or section 7118(c).
										(3)EligibilityIf
				more than 1 Indian tribe, tribal organization, or consortium of such entities
				qualify to apply for a grant under paragraph (1), the entity that represents
				the most eligible Indian children who are served by the local educational
				agency shall be eligible to receive the grant.
									(4)Unaffiliated
				Indian TribesAn Indian tribe that operates a school and is not
				affiliated with either the local educational agency or the Bureau of Indian
				Education, shall be eligible to apply for a grant under this subpart.
									(5)Assurance to
				serve all Indian childrenAn Indian tribe, tribal organization,
				or consortium of such entities that qualifies to apply for a grant under
				paragraph (1) shall provide in the application an assurance that the entity
				will use the grant funds to provide services to all Indian students served by
				the local educational
				agency.
									.
						7113.Amount of
			 grantsSection 7113 (20 U.S.C.
			 7423) is amended—
						(1)in subsection (b)—
							(A)in paragraph (1), by striking Bureau
			 of Indian Affairs and inserting Bureau of Indian
			 Education; and
							(B)in paragraph
			 (2)—
								(i)by
			 inserting with other local educational agencies, Indian tribes, or
			 tribal organizations after consortium; and
								(ii)by
			 inserting and operating programs after
			 grants;
								(2)in subsection
			 (d)—
							(A)in the heading,
			 by striking Bureau of
			 Indian Affairs and inserting Bureau of Indian
			 Education;
							(B)in paragraph
			 (1)(A)(i), by striking the Bureau of Indian Affairs and
			 inserting the Bureau of Indian Education; and
							(C)in paragraph (2),
			 by striking section 7114(c)(4) and inserting section
			 7114(c)(5); and
							(3)in subsection
			 (e), by striking under section 7152(a) and inserting to
			 carry out this subpart.
						7114.Applications
						(a)In
			 generalSection 7114 (20
			 U.S.C. 7424) is amended—
							(1)in subsection (b)—
								(A)in paragraph
			 (2)—
									(i)in
			 subparagraph (A)—
										(I)by striking
			 is consistent with and inserting supports;
			 and
										(II)by inserting
			 , tribal, after State; and
										(ii)in subparagraph (B), by striking
			 such goals and all that follows through the semicolon at the end
			 and inserting such goals, to ensure such students meet the same college
			 and career ready State academic achievement standards under section 1111(a)(1)
			 for all children;;
									(B)by striking
			 paragraph (3) and inserting the following:
									
										(3)explains how the local educational agency
				will use the funds made available under this subpart to supplement other
				Federal, State, and local programs that meet the needs of such
				students;
										;
								(C)in paragraph
			 (5)(B), by striking and after the semicolon;
								(D)in paragraph
			 (6)—
									(i)in
			 subparagraph (B)—
										(I)in clause (i), by
			 striking subsection (c)(4) and inserting subsection
			 (c)(5); and
										(II)by striking
			 clause (ii) and inserting the following:
											
												(ii)the Indian
				tribes whose children are served by the local educational agency;
				and
												;
										(ii)in
			 subparagraph (C), by striking the period at the end and inserting a semicolon;
			 and
									(E)by adding at the
			 end the following:
									
										(7)provides an
				assurance that the local educational agency will coordinate activities under
				this title with other Federal programs supporting educational and related
				services administered by such agency;
										(8)provides an
				assurance that the local educational agency conducted outreach to parents and
				family members to meet the requirements under subsection (c)(5); and
										(9)describes—
											(A)the formal
				process the local educational agency used to collaborate with Indian tribes
				located in the community in the development of the comprehensive programs;
				and
											(B)the actions taken
				as a result of the collaboration.
											;
				
								(2)in subsection
			 (c)—
								(A)in paragraph (1),
			 by striking the education of Indian children, and not to supplant such
			 funds and inserting services and activities consistent with
			 those described in this subpart, and not to supplant such funds;
								(B)by redesignating
			 paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5),
			 respectively;
								(C)by inserting
			 after paragraph (1) the following:
									
										(2)the local
				educational agency will use funds received under this subpart only for
				activities described and authorized under this
				subpart;
										;
								(D)in paragraph
			 (3)(B), as redesignated by subparagraph (B), by inserting , as measured
			 by the State academic assessments required under section 1111(a)(2), high
			 school graduation rates, and other academic outcomes as appropriate,
			 after effective;
								(E)in paragraph
			 (4)(C), as redesignated by subparagraph (B), by striking and
			 after the semicolon;
								(F)in paragraph (5),
			 as redesignated by subparagraph (B)—
									(i)by inserting
			 and family members after parents each place the
			 term appears;
									(ii)in subparagraph
			 (D)(ii), by striking and after the semicolon;
									(iii)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
									(iv)by adding at the
			 end the following:
										
											(F)that shall
				determine the extent to which the activities of the local educational agency
				will address the unique cultural, language, and education needs of Indian
				students; and
											(G)that shall
				determine the extent to which grant funds will directly enhance the educational
				experiences of American Indian
				students.
											.
									7115.Authorized
			 services and activitiesSection 7115 (20 U.S.C. 7425) is
			 amended—
						(1)in subsection (a)—
							(A)by adjusting the margin of paragraph (1) to
			 align with paragraphs (2) and (3); and
							(B)in paragraph (1),
			 by inserting solely for the services and activities described in such
			 application after section 7114(a);
							(2)in subsection
			 (b)—
							(A)by redesignating
			 paragraphs (1) through (11) as paragraphs (2) through (12),
			 respectively;
							(B)by inserting
			 before paragraph (2), as redesignated by subparagraph (A), the
			 following:
								
									(1)activities that
				support Native American language immersion programs and Native American
				language restoration programs, which may be taught by traditional
				leaders;
									;
							(C)in paragraph (3),
			 as redesignated by subparagraph (A), by striking early childhood
			 and inserting high-quality early care and education;
							(D)in paragraph (4),
			 as redesignated by subparagraph (A), by striking challenging State
			 academic content and student academic achievement standards and
			 inserting college and career ready State academic content and student
			 academic achievement standards under section 1111(a);
							(E)by striking
			 paragraph (5), as redesignated by subparagraph (A), and inserting the
			 following:
								
									(5)programs that
				promote parent, family, and tribal engagement to meet the unique needs of
				Indian and Alaska Native
				children;
									;
							(F)by striking
			 paragraph (7), as redesignated by subparagraph (A), and inserting the
			 following:
								
									(7)activities to
				educate individuals so as to prevent violence, suicide, and substance
				abuse;
									;
							(G)by striking
			 paragraph (10), as redesignated by subparagraph (A), and inserting the
			 following:
								
									(10)activities that
				incorporate culturally and linguistically relevant curriculum content into
				classroom instruction that is responsive to the unique learning styles of
				Indian and Alaska Native children to ensure that such children are better able
				to meet the student academic achievement standards, consistent with section
				1111(a);
									;
							(H)by striking
			 paragraph (11), as redesignated by subparagraph (A) and inserting the
			 following:
								
									(11)family literacy
				activities;
									;
							(I)in paragraph
			 (12), as redesignated by subparagraph (A), by striking qualified tribal
			 elders and seniors. and inserting traditional leaders;
			 and; and
							(J)by adding at the
			 end the following:
								
									(13)dropout
				prevention strategies, and strategies—
										(A)to meet the
				educational needs of at-risk Indian students in correctional facilities;
				and
										(B)to support Indian
				students who are transitioning from such facilities to schools served by local
				educational
				agencies.
										;
							(3)in subsection
			 (c)(1), by striking section 7114(c)(4) and inserting
			 section 7114(c)(5); and
						(4)by adding at the
			 end the following:
							
								(e)Limitation on
				use of fundsFunds provided to a grantee under this subpart may
				not be used for long-distance travel expenses for training activities available
				locally or regionally.
								.
				
						7116.Integration
			 of services authorizedSection
			 7116 (20 U.S.C. 7426) is amended—
						(1)in subsection (d)(9), by striking
			 section 7114(c)(4) and inserting section
			 7114(c)(5);
						(2)in subsection (g), in the matter preceding
			 paragraph (1)—
							(A)by striking the No Child Left Behind
			 Act of 2001 and inserting the Elementary and Secondary Education
			 Reauthorization Act of 2011;
							(B)by inserting the Secretary of Health
			 and Human Services, after the Secretary of the
			 Interior,; and
							(C)by inserting and
			 coordination after providing for the
			 implementation;
							(3)by striking subsection (o) and inserting
			 the following:
							
								(o)Report on
				statutory obstacles to, and best practices for, program integration
									(1)In
				GeneralNot later than 3 years after the date of enactment of
				the Elementary and Secondary Education
				Reauthorization Act of 2011, the Secretary of Education shall
				submit a report to the authorizing committees, the Committee on Indian Affairs
				of the Senate, and the Committee on Natural Resources of the House of
				Representatives on the results of the implementation of the demonstration
				projects authorized under this section.
									(2)ContentsSuch
				report shall identify—
										(A)statutory
				barriers to the ability of participants to integrate more effectively their
				education and related services to Indian students in a manner consistent with
				the objectives of this section; and
										(B)the best
				practices for program integration that result in increased student proficiency,
				graduation rates, and other relevant academic outcomes for Indian and Alaska
				Native
				students.
										.
						7117.Student
			 eligibility formsSection 7117
			 (20 U.S.C. 7427) is amended—
						(1)in subsection (b)(1)—
							(A)in subparagraph (A)(ii), by inserting
			 or membership after enrollment; and
							(B)in subparagraph
			 (B), by inserting or membership after
			 enrollment;
							(2)by striking
			 subsection (d) and inserting the following:
							
								(d)Forms and
				standards of proof
									(1)Types of
				proofFor purposes of determining whether a child is eligible to
				be counted for the purpose of computing the amount of a grant award under
				section 7113, the membership of the child, or any parent or grandparent of the
				child, in a tribe or tribal organization may be established by proof other than
				an enrollment number, notwithstanding the availability of an enrollment number
				for a member of such tribe or tribal organization.
									(2)Previously
				filed formsAn Indian student eligibility form that was on file
				as required by this section on the day before the date of enactment of
				the Elementary and Secondary Education
				Reauthorization Act of 2011 and that met the requirements of this
				section, as this section was in effect on the day before the date of enactment
				of such Act, shall remain valid for such Indian
				student.
									;
						(3)by striking
			 subsection (e);
						(4)by redesignating
			 subsection (f) as subsection (e);
						(5)by inserting
			 after subsection (e), as redesignated by paragraph (4), the following:
							
								(f)Technical
				assistanceThe Secretary shall either directly or through a
				contract provide technical assistance to a local educational agency upon
				request, in addition to any technical assistance available under section 1116
				or available through the Institute of Education Sciences, to support the
				services and activities described under this section, including for the—
									(1)development of
				applications under this section;
									(2)improvement in
				the quality of implementation, content of activities, and evaluation of
				activities supported under this subpart;
									(3)integration of
				activities under this title with other educational activities established by
				the local educational agency; and
									(4)coordination of
				activities under this title with programs administered by each Federal agency
				providing grants for the provision of educational and related
				services.
									;
				and
						(6)in subsection
			 (g), by striking the Bureau of Indian Affairs and inserting
			 the Bureau of Indian Education.
						2Special programs
			 and projects to improve educational opportunities for Indian children and
			 youth
					7121Special
			 programs and projects to improve educational opportunities for Indian children
			 and youthSubpart 2 of part A
			 of title VII is amended by inserting and youth after children in the subpart
			 heading.
					7122.Improvement
			 of educational opportunities for Indian children and youthSection 7121 (20 U.S.C. 7441) is
			 amended—
						(1)in the heading, by adding
			 and
			 youth after children;
						(2)in subsection
			 (a), by inserting and youth after children both
			 places the term appears;
						(3)in subsection
			 (c)—
							(A)by inserting
			 and youth after children each place the term
			 appears; and
							(B)in paragraph
			 (1)—
								(i)in subparagraph
			 (D), by inserting emotional, after
			 social,;
								(ii)by striking
			 subparagraph (G) and inserting the following:
									
										(G)high-quality
				early childhood education and care programs that are effective in preparing
				young children to be on track for college and career readiness by the end of
				grade 3, including kindergarten and prekindergarten programs, family-based
				preschool programs that emphasize school readiness, screening and referral, and
				the provision of services to Indian children and youth with
				disabilities;
										;
								(iii)in subparagraph
			 (K), by striking family literacy services and inserting
			 family literacy activities;
								(iv)in subparagraph
			 (L), by striking qualified tribal elders and seniors; or and
			 inserting traditional leaders;;
								(v)in subparagraph
			 (M), by striking the period at the end and inserting ; or;
			 and
								(vi)by adding at the
			 end the following:
									
										(N)other services
				that meet the purpose described in this
				section.
										;
								(C)in paragraph (2),
			 by striking Professional development of and inserting
			 High-quality professional development of;
							(4)in subsection
			 (d)—
							(A)in paragraph
			 (1)(C), by striking make a grant payment for a grant described in this
			 paragraph to an eligible entity after the initial year of the multiyear grant
			 only if the Secretary determines and inserting award grants for
			 an initial period of not more than 3 years and may renew such grants for not
			 more than an additional 2 years if the Secretary determines; and
							(B)in paragraph
			 (3)(B)—
								(i)in clause (i), by
			 striking parents of Indian children and representatives of Indian
			 tribes and inserting family members of Indian children and youth
			 and official representatives designated by the Indian tribes;
			 and
								(ii)in clause
			 (iii)—
									(I)by striking
			 information and inserting evidence; and
									(II)by striking
			 scientifically based and inserting
			 evidence-based; and
									(5)by adding at the end the following:
							
								(f)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Elementary and Secondary Education
				Reauthorization Act of 2011 may continue to carry out such
				activities under such grant in accordance with the terms of that grant
				award.
								.
						7123.Professional
			 development for teachers and education professionalsSection 7122 (20 U.S.C. 7442) is
			 amended—
						(1)in subsection
			 (a), by striking paragraphs (1) and (2) and inserting the following:
							
								(1)to increase the
				number of qualified Indian teachers and administrators serving Indian
				students;
								(2)to recruit and
				provide training and support to qualified Indian individuals to enable such
				individuals to become highly rated teachers or administrators;
				and
								;
						(2)in subsection
			 (d), by adding at the end the following:
							
								(3)ContinuationNotwithstanding
				any other provision of this section, a grantee that is carrying out activities
				pursuant to a grant awarded under this section prior to the date of enactment
				of the Elementary and Secondary Education
				Reauthorization Act of 2011 may continue to carry out such
				activities under such grant in accordance with the terms of that
				award.
								;
						(3)by striking
			 subsection (e) and inserting the following:
							
								(e)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information, as the Secretary may reasonably require. At a minimum, an
				application under this section shall describe how the eligible entity
				will—
									(1)recruit qualified
				Indian individuals, such as students who may not be of traditional college age,
				to become teachers or principals;
									(2)use funds made
				available under the grant to support the recruitment, preparation, and
				professional development of Indian teachers or principals in local educational
				agencies that serve a high proportion of Indian students; and
									(3)assist
				participants in meeting the requirements under subsection
				(h).
									;
				and
						(4)by striking
			 subsection (g) and inserting the following:
							
								(g)Grant
				periodThe Secretary shall award grants under this section for an
				initial period of not more than 3 years, and may renew such grants for not more
				than an additional 2 years if the Secretary finds that the grantee is achieving
				the objectives of the grant.
								;
				and
						(5)in subsection
			 (h)(1)(A), by striking clause (ii) and inserting the following:
							
								(ii)in a local
				educational agency that serves a high proportion of Indian students;
				or
								.
						3National
			 activities
					7131.National
			 activitiesSubpart 3 of part A
			 of title VII (20 U.S.C. 7451 et seq.) is amended—
						(1)in section 7131—
							(A)in subsection (a)—
								(i)in the matter preceding paragraph (1) by
			 striking under section 7152(b) and inserting to carry out
			 this subpart;
								(ii)in paragraph (1), by striking the
			 education and inserting improving the academic achievement and
			 development;
								(iii)by striking
			 paragraph (2);
								(iv)by
			 redesignating paragraph (3) as paragraph (2);
								(v)in
			 paragraph (2), as redesignated by clause (iii), by striking Indians;
			 and and inserting Indian students;; and
								(vi)by
			 inserting after paragraph (2), as redesignated by clause (iii), the
			 following:
									
										(3)provide technical
				assistance and logistical support to grantees under this subpart;
				and
										;
				and
								(B)by striking
			 subsection (c) and inserting the following:
								
									(c)CoordinationResearch
				activities supported under this section—
										(1)shall be
				coordinated with appropriate offices within the Department; and
										(2)may include
				collaborative research activities that are jointly funded and carried out by
				the Bureau of Indian Education and the Institute of Education
				Sciences.
										;
				
							(2)by striking
			 sections 7132, 7133, 7134, 7135, and 7136; and
						(3)by inserting at
			 the end the following:
							
								7132.Improvement
				of academic success for students through Native American language
									(a)PurposeIt is the purpose of this section to
				improve educational opportunities and academic achievement of Indian and Alaska
				Native students through Native American language programs and to foster the
				acquisition of Native American language.
									(b)Eligible
				entitiesIn this section, the term eligible entity
				means a State educational agency, local educational agency, Indian tribe,
				Indian organization, federally supported elementary school or secondary school
				for Indian students, Indian institution (including an Indian institution of
				higher education), or a consortium of such entities.
									(c)Grants
				authorizedThe Secretary shall award grants to eligible entities
				to enable such entities to carry out the following activities:
										(1)Native American
				language programs that—
											(A)provide
				instruction through the use of a Native American language for not less than 10
				children for an average of not less than 500 hours per year per student;
											(B)provide for the
				involvement of parents, caregivers, and families of students enrolled in the
				program;
											(C)utilize, and may
				include the development of instructional courses and materials for learning
				Native American languages and for instruction through the use of Native
				American languages;
											(D)provide support
				for professional development activities; and
											(E)include a goal of
				all students achieving—
												(i)fluency in a
				Native American language; and
												(ii)academic
				proficiency in mathematics, English, reading or language arts, and
				science.
												(2)Native American
				language restoration programs that—
											(A)provide
				instruction in not less than 1 Native language;
											(B)provide support
				for professional development activities for teachers of Native American
				languages;
											(C)develop
				instructional materials for the programs; and
											(D)include the goal
				of increasing proficiency and fluency in not less than 1 Native American
				language.
											(d)Application
										(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
										(2)CertificationAn
				eligible entity that submits an application for a grant to carry out the
				activity specified in subsection (c)(1), shall include in such application a
				certification that assures that such entity has experience and a demonstrated
				record of effectiveness in operating and administering a Native American
				language program or any other educational program in which instruction is
				conducted in a Native American language.
										(e)Grant
				durationThe Secretary shall make grants under this section only
				on a multi-year basis for a period not to exceed 5 years.
									(f)DefinitionIn
				this section, the term average means the aggregate number of hours
				of instruction through the use of a Native American language to all students
				enrolled in a Native language program during a school year divided by the total
				number of students enrolled in the program.
									(g)Administrative
				costs
										(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of the funds provided to a grantee under this section for any fiscal
				year may be used for administrative purposes.
										(2)ExceptionAn
				elementary school or secondary school for Indian students that receives funds
				from a recipient of a grant under subsection (c) for any fiscal year may use
				not more than 10 percent of the funds for administrative purposes.
										7133.Improving
				State and tribal educational agency collaborationThe Secretary, in consultation with the
				Director of the Bureau of Indian Education, shall conduct a study of the
				relationship among State educational agencies, local educational agencies, and
				other relevant State and local agencies, and tribes or tribal representatives
				to—
									(1)identify examples
				of best practices in collaboration among those entities that result in the
				provision of better services to Indian students; and
									(2)provide
				recommendations on—
										(A)State educational
				agency functions that tribal educational agencies could perform;
										(B)areas and agency
				functions in which greater State educational agency and tribal educational
				agency collaboration is needed; and
										(C)other steps to
				reducing barriers to serving Indian students, especially such students who are
				at risk of academic
				failure.
										.
						4Federal
			 Administration
					7141.National
			 Advisory Council on Indian EducationSection 7141(b)(1) (20 U.S.C. 7471(b)(1)) is
			 amended by inserting and the Secretary of the Interior after
			 advise the Secretary.
					5Definitions;
			 authorization of appropriations
					7151.Definitions;
			 authorization of appropriationsSubpart 5 of part A of title VII is
			 amended—
						(1)in the subpart
			 heading, by striking ;
			 Authorizations of Appropriations;
						(2)by striking
			 section 7152; and
						(3)in section 7151 (20 U.S.C. 7491)—
							(A)by striking paragraph (2);
							(B)by redesignating
			 paragraph (3) as paragraph (2); and
							(C)by adding at the
			 end the following:
								
									(3)Traditional
				leadersThe term traditional leaders has the meaning
				given the term in the Native American Languages Act of 1990 (25 U.S.C.
				2902).
									.
							BNative Hawaiian education; Alaska Native
			 education
				7201.Native
			 Hawaiian education and Alaska Native educationTitle VII (20 U.S.C. 7401 et seq.) is
			 amended—
					(1)in part B, by striking the heading and
			 inserting the following: Native
			 Hawaiian education; Alaska Native education;
					(2)by inserting before section 7201 the
			 following: Subpart 1—Native
			 Hawaiian education;
					(3)in section 7201,
			 by striking part and inserting subpart;
					(4)by redesignating
			 part C as subpart 2; and
					(5)in subpart 2, as
			 redesignated by paragraph (4), by striking the heading and inserting
			 Alaska Native
			 education.
					1Native Hawaiian
			 education
					7202.FindingsSection 7202 (20 U.S.C. 7512) is amended to
			 read as follows:
						
							7202.FindingsCongress finds the following:
								(1)Native Hawaiians
				are a distinct and unique indigenous people with a historical continuity to the
				original inhabitants of the Hawaiian archipelago, whose society was organized
				as a nation and internationally recognized as a nation by the United States,
				Britain, France, and Japan, as evidenced by treaties governing friendship,
				commerce, and navigation.
								(2)The United States
				has recognized and reaffirmed that—
									(A)Native Hawaiians
				have a cultural, historic, and land-based link to the indigenous people who
				exercised sovereignty over the Hawaiian Islands, and that group has never
				relinquished its claims to sovereignty or its sovereign lands;
									(B)Congress does not
				extend services to Native Hawaiians because of their race, but because of their
				unique status as the indigenous people of a once sovereign nation as to whom
				the United States has established a trust relationship;
									(C)Congress has also
				delegated broad authority to administer a portion of the Federal trust
				responsibility to the State of Hawaii;
									(D)the political
				status of Native Hawaiians is comparable to that of American Indians and Alaska
				Natives; and
									(E)the aboriginal,
				indigenous people of the United States have—
										(i)a continuing
				right to autonomy in their internal affairs; and
										(ii)an ongoing right
				of self-determination and self-governance that has never been
				extinguished.
										(3)The political
				relationship between the United States and the Native Hawaiian people has been
				recognized and reaffirmed by the United States, as evidenced by the inclusion
				of Native Hawaiians in—
									(A)the Native
				American Programs Act of 1974 (42 U.S.C. 2991 et seq.);
									(B)the American
				Indian Religious Freedom Act (42 U.S.C. 1996);
									(C)the National
				Museum of the American Indian Act (20 U.S.C. 80q et seq.);
									(D)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
				seq.);
									(E)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.);
									(F)the Native
				American Languages Act (25 U.S.C. 2901 et seq.);
									(G)the American
				Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act (20
				U.S.C. 4401 et seq.);
									(H)the Workforce
				Investment Act of 1998 (29 U.S.C. 2801 et seq.); and
									(I)the Older
				Americans Act of 1965 (42 U.S.C. 3001 et seq.).
									(4)In 1993, 2005,
				and 2009 the Kamehameha Schools Bishop Estate released an updated findings of
				the Native Hawaiian Educational Assessment Project, which found that despite
				the successes of the programs established under title IV of the Augustus F.
				Hawkins-Robert T. Stafford Elementary and Secondary School Improvement
				Amendments of 1988, many of the same educational needs still existed for Native
				Hawaiians. Subsequent reports by the Kamehameha Schools Bishop Estate and other
				organizations have generally confirmed those findings. For example—
									(A)Native Hawaiian
				students continue to begin their school experience lagging behind other
				students in terms of readiness factors such as vocabulary test scores;
									(B)Native Hawaiian
				students continue to score below national norms on standardized education
				achievement tests at all grade levels;
									(C)both public and
				private schools continue to show a pattern of lower percentages of Native
				Hawaiian students in the uppermost achievement levels and in gifted and
				talented programs;
									(D)Native Hawaiian
				students continue to be overrepresented among students qualifying for special
				education programs provided to students with learning disabilities, mild mental
				retardation, emotional impairment, and other such disabilities;
									(E)Native Hawaiians
				continue to be underrepresented in institutions of higher education and among
				adults who have completed 4 or more years of college; and
									(F)Native Hawaiians
				continue to be disproportionately represented in many negative social and
				physical statistics indicative of special educational needs.
									(5)Native Hawaiian
				students served by the State of Hawaii Department of Education has risen from
				20 percent in 1980 to 26 percent in 2008, and there are and will continue to be
				geographically rural, isolated areas with a high Native Hawaiian population
				density.
								(6)Despite the
				consequences of more than 100 years of nonindigenous influence, the Native
				Hawaiian people are determined to preserve, develop, and transmit to future
				generations their ancestral territory and their cultural identity in accordance
				with their own spiritual and traditional beliefs, customs, practices, language,
				and social institutions.
								(7)The State of
				Hawaii, in the constitution and statutes of the State of Hawaii—
									(A)reaffirms and
				protects the unique right of the Native Hawaiian people to practice and
				perpetuate their culture and religious customs, beliefs, practices, and
				language;
									(B)recognizes the
				traditional language of the Native Hawaiian people as an official language of
				the State of Hawaii, which may be used as the language of instruction for all
				subjects and grades in the public school system; and
									(C)promotes the
				study of the Hawaiian culture, language, and history by providing a Hawaiian
				education program and using community expertise as a suitable and essential
				means to further the
				program.
									.
					7203.PurposesSection 7203 (20 U.S.C. 7513) is amended to
			 read as follows:
						
							7203.PurposesThe purposes of this subpart are to—
								(1)develop,
				implement, assess, expand, and evaluate innovative educational programs, Native
				Hawaiian language medium programs, Native Hawaiian culture-based education
				programs, and other education programs to improve the academic achievement of
				Native Hawaiian students by meeting their unique cultural and language needs to
				help such students meet college and career ready State academic content and
				student academic achievement standards adopted under section 1111(a)(1);
								(2)provide guidance
				to appropriate Federal, State, and local agencies to more effectively and
				efficiently focus resources, including resources made available under this
				subpart, on the development and implementation of—
									(A)innovative
				educational programs for Native Hawaiian students;
									(B)rigorous and
				substantive Native Hawaiian language programs; and
									(C)Native Hawaiian
				culture-based educational programs; and
									(3)create a system
				by which information from programs funded under this subpart will be collected,
				analyzed, evaluated, reported, and used in decision making activities with
				respect to the types of grants awarded under this
				subpart.
								.
					7204.Native
			 Hawaiian Education CouncilSection 7204 (20 U.S.C. 7514) is amended to
			 read as follows:
						
							7204.Native
				Hawaiian Education Council
								(a)Establishment
				of native hawaiian education councilIn order to better
				effectuate the purposes of this subpart through the coordination of educational
				and related services and programs available to Native Hawaiian students,
				including those programs receiving funding under this subpart, the Secretary
				shall establish a Native Hawaiian Education Council (referred to in this
				subpart as the Education Council).
								(b)Composition
									(1)In
				generalThe Education Council shall consist of 15 members of
				whom—
										(A)1 shall be the
				President of the University of Hawaii (or a designee);
										(B)1 shall be the
				Governor of the State of Hawaii (or a designee);
										(C)1 shall be the
				Superintendent of the State of Hawaii Department of Education (or a
				designee);
										(D)1 shall be the
				chairperson of the Office of Hawaiian Affairs (or a designee);
										(E)1 shall be the
				executive director of the Hawaii Charter School Network (or a designee);
										(F)1 shall be the
				chief executive officer of the Kamehameha Schools (or a designee);
										(G)1 shall be the
				chairperson of the Queen Liliuokalani Trust (or a designee);
										(H)1 shall be a
				member, selected by the other members of the Education Council, who represents
				a private grant making entity (or a designee);
										(I)1 shall be the
				mayor of the County of Hawaii (or a designee);
										(J)1 shall be the
				Mayor of Maui County (or a designee from the Island of Maui);
										(K)1 shall be the
				Mayor of the County of Kauai (or a designee);
										(L)1 shall be
				appointed by the Mayor of Maui County from the Island of either Molokai or
				Lanai;
										(M)1 shall be the
				Mayor of the City and County of Honolulu (or a designee);
										(N)1 shall be the
				Chairperson of the Hawaiian Homes Commission (or a designee); and
										(O)1 shall be the
				Chairperson of the Hawaii Workforce Development Council (or a designee
				representing the private sector).
										(2)LimitationA
				member of the Education Council, including a designee, may not receive, as an
				individual, grant funds awarded under this subpart while serving on the
				Education Council.
									(c)Chair, Vice
				chair
									(1)SelectionThe
				Education Council shall select a Chair and Vice Chair from among the members of
				the Education Council.
									(2)ServiceThe
				Chair and Vice Chair selected under paragraph (1) shall each serve for one
				2-year term.
									(d)Native hawaiian
				education council grantThe Secretary shall make a grant to the
				Education Council to carry out the following activities:
									(1)Coordinate the
				educational and related services and programs available to Native Hawaiian
				students, including the programs assisted under this subpart.
									(2)Assess the extent
				to which such services and programs meet the needs of Native Hawaiians, and
				collect data on the status of Native Hawaiian education.
									(3)Provide direction
				and guidance, through the issuance of reports and recommendations, to
				appropriate Federal, State, and local agencies in order to focus and improve
				the use of resources, including resources made available under this subpart,
				relating to Native Hawaiian student education, and serve, where appropriate, in
				an advisory capacity.
									(4)Make direct
				grants and subgrants, if such grants and subgrants would enable the Education
				Council to carry out the duties of the Education Council, as described in
				paragraphs (1) through (3).
									(5)Hire an executive
				director who shall, through the Education Council, execute the duties and
				powers of the Education Council as described in subsection (e).
									(e)Duties and
				powers of the Education CouncilThe Education Council
				shall—
									(1)obtain from the
				Secretary information regarding grants awarded under this subpart;
									(2)provide technical
				assistance to Native Hawaiian organizations that are grantees or potential
				grantees under this subpart;
									(3)assess and define
				the educational needs of Native Hawaiian students;
									(4)assess the
				programs and services currently available to address the educational needs of
				Native Hawaiian students;
									(5)assess and
				evaluate the individual and aggregate impact achieved by grantees in improving
				Native Hawaiian educational performance and meeting the goals of this
				subpart;
									(6)prepare and
				submit to the Secretary, before the end of each calendar year, annual reports
				that contain—
										(A)a description of
				the activities of the Education Council during the preceding calendar
				year;
										(B)recommendations
				of the Education Council, if any, regarding priorities established under
				section 7205(b);
										(C)significant
				barriers to achieving the goals under this part;
										(D)a summary of each
				community consultation session, as described in subsection (f);
										(E)recommendations
				to establish funding priorities based on an assessment of—
											(i)the educational
				needs of Native Hawaiians;
											(ii)programs and
				services currently available to address such needs, including the effectiveness
				of such programs in improving educational performance of Native Hawaiians;
				and
											(iii)priorities for
				funding in specific geographic communities; and
											(7)hold annual
				community consultations as described in subsection (f).
									(f)Community
				consultations
									(1)In
				generalThe Education Council shall hold not less than 1
				community consultation each year on each of the Islands of Hawaii, Maui,
				Molokai, Lanai, Oahu, and Kauai—
										(A)which not less
				than 3 members of the Education Council shall attend;
										(B)at which the
				Education Council shall gather community input regarding—
											(i)entities that
				are, at the time of the community consultation, receiving a grant under this
				subpart;
											(ii)priorities and
				needs;
											(iii)other Native
				Hawaiian educational issues; and
											(C)at which the
				Education Council shall report to the community on the outcomes of the grants
				awarded under this subpart.
										(2)Support for
				community consultationsThe Education Council may, from funds
				made available under section 7205(h)(1), provide such financial support to the
				community consultations described in paragraph (1) as the Education Council
				determines to be appropriate.
									(g)Administrative
				provisions relating to education councilThe Education Council
				shall meet at the call of the Chair of the Council, or upon request by a
				majority of the members of the Education Council, but in any event not less
				often than every 120 days.
								(h)Funding
									(1)In
				generalFor each fiscal year, the Secretary shall provide to the
				Education Council (including through grants and contracts) the amount described
				in section 7205(h)(1), to remain available until expended.
									(2)No
				compensationEach member of the Education Council, and each
				member of a community consultation or other working group established by the
				Education Council, shall serve without compensation.
									(i)ReportNot
				later than 2 years after the date of enactment of
				the Elementary and Secondary Education
				Reauthorization Act of 2011, the Secretary shall prepare and
				submit to the Committee on Indian Affairs and the authorizing committees a
				report that—
									(1)summarizes the
				annual reports of the Education Council;
									(2)describes the
				allocation and use of funds under this subpart and the information gathered
				since the first annual report submitted by the Education Council to the
				Secretary under this section; and
									(3)contains
				recommendations for changes in Federal, State, and local policy to advance the
				purposes of this subpart.
									(j)Federal
				Advisory Committee Act applicabilityThe provisions of the
				Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Education
				Council, except that section 14 of such Act shall not apply.
								(k)TerminationThe
				Education Council shall terminate on the date that is the expiration of the
				10-year period following the date of enactment of
				the Elementary and Secondary Education
				Reauthorization Act of
				2011.
								.
					7205.Program
			 authorizedSection 7205 (20
			 U.S.C. 7515) is amended to read as follows:
						
							7205.Program
				authorized
								(a)Grants and
				contractsIn order to carry out programs that meet the purposes
				of this subpart, the Secretary is authorized to award grants to, or enter into
				contracts with—
									(1)Native Hawaiian
				educational organizations;
									(2)Native Hawaiian
				community-based organizations;
									(3)public and
				private nonprofit organizations, agencies, and institutions with experience in
				successfully developing or operating Native Hawaiian education and workforce
				development programs or programs of instruction in the Native Hawaiian
				language;
									(4)charter schools;
				and
									(5)consortia of the
				organizations, agencies, and institutions described in paragraphs (1) through
				(4).
									(b)PriorityIn
				providing grants and entering into contracts under this subpart, the Secretary
				shall give priority to—
									(1)programs that
				meet the educational priorities established by the Education Council under
				section 7204(e)(6);
									(2)programs designed
				to improve the academic achievement of Native Hawaiian students by meeting
				their unique cultural and language needs in order to help such students meet
				college and career ready State academic content and student academic
				achievement standards adopted under section 1111(a)(1), including activities
				relating to—
										(A)achieving
				competence in reading, literacy, mathematics, and science for students in
				preschool through grade 3;
										(B)the educational
				needs of at-risk children and youth;
										(C)professional
				development for teachers and administrators;
										(D)the use of Native
				Hawaiian language and preservation or reclamation of Native Hawaiian
				culture-based educational practices;
										(E)preparation for
				employment in fields in which Native Hawaiians are underemployed or
				underrepresented; and
										(F)other programs
				relating to the activities described in this subpart; and
										(3)programs in which
				a State educational agency, local educational agency, institution of higher
				education, or a State educational agency or local educational agency in
				partnership with an institution of higher education apply for a grant or
				contract under this subpart as part of a partnership or consortium
				involving—
										(A)a Native Hawaiian
				community-based organization;
										(B)a Native Hawaiian
				education organization;
										(C)a Native Hawaiian
				focused public charter school; or
										(D)a Native Hawaiian
				organization.
										(c)Authorized
				activitiesActivities provided through programs carried out under
				this subpart may include—
									(1)the development
				and maintenance of a statewide Native Hawaiian early childhood education and
				care system to provide a continuum of high-quality services for Native Hawaiian
				children from the prenatal period through the age of kindergarten entry;
									(2)the operation of
				family-based education centers that provide such services as—
										(A)programs for
				Native Hawaiian parents and their infants from the prenatal period of infancy
				through age 3;
										(B)preschool
				programs for Native Hawaiian children; and
										(C)research on, and
				development and assessment of, family-based early care and education and
				preschool programs for Native Hawaiians;
										(3)activities that
				enhance beginning reading and literacy in either the Hawaiian or the English
				language among Native Hawaiian students in kindergarten through grade 3 and
				assistance in addressing the distinct features of combined English and Hawaiian
				literacy for Hawaiian speakers grades 5 and 6;
									(4)activities to
				meet the special needs of Native Hawaiian students with disabilities,
				including—
										(A)the
				identification of such students and their needs;
										(B)the provision of
				support services to the families of those students; and
										(C)other activities
				consistent with the requirements of the Individuals with Disabilities Education
				Act;
										(5)activities that
				address the special needs of Native Hawaiian students who are gifted and
				talented, including—
										(A)educational,
				psychological, social, emotional, and developmental activities designed to
				assist in the educational progress of such students; and
										(B)activities that
				involve the parents of such students in a manner designed to assist in the
				students’ educational progress;
										(6)the development
				of academic and vocational curricula to address the needs of Native Hawaiian
				children, youth, and adults, including curricula materials in the Hawaiian
				language, mathematics, science, engineering, and technology curricula that
				incorporate Native Hawaiian tradition and culture;
									(7)professional
				development activities for educators, including—
										(A)the development
				of programs to prepare prospective teachers to address the unique needs of
				Native Hawaiian students within the context of Native Hawaiian culture,
				language, and traditions;
										(B)in-service
				programs to improve the ability of teachers who teach in schools with
				concentrations of Native Hawaiian students to meet those students’ unique
				needs; and
										(C)the recruitment
				and preparation of Native Hawaiian individuals, and other individuals who live
				in communities with a high concentration of Native Hawaiians, to become
				teachers or leaders;
										(8)the operation of
				community-based learning centers that address the needs of Native Hawaiian
				families and communities through the coordination of public and private
				programs and services, including—
										(A)early care and
				education programs, including preschool programs;
										(B)before- and
				after-school programs and Saturday academies;
										(C)career and
				technical and adult education programs; and
										(D)programs that
				recognize and support the unique cultural and educational needs of Native
				Hawaiian children and youth and incorporate appropriately qualified Native
				Hawaiian elders and seniors;
										(9)activities,
				including program co-location, to enable Native Hawaiian individuals to enter
				and complete programs of postsecondary education, including—
										(A)the provision of
				full or partial scholarships for undergraduate or graduate study that are
				awarded to students based on their academic promise and financial need, with a
				priority, at the graduate level, given to Native Hawaiian students entering
				professions in which Native Hawaiians are underrepresented;
										(B)family literacy
				activities;
										(C)counseling and
				support services for students receiving scholarship assistance;
										(D)counseling and
				guidance for Native Hawaiian secondary school students who have the potential
				to receive scholarships;
										(E)assistance with
				completing the college admissions and financial aid application process;
				and
										(F)faculty
				development activities designed to promote the matriculation of Native Hawaiian
				students;
										(10)activities that
				recognize and support the unique needs of Native Hawaiian youth regarding the
				completion of quality workforce preparation and training programs and
				activities, including apprenticeship programs;
									(11)research and
				data collection activities to determine the educational status and needs of
				Native Hawaiian children and youth;
									(12)other research
				and evaluation activities related to programs carried out under this subpart;
				and
									(13)other
				activities, consistent with the purposes of this subpart, to meet the
				educational needs of Native Hawaiian children and youth.
									(d)Additional
				activitiesFrom funds made available to carry out this section,
				the Secretary shall support the following:
									(1)The development
				of a body of Native Hawaiian law.
									(2)The repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students.
									(3)Informal
				education programs that present traditional Hawaiian knowledge, science,
				astronomy, and the environment through State museums or learning
				centers.
									(e)Special rule
				and conditions
									(1)Institutions
				outside hawaiiThe Secretary may not establish a policy under
				this section that prevents a Native Hawaiian student enrolled at a 2- or 4-year
				degree granting institution of higher education outside of the State of Hawaii
				from receiving a scholarship pursuant to subsection (c)(9)(A).
									(2)Scholarship
				conditionsThe Secretary shall establish conditions for receipt
				of a scholarship awarded under subsection (c)(9)(A). The conditions shall
				require that an individual seeking such a scholarship enter into a contract to
				provide professional services, either during the scholarship period or upon
				completion of a program of postsecondary education, to the Native Hawaiian
				community.
									(f)Treatment of
				funds
									(1)In
				generalExcept as provided in paragraph (2), funds made available
				under this subpart shall be used to supplement, and not supplant, any State or
				local funds used to achieve the purposes of this subpart.
									(2)ExceptionParagraph
				(1) shall not apply to any nonprofit entity or Native Hawaiian community-based
				organization that receives a grant or other funds under this subpart.
									(g)Administrative
				costs
									(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of funds provided to a recipient of a grant or contract under
				subsection (a) for any fiscal year may be used for administrative
				purposes.
									(2)ExceptionNot
				more than 10 percent of funds provided under subsection (a) for any fiscal year
				to a nonprofit entity serving the Native Hawaiian community may be used for
				administrative purposes.
									(h)Reservation;
				Availability of Funds
									(1)ReservationFrom
				the funds made available to carry out this subpart, the Secretary shall
				reserve, for each of fiscal years 2012 through 2017 not less than $500,000 for
				the Education Council.
									(2)AvailabilityFunds
				made available to carry out this subpart and funds reserved under this
				subsection shall remain available until
				expended.
									.
					7206.Administrative
			 provisionsSection 7206 (20
			 U.S.C. 7516) is amended to read as follows:
						
							7206.Administrative
				provisions
								(a)Application
				required
									(1)In
				generalNo grant may be made under this subpart, and no contract
				may be entered into under this subpart, unless the entity seeking the grant or
				contract submits an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may determine to be necessary
				to carry out the provisions of this subpart.
									(2)Academic
				projectsApplications submitted under this subpart to carry out
				projects and activities that are academic in nature shall describe—
										(A)the criteria that
				will be used to ensure that such projects and activities use evidence-based
				strategies and methods; and
										(B)the process
				through which the applicant will monitor and report such activities, including
				the achievement of identified objectives.
										(b)Applications to
				Education CouncilThe Secretary shall provide to the Education
				Council a copy of each grant or contract application submitted under this
				subpart.
								(c)Annual
				report
									(1)In
				generalEach entity that receives a grant under this subpart
				shall submit to the Secretary an annual report, in such form and containing
				such information as the Secretary may require that determines the extent to
				which activities carried out with funds provided under this subpart are
				effective in improving the educational achievement of Native Hawaiian students
				served by such funds.
									(2)ContentAs
				a part of the information reported under paragraph (1), each entity that
				receives a grant under this subpart shall provide data, using information from
				the most recent year for which data are available, on—
										(A)the academic
				achievement of the Native Hawaiian students the entity serves, as measured by
				the State assessments required under section 1111(a) and the high school
				graduation and college attendance rates of those students; and
										(B)such other
				measures as the Secretary may
				prescribe.
										.
					7207.DefinitionsSection 7207 (20 U.S.C. 7517) is
			 amended—
						(1)in the matter preceding paragraph (1), by
			 striking part and inserting subpart;
						(2)by redesignating paragraphs (1) through (6)
			 as paragraphs (2) through (7), respectively; and
						(3)by inserting
			 before paragraph (2), as redesignated by paragraph (1), the following:
							
								(1)Community
				consultationThe term community consultation means a
				public gathering—
									(A)to discuss Native
				Hawaiian education concerns; and
									(B)about which the
				public has been given not less than 30 days
				notice.
									.
						2Alaska Native
			 Education
					7301.Alaska Native
			 educationTitle VII (20 U.S.C.
			 7401 et seq.) is amended by striking sections 7301 through 7306 and inserting
			 the following:
						
							7301.Short
				titleThis subpart may be
				cited as the Alaska Native Educational Equity, Support, and Assistance
				Act.
							7302.FindingsCongress finds the following:
								(1)The attainment of
				educational success is critical to the betterment of the conditions, long-term
				well-being, and preservation of the culture and languages of Alaska
				Natives.
								(2)It is the policy
				of the Federal Government to encourage the maximum participation by Alaska
				Natives in the planning and the management of Alaska Native education programs
				and to support efforts developed by and undertaken within the Alaska Native
				community to improve educational opportunity for all students.
								(3)Alaska Native
				children enter and exit school with serious educational handicaps.
								(4)The educational
				achievement of Alaska Native children is far below national norms. Native
				performance on standardized tests is low, Native student dropout rates are
				high, Natives are significantly underrepresented among holders of baccalaureate
				degrees in the State of Alaska, and Alaska Natives are more likely than other
				Alaskans to be without access to employment. As a result, Native students are
				being denied their opportunity to become full participants in society and an
				entire generation is being condemned to an underclass status and a life of
				limited choices.
								(5)The programs and
				activities authorized in this subpart are essential if educational handicaps
				are to be overcome.
								(6)The sheer
				magnitude of the geographic and other barriers to be overcome in delivering
				educational services in rural Alaska and Alaska villages should be addressed
				through the development and implementation of innovative, model programs in a
				variety of areas.
								(7)Alaska Native
				children should be afforded the opportunity to begin their formal education on
				a par with their non-Native peers. The Federal Government should lend support
				to efforts developed by and undertaken within the Alaska Native community to
				improve educational opportunity for all students.
								(8)In 1983, pursuant
				to Public Law 98–63, Alaska ceased to receive educational funding from the
				Bureau of Indian Affairs.
								7303.PurposesThe purposes of this subpart are as
				follows:
								(1)To address the
				critical need to meet the unique educational needs of Alaska Natives.
								(2)To authorize the
				development and expansion of effective supplemental educational programs to
				benefit Alaska Natives.
								(3)To supplement
				existing programs and authorities in the area of education to further the
				purposes of this subpart.
								(4)To provide
				direction and guidance to appropriate Federal, State, and local agencies to
				focus resources, including resources made available under this subpart, on
				meeting the educational needs of Alaska Natives.
								(5)To ensure the
				maximum participation by Alaska Natives in the planning and management of
				programs designed to serve Alaska Natives.
								7304.Program
				authorized
								(a)General
				authority
									(1)Grants and
				contractsThe Secretary is authorized to make grants to, or enter
				into contracts with, the following entities in order to enable such entities to
				carry out programs that meet the purposes of this subpart:
										(A)Alaska Native
				organizations.
										(B)Educational
				entities with experience in developing or operating Alaska Native programs or
				programs of instruction conducted in Alaska Native languages.
										(C)Cultural and
				community-based organizations with experience in developing or operating
				programs to benefit the educational needs of Alaska Natives.
										(D)Consortia of
				organizations and entities described in this paragraph.
										(2)Permissible
				activitiesActivities provided through programs carried out under
				this subpart may include the following:
										(A)The development
				and implementation of plans, methods, and strategies to improve the education
				of Alaska Natives.
										(B)The development
				of curricula and programs that address the educational needs of Alaska Native
				students, including the following:
											(i)Curricula
				materials that reflect the cultural diversity, languages, history, or the
				contributions of Alaska Natives.
											(ii)Instructional
				programs that make use of Alaska Native languages and cultures.
											(iii)Networks that
				develop, test, and disseminate best practices and introduce successful
				programs, materials, and techniques to meet the educational needs of Alaska
				Native students in urban and rural schools.
											(C)Training and
				professional development activities for educators, including the
				following:
											(i)Pre-service and
				in-service training and professional development programs to prepare teachers
				to develop appreciation for and understanding of Alaska Native cultures,
				values, and ways of knowing and learning in order to effectively address the
				cultural diversity and unique needs of Alaska Native students.
											(ii)The recruitment
				and preparation of teachers who are Alaska Native.
											(iii)Programs that
				will lead to the certification and licensing of Alaska Native teachers,
				principals, and superintendents.
											(D)The development
				and operation of home instruction programs for Alaska Native preschool
				children, to ensure the active involvement of parents in their children's
				education from the earliest ages.
										(E)Family literacy
				activities.
										(F)The development
				and operation of student enrichment programs, including such programs in
				science, technology, engineering, and mathematics that—
											(i)are designed to
				prepare Alaska Native students to excel in such subjects;
											(ii)provide
				appropriate support services to the families of such students that are needed
				to enable such students to benefit from the programs; and
											(iii)include
				activities that recognize and support the unique cultural and educational needs
				of Alaska Native children, and incorporate appropriately qualified Alaska
				Native elders and other tradition bearers.
											(G)Research and data
				collection activities to determine the educational status and needs of Alaska
				Native children and adults.
										(H)Other research
				and evaluation activities related to programs carried out under this
				subpart.
										(I)Remedial and
				enrichment programs to assist Alaska Native students to be college or career
				ready upon graduation from high school.
										(J)Parenting
				education for parents and caregivers of Alaska Native children to improve
				parenting and caregiving skills (including skills relating to discipline and
				cognitive development), including parenting education provided through in-home
				visitation of new mothers.
										(K)Culturally based
				education programs designed and provided by an entity with demonstrated
				experience in—
											(i)providing
				programs of study, both on site and in local schools, to share the rich and
				diverse cultures of Alaska Native peoples among youth, elders, teachers, and
				the larger community;
											(ii)instructing
				Alaska Native youth in leadership, communication, Native culture, arts, and
				languages;
											(iii)increasing the
				high school graduation rate of the Alaska Native students who are
				served;
											(iv)providing
				instruction in Alaska Native history and ways of living to students and
				teachers in the local school district;
											(v)providing
				intergenerational learning and internship opportunities to Alaska Native youth
				and young adults; and
											(vi)providing
				cultural immersion activities aimed at Alaska Native cultural
				preservation.
											(L)A statewide
				on-site exchange program, for both students and teachers, involving schools and
				culture camps that demonstrates effectiveness in facilitating cultural
				relationships between urban and rural Alaskans to build mutual respect and
				understanding, and foster a statewide sense of common identity through host
				family, school, and community cross-cultural immersion. Such a program should
				be competitively awarded.
										(M)Activities
				carried out through Head Start programs carried out under the Head Start Act,
				including the training of teachers for such programs.
										(N)Other early
				learning and preschool programs.
										(O)Education
				programs for at-risk urban Alaska Native students in kindergarten through grade
				12 that are operated by tribes or tribal organizations that have demonstrated
				experience in increasing graduation rates among such students and that—
											(i)include a
				culturally informed curriculum intended to preserve and promote Alaska Native
				culture;
											(ii)partner
				effectively with the local school district by providing a school-within-a
				school program model;
											(iii)provide
				high-quality academic instruction, small classroom sizes, and social-emotional
				support for students from elementary school through high school;
											(iv)work with
				parents to increase parental involvement in their students’ education;
											(v)have a proven
				track record of improving academic proficiency and increasing graduation
				rates;
											(vi)provide college
				preparation and career planning; and
											(vii)incorporate a
				strong data collection and continuous evaluation component at all levels of the
				program.
											(P)A statewide
				program that has demonstrated effectiveness in providing technical assistance
				and support to schools and communities in order to engage adults in promoting
				the academic progress and overall well-being of young people through
				strengths-based approaches to child and youth development, positive youth-adult
				relationships, improved conditions for learning (such as school climate and
				student connection to school and community), and increased connections between
				schools and families.
										(Q)Career
				preparation activities to enable Alaska Native children and adults to prepare
				for meaningful employment, including programs providing career and technical
				preparation, mentoring, training, and apprenticeship activities.
										(R)The provision of
				operational support and the purchase of equipment to develop regional
				vocational schools in rural areas of Alaska, including boarding schools, for
				Alaska Native students in grades 9 through 12, or at higher levels of
				education, to provide the students with necessary resources to prepare for
				skilled employment opportunities.
										(S)Other activities,
				consistent with the purposes of this subpart, to meet the educational needs of
				Alaska Native children and adults.
										(T)Regional
				leadership academies that demonstrate effectiveness in building respect and
				understanding and fostering a sense of Alaska Native identity to promote Alaska
				Native students pursuit of, and success in, completing higher education or
				career training.
										(3)Home
				instruction programsHome instruction programs for Alaska Native
				preschool children carried out under paragraph (2)(D) may include the
				following:
										(A)Programs for
				parents and their infants, from the prenatal period of the infant through age
				3.
										(B)Preschool
				programs.
										(C)Training,
				education, and support for parents in such areas as reading readiness,
				observation, story telling, and critical thinking.
										(b)Limitation on
				administrative costsNot more than 5 percent of funds provided to
				a grantee under this section for any fiscal year may be used for administrative
				purposes.
								(c)PrioritiesIn
				awarding grants or contracts to carry out activities described in this subpart,
				the Secretary shall give priority to applications from Alaska Native regional
				nonprofit organizations, Alaska Native organizations, or consortia that include
				not less than 1 Alaska Native regional nonprofit organization.
								7305.Administrative
				provisions
								(a)Application
				requiredNo grant may be made under this subpart, and no contract
				may be entered into under this subpart, unless the entity seeking the grant or
				contract submits an application to the Secretary in such form, in such manner,
				and containing such information as the Secretary may determine necessary to
				carry out the provisions of this subpart.
								(b)ApplicationsA
				State educational agency or local educational agency may apply for an award
				under this subpart only as part of a consortium involving an Alaska Native
				organization. The consortium may include other eligible applicants.
								(c)Consultation
				requiredEach applicant for an award under this subpart shall
				provide for ongoing advice from and consultation with representatives of the
				Alaska Native community.
								(d)Local
				educational agency coordinationEach entity that applies for an
				award under this subpart shall inform each local educational agency that serves
				students who would participate in the program that such entity plans to carry
				out under the grant or contract about the application described in subsection
				(a).
								7306.DefinitionsIn this subpart:
								(1)Alaska
				nativeThe term Alaska Native has the same meaning
				as the term Native has in section 3(b) of the Alaska Native Claims Settlement
				Act (43 U.S.C. 1602(b)).
								(2)Alaska native
				organizationThe term Alaska Native organization
				means—
									(A)a federally
				recognized tribe
									(B)a consortium of
				tribes;
									(C)a regional
				nonprofit Native association; or
									(D)another
				organization that—
										(i)has or commits to
				acquire expertise in the education of Alaska Natives; and
										(ii)has Alaska
				Natives in substantive and policymaking positions within the
				organization.
										.
					
	
		VIIIImpact
			 aid
			8001.PurposeSection 8001 (20 U.S.C. 7701) is amended, in
			 the matter preceding paragraph (1), by striking challenging State
			 standards and inserting college and career ready State academic
			 content and student academic achievement standards under section
			 1111(a)(1).
			8002.Payments
			 relating to Federal acquisition of real property
				(a)AmendmentsSection 8002 (20 U.S.C. 7702) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(B), by striking 8014(a) and inserting
			 3(aa)(1);
						(B)in paragraph (2),
			 by striking aggregate assessed and inserting estimated
			 taxable; and
						(C)by striking
			 paragraph (3) and inserting the following:
							
								(3)Determination
				of taxable value for eligible Federal property
									(A)In
				generalIn determining the total taxable value of such acquired
				Federal property for fiscal year 2011 and each succeeding fiscal year, the
				Secretary shall—
										(i)first determine
				the total taxable value for the purpose of levying property tax for school
				purposes for current expenditures of real property located within the
				boundaries of such local educational agency;
										(ii)then determine
				the per acre value of the eligible Federal property by dividing the total
				taxable value as determined in clause (i) by the difference between the total
				acres located within the boundaries of the local educational agency and the
				number of Federal acres eligible under this section; and
										(iii)multiply the
				per acre value as calculated under clause (ii) by the number of Federal acres
				eligible under this section.
										(B)Special
				ruleWhen 2 or more local educational agencies share Federal
				property eligible under this section, a local educational agency may ask the
				Secretary to calculate the per acre value of each local educational agency as
				provided under subparagraph (A) and apply the average of these per acre values
				to the acres of the Federal property in that
				agency.
									;
				
						(2)in subsection
			 (f)—
						(A)by aligning the
			 margins of paragraphs (2) and (3) with the margins of paragraph (1); and
						(B)by striking
			 paragraphs (4) and (5);
						(3)by striking
			 subsection (g) and inserting the following:
						
							(g)Former
				districts
								(1)ConsolidationsFor
				fiscal year 2006 and all succeeding fiscal years, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of 2 or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for any
				fiscal year on the basis of 1 or more of those former districts, as designated
				by the local educational agency.
								(2)Eligible local
				educational agenciesA local educational agency referred to in
				paragraph (1) is—
									(A)any local
				educational agency that, for fiscal year 1994 or any preceding fiscal year,
				applied, and was determined to be eligible under section 2(c) of the Act of
				September 30, 1950 (Public Law 874, 81st Congress) as the section was in effect
				for that fiscal year; or
									(B)a local
				educational agency formed by the consolidation of 2 or more districts, at least
				1 of which was eligible for assistance under this section for the fiscal year
				proceeding the year of consolidation, if—
										(i)for fiscal years
				2006 through 2011, the local educational agency had notified the Secretary of
				the designation not later than 30 days after the date of enactment of the
				Elementary and Secondary Education
				Reauthorization Act of 2011; and
										(ii)for fiscal year
				2012, and any subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.
										(3)Availability of
				fundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after 2005, the Secretary may obligate funds remaining after final
				payments have been made from any of such fiscal years to carry out this
				subsection.
								;
					(4)in subsection
			 (h)—
						(A)by striking
			 8014(a) each place the term appears and inserting
			 3(aa)(1);
						(B)in paragraph
			 (1)—
							(i)in
			 the paragraph heading, by striking for pre-1995 recipients;
							(ii)in
			 subparagraph (A), by striking is eligible and all that follows
			 through the period at the end and inserting was eligible to receive a
			 payment under this section for fiscal year 2007.; and
							(iii)in subparagraph
			 (B), by striking 38 percent and all that follows through the
			 period at the end and inserting 90 percent of the payment the local
			 educational agency received in 2006.; and
							(C)by striking
			 paragraphs (2) through (4) and inserting the following:
							
								(2)Foundation
				payments for local educational agencies determined eligible after fiscal year
				2007
									(A)First
				yearFrom any amounts remaining after making payments under
				paragraph (1) for the fiscal year involved, the Secretary shall make a payment,
				in an amount determined in accordance with subparagraph (C), to each local
				educational agency that the Secretary determines eligible for a payment under
				this section for a fiscal year after fiscal year 2007, for the fiscal year for
				which such agency was determined eligible for such payment.
									(B)Second and
				succeeding yearsFor any succeeding fiscal year after the first
				fiscal year that a local educational agency receives a foundation payment under
				subparagraph (A), the amount of the local educational agency’s foundation
				payment under this paragraph for such succeeding fiscal year shall be equal to
				the local educational agency’s foundation payment under this paragraph for the
				first fiscal year.
									(C)AmountsThe
				amount of a payment under subparagraph (A) for a local educational agency shall
				be determined as follows:
										(i)Calculate the
				local educational agency’s maximum payment under subsection (b).
										(ii)Calculate the
				percentage that the amount appropriated under section 3(aa)(1) for the most
				recent fiscal year for which the Secretary has completed making payments under
				this section is of the total maximum payments for such fiscal year for all
				local educational agencies eligible for a payment under subsection (b) and
				multiply the agency’s maximum payment by such percentage.
										(iii)Multiply the
				amount determined under clause (ii) by 90 percent.
										(3)Remaining
				fundsFrom any funds remaining after making payments under
				paragraphs (1) and (2) for the fiscal year involved, the Secretary shall make a
				payment to each local educational agency that received a foundation payment
				under paragraph (1) or (2), or subsection (i)(1), for the fiscal year involved
				in an amount that bears the same relation to the remainder as a percentage
				share determined for the local educational agency (by dividing the maximum
				amount that the agency is eligible to receive under subsection (b) by the total
				of the maximum amounts for all such agencies) bears to the percentage share
				determined (in the same manner) for all local educational agencies eligible to
				receive a payment under this section for the fiscal year involved, except that,
				for the purpose of calculating a local educational agency’s maximum amount
				under subsection (b), data from the most current fiscal year shall be
				used.
								;
						(5)by striking
			 paragraph (1) of subsection (i) and inserting the following:
						
							(1)In
				generalThe calculation of the foundation payment under
				subsection (h)(1)(B) for a local educational agency described in paragraph (2)
				of this subsection shall be equal to 90 percent of the payment received in
				fiscal year 2005, for fiscal year 2011 and each succeeding fiscal
				year.
							;
					(6)by striking
			 subsections (k) and (m);
					(7)by redesignating
			 subsections (l) and (n) as subsections (j) and (k), respectively;
					(8)in subsection (j)
			 (as redesignated by paragraph (7)), in the matter preceding paragraph (1), by
			 striking (h)(4)(B) and inserting (h)(3);
			 and
					(9)by adding at the
			 end the following:
						
							(l)RecordsThe
				Secretary may base a determination of eligibility under subsection (a)(1) on
				original records (including facsimiles or other reproductions of those records)
				documenting the assessed value of real property, prepared by a legally
				authorized official as of the time of the Federal acquisition, or other records
				that the Secretary determines to be appropriate and reliable, including Federal
				agency records or local historical
				records.
							.
					(b)Effective
			 dateNotwithstanding section 5(d), this section, and the
			 amendments made by this section, shall take effect with respect to applications
			 submitted under section 8002 of the Elementary and Secondary Education Act of
			 1965 for fiscal year 2011.
				8003.Payments for
			 eligible federally connected childrenSection 8003 (20 U.S.C. 7703) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after of such
			 agency the following: (including those children enrolled in a
			 State that has a State open enrollment policy but not including children
			 enrolled in a distance learning program who are not residing within the
			 geographic boundaries of the agency);
					(B)in paragraph
			 (4)—
						(i)in subparagraph
			 (A), by inserting , or was authorized for demolition, after
			 rebuilding each place the term appears; and
						(ii)in subparagraph
			 (B)—
							(I)in each of
			 clauses (i)(I) and (ii) (I) of subparagraph (B), by striking  3 fiscal
			 years and inserting 4 fiscal years (which are not required to
			 run consecutively);
							(II)in clause
			 (i)—
								(aa)in
			 subclause (I), by inserting , or authorized for demolition,
			 after rebuilding; and
								(bb)in
			 subclause (II), by inserting , or authorized for demolition,
			 before in accordance; and
								(III)in clause
			 (ii)—
								(aa)in subclause
			 (I), by inserting , or authorized for demolition, after
			 rebuilding; and
								(bb)in subclause
			 (II), by inserting , or authorized for demolition, before
			 in accordance; and
								(C)in paragraph
			 (5)(A), by inserting after 1984, the following: or under
			 lease of off-base property under subchapter IV of chapter 169 of title 10,
			 United States Code (10 U.S.C. 2871 et seq.),;
					(2)in subsection
			 (b)—
					(A)in each of
			 paragraphs (1)(A) and (2)(A)(i), by striking 8014(b) and
			 inserting 3(aa)(2);
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (B)—
							(I)in the
			 subparagraph heading, by striking continuing;
							(II)by striking
			 clauses (i) and (ii) and inserting the following:
								
									(i)In
				generalA heavily impacted local educational agency is eligible
				to receive a basic support payment under subparagraph (A) with respect to a
				number of children determined under subsection (a)(1) if the agency—
										(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation, or whose boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government, and that has no taxing authority;
										(II)is a local
				educational agency that—
											(aa)has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				45 percent;
											(bb)has a per-pupil
				expenditure that is less than—
												(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or
												(BB)for an agency
				that has a total student enrollment of less than 500 students, 150 percent of
				the average per-pupil expenditure of the State in which the agency is located,
				or the average per-pupil expenditure of 3 or more comparable local educational
				agencies in the State in which the agency is located;
												(cc)is
				an agency that—
												(AA)has a tax rate
				for general fund purposes that is not less than 95 percent of the average tax
				rate for general fund purposes of comparable local educational agencies in the
				State; or
												(BB)was eligible to
				receive a payment under this subsection for fiscal year 2012 and is located in
				a State that by State law has eliminated ad valorem tax as a revenue source for
				local educational agencies; or
												(dd)has an enrollment of children described in
				subsection (a)(1) that constitutes a percentage of the total student enrollment
				of the agency which is not less than 30 percent, and has a tax rate for general
				fund purposes which is not less than 125 percent of the average tax rate for
				general fund purposes for comparable local educational agencies in the State;
				or
											(III)is a local
				educational agency that has a total student enrollment of not less than 25,000
				students, of which not less than 50 percent are children described in
				subsection (a)(1) and not less than 5,500 of such children are children
				described in subparagraphs (A) and (B) of subsection (a)(1).
										(ii)Loss of
				eligibility
										(I)In
				generalSubject to subclause (II), a heavily impacted local
				educational agency that met the requirements of clause (i) for a fiscal year
				shall be ineligible to receive a basic support payment under subparagraph (A)
				if the agency fails to meet the requirements of such clause for the subsequent
				fiscal year, except that such agency shall continue to receive a basic support
				payment under this paragraph for the fiscal year for which the ineligibility
				determination is made.
										(II)ExceptionA
				local educational agency that is eligible under subparagraph (A) but whose tax
				rate for general fund purposes falls below 95 percent of the average tax rate
				for general fund purposes of local educational agencies in the State for two
				consecutive years shall lose its eligibility and be subject to subclause
				(I).
										;
				and
							(III)by adding at
			 the end the following:
								
									(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
										(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and (G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent; and
										(II)was eligible to
				receive assistance under this paragraph for fiscal year 2001.
										(v)ApplicationWith respect to the first fiscal year for
				which a heavily impacted local educational agency described in clause (i)
				applies for a basic support payment under subparagraph (A), or with respect to
				the first fiscal year for which a heavily impacted local educational agency
				applies for a basic support payment under subparagraph (A) after becoming
				ineligible under clause (i) for 1 or more preceding fiscal years, the agency
				shall apply for such payment at least 1 year prior to the start of that first
				fiscal
				year.
									;
							(ii)by
			 striking subparagraphs (C) and (D) and inserting the following:
							
								(C)Maximum amount
				for heavily impacted local educational agencies
									(i)In
				generalExcept as provided for in subparagraph (D), the maximum
				amount that a heavily impacted local educational agency is eligible to receive
				under this paragraph for any fiscal year is the sum of the total weighted
				student units, as computed under subsection (a)(2) and subject to clause (ii),
				multiplied by the greater of—
										(I)four-fifths of
				the average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
										(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
										(ii)Special
				rules
										(I)Calculations
				for local educational agencies with large numbers of certain eligible
				children
											(aa)In
				generalIn the case of a local educational agency with respect to
				which 35 percent or more of the total student enrollment of the schools of the
				agency are children described in subparagraph (D) or (E) of subsection (a)(1),
				and that has an enrollment of children described in subparagraph (A), (B), or
				(C) of such subsection equal to at least 10 percent of the agency's total
				enrollment, the Secretary shall calculate the weighted student units of the
				children described in subparagraph (D) or (E) of such subsection by multiplying
				the number of such children by a factor of 0.55.
											(bb)ExceptionNotwithstanding
				subclause (I), any local educational agency that received a payment under this
				clause for fiscal year 2006, shall not be required to have an enrollment of
				children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal
				to at least 10 percent of the agency's total enrollment for purposes of
				subclause (I).
											(II)Calculations
				for local educational agencies with small numbers of eligible
				childrenFor a local educational agency that has an enrollment of
				100 or fewer children described in subsection (a)(1), the Secretary shall
				calculate the total number of weighted student units for purposes of subsection
				(a)(2) by multiplying the number of such children by a factor of 1.75.
										(III)Calculations
				for certain other local educational agenciesFor a local
				educational agency that does not qualify under paragraph (2)(B)(i)(I) and has
				an enrollment of more than 100 but not more than 1,000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of 1.25.
										(D)Maximum amount
				for large heavily impacted local educational agencies
									(i)Applicable
				formula
										(I)In
				generalSubject to clause (ii), the maximum amount that a heavily
				impacted local educational agency described in subclause (II) is eligible to
				receive under this paragraph for any fiscal year shall be determined in
				accordance with the formula described in paragraph (1)(C).
										(II)Heavily
				impacted local educational agenciesA heavily impacted local
				educational agency described in this subclause is a local educational agency
				that has a total student enrollment of not less than 25,000 students, of which
				not less than 50 percent are children described in subsection (a)(1) and not
				less than 5,500 of such children are children described in subparagraphs (A)
				and (B) of subsection (a)(1).
										(ii)FactorFor
				purposes of calculating the maximum amount described in clause (i), the factor
				used in determining the weighted student units under subsection (a)(2) with
				respect to children described in subparagraphs (A) and (B) of subsection (a)(1)
				shall be
				1.35.
									;
						(iii)by striking
			 subparagraph (E);
						(iv)by
			 redesignating subparagraphs (F) through (H) as subparagraph (E) through (G),
			 respectively;
						(v)in
			 subparagraph (E) (as redesignated by clause (iv))—
							(I)by striking
			 clause (ii);
							(II)by striking
			 ; and at the end of clause (i) and inserting a period;
			 and
							(III)by striking
			 the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;
							(vi)in
			 subparagraph (F) (as redesignated by clause (iv)), in the matter preceding
			 clause (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);
						(vii)in subparagraph
			 (G) (as redesignated by clause (iv))—
							(I)in clause
			 (i)—
								(aa)by
			 striking (B), (C), (D), or (E), and inserting (B), (C),
			 or (D),;
								(bb)by
			 striking by reason of and inserting due
			 to;
								(cc)by
			 inserting after clause (iii) the following: or as the
			 direct result of base realignment and closure or modularization as determined
			 by the Secretary of Defense, force structure change, or force
			 relocation,; and
								(dd)by
			 inserting before the period at the end the following: or during such
			 time as activities associated with base realignment and closure,
			 modularization, force structure change, or force relocation are
			 ongoing; and
								(II)in clause (ii),
			 by striking (D) or (E) in both places such term appears and
			 inserting (C) or (D); and
							(viii)by adding at
			 the end the following:
							
								(H)Special
				ruleThe Secretary shall—
									(i)deem each local
				educational agency that received a fiscal year 2009 basic support payment for
				heavily impacted local educational agencies under this paragraph as eligible to
				receive a basic support payment for heavily impacted local educational agencies
				under this paragraph for each of fiscal years 2010, 2011, and 2012; and
									(ii)make a payment
				to such local educational agency under such section for each of fiscal years
				2010, 2011, and 2012.
									(I)Continued
				eligibility for a heavily impacted local educational agency entering into an
				intergovernmental cooperative agreement with a State educational
				agencyFor any fiscal year, a heavily impacted local educational
				agency that received a basic support payment under this paragraph for the
				fiscal year prior to the fiscal year for which such local educational agency
				entered into an intergovernmental cooperative agreement with a State
				educational agency shall remain eligible to receive a basic support payment
				under this paragraph for the duration of the intergovernmental cooperative
				agreement, but in no case for more than 5
				years.
								;
				and
						(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking 8014(b) and inserting
			 3(aa)(2);
						(ii)in
			 subparagraph (B)—
							(I)by redesignating
			 clause (iv) as clause (v); and
							(II)by inserting
			 after clause (iii) the following:
								
									(iv)In the case of a
				local educational agency that is providing a program of distance learning to
				children not residing within the geographic boundaries of the agency, the
				Secretary shall disregard such children from such agency's total enrollment
				when calculating the percentage under clause (i)(I) and shall disregard any
				funds received for such children when calculating the total current
				expenditures attributed to the operation of such agency when calculating the
				percentage under clause
				(i)(II).
									;
							(iii)in subparagraph
			 (C), by striking subparagraph (D) or (E) of paragraph (2), as the case
			 may be and inserting paragraph (2)(D); and
						(iv)by
			 striking subparagraph (D) and inserting the following:
							
								(D)Ratable
				distribution
									(i)In
				generalFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(aa)(2) exceed the amount required
				to pay each local educational agency 100 percent of the local educational
				agency’s threshold payment under subparagraph (B), the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received the agency’s maximum payment amount computed under paragraph (1)
				or (2) (as the case may be) by multiplying—
										(I)a percentage, the
				denominator of which is the difference between the maximum payment amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums; by
										(II)the difference
				between the maximum payment amount computed under paragraph (1) or (2) (as the
				case may be) for the agency and the amount of the threshold payment as
				calculated under subparagraphs (B) and (C) for the agency.
										(ii)Insufficient
				paymentsFor each fiscal year described in subparagraph (A) for
				which the sums appropriated under section 3(aa)(2) are insufficient to pay each
				local educational agency all of the local educational agency’s threshold
				payment described in clause (i), the Secretary shall ratably reduce the payment
				to each local educational agency under this paragraph.
									(iii)IncreasesIf
				the sums appropriated under section 3(aa)(2) are sufficient to increase the
				threshold payment above the 100 percent threshold payment described in clause
				(i), then the Secretary shall increase payments on the same basis as such
				payments were reduced, except no local educational agency may receive a payment
				amount greater than 100 percent of the maximum payment calculated under this
				subsection.
									;
				
						(3)in subsection
			 (c), by amending paragraph (2) to read as follows:
					
						(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—
							(A)is newly
				established by a State, for the first year of operation of such agency
				only;
							(B)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary in
				consultation with the Secretary of Defense, the Secretary of Interior, or the
				heads of other Federal agencies)—
								(i)of not less than
				10 percent, or 100 students, of children described in—
									(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or
									(II)subparagraph (F)
				or (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of the
				Interior; and
									(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of Interior or the head of
				another Federal agency; or
								(C)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary)—
								(i)of not less than
				10 percent of children described in subsection (a)(1), or not less than 100 of
				such children; and
								(ii)that is the
				direct result of the closure of a local educational agency that received a
				payment under paragraph (1) or (2) of subsection (b) in the previous fiscal
				year.
								;
				(4)in subsection
			 (d)(1), by striking 8014(c) and inserting
			 3(aa)(3);
				(5)in subsection
			 (e)—
					(A)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local educational agency under subsection (b)—
								(A)for fiscal year
				2012, shall not be less than 90 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2011;
								(B)for fiscal year
				2013, shall not be less than 85 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2011; and
								(C)for fiscal year
				2014, shall not be less than 80 percent of the total amount that the local
				educational agency received under paragraphs (1) and (2) of subsection (b) for
				fiscal year 2011.
								;
				and
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(6)by striking
			 subsection (g).
				8004.ConstructionSection 8007 (20 U.S.C. 7707) is
			 amended—
				(1)by striking 8014(e) each
			 place the term appears and inserting 3(aa)(4); and
				(2)in subsection
			 (a)(2), by adding at the end the following:
					
						(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section
				8003(b)(2)(B)(ii).
						.
				8005.FacilitiesSection 8008(a) (20 U.S.C. 7708(a)) is
			 amended by striking 8014(f) and inserting
			 3(aa)(5).
			8006.Federal
			 administrationSection 8010
			 (20 U.S.C. 7710) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking paragraph (3) of this subsection each place the term
			 appears and inserting paragraph (2); and
					(B)in paragraph
			 (2)(E), by striking under section 8003(b) and all that follows
			 through the period at the end and inserting under this title.;
			 and
					(2)by adding at the end the following:
					
						(d)Timely
				payments
							(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the second fiscal
				year following the fiscal year for which such amount has been appropriated if,
				not later than 1 calendar year following the fiscal year in which such amount
				has been appropriated, such local educational agency submits to the Secretary
				all the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
							(2)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor a fiscal year in which the amount appropriated
				under section 3(aa) is insufficient to pay the full amount a local educational
				agency is eligible to receive under this title, paragraph (1) shall be applied
				by substituting is available to pay the agency for the
				agency is eligible to receive each place the term
				appears.
							.
				8007.DefinitionsSection 8013 (20 U.S.C. 7713) is
			 amended—
				(1)in paragraph (1), by striking and
			 Marine Corps and inserting Marine Corps, and Coast
			 Guard; and
				(2)in paragraph
			 (5)(A)(iii)(II), by striking Stewart B. McKinney Homeless Assistance
			 Act and inserting McKinney-Vento Homeless Assistance
			 Act.
				8008.Conforming
			 amendmentTitle VIII (20
			 U.S.C. 7701 et seq.) is amended by striking section 8014.
			8009.Eligibility
			 for impact aid payment
				(a)Local
			 educational agenciesNotwithstanding section 8013(9) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)), North
			 Chicago Community Unit School District 187, North Shore District 112, and
			 Township High School District 113 in Lake County, Illinois, and Glenview Public
			 School District 34 and Glenbrook High School District 225 in Cook County,
			 Illinois, shall be considered local educational agencies as such term is used
			 in, and for purposes of, title VIII of such Act.
				(b)ComputationNotwithstanding
			 any other provision of law, federally connected children (as determined under
			 section 8003(a) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7703(a))) who are in attendance in the North Shore District 112,
			 Township High School District 113, Glenview Public School District 34, and
			 Glenbrook High School District 225 described in subsection (a), shall be
			 considered to be in attendance in the North Chicago Community Unit School
			 District 187 described in subsection (a) for purposes of computing the amount
			 that the North Chicago Community Unit School District 187 is eligible to
			 receive under subsection (b) or (d) of section 8003 of such Act if—
					(1)such school
			 districts have entered into an agreement for such students to be so considered
			 and for the equitable apportionment among all such school districts of any
			 amount received by the North Chicago Community Unit School District 187 under
			 such section; and
					(2)any amount
			 apportioned among all such school districts pursuant to paragraph (1) is used
			 by such school districts only for the direct provision of educational
			 services.
					
	
		IXGeneral
			 provisions
			9101.Definitions
				(a)In
			 generalSection 9101 (20 U.S.C. 7801) is amended to read as
			 follows:
					
						9101.DefinitionsExcept as otherwise provided, in this
				Act:
							(1)Adjusted
				cohort; entering cohort; transferred into; transferred out
								(A)Adjusted
				cohortSubject to clauses (ii) and (iii) of subparagraph (D) and
				subparagraphs (E) through (G), the term adjusted cohort means the
				difference of—
									(i)the sum
				of—
										(I)the entering
				cohort; plus
										(II)any students
				that transferred into the cohort in any of grades 9 through 12; minus
										(ii)any students
				that are removed from the cohort as described in subparagraph (E).
									(B)Entering
				cohortThe term entering cohort when used with
				respect to a secondary school, means the number of first-time students in grade
				9 enrolled in the secondary school 1 month after the start of the secondary
				school’s academic year.
								(C)Transferred
				intoThe term transferred into when used with
				respect to a secondary school student, means a student who—
									(i)was a first-time
				student in grade 9 during the same school year as the entering cohort;
				and
									(ii)enrolls after
				the entering cohort is calculated as described in subparagraph (B).
									(D)Transferred
				out
									(i)In
				generalThe term transferred out when used with
				respect to a secondary school student, means a student who the secondary school
				or local educational agency has confirmed has transferred—
										(I)to another school
				from which the student is expected to receive a regular secondary school
				diploma; or
										(II)to another
				educational program from which the student is expected to receive a regular
				secondary school diploma.
										(ii)Confirmation
				requirements
										(I)Documentation
				requiredThe confirmation of a student’s transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.
										(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the cohort
				as a nongraduate for reporting and accountability purposes under this
				Act.
										(iii)Programs not
				providing creditA student enrolled in a GED or other alternative
				educational program that does not issue or provide credit toward the issuance
				of a regular secondary school diploma shall not be considered transferred out
				and shall remain in the adjusted cohort.
									(E)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, or is deceased.
								(F)Treatment of
				other departures and withdrawalsA student who was retained in a
				grade, enrolled in a GED program, aged out of a secondary school or secondary
				school program, or left secondary school for any other reason, including
				expulsion, shall not be considered transferred out, and shall remain in the
				adjusted cohort.
								(G)Special
				ruleFor those secondary schools that start after grade 9, the
				entering cohort shall be calculated 1 month after the start of the secondary
				school’s academic year in the earliest secondary school grade at the secondary
				school.
								(2)Advanced
				Placement or International Baccalaureate courseThe term
				Advanced Placement or International Baccalaureate course
				means—
								(A)a course of
				postsecondary-level instruction provided to secondary school students,
				terminating in Advanced Placement or International Baccalaureate examination;
				or
								(B)another highly
				rigorous, evidence-based, postsecondary preparatory program terminating
				in—
									(i)an examination
				administered by a nationally recognized educational organization that has a
				demonstrated record of effectiveness in assessing secondary school students;
				or
									(ii)another such
				examination approved by the Secretary.
									(3)Advanced
				Placement or International Baccalaureate examinationThe term
				Advanced Placement or International Baccalaureate examination
				means an Advanced Placement examination administered by the College Board, an
				International Baccalaureate examination administered by the International
				Baccalaureate Organization, or another such examination approved by the
				Secretary.
							(4)Authorizing
				committeesThe term authorizing committees means the
				Committee on Education and the Workforce of the House of Representatives and
				the Committee on Health, Education, Labor, and Pensions of the Senate.
							(5)Average daily
				attendance
								(A)In
				generalExcept as provided otherwise by State law or this
				paragraph, the term average daily attendance means—
									(i)the aggregate
				number of days of attendance of all students during a school year; divided
				by
									(ii)the number of
				days school is in session during that year.
									(B)ConversionThe
				Secretary shall permit the conversion of average daily membership (or other
				similar data) to average daily attendance for local educational agencies in
				States that provide State aid to local educational agencies on the basis of
				average daily membership (or other similar data).
								(C)Special
				ruleIf the local educational agency in which a child resides
				makes a tuition or other payment for the free public education of the child in
				a school served by another local educational agency, the Secretary shall, for
				the purpose of this Act—
									(i)consider the
				child to be in attendance at a school of the agency making the payment;
				and
									(ii)not consider the
				child to be in attendance at a school of the agency receiving the
				payment.
									(6)Average
				per-pupil expenditureThe term average per-pupil
				expenditure means, in the case of a State or of the United
				States—
								(A)without regard to
				the source of funds—
									(i)the aggregate
				current expenditures, during the most recent fiscal year for which satisfactory
				data are available, of all local educational agencies in the State or, in the
				case of the United States, for all States (which, for the purpose of this
				paragraph, means the 50 States and the District of Columbia); plus
									(ii)any direct
				current expenditures by the State for the operation of those agencies; divided
				by
									(B)the aggregate
				number of children in average daily attendance to whom those agencies provided
				free public education during that year.
								(7)Charter
				management organizationThe term charter management
				organization means a nonprofit organization that operates, manages, or
				oversees multiple charter schools by centralizing or sharing certain functions
				and resources among such schools.
							(8)ChildThe
				term child means any person within the age limits for which the
				State provides free public education.
							(9)Child with a
				disabilityThe term child with a disability has the
				same meaning given that term in section 602 of the Individuals with
				Disabilities Education Act.
							(10)Conditions for
				learningThe term conditions for learning means
				conditions that advance student achievement and positive child and youth
				development by supporting schools that—
								(A)promote physical,
				mental, and emotional health;
								(B)ensure the safety
				of students and staff;
								(C)promote social,
				emotional, and character development; and
								(D)have the
				following attributes:
									(i)Provide
				opportunities for physical activity and good nutrition.
									(ii)Are free of
				violence, harassment, and weapons.
									(iii)Prevent use and
				abuse of drugs and controlled substances.
									(iv)Help staff and
				students to model positive social and emotional skills.
									(v)Employ adults who
				have high expectations for student conduct, character, and academic
				achievement.
									(vi)Engage parents
				and family members in meaningful and sustained ways to promote positive student
				academic achievement and developmental outcomes.
									(11)Consolidated
				local applicationThe term consolidated local
				application means an application submitted by a local educational agency
				pursuant to section 9305.
							(12)Consolidated
				local planThe term consolidated local plan means a
				plan submitted by a local educational agency pursuant to section 9305.
							(13)Consolidated
				State applicationThe term consolidated State
				application means an application submitted by a State educational agency
				pursuant to section 9302.
							(14)Consolidated
				State planThe term consolidated State plan means a
				plan submitted by a State educational agency pursuant to section 9302.
							(15)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, mathematics, science, foreign languages,
				civics and government, economics, arts, history, and geography.
							(16)Covered
				programThe term covered program means each of the
				programs authorized by—
								(A)part A of title
				I;
								(B)part C of title
				I;
								(C)part D of title
				I;
								(D)part A of title
				II;
								(E)part A of title
				III;
								(F)part B of title
				IV; and
								(G)subpart 2 of part
				B of title VI.
								(17)Current
				expendituresThe term current expenditures means
				expenditures for free public education—
								(A)including
				expenditures for administration, instruction, attendance and health services,
				pupil transportation services, operation and maintenance of plant, fixed
				charges, and net expenditures to cover deficits for food services and student
				body activities; but
								(B)not including
				expenditures for community services, capital outlay, and debt service, or any
				expenditures made from funds received under title I.
								(18)DepartmentThe
				term Department means the Department of Education.
							(19)Developmental
				delayThe term developmental delay has the meaning
				given the term in section 632 of the Individuals with Disabilities Education
				Act (20 U.S.C. 1432).
							(20)Distance
				learningThe term distance learning means the
				transmission of educational or instructional programming to geographically
				dispersed individuals and groups via telecommunications.
							(21)Educational
				service agencyThe term educational service agency
				means a regional public multiservice agency authorized by State statute to
				develop, manage, and provide services or programs to local educational
				agencies.
							(22)Elementary
				schoolThe term elementary school means a nonprofit
				institutional day or residential school, including a public elementary charter
				school, that provides elementary education, as determined under State
				law.
							(23)English
				learnerThe term English learner means an
				individual—
								(A)who is aged 3
				through 21;
								(B)who is enrolled
				or preparing to enroll in an elementary school or secondary school;
								(C)(i)who was not born in the
				United States or whose native language is a language other than English;
									(ii)(I)who is a Native
				American or Alaska Native, or a native resident of the outlying areas;
				and
										(II)who comes from an environment
				where a language other than English has had a significant impact on the
				individual’s level of English language proficiency; or
										(iii)who is migratory, whose native
				language is a language other than English, and who comes from an environment
				where a language other than English is dominant; and
									(D)whose
				difficulties in speaking, reading, writing, or understanding the English
				language may be sufficient to deny the individual—
									(i)the ability to
				meet the State's on-track level of performance on State assessments described
				in section 1111(a)(2);
									(ii)the ability to
				successfully achieve in classrooms where the language of instruction is
				English; or
									(iii)the opportunity
				to participate fully in society.
									(24)Evidence-basedThe
				term evidence-based, when used with respect to a program,
				practice, or policy, means—
								(A)based on a
				comprehensive, unbiased review and weighing of 1 or more evaluation studies
				that—
									(i)have been carried
				out consistent with the principles of scientific research;
									(ii)have strong
				internal and external validity; and
									(iii)support the
				direct attribution of 1 or more outcomes to the program, practice, or policy;
				or
									(B)in the absence of
				any study described in subparagraph (A), based on a comprehensive, unbiased
				review and weighing of data analysis, research, or 1 or more evaluation studies
				of relevant programs, practices, or policies, that—
									(i)were carried out
				consistent with the principles of scientifically based research; and
									(ii)are accompanied
				by strategies to generate more robust evidence over time through research,
				evaluation, and data analysis, including—
										(I)the measurement
				of performance with reliable process and outcome indicators; and
										(II)the
				implementation of evaluations with strong internal and external validity where
				feasible and appropriate.
										(25)Expanded
				learning timeThe term expanded learning time means
				using a longer school day, week, or year schedule to significantly increase the
				total number of school hours, in order to include additional time for—
								(A)instruction in
				core academic subjects;
								(B)instruction in
				other subjects and enrichment and other activities that contribute to a
				well-rounded education, including music and the arts, physical education, and
				experiential and work-based learning; and
								(C)instructional and
				support staff to collaborate, plan, and engage in professional development,
				including on family and community engagement, within and across grades and
				subjects.
								(26)Family
				literacy activitiesThe term family literacy
				activities means activities that—
								(A)are of sufficient
				intensity in terms of hours, and of sufficient duration, to make sustainable
				improvements in the literacy rates of a family;
								(B)better enable
				parents to support their children’s learning needs; and
								(C)integrate all of
				the following activities:
									(i)Parent adult
				education and literacy activities that lead to readiness for postsecondary
				education or training, career advancement, and economic
				self-sufficiency.
									(ii)Interactive
				literacy activities between parents and their children.
									(iii)Training for
				parents regarding how to be the primary teacher for their children and full
				partners in the education of their children.
									(iv)Age-appropriate
				education to prepare children for success in school and life
				experiences.
									(27)Family
				memberThe term family member means a parent,
				relative, or other adult who is responsible for the care and well-being of a
				child.
							(28)Free public
				educationThe term free public education means
				education that is provided—
								(A)at public
				expense, under public supervision and direction, and without tuition charge;
				and
								(B)as elementary or
				secondary education, as determined under State law, except that,
				notwithstanding State law, such term—
									(i)includes
				preschool education; and
									(ii)does not include
				any education provided beyond grade 12.
									(29)Gifted and
				talentedThe term gifted and talented, when used
				with respect to students, children, or youth, means students, children, or
				youth who give evidence of high achievement capability in areas such as
				intellectual, creative, artistic, or leadership capacity, or in specific
				academic fields, and who need services or activities not ordinarily provided by
				the school in order to fully develop those capabilities.
							(30)Graduation
				ratesThe term graduation rates shall, at a minimum,
				include both of the following:
								(A)A 4-year adjusted
				cohort graduation rate for a school year, defined as the percent obtained by
				calculating the product of—
									(i)the result
				of—
										(I)the number of
				students who—
											(aa)formed the
				adjusted cohort 4 years earlier; and
											(bb)graduate in 4
				years or less with a regular secondary school diploma; divided by
											(II)the number of
				students who formed the adjusted cohort for that year’s graduating class 4
				years earlier; multiplied by
										(ii)100.
									(B)A cumulative
				graduation rate for a school year, defined as the percent obtained by
				calculating the product of—
									(i)the result
				of—
										(I)the sum
				of—
											(aa)the number of
				students who—
												(AA)form the
				adjusted cohort for that year's graduating class; and
												(BB)graduate in 4
				years or less with a regular secondary school diploma; plus
												(bb)the number of
				additional students from previous cohorts who graduate with a regular secondary
				school diploma by the end of the school year in—
												(AA)more than 4
				years but not more than 6 years; or
												(BB)before exceeding
				the age for eligibility for a free appropriate public education (as defined in
				section 602 of the Individuals with Disabilities Education Act) under State
				law; divided by
												(II)the sum
				of—
											(aa)the number of
				students who form the adjusted cohort for that year’s graduating class;
				plus
											(bb)the number of
				additional student graduates described in subclause (I)(bb); multiplied
				by
											(ii)100.
									(31)High
				schoolThe term high school means a secondary school
				that—
								(A)grants a diploma,
				as defined by the State; and
								(B)includes, at
				least, grade 12.
								(32)Highly
				qualified teacher
								(A)In
				generalThe term highly qualified teacher
				means—
									(i)with respect to
				any public elementary school, middle school, or high school teacher teaching in
				a State, a teacher who—
										(I)(aa)has obtained State
				certification as a teacher (including certification obtained through
				alternative routes to certification) or passed the State teacher licensing
				examination, and holds a license to teach in the State, except that when used
				with respect to any teacher teaching in a charter school, the term means that
				the teacher meets the requirements set forth in the State’s charter school law;
				or
											(bb)has passed a rigorous State test for
				subject matter knowledge and is making satisfactory progress towards obtaining
				full certification or licensure within 3 years through participation in a
				high-quality, State-approved alternative certification program; and
											(II)has not had
				certification or licensure requirements waived on an emergency, temporary, or
				provisional basis;
										(ii)with respect
				to—
										(I)an elementary
				school teacher who is new to the profession, that the teacher holds at least a
				bachelor’s degree and—
											(aa)if
				teaching more than a single subject, has demonstrated, by receiving a passing
				score on a rigorous State test, subject knowledge and teaching skills in
				reading, writing, mathematics, and other areas of the basic elementary school
				curriculum (which may consist of passing a State-required certification or
				licensing test or tests in reading, writing, mathematics, and other areas of
				the basic elementary school curriculum); or
											(bb)if
				teaching a single subject, meets either the requirement in item (aa) or (bb) of
				subclause (II); and
											(II)a middle school
				or high school teacher who is new to the profession, that the teacher holds at
				least a bachelor’s degree and has demonstrated a high level of competency in
				each of the academic subjects in which the teacher teaches by—
											(aa)receiving a
				passing score on a rigorous State academic subject test in each of the academic
				subjects in which the teacher teaches (which may consist of a passing level of
				performance on a State-required certification or licensing test or tests in
				each of the academic subjects the teacher teaches); or
											(bb)successful
				completion, in each of the academic subjects in which the teacher teaches, of
				an academic major, a graduate degree, coursework equivalent to an undergraduate
				academic major, or advanced certification or credentialing; and
											(iii)with respect to
				an elementary school, middle school, or high school teacher who is not new to
				the profession, that the teacher holds at least a bachelor’s degree and—
										(I)has met the
				applicable standard in subclause (I) or (II) of clause (ii), which includes an
				option for a test; or
										(II)demonstrates
				competence in all the academic subjects in which the teacher teaches based on a
				high objective uniform State standard of evaluation, which may include multiple
				subjects, that—
											(aa)is
				set by the State for both grade-appropriate academic subject-matter knowledge
				and teaching skills;
											(bb)is
				aligned with State academic content and student academic achievement standards
				under section 1111(a)(1) and developed in consultation with core content
				specialists, teachers, principals, and school administrators;
											(cc)provides
				objective, coherent information about the teacher’s attainment of core content
				knowledge in the academic subjects in which a teacher teaches;
											(dd)is
				applied uniformly to all teachers in the same academic subject and the same
				grade level throughout the State;
											(ee)takes into
				consideration, but is not based primarily on, the time the teacher has been
				teaching in the academic subject;
											(ff)is
				made available to the public on request; and
											(gg)may involve
				multiple, objective measures of teacher competency.
											(B)Special
				ruleNotwithstanding the requirements of subparagraph (A), a
				State may deem a teacher to be a highly qualified teacher for purposes of this
				Act, if the teacher is—
									(i)a
				teacher with a bachelor’s degree who has received and maintained, for the State
				in which the teacher teaches, a rating in the highest categories of a teacher
				evaluation system consistent with section 2301(b)(4);
									(ii)a teacher in a
				rural local educational agency, as described in section 6211(d), who teaches
				multiple subjects, if the teacher is a highly qualified teacher in 1 of the
				core academic subjects that the teacher teaches and becomes highly qualified in
				the additional subjects in not more than 3 years by meeting the requirements of
				clause (ii) or (iii) of subparagraph (A);
									(iii)a science
				teacher who holds a broad field science or individual science certification or
				licensure and whom the State determines is highly qualified for purposes of
				this paragraph;
									(iv)a teacher who
				has been determined to be highly qualified by the State as of the day before
				the date of enactment of the Elementary and
				Secondary Education Reauthorization Act of 2011; or
									(v)a
				teacher who is a participant in an exchange visitor program and whom the State
				determines is highly qualified for the purposes of this paragraph.
									(C)Special
				education teachersThe definition of the term highly
				qualified teacher shall also include a special education teacher who is
				highly qualified as determined under section 602(10) of the Individuals with
				Disabilities Education Act.
								(33)High-need
				local educational agencyThe term high-need local
				educational agency means a local educational agency—
								(A)that serves not
				fewer than 10,000 children from families with incomes below the poverty
				line;
								(B)for which not
				less than 20 percent of the children served by the agency are from families
				with incomes below the poverty line; or
								(C)that is in the
				highest quartile of local educational agencies in the State, based on student
				poverty.
								(34)High-need
				school
								(A)In
				generalThe term high-need school means—
									(i)an elementary
				school or middle school in which not less than 50 percent of the enrolled
				students are children from low-income families; or
									(ii)a high school in
				which not less than 40 percent of the enrolled students are children from
				low-income families, which may be calculated using comparable data from feeder
				schools.
									(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—
									(i)in which the
				children are eligible for a free or reduced price lunch under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
									(ii)receiving
				assistance under a State program funded under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or
									(iii)in which the
				children are eligible to receive medical assistance under the Medicaid
				program.
									(35)Institution of
				higher educationThe term institution of higher
				education has the meaning given that term in section 101(a) of the
				Higher Education Act of 1965.
							(36)Leading
				indicatorsThe term leading indicators means areas
				in which a persistently low-achieving school is expected to demonstrate
				improvement, such as—
								(A)average student
				attendance rates;
								(B)teacher
				attendance rates;
								(C)on-time grade
				promotion;
								(D)credit
				accumulation rates;
								(E)expulsion,
				suspension, violence and harassment rates;
								(F)teacher retention
				and turnover rates;
								(G)percentage of
				students failing a core, credit-bearing course; and
								(H)entrance and
				placement examinations, and preparation courses, for postsecondary
				education.
								(37)Local
				educational agency
								(A)In
				generalThe term local educational agency means a
				public board of education or other public authority legally constituted within
				a State for either administrative control or direction of, or to perform a
				service function for, public elementary schools or secondary schools in a city,
				county, township, school district, or other political subdivision of a State,
				or of or for a combination of school districts or counties that is recognized
				in a State as an administrative agency for its public elementary schools or
				secondary schools.
								(B)Administrative
				control and directionThe term includes any other public
				institution or agency having administrative control and direction of a public
				elementary school or secondary school.
								(C)Bie
				schoolsThe term includes an elementary school or secondary
				school funded by the Bureau of Indian Education but only to the extent that
				including the school makes the school eligible for programs for which specific
				eligibility is not provided to the school in another provision of law and the
				school does not have a student population that is smaller than the student
				population of the local educational agency receiving assistance under this Act
				with the smallest student population, except that the school shall not be
				subject to the jurisdiction of any State educational agency other than the
				Bureau of Indian Affairs.
								(D)Educational
				service agenciesThe term includes educational service agencies
				and consortia of those agencies.
								(E)State
				educational agencyThe term includes the State educational agency
				in a State in which the State educational agency is the sole educational agency
				for all public schools.
								(38)Magnet
				schoolThe term magnet school means a public
				elementary school, public secondary school, public elementary education center,
				or public secondary education center, that offers a special curriculum capable
				of attracting substantial numbers of students of different racial
				backgrounds.
							(39)Mutual
				consentThe term mutual consent means a process
				through which—
								(A)the principal or
				hiring team and the teacher agree to the placement at a school;
								(B)the principal or
				hiring team selects teachers for the school from an unrestricted pool of
				internal and external candidates based on an assessment of the qualifications
				of the individual candidates; and
								(C)the local
				educational agency ensures that other schools served by the local educational
				agency are not being forced to accept teachers displaced from persistently
				low-achieving schools.
								(40)Native
				american and native american languageThe terms Native
				American and Native American language have the same meaning
				given those terms in section 103 of the Native American Languages Act of 1990
				(25 U.S.C. 2902).
							(41)On track to
				college and career readinessThe term on track to college
				and career readiness, when used with respect to a student, means
				that—
								(A)the student is
				performing at or above the student's grade level in a subject so that the
				student will be college and career ready in such subject by the time of high
				school graduation, as demonstrated by student performance that meets or exceeds
				the on-track level of student academic achievement for such subject under
				section 1111(a)(1)(A)(iv) for the student’s grade, as measured by the State’s
				assessment system under section 1111(a)(2); or
								(B)in the case of a
				student in a State that has chosen in accordance with section 1111(b)(1)(B) to
				measure student growth in addition to student achievement for purposes of
				determining readiness, the student meets the requirements of subparagraph (A)
				for a subject or the student is attaining student growth in accordance with
				clauses (i) and (ii) of such section in the subject.
								(42)Outlying
				areaThe term outlying area—
								(A)means American
				Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United
				States Virgin Islands;
								(B)means the
				Republic of Palau, to the extent permitted under section 105(f)(1)(B)(ix) of
				the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117
				Stat. 2751) and until an agreement for the extension of United States education
				assistance under the Compact of Free Association becomes effective for the
				Republic of Palau; and
								(C)for the purpose
				of any discretionary grant program under this Act, includes the Republic of the
				Marshall Islands and the Federated States of Micronesia, to the extent
				permitted under section 105(f)(1)(B)(viii) of the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2751).
								(43)ParentThe
				term parent includes a legal guardian or other person standing in
				loco parentis (such as a grandparent or stepparent with whom the child lives,
				or a person who is legally responsible for the child's welfare).
							(44)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)) applicable to a family of the size involved.
							(45)Professional
				developmentThe term professional development means
				activities based on scientifically valid research that are coordinated and
				aligned to increase the effectiveness of educators (including teachers,
				principals, other school leaders, specialized instructional support personnel,
				paraprofessionals, and, as applicable, early childhood educators) and are
				regularly assessed to determine the activities’ effectiveness, and that—
								(A)are designed and
				implemented to improve student achievement and classroom practice;
								(B)are aligned
				with—
									(i)State academic
				content standards and student academic achievement standards developed under
				section 1111(a)(1);
									(ii)related academic
				and school improvement goals of the school, local educational agency, and, as
				appropriate, statewide and local curricula; and
									(iii)rigorous
				teaching standards;
									(C)increase
				educators’—
									(i)knowledge and
				understanding about how students learn;
									(ii)academic content
				knowledge;
									(iii)ability to
				analyze student work and achievement data from multiple sources, including how
				to adjust instructional strategies, assessments, and materials based on such
				analysis; and
									(iv)ability to
				instruct students with disabilities and English learners so that they are able
				to meet the State academic content standards and student academic achievement
				standards;
									(D)address areas for
				improvement based on such educators’ evaluations;
								(E)are job-embedded,
				ongoing, collaborative, data-driven, and classroom-focused; and
								(F)are, as
				appropriate—
									(i)designed to
				provide educators with the knowledge and skills to work more effectively with
				parents and families; and
									(ii)provided jointly
				for school staff and other early childhood education and care providers, where
				applicable, to address the transition to elementary school, including issues
				related to school readiness across all major domains of early learning.
									(46)Regular
				secondary school diploma
								(A)In
				generalThe term regular secondary school diploma
				means the standard secondary school diploma awarded to the preponderance of
				students in the State that is fully aligned with State standards, or a higher
				diploma. Such term shall not include a GED or other recognized equivalent of a
				diploma, a certificate of attendance, or any lesser diploma award.
								(B)Exception for
				students with significant cognitive disabilitiesFor a student
				who has a significant cognitive disability and is assessed using an alternate
				assessment aligned to alternate academic achievement standards under section
				1111(a)(1)(D), receipt of a regular secondary school diploma or a State-defined
				alternate diploma aligned with completion of the student's right to a free
				appropriate public education under the Individuals with Disabilities Education
				Act shall be counted as graduating with a regular secondary school diploma for
				the purposes of this Act, except that not more than 1 percent of students
				served by a State or a local educational agency, as appropriate, shall be
				counted as graduates with a regular secondary school diploma under this
				subparagraph.
								(47)Scientifically
				based researchThe term scientifically based
				research—
								(A)means research
				that involves the application of rigorous, systematic, and objective procedures
				to obtain reliable and valid knowledge relevant to education activities and
				programs; and
								(B)includes research
				that—
									(i)employs
				systematic, empirical methods that draw on observation or experiment;
									(ii)involves
				rigorous data analyses that are adequate to test the stated hypotheses and
				justify the general conclusions drawn;
									(iii)relies on
				measurements or observational methods that provide reliable and valid data
				across evaluators and observers, across multiple measurements and observations,
				and across studies by the same or different investigators;
									(iv)is evaluated
				using experimental or quasi-experimental designs in which individuals,
				entities, programs, or activities are assigned to different conditions and with
				appropriate controls to evaluate the effects of the condition of interest, with
				a preference for random-assignment experiments, or other designs to the extent
				that those designs contain within-condition or across-condition
				controls;
									(v)ensures that
				experimental studies are presented in sufficient detail and clarity to allow
				for replication or, at a minimum, offer the opportunity to build systematically
				on their findings; and
									(vi)has been
				accepted by a peer-reviewed journal or approved by a panel of independent
				experts through a comparably rigorous, objective, and scientific review.
									(48)Scientifically
				valid researchThe term scientifically valid
				research includes applied research, basic research, and field-initiated
				research in which the rationale, design, and interpretation are soundly
				developed in accordance with principles of scientific research.
							(49)Secondary
				schoolThe term secondary school means a nonprofit
				institutional day or residential school, including a public secondary charter
				school, that provides secondary education, as determined under State law,
				except that the term does not include any education beyond grade 12.
							(50)SecretaryThe
				term Secretary means the Secretary of Education.
							(51)Specialized
				instructional support personnel; specialized instructional support
				services
								(A)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, school nurses, and other qualified professional
				personnel involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.
								(B)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel.
								(52)StateThe
				term State means each of the 50 States, the District of Columbia,
				the Commonwealth of Puerto Rico, and each of the outlying areas.
							(53)State advisory
				council on early childhood education and careThe term
				State Advisory Council on Early Childhood Education and Care means
				the State Advisory Council on Early Childhood Education and Care established
				under section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b)).
							(54)State
				educational agencyThe term State educational agency
				means the agency primarily responsible for the State supervision of public
				elementary schools and secondary schools.
							(55)Teacher
				mentoringThe term teacher mentoring means
				supporting teachers or principals to increase the effectiveness and retention
				of such teachers or principals through a program that—
								(A)includes clear
				criteria for the selection of mentors that takes into account the
				mentor’s—
									(i)effectiveness;
				and
									(ii)ability to
				facilitate adult learning;
									(B)provides
				high-quality training for mentors in how to support teachers or principals
				effectively;
								(C)provides
				regularly scheduled time for collaboration, examination of student work and
				achievement data, and ongoing opportunities for mentors and mentees to observe
				each other’s teaching or leading, and identify and address areas for
				improvement; and
								(D)matches mentees
				with mentors in the same field, grade, grade span, or subject area.
								(56)Turnaround
				partnerThe term turnaround partner means a public
				or private nonprofit organization, institution of higher education, or charter
				management organization, with a demonstrated record of successful school
				improvement.
							(57)Universal
				design for learningThe term universal design for
				learning has the meaning given the term in section 103 of the Higher
				Education Act of
				1965.
							.
				(b)Conforming
			 amendmentsThe Act (20 U.S.C. 6301 et seq.) is amended—
					(1)in section
			 1604(b) (20 U.S.C. 6574(b)), as redesignated by section 1601(a)(3) of this Act,
			 by striking the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor and Pensions of
			 the Senate and inserting the authorizing
			 committees;
					(2)in section
			 3122(b) (20 U.S.C. 6843(b)), as redesignated by section 3001(3) of this Act, by
			 striking the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate and inserting the authorizing committees;
			 and
					(3)in section
			 9401(e)(4) (20 U.S.C. 7861(e)(4)), by striking the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate and inserting
			 the authorizing committees.
					9102.Unsafe school
			 choice optionSection 9532(a)
			 (20 U.S.C. 7912(a)) is amended by striking attending and all
			 that follows through victim of and inserting who is
			 threatened with, or becomes a victim of,.
			9103.Evaluation
			 authoritySection 9601 (20
			 U.S.C. 7941) is amended to read as follows:
				
					9601.Evaluation
				authority
						(a)Reservation of
				fundsExcept as provided in subsection (b), the Secretary may
				reserve not more than 3 percent of the amount appropriated to carry out each
				categorical program and demonstration project authorized under this Act. The
				reserved amounts shall be used by the Secretary, acting through the Director of
				the Institute of Education Sciences, to—
							(1)conduct—
								(A)comprehensive,
				high-quality evaluations of the program or project that—
									(i)provide
				information to inform policy-making and to support continuous program
				improvement; and
									(ii)use methods
				appropriate for the questions being asked; and
									(B)impact
				evaluations that employ experimental or quasi-experimental designs, where
				practicable and appropriate, and other rigorous methodologies that permit the
				strongest possible causal inferences;
								(2)provide technical
				assistance to grant recipients on—
								(A)the conduct of
				the evaluation activities that the grantees carry out under this Act;
				and
								(B)the collection
				and reporting of performance data relating to the program or project;
								(3)evaluate the
				aggregate short- and long-term effects and cost efficiencies across Federal
				programs assisted or authorized under this Act and related Federal preschool,
				elementary, and secondary programs under any other Federal law;
							(4)increase the
				usefulness of evaluations of grant recipients in order to ensure the continuous
				progress of the program or project by improving the quality, timeliness,
				efficiency, dissemination, and use of information relating to performance under
				the program or project; and
							(5)identify and
				disseminate research and best practices related to the programs and projects
				authorized under this Act.
							(b)Title
				IThe Secretary may not reserve
				under subsection (a) more than 1 percent of the funds appropriated to carry out
				title I.
						(c)Evaluation
				planBeginning not later than 1 year after the date of enactment
				of the Elementary and Secondary Education
				Reauthorization Act of 2011, the Secretary shall annually develop
				and submit to Congress a plan that—
							(1)describes the
				timeline for evaluation of the programs and projects authorized under this Act;
				and
							(2)describes the
				specific evaluation activities that the Secretary intends to carry out for such
				programs and projects during the next year.
							(d)Evaluation
				activities authorized elsewhereIf, under any other provision of
				this Act (other than title I), funds are authorized to be reserved or used for
				evaluation activities with respect to a program or project, the Secretary may
				not reserve additional funds under this section for the evaluation of that
				program or project.
						(e)Special rule
				regarding allocation for impact evaluationsThe Secretary shall
				use not less than 30 percent of the funds reserved under this section for each
				of the fiscal years 2012 through 2017, in the aggregate for each year, for
				impact evaluations that meet the requirements of subsection
				(a)(1).
						.
			9104.Conforming
			 amendments
				(a)ReorganizationTitle IX (20 U.S.C. 7801 et seq.) is
			 amended by adding at the end the following:
					
						GMiscellaneous
				provisions
						.
				(b)Conforming
			 amendmentsTitle IX (20
			 U.S.C. 7801 et seq.) is amended—
					(1)in section 9401 (20 U.S.C. 7861)—
						(A)in subsection (b)(1)(C), by striking
			 , in accordance with section 1111(b),; and
						(B)in subsection (c), by striking
			 subpart 1 of part B of title V and inserting subpart 1 of
			 part D of title V;
						(2)by striking
			 paragraph (1) of section 9501(b) (20 U.S.C. 7881(b)) and inserting the
			 following:
						
							(1)In generalThis section applies to programs
				under—
								(A)part C of title I;
								(B)part A of title
				II, to the extent provided in paragraph (3);
								(C)part A of title III;
								(D)part A of title IV;
								(E)part B of title IV;
								(F)part D of title IV; and
								(G)part E of title
				IV.
								;
				and
					(3)in section
			 9534(b) (20 U.S.C. 7914(b)), by striking part B of title V each
			 place the term appears and inserting part D of title V.
					
	
		XCommission on
			 Effective Regulation and Assessment Systems for Public Schools
			10011.Short
			 titleThis title may be cited
			 as the Commission on Effective
			 Regulation and Assessment Systems for Public Schools
			 Act.
			10012.DefinitionsIn this title:
				(1)ChairpersonThe
			 term Chairperson means the Chairperson of the Commission.
				(2)CommissionThe
			 term Commission means the Commission on Effective Regulation and
			 Assessment Systems for Public Schools.
				10013.Establishment
			 of Commission on Effective Regulation and Assessment Systems for Public
			 Schools
				(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall establish a commission to be known as the
			 Commission on Effective Regulation and Assessment Systems for Public
			 Schools.
				(b)PurposeThe
			 Commission shall—
					(1)examine Federal,
			 State, and local regulatory requirements on elementary and secondary
			 education;
					(2)make
			 recommendations on how to align and improve such Federal, State, and local
			 requirements to improve performance and innovation;
					(3)examine the
			 quality and purpose of current Federal, State, and local assessment
			 requirements; and
					(4)make
			 recommendations to improve and align assessment systems to provide quality and
			 meaningful information for parents, teachers, and students to improve student
			 achievement, teacher performance, and innovation.
					(c)Membership
					(1)CompositionThe
			 Commission shall be composed of—
						(A)4
			 Governors;
						(B)6 State
			 legislators;
						(C)2 Chief State
			 school officers;
						(D)2 State officials
			 responsible for administering Federal education programs;
						(E)4
			 superintendents;
						(F)2
			 principals;
						(G)2
			 teachers;
						(H)2 assessment
			 experts; and
						(I)2 teacher and
			 principal effectiveness experts.
						(2)RecommendationsThe
			 Secretary shall solicit input and nominations for appointing members of the
			 Commission from—
						(A)Governors;
						(B)members of
			 Congress;
						(C)State
			 legislators;
						(D)superintendents,
			 principals, teachers, and other members of the education community; and
						(E)parents,
			 students, and other members of the general public.
						(3)DeterminationThe
			 Secretary shall determine the membership of the Commission after considering
			 recommendations submitted under paragraph (2).
					(d)ChairpersonThe
			 Secretary shall designate a Governor as the Chairperson of the
			 Commission.
				(e)MeetingsThe
			 Commission shall hold, at the call of the Chairperson, not less than 1 meeting
			 every 6 months. All such meetings shall be open to the public. The Commission
			 may hold, at the call of the Chairperson, such other meetings as the
			 Chairperson sees fit to carry out this title.
				(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(g)Initial
			 meetingThe Commission shall hold its first meeting not later
			 than 60 days after the date of enactment of this Act.
				10014.Powers of
			 the Commission
				(a)Hearings
					(1)In
			 generalThe Commission shall hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission determines appropriate to carry out this title.
					(2)ParticipationIn
			 hearings held under this subsection, the Commission shall consider inviting
			 witnesses from, among other groups—
						(A)teachers;
						(B)parents;
						(C)principals;
						(D)superintendents;
						(E)Federal, State,
			 and local educational agency personnel;
						(F)researchers and
			 other experts; and
						(G)any other
			 individuals determined appropriate by the Commission.
						(b)Information
			 from Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this title. Upon request of the Chairperson, the head of
			 such department or agency shall furnish such information to the
			 Commission.
				10015.Duties of
			 the Commission
				(a)Duties
					(1)In
			 generalThe Commission shall take such actions as it determines
			 necessary to gain a full understanding of the issues of effective regulation
			 and assessment systems for public schools.
					(2)Areas of
			 emphasisThe Commission shall
			 focus—
						(A)in examining the
			 over-regulation of public schools, on—
							(i)examining
			 Federal, State, and local regulations governing public schools;
							(ii)differentiating
			 between financial, programmatic, general education, special education, and
			 civil rights requirements;
							(iii)identifying
			 which government entity requires each regulation;
							(iv)measuring the
			 cost of compliance in terms of funds spent on compliance and time in hours and
			 personnel;
							(v)identifying
			 duplicative, redundant, or unnecessary regulations at each governmental level;
			 and
							(vi)investigating
			 how Federal, State, and local interpretations of laws and regulations create an
			 additional or unnecessary burden and are used as a rationale for imposing
			 requirements that are not actually mandated by law; and
							(B)in examining the
			 effective testing of public schools, on—
							(i)examining
			 Federal, State, and local testing and standardized assessment requirements for
			 public elementary schools, middle schools, and high schools;
							(ii)determining the
			 purpose and intent of each such test or assessment, including whether it is
			 intended to measure student achievement and growth, teacher and principal
			 effectiveness, or system accountability;
							(iii)determining the
			 frequency, length, and scheduling of such tests and assessments, and measuring,
			 in hours and days, the student and teacher time spent on testing;
							(iv)examining
			 standardized assessments required by Federal, State, or local requirements,
			 excluding teacher-created tests and quizzes and formative assessments;
							(v)reporting on the
			 quality of standardized assessments;
							(vi)examining
			 reporting practices of test results and the degree to which such results are
			 returned in a timely manner with sufficient quality to be useful to parents,
			 teachers and principals, and students to inform and improve their work,
			 including targeting instruction to student needs, grading student work, and
			 evaluating teacher and principal effectiveness;
							(vii)analyzing the
			 ability of quality assessments to measure whether a student is prepared to
			 graduate from high school and pursue college or a career without the need for
			 academic remediation;
							(viii)examining what
			 factors most contribute to quality assessments and the extent to which
			 high-quality assessments can advance student learning;
							(ix)determining the
			 technology infrastructure required for next generation assessments; and
							(x)identifying
			 opportunities to improve assessment practices to better promote parent, teacher
			 and principal, and student understanding of progress toward college and career
			 readiness and public understanding of school performance and educational
			 productivity.
							(3)SamplesIn
			 conducting its work under this title, the Commission may rely on samples of
			 States and local educational agencies for examples of regulations and testing
			 requirements.
					(b)Reports
					(1)In
			 generalSubject to paragraph (2), the Commission shall provide
			 regular reports in a manner and form of the Commission's choosing to—
						(A)the Secretary;
			 and
						(B)the members of
			 the authorizing committees.
						(2)Annual
			 reportNot later than 1 year after the date of the first meeting
			 of the Commission, and annually thereafter, the Commission shall issue a report
			 to—
						(A)the Secretary;
			 and
						(B)the members of
			 the authorizing committees.
						(3)Public
			 reportThe Commission shall—
						(A)prepare a
			 report—
							(i)analyzing
			 findings of the Commission; and
							(ii)making
			 recommendations for Federal, State, and local policy makers; and
							(B)broadly
			 disseminate such report to the general public.
						(c)TestimonyThe
			 Chairperson shall annually provide testimony to the authorizing
			 committees.
				10016.Commission
			 personnel matters
				(a)Compensation of
			 membersEach member of the Commission shall serve without
			 compensation in addition to any such compensation received for the member's
			 service as an officer or employee of the United States, if applicable.
				(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter 1 of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
				(c)Assistance
					(1)In
			 generalThe Assistant Secretary of Elementary and Secondary
			 Education shall provide assistance to the Commission, upon request of the
			 Commission, without reimbursement.
					(2)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					
	
		XIAmendments to
			 other laws; miscellaneous provisions
			AAmendments to other laws
				1McKinney-Vento Homeless Assistance Act
					11011.Short
			 titleThis subpart may be
			 cited as the McKinney-Vento Homeless Education Reauthorization Act of
			 2011.
					11012.Education
			 for homeless children and youthSubtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to
			 read as follows:
						
							BEducation for
				homeless children and youth
								721.Statement of
				policyThe following is the
				policy of Congress:
									(1)Each State shall
				ensure that each homeless child and youth has access to the same free
				appropriate public education, including a public preschool education, as is
				provided to other children and youth.
									(2)In any State
				where compulsory residency requirements or other requirements of laws,
				regulations, practices, or policies may act as a barrier to the identification,
				enrollment, attendance, or success in school of homeless children and youth,
				the State shall review and revise such laws, regulations, practices, or
				policies to ensure that homeless children and youth are afforded the same free
				appropriate public education as is provided to other children and youth.
									(3)Homelessness is
				not a sufficient reason to separate students from the mainstream school
				environment.
									(4)Homeless children
				and youth shall have access to the education and other services that such
				children and youth need to ensure that such children and youth have an
				opportunity to meet the same college and career ready State student academic
				achievement standards to which all students are held.
									722.Grants for
				State and local activities for the education of homeless children and
				youth
									(a)General
				authorityThe Secretary is authorized to make grants to States
				from allotments made under subsection (c) and in accordance with this section
				to enable such States to carry out the activities described in subsections (d)
				through (h).
									(b)ApplicationIn
				order for a State to be eligible to receive a grant under this section, the
				State educational agency, in consultation with other relevant State agencies,
				shall submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information as the Secretary may reasonably
				require.
									(c)Allocation and
				reservations
										(1)Allocation
											(A)In
				generalSubject to subparagraph (C), the Secretary is authorized
				to allot to each State an amount that bears the same ratio to the amount
				appropriated for such year under section 726 that remains after the Secretary
				reserves funds under paragraph (2) and uses funds to carry out section 724 (d)
				and (h), as the amount allocated under section 1122 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6332) to the State for that year
				bears to the total amount allocated under section 1122 of such Act to all
				States for that year, except as provided in subparagraph (B).
											(B)Minimum
				allotmentsNo State shall receive for a fiscal year less under
				this paragraph than the greater of—
												(i)$150,000;
				or
												(ii)an amount that
				bears the same ratio to the amount appropriated for such year under section 726
				that remains after the Secretary reserves funds under paragraph (2) and uses
				funds to carry out section 724 (d) and (h), as the amount the State received
				under this paragraph for the preceding fiscal year bears to the total amount
				received by all States under this paragraph for the preceding fiscal
				year.
												(C)Reduction for
				insufficient fundsIf there are insufficient funds in a fiscal
				year to allot to each State the minimum amount under subparagraph (B), the
				Secretary shall ratably reduce the allotments to all States based on the
				proportionate share that each State received under this subsection for the
				preceding fiscal year.
											(2)Reservations
											(A)Students in
				territoriesThe Secretary is authorized to reserve 0.1 percent of
				the amount appropriated for each fiscal year under section 726 to be allocated
				by the Secretary among the United States Virgin Islands, Guam, American Samoa,
				and the Commonwealth of the Northern Mariana Islands, according to their
				respective need for assistance under this subtitle, as determined by the
				Secretary. Funds allocated under this subparagraph shall be used for programs
				that are consistent with the purposes of the programs described in this
				subtitle.
											(B)Indian
				students
												(i)TransferThe
				Secretary shall transfer 1 percent of the amount appropriated for each fiscal
				year under section 726 to the Department of the Interior for programs that are
				for Indian students served by schools funded by the Secretary of the Interior,
				as determined under the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), and that are consistent with the purposes of the
				programs described in this subtitle.
												(ii)AgreementThe
				Secretary of Education and the Secretary of the Interior shall enter into an
				agreement, consistent with the requirements of this subtitle, for the
				distribution and use of the funds described in clause (i) under terms that the
				Secretary of Education determines best meet the purposes of the programs
				described in this subtitle. Such agreement shall set forth the plans of the
				Secretary of the Interior for the use of the funds transferred, including
				appropriate goals, objectives, and milestones for that use.
												(d)State
				activitiesGrant funds from a grant made to a State under this
				section shall be used for the following:
										(1)To provide
				activities for and services to improve the identification of homeless children
				and youth and enable such children and youth to enroll in, attend, and succeed
				in school.
										(2)To establish or
				designate an Office of the Coordinator for Education of Homeless Children and
				Youth in the State educational agency in accordance with subsection (f) that
				has sufficient knowledge, authority, and time to carry out the duties described
				in this subtitle.
										(3)To prepare and
				carry out the duties described in subsection (f) in the State plan described in
				subsection (g).
										(4)To develop and
				implement professional development activities for liaisons designated under
				subsection (g)(1)(J)(ii), other local educational agency and school personnel,
				and community agencies—
											(A)to improve their
				identification of homeless children and youth; and
											(B)to improve their
				awareness of, and capacity to respond to, specific needs in the education of
				homeless children and youth.
											(e)State and local
				subgrants
										(1)Minimum
				disbursements by StatesFrom the grant funds made available each
				year to a State under subsection (a) to carry out this subtitle, the State
				educational agency—
											(A)may use not more
				that 20 percent of the State’s allocation under subsection (c)(1) or $85,000,
				whichever amount is greater, for State-level activities; and
											(B)shall use the
				remainder of the State's allocation after using amounts for State-level
				activities under subparagraph (A) to award subgrants to local educational
				agencies for the purposes of carrying out section 723.
											(2)Use by State
				educational agencyA State educational agency may use funds for
				State-level activities made available under paragraph (1)(A) to conduct
				activities under subsection (f) directly or through grants or contracts.
										(3)Prohibition on segregating homeless
				students
											(A)In
				generalExcept as provided in subparagraph (B), in providing a
				free public education to a homeless child or youth, no State receiving funds
				under this subtitle shall segregate such child or youth in a separate school,
				or in a separate program within a school, based on such child's or youth's
				status as homeless.
											(B)ExceptionNotwithstanding
				subparagraph (A), paragraphs (1)(J)(i) and (3) of subsection (g), section
				723(a)(2), and any other provision of this subtitle relating to the placement
				of homeless children or youths in schools, a State that has a separate school
				for homeless children or youths that was operated in fiscal year 2000 in a
				covered county shall be eligible to receive funds under this subtitle for
				programs carried out in such school if—
												(i)the school meets
				the requirements of subparagraph (C);
												(ii)any local
				educational agency serving a school that the homeless children and youths
				enrolled in the separate school are eligible to attend meets the requirements
				of subparagraph (E); and
												(iii)the State is
				otherwise eligible to receive funds under this subtitle.
												(C)School requirementsFor the State to be eligible under
				subparagraph (B) to receive funds under this subtitle, the school described in
				such subparagraph shall—
												(i)provide written
				notice, at the time any child or youth seeks enrollment in such school, and at
				least twice annually while the child or youth is enrolled in such school, to
				the parent or guardian of the child or youth (or, in the case of an
				unaccompanied youth, the youth) that—
													(I)shall be signed
				by the parent or guardian (or, in the case of an unaccompanied youth, the
				youth);
													(II)sets forth the
				general rights provided under this subtitle;
													(III)specifically
				states—
														(aa)the choice of
				schools homeless children and youths are eligible to attend, as provided in
				subsection (g)(4)(A);
														(bb)that no homeless
				child or youth is required to attend a separate school for homeless children or
				youths;
														(cc)that homeless
				children and youths shall be provided comparable services described in
				subsection (g)(5), including transportation services, educational services, and
				meals through school meals programs; and
														(dd)that homeless
				children and youths should not be stigmatized by school personnel; and
														(IV)provides contact
				information for the local liaison for homeless children and youths and the
				State Coordinator for Education of Homeless Children and Youths;
													(ii)(I)provide assistance to
				the parent or guardian of each homeless child or youth (or, in the case of an
				unaccompanied youth, the youth) to exercise the right to attend the parent's or
				guardian's (or youth's) choice of schools, as provided in subsection (g)(4)(A);
				and
													(II)coordinate with the local educational
				agency with jurisdiction for the school selected by the parent or guardian (or
				youth), to provide transportation and other necessary services;
													(iii)ensure that the
				parent or guardian (or, in the case of an unaccompanied youth, the youth) shall
				receive the information required by this subparagraph in a manner and form
				understandable to such parent or guardian (or youth), including, if necessary
				and to the extent feasible, in the native language of such parent or guardian
				(or youth); and
												(iv)demonstrate in
				the school's application for funds under this subtitle that such school—
													(I)is complying with
				clauses (i) and (ii); and
													(II)is meeting (as
				of the date of submission of the application) the same Federal and State
				standards, regulations, and mandates as other public schools in the State (such
				as complying with sections 1111 and 1116 of the Elementary and Secondary
				Education Act of 1965 and providing a full range of education and related
				services, including services applicable to students with disabilities).
													(D)School ineligibilityA separate school described in subparagraph
				(B) that fails to meet the standards, regulations, and mandates described in
				subparagraph (C)(iv)(II) shall not be eligible to receive funds under this
				subtitle for programs carried out in such school after the first date of such
				failure.
											(E)Local educational agency
				requirementsFor the State to
				be eligible to receive the funds described in subparagraph (B), the local
				educational agency described in subparagraph (B)(ii) shall—
												(i)implement a
				coordinated system for ensuring that homeless children and youths—
													(I)are advised of
				the choice of schools provided in subsection (g)(4)(A);
													(II)are immediately
				enrolled, in accordance with subsection (g)(4)(C), in the school selected under
				subsection (g)(4)(A); and
													(III)are promptly
				provided necessary services described in subsection (g)(5), including
				transportation, to allow homeless children and youths to exercise their choices
				of schools under subsection (g)(4)(A);
													(ii)document that
				written notice has been provided—
													(I)in accordance
				with subparagraph (C)(i) for each child or youth enrolled in a separate school
				under subparagraph (B); and
													(II)in accordance
				with subsection (g)(7)(A)(vi);
													(iii)prohibit
				schools within the agency's jurisdiction from referring homeless children or
				youths to, or requiring homeless children and youths to enroll in or attend, a
				separate school described in subparagraph (B);
												(iv)identify and
				remove any barriers that exist in schools within the agency's jurisdiction that
				may have contributed to the creation or existence of separate schools described
				in subparagraph (B); and
												(v)not use funds
				received under this subtitle to establish—
													(I)new or additional
				separate schools for homeless children or youths; or
													(II)new or
				additional sites for separate schools for homeless children or youths, other
				than the sites occupied by the schools described in subparagraph (B) in fiscal
				year 2000.
													(F)Report
												(i)PreparationThe
				Secretary shall prepare a report on the separate schools and local educational
				agencies described in subparagraph (B) that receive funds under this subtitle
				in accordance with this paragraph. The report shall contain, at a minimum,
				information on—
													(I)compliance with
				all requirements of this paragraph;
													(II)barriers to
				school access in the school districts served by the local educational agencies;
				and
													(III)the progress
				the separate schools are making in integrating homeless children and youths
				into the mainstream school environment, including the average length of student
				enrollment in such schools.
													(ii)Compliance
				with information requestsFor purposes of enabling the Secretary
				to prepare the report, the separate schools and local educational agencies
				shall cooperate with the Secretary and the State Coordinator for Education of
				Homeless Children and Youths established in the State under subsection (d)(2),
				and shall comply with any requests for information by the Secretary and State
				Coordinator for such State.
												(iii)SubmissionThe
				Secretary shall submit the report described in clause (i) to—
													(I)the
				President;
													(II)the Committee on
				Education and the Workforce of the House of Representatives; and
													(III)the Committee
				on Health, Education, Labor, and Pensions of the Senate.
													(G)DefinitionFor
				purposes of this paragraph, the term covered county means—
												(i)San Joaquin
				County, California;
												(ii)Orange County,
				California;
												(iii)San Diego
				County, California; and
												(iv)Maricopa County,
				Arizona.
												(f)Functions of
				the office of the coordinatorThe Coordinator for Education of
				Homeless Children and Youth established in each State shall—
										(1)gather and make
				publicly available reliable, valid, and comprehensive information on—
											(A)the nature and
				extent of the problems homeless children and youth have in gaining access to
				public preschool programs, and to public elementary schools and secondary
				schools;
											(B)the difficulties
				in identifying the special needs and barriers to participation and achievement
				of such children and youth;
											(C)any progress made
				by the State educational agency and local educational agencies in the State in
				addressing such problems and difficulties; and
											(D)the success of
				the programs under this subtitle in identifying homeless children and youth and
				allowing homeless children and youth to enroll in, attend, and succeed in,
				school; and
											(2)develop and carry
				out the State plan described in subsection (g);
										(3)collect data for
				and transmit to the Secretary, at such time and in such manner as the Secretary
				may require, reports containing such information as the Secretary determines is
				necessary to assess the educational needs of homeless children and youth within
				the State, including data requested pursuant to subsection (h) of section
				724;
										(4)improve the
				provision of comprehensive education and related support services to homeless
				children and youth and their families, and to minimize educational disruption,
				through coordination of activities, and collaboration with—
											(A)educators,
				including teachers, administrators, special education personnel, and child
				development and preschool program personnel;
											(B)providers of
				services to homeless children and youth and homeless families, public and
				private child welfare and social services agencies, law enforcement agencies,
				juvenile and family courts, agencies providing mental health services, domestic
				violence agencies, child care providers, runaway and homeless youth centers,
				and providers of services and programs funded under the Runaway and Homeless
				Youth Act (42 U.S.C. 5701 et seq.);
											(C)providers of
				emergency, transitional, and permanent housing to homeless children and youth,
				and their families, including public housing agencies, shelter operators,
				operators of transitional housing facilities, and providers of transitional
				living programs for homeless youth;
											(D)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children
				and youth; and
											(E)community
				organizations and groups representing homeless children and youth and their
				families;
											(5)provide
				professional development and technical assistance to and conduct monitoring of
				local educational agencies, in coordination with local educational agency
				liaisons designated under subsection (g)(1)(J)(ii), to ensure that local
				educational agencies comply with the requirements of paragraphs (3) through (7)
				of subsection (g), and subsection (h); and
										(6)make
				opportunities available for teachers and local educational agency liaisons
				designated under subsection (g)(1)(J)(ii) to participate in ongoing and
				relevant professional development programs and activities.
										(g)State
				plan
										(1)In
				generalEach State shall submit to the Secretary and implement a
				plan to provide for the education of all homeless children and youth within the
				State. Such plan shall include the following:
											(A)A description of
				how such children and youth are (or will be) given the opportunity—
												(i)to meet the same
				college and career ready State student academic achievement standards as all
				students are expected to meet; and
												(ii)to become
				college and career ready.
												(B)A description of
				the procedures the State educational agency will use, in coordination with
				local educational agencies, to identify such children and youth in the State
				and to assess their needs.
											(C)A description of
				procedures for the prompt resolution of disputes arising under this subtitle,
				which shall—
												(i)be developed in
				coordination and collaboration with the liaisons designated under subparagraph
				(J)(ii);
												(ii)be readily
				available and provided in a written format and, to the extent practicable, in a
				manner and form understandable to the parents and guardians of homeless
				children and youth;
												(iii)take into
				account the educational best interest of the homeless child or youth, or
				unaccompanied youth, involved; and
												(iv)ensure that
				parents and guardians of homeless children and youth, and unaccompanied youth,
				who have exhausted the procedures available under this paragraph are able to
				appeal to the State educational agency, and are enrolled in school pursuant to
				paragraph (4)(C) and receive transportation pursuant to subparagraph (J)(iii)
				pending final resolution of the dispute.
												(D)A description of
				programs for school personnel (including the liaisons, principals, attendance
				officers, teachers, enrollment personnel, and specialized instructional support
				personnel) to increase the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youth.
											(E)A description of
				procedures that ensure that homeless children and youth are able to participate
				in Federal, State, or local nutrition programs.
											(F)A description of
				procedures that ensure that—
												(i)homeless children
				have access to public preschool programs, administered by the State educational
				agency or local educational agency, including through the policies and
				practices required under paragraph (3);
												(ii)homeless youth,
				including youth separated from public schools, are identified and accorded
				equal access to appropriate and available secondary education and support
				services, including receiving appropriate credit for full or partial coursework
				satisfactorily completed while attending a prior school, and for work completed
				after their enrollment in a new school, consistent with State graduation
				requirements and accreditation standards; and
												(iii)homeless
				children and youth who meet the relevant eligibility criteria are able to
				participate in Federal, State, or local before- and after-school care, magnet
				schools, summer schools, career and technical education, advanced placement,
				online learning opportunities, charter school programs, and relevant workforce
				investment programs.
												(G)Strategies to
				address problems identified in the reports provided to the Secretary under
				subsection (f)(3).
											(H)Strategies to
				address other problems with respect to the education of homeless children and
				youth, including enrollment problems related to—
												(i)immunization and
				other required health records and screenings;
												(ii)residency
				requirements;
												(iii)lack of birth
				certificates, school records, or other documentation;
												(iv)guardianship
				issues; or
												(v)uniform or dress
				code requirements.
												(I)A demonstration
				that the State educational agency, and local educational agencies and schools
				in the State, have developed and shall regularly review and revise their
				policies and practices to remove barriers to the identification, enrollment,
				attendance, retention, and success of homeless children and youth in schools in
				the State.
											(J)Assurances that
				the following will be carried out:
												(i)The State
				educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that homeless children and youth are not
				stigmatized or segregated on the basis of their status as homeless.
												(ii)Local
				educational agencies will designate an appropriate staff person as the local
				educational agency liaison for homeless children and youth, who shall have
				sufficient training and time to carry out the duties described in paragraph
				(7)(A), and who may also be a coordinator for other Federal programs.
												(iii)The State and
				local educational agencies in the State will adopt policies and practices to
				ensure that transportation is provided at the request of the parent or guardian
				involved (or in the case of an unaccompanied youth, the liaison), to and from
				the school of origin, for as long as the student has the right to attend the
				school of origin as determined in paragraph (4)(A), in accordance with the
				following, as applicable:
													(I)If the child or
				youth continues to live in the area served by the local educational agency for
				the school of origin, the child’s or youth’s transportation to and from the
				school of origin shall be provided or arranged by the local educational agency
				for the school of origin.
													(II)If the child’s
				or youth’s living arrangements in the area served by the local educational
				agency of origin terminate and the child or youth, though continuing the
				child’s or youth’s education in the school of origin, begins living in an area
				served by another local educational agency, the local educational agency of
				origin and the local educational agency for the area in which the child or
				youth is living shall agree upon a method to apportion the responsibility and
				cost for providing transportation to and from the school of origin. If the
				local educational agencies are unable to agree upon such method, the
				responsibility and costs for transportation shall be shared equally between the
				agencies.
													(iv)School
				successThe State educational agency and local educational
				agencies will adopt policies and practices to promote school success for
				homeless children and youth, including access to full participation in academic
				and extracurricular activities that are made available to non-homeless
				students.
												(2)Compliance
											(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
											(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
											(3)School
				readiness for homeless childrenEach State plan adopted under
				this subsection shall ensure that entities carrying out preschool programs
				funded, administered, or overseen by the agency involved—
											(A)shall not be
				required to enroll a homeless child immediately in an early learning program
				that is operating at full capacity when the child seeks to enroll;
											(B)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in early learning programs, including through policies such
				as—
												(i)reserving spaces
				in preschool programs for homeless children;
												(ii)conducting
				targeted outreach to homeless children and their families;
												(iii)waiving
				application deadlines;
												(iv)providing
				ongoing professional development for staff regarding the needs of homeless
				children and their families and strategies to serve the children and families;
				and
												(v)developing the
				capacity to serve all identified homeless children; and
												(C)review the
				educational and related needs of homeless children and their families in such
				agency’s service area, in coordination with the liaison designated under
				paragraph (1)(J)(ii).
											(4)Local
				educational agency requirements
											(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—
												(i)continue the
				child's or youth's education in the school of origin for the duration of
				homelessness—
													(I)in any case in
				which the child or youth becomes a homeless child or youth between academic
				years or during an academic year; and
													(II)for the
				remainder of the academic year, if the child or youth becomes permanently
				housed during an academic year; or
													(ii)enroll the child
				or youth in any public school that nonhomeless students who live in the
				attendance area in which the child or youth is actually living are eligible to
				attend.
												(B)Best interest
				in school stabilityIn determining the best interest of the child
				or youth under subparagraph (A), the local educational agency shall—
												(i)presume that
				keeping a homeless child or youth in the school of origin is in the child’s or
				youth’s best interest, except when doing so is contrary to the wishes of the
				child’s or youth’s parent or guardian;
												(ii)consider
				student-centered factors related to the child’s or youth’s best interest,
				including factors related to the impact of mobility on achievement, education,
				health, and safety of homeless children and youth, giving priority to the
				wishes of the homeless child’s or youth’s parent or guardian or the
				unaccompanied youth involved;
												(iii)if, after
				conducting the best interest determination described in clause (ii), the local
				educational agency determines that it is not in the child’s or youth’s best
				interest to attend the school of origin or the school requested by the parent,
				guardian, or unaccompanied youth, provide, in coordination with the local
				education agency liaison, the homeless child's or youth’s parent or guardian or
				the unaccompanied youth, with a written explanation in a manner or form
				understandable to such parent, guardian, or youth, to the extent practicable,
				including a statement regarding the right to appeal under subparagraph
				(E);
												(iv)in the case of
				an unaccompanied youth, ensure that the local educational agency liaison
				assists in placement or enrollment decisions under this subparagraph, gives
				priority to the views of such unaccompanied youth, and provides notice to such
				youth of the right to appeal under subparagraph (E); and
												(v)provide
				transportation pursuant to paragraphs (1)(J)(iii) and (4).
												(C)Enrollment
												(i)EnrollmentThe
				school selected in accordance with this paragraph shall immediately enroll the
				homeless child or youth, even if the child or youth—
													(I)is unable to
				produce records traditionally required for enrollment, including previous
				academic records, health records, proof of residency or guardianship, or other
				documentation;
													(II)has unpaid fines
				or fees from prior schools or is unable to pay fees in the school selected;
				or
													(III)has missed
				application or enrollment deadlines during any period of homelessness.
													(ii)Contacting
				school last attendedThe enrolling school shall immediately
				contact the school last attended by the child or youth to obtain relevant
				academic and other records.
												(iii)Relevant
				health recordsIf the child or youth needs to obtain
				immunizations or other required health records, the enrolling school shall
				immediately refer the parent or guardian of the child or youth, or the
				unaccompanied youth, to the local educational agency liaison designated under
				paragraph (1)(J)(ii), who shall assist in obtaining necessary immunizations or
				screenings, or immunization or other required health records in accordance with
				subparagraph (D).
												(iv)No
				liabilityWhenever the school selected enrolls an unaccompanied
				youth in accordance with this paragraph, no liability shall be imposed upon the
				school by reason of enrolling the youth without parent or guardian
				consent.
												(D)RecordsAny
				record ordinarily kept by the school, including immunizations or medical
				records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be maintained—
												(i)so that the
				records involved are available when a homeless child or youth enters a new
				school or school district, even if the child or youth owes fees or fines or did
				not withdraw from the previous school in conformance with local withdrawal
				procedures; and
												(ii)in a manner
				consistent with section 444 of the General Education Provisions Act (20 U.S.C.
				1232g).
												(E)DisputesIf
				a dispute arises over eligibility, enrollment, school selection, or service in
				a public school or public preschool, or any other issue relating to services
				under this subtitle—
												(i)in the case of a
				dispute relating to eligibility for enrollment or school selection, the child
				or youth shall be immediately enrolled in the school in which enrollment is
				sought, pending final resolution of the dispute including all available
				appeals;
												(ii)the parent or
				guardian of the child or youth shall be provided with a written explanation of
				the school’s decision regarding eligibility for enrollment, school selection,
				or services, made by the school or the local educational agency, which shall
				include information about the right to appeal the decision;
												(iii)the child,
				youth, parent, or guardian shall be referred to the local educational agency
				liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute
				resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of such dispute; and
												(iv)in the case of
				an unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in school pending resolution of such dispute.
												(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth involved lives with the homeless parents or has been
				temporarily placed elsewhere.
											(G)School of origin definedIn this paragraph, the term school of
				origin means the school that the child or youth attended when
				permanently housed or the school in which the child or youth was last
				enrolled.
											(H)Contact
				InformationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.
											(I)PrivacyInformation
				about a homeless child's or youth's living situation shall be treated as a
				student education record under section 444 of the General Education Provisions
				Act (20 U.S.C. 1232g) and shall not be released to housing providers,
				employers, law enforcement personnel, or other persons or agencies not
				authorized to have such information under section 99.31 of title 34, Code of
				Federal Regulations, paying particular attention to preventing disruption of
				the living situation of the child or youth and to supporting the safety of such
				children and youth who are survivors of domestic violence and unaccompanied
				youth.
											(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youth have opportunities to meet the
				same college and career ready State student academic achievement standards to
				which other students are held, including implementing the policies and
				practices required by paragraph (1)(J)(iv).
											(K)School
				readiness for homeless childrenEach local educational agency
				shall ensure school readiness for homeless children as described in paragraph
				(3).
											(5)Comparable
				servicesIn addition to receiving services provided for homeless
				children and youth under this subtitle or other Federal, State, or local laws,
				regulations, policies, or practices, each homeless child or youth to be
				assisted under this subtitle also shall be provided services comparable to
				services offered to other students in the school selected under paragraph (4),
				including the following:
											(A)Transportation
				services.
											(B)Educational
				services for which the child or youth meets the eligibility criteria, including
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 6301 et seq.), similar State or local programs, charter
				schools, magnet schools, educational programs for children with disabilities,
				and educational programs for students with limited English proficiency.
											(C)Programs in
				career and technical education.
											(D)Programs for
				gifted and talented students.
											(E)School nutrition
				programs.
											(F)Health and
				counseling services, as appropriate.
											(6)Coordination
											(A)In
				generalEach local educational agency shall coordinate—
												(i)the provision of
				services under this subtitle with the services of local social services
				agencies and other agencies or entities providing services to homeless children
				and youth and their families, including services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and
												(ii)transportation,
				transfer of school records, and other interdistrict activities, with other
				local educational agencies.
												(B)Housing
				assistanceEach State educational agency and local educational
				agency that receives assistance under this subtitle shall coordinate, if
				applicable, with State and local housing agencies responsible for developing a
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize
				education disruption for children and youth who become homeless.
											(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—
												(i)ensure that all
				homeless children and youth are identified within a reasonable time
				frame;
												(ii)ensure that
				homeless children and youth have access to and are in reasonable proximity to
				available education and related support services; and
												(iii)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with
				homelessness.
												(D)Homeless
				children and youths with disabilitiesFor children and youth who
				are to be assisted both under this subtitle, and under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.) or section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), each local educational agency shall
				coordinate the provision of services under this subtitle with the provision of
				programs for children with disabilities served by such local educational agency
				and other involved local educational agencies.
											(7)Local
				educational agency liaison
											(A)DutiesEach
				local educational agency liaison for homeless children and youth, designated
				under paragraph (1)(J)(ii), shall ensure that—
												(i)all homeless
				children and youth are identified by school personnel and through outreach and
				coordination activities with other entities and agencies;
												(ii)homeless
				children and youth are enrolled in, and have a full and equal opportunity to
				succeed in, schools of that local educational agency;
												(iii)homeless
				families, and homeless children and youth, have access to educational services
				for which such families, children, and youth are eligible, including services
				through Head Start, Early Head Start, early intervention, and Even Start
				programs, and preschool programs described in paragraph (3);
												(iv)homeless
				families, and homeless children and youth receive referrals to health care
				services, dental services, mental health and substance abuse services, housing
				services, and other appropriate services;
												(v)the parents or
				guardians of homeless children and youth are informed of the educational and
				related opportunities available to their children, including early learning
				opportunities, and are provided with meaningful opportunities to participate in
				the education of their children;
												(vi)public notice of
				the educational rights of homeless children and youth is incorporated into
				documents related to residency requirements or enrollment, provided upon school
				enrollment and withdrawal, posted on the local educational agency’s website,
				and disseminated in locations frequented by parents or guardians of such
				children and youth, and unaccompanied youth, including schools, shelters,
				public libraries, and soup kitchens, in a manner and form understandable to
				parents and guardians of homeless children and youth and unaccompanied
				youth;
												(vii)disputes are
				resolved in accordance with paragraph (4)(E);
												(viii)the parent or
				guardian of a homeless child or youth, and any unaccompanied youth, is fully
				informed of all transportation services, including transportation to the school
				of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (4)(A);
												(ix)school personnel
				are adequately prepared to implement this subtitle and receive professional
				development, resource materials, technical assistance, and other support;
				and
												(x)unaccompanied
				youth—
													(I)are enrolled in
				school;
													(II)have
				opportunities to meet the same college and career ready State student academic
				achievement standards to which other students are held, including through
				implementation of the policies and practices required by subparagraphs (F)(ii)
				and (J)(iv) of paragraph (1); and
													(III)are informed of
				their status as independent students under section 480 of the Higher Education
				Act of 1965 (20 U.S.C. 1087vv), including through school counselors that have
				received professional development about unaccompanied youth, and receive
				verification of such status for purposes of the Free Application for Federal
				Student Aid described in section 483 of such Act (20 U.S.C. 1090).
													(B)NoticeState
				Coordinators appointed under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families and homeless children and youth of the contact information
				and duties of the local educational agency liaisons, including publishing an
				annually updated list of the liaisons on the State educational agency’s
				website.
											(C)Local and State
				coordinationThe local educational agency liaisons shall, as a
				part of their duties, coordinate and collaborate with the State Coordinators
				and community and school personnel responsible for the provision of education
				and related support services to homeless children and youth. Such coordination
				shall include collecting and providing to the State Coordinator the reliable,
				valid, and comprehensive data needed to meet the requirements of paragraphs (1)
				and (3) of subsection (f).
											(D)Professional
				developmentThe local educational agency liaisons shall
				participate, as appropriate, in the professional development and other
				technical assistance activities provided by the State Coordinator pursuant to
				subsection (f)(5).
											(h)Special rule
				for emergency assistance
										(1)Emergency
				assistance
											(A)Reservation of
				amountsSubject to paragraph (4) and notwithstanding any other
				provision of this title, the Secretary shall use funds appropriated under
				section 726 for fiscal year 2012, for the purposes of providing emergency
				assistance through grants.
											(B)General
				authorityThe Secretary may use the funds to make grants to State
				educational agencies under paragraph (2), to enable the agencies to make
				subgrants to local educational agencies under paragraph (3), to provide
				activities described in section 723(d) for individuals referred to in
				subparagraph (C).
											(C)Eligible
				individualsFunds made available under this subsection shall be
				used to provide such activities for eligible individuals, consisting of
				homeless children and youths, and their families, who—
												(i)have become
				homeless due to home foreclosure, including children and youths, and their
				families, who became homeless when lenders foreclosed on properties rented by
				the families; or
												(ii)have become
				homeless due to a major disaster, including natural disasters such as
				hurricanes, tornadoes, and floods, or man-made disasters such as acts of
				terrorism.
												(2)Grants to state
				educational agencies
											(A)DisbursementThe
				Secretary shall make grants with funds provided under paragraph (1)(A) to State
				educational agencies based on need, consistent with the number of eligible
				individuals described in paragraph (1)(C) in the States involved, as determined
				by the Secretary.
											(B)AssuranceTo
				be eligible to receive a grant under this paragraph, a State educational agency
				shall provide an assurance to the Secretary that the State educational agency,
				and each local educational agency receiving a subgrant from the State
				educational agency under this subsection shall ensure that the activities
				carried out under this subsection are consistent with the activities described
				in section 723(d).
											(3)Subgrants to
				local educational agenciesA State educational agency that
				receives a grant under paragraph (2) shall use the funds made available through
				the grant to make subgrants to local educational agencies. The State
				educational agency shall make the subgrants to local educational agencies based
				on need, consistent with the number of eligible individuals described in
				paragraph (1)(C) in the areas served by the local educational agencies, as
				determined by the State educational agency.
										(4)RestrictionThe
				Secretary—
											(A)shall determine
				the amount (if any) by which the funds appropriated under section 726 for
				fiscal year 2009 exceed $70,000,000; and
											(B)may only use
				funds from that amount to carry out this subsection.
											(i)School
				readiness for homeless childrenEach State educational agency and
				local educational agency receiving assistance under this subtitle shall ensure
				that programs serving public preschool children comply with the requirements of
				this subtitle.
									723.Local
				educational agency subgrants for the education of homeless children and
				youth
									(a)General
				authority
										(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				726, make subgrants to local educational agencies for the purpose of
				facilitating the identification, enrollment, attendance, and success in school
				of homeless children and youth.
										(2)Services
											(A)In
				generalServices under paragraph (1)—
												(i)may be provided
				through programs on school grounds or at other facilities; and
												(ii)shall, to the
				maximum extent practicable, be provided through existing programs and
				mechanisms that integrate homeless children and youth with nonhomeless children
				and youth.
												(B)Services on
				school groundsIf services under paragraph (1) are provided to
				homeless children and youth on school grounds, the school involved may use
				funds under this subtitle to provide the same services to other children and
				youth who are determined by the local educational agency serving the school to
				be at risk of failing in, or dropping out of, school.
											(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school's regular academic program.
										(4)Duration of
				grantsSubgrants awarded under this section shall be for terms of
				not to exceed 3 years.
										(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:
										(1)An assessment of
				the educational and related needs of homeless children and youth in the area
				served by the local educational agency (which may be undertaken as part of a
				needs assessment for another disadvantaged group).
										(2)A description of
				the services and programs for which assistance is sought to address the needs
				identified in paragraph (1).
										(3)An assurance that
				the local educational agency's combined fiscal effort per student, or the
				aggregate expenditures of that agency and the State with respect to the
				provision of free public education by such agency for the fiscal year preceding
				the fiscal year for which the subgrant determination is made, was not less than
				90 percent of such combined fiscal effort or aggregate expenditures for the
				second fiscal year preceding the fiscal year for which the determination is
				made.
										(4)An assurance that
				the applicant complies with, or will use requested funds to comply with,
				paragraphs (3) through (7) of section 722(g).
										(5)A description of
				policies and procedures that the agency will implement to ensure that
				activities carried out by the agency will not isolate or stigmatize homeless
				children and youth.
										(6)An assurance that
				the local educational agency will collect and promptly provide data requested
				by the State Coordinator pursuant to paragraphs (1) and (3) of section
				722(f).
										(7)An assurance that
				the local educational agency has removed the policies and practices that have
				created barriers to the identification, enrollment, attendance, retention, and
				success in school of all homeless children and youth.
										(c)Awards
										(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this subtitle and from amounts made available to it under
				section 722(a), make subgrants on a competitive basis to local educational
				agencies that submit applications under subsection (b). Such subgrants shall be
				awarded on the basis of the need of such agencies for assistance under this
				subtitle and the quality of the applications submitted.
										(2)Need
											(A)In
				generalIn determining need under paragraph (1), the State
				educational agency may consider the number of homeless children and youth
				enrolled in preschool, elementary schools, and secondary schools within the
				area served by the local educational agency, and shall consider the needs of
				such children and youth and the ability of the local educational agency to meet
				such needs.
											(B)Other
				considerationsThe State educational agency may also consider the
				following:
												(i)The extent to
				which the proposed use of funds will facilitate the identification, enrollment,
				attendance, retention, and educational success of homeless children and
				youth.
												(ii)The extent to
				which the application reflects coordination with other local and State agencies
				that serve homeless children and youth.
												(iii)The extent to
				which the applicant exhibits in the application and in current practice (as of
				the date of submission of the application) a commitment to education for all
				homeless children and youth.
												(iv)Such other
				criteria as the State agency determines to be appropriate.
												(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider each of the following:
											(A)The applicant's
				needs assessment under subsection (b)(2) and the likelihood that the program
				presented in the application will meet such needs.
											(B)The types,
				intensity, and coordination of the services to be provided under the
				program.
											(C)The extent to
				which the applicant will promote meaningful involvement of parents or guardians
				of homeless children or youth in the education of their children.
											(D)The extent to
				which homeless children and youth will be integrated into the regular education
				program involved.
											(E)The quality of
				the applicant's evaluation plan for the program.
											(F)The extent to
				which services provided under this subtitle will be coordinated with other
				services available to homeless children and youth and their families, including
				housing and social services and services provided under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), title I of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and similar State
				and local programs.
											(G)The extent to
				which the local educational agency will use the subgrant to leverage resources,
				including by maximizing nonsubgrant funding for the position of the liaison
				described in section 722(g)(1)(J)(ii) and the provision of
				transportation.
											(H)The local
				educational agency’s use of funds to serve homeless children and youth under
				section 1113(c)(3) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6313(c)(3)).
											(I)The extent to
				which the applicant's program meets such other measures as the State
				educational agency considers to be indicative of a high-quality program,
				including the extent to which the local educational agency will provide
				services to unaccompanied youth and preschool-aged children.
											(J)The extent to
				which the application describes how the applicant will meet the requirements of
				section 722(g)(4).
											(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this subtitle,
				including the following:
										(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same college and career ready State academic
				content standards and college and career ready State student academic
				achievement standards as the State establishes for other children and
				youth.
										(2)The provision of
				expedited evaluations of the strengths, needs, and eligibility of homeless
				children and youth, including needs and eligibility for programs and services
				(including educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter school
				programs, magnet school programs, and programs in career and technical
				education, and school nutrition programs).
										(3)Professional
				development and other activities for educators and specialized instructional
				support personnel that are designed to heighten the understanding and
				sensitivity of such educators and personnel to the needs of homeless children
				and youth, the rights of such children and youth under this subtitle, and the
				specific educational needs of runaway and homeless youth.
										(4)The provision of
				referral services to homeless children and youth for medical, dental, mental,
				and other health services.
										(5)The provision of
				assistance to defray the cost of transportation under paragraphs (1)(J)(iii)
				and (5)(A) of section 722(g), not otherwise provided through Federal, State, or
				local funding.
										(6)The provision of
				developmentally appropriate early childhood and care programs, not otherwise
				provided through Federal, State, or local funding.
										(7)The provision of
				services and assistance to attract, engage, and retain homeless children and
				youth, particularly homeless children and youth who are not enrolled in school,
				in public school programs and services provided to nonhomeless children and
				youth.
										(8)The provision for
				homeless children and youth of before- and after-school, mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.
										(9)If necessary, the
				payment of fees and other costs associated with tracking, obtaining, and
				transferring records necessary to facilitate the appropriate placement of
				homeless children and youth in school, including birth certificates,
				immunization or other required health records, academic records, guardianship
				records, and evaluations for special programs or services.
										(10)The provision of
				education and training to the parents of homeless children and youth about the
				rights of, and resources available to, such children and youth, and other
				activities designed to increase the meaningful involvement of families of
				homeless children or youth in the education of their children.
										(11)The development
				of coordination of activities between schools and agencies providing services
				to homeless children and youth, as described in section 722(g)(6).
										(12)The provision of
				specialized instructional support services (including counseling) and referrals
				for such services.
										(13)Activities to
				address the particular needs of homeless children and youth that may arise from
				domestic violence and parental mental health or substance abuse
				problems.
										(14)The adaptation
				of space and purchase of supplies for any nonschool facilities made available
				under subsection (a)(2) to provide services under this subsection.
										(15)The provision of
				school supplies, including supplies to be distributed at shelters or temporary
				housing facilities, or other appropriate locations.
										(16)The provision of
				assistance to defray the cost of the position of liaison designated pursuant to
				section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or
				local funding.
										(17)The provision of
				other extraordinary or emergency assistance needed to enable homeless children
				and youth to enroll, attend, and succeed in school, including in early learning
				programs.
										724.Secretarial
				responsibilities
									(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youth relating to access to education and placement as described in such
				plan.
									(b)Technical
				AssistanceThe Secretary—
										(1)shall provide
				support and technical assistance to State educational agencies to assist such
				agencies in carrying out their responsibilities under this subtitle; and
										(2)may designate an
				individual who shall coordinate services and activities for the education of
				homeless children and youth.
										(c)Notice
										(1)In
				generalThe Secretary shall, before the next school year that
				begins after the date of enactment of the McKinney-Vento Homeless Education
				Reauthorization Act of 2011, develop and disseminate a public notice of the
				educational rights of homeless children and youth. The notice shall include
				information regarding the definition of homeless children and youth in section
				725.
										(2)DisseminationThe
				Secretary shall disseminate the notice nationally. The Secretary also shall
				disseminate such notice to heads of other Department of Education offices,
				including those responsible for special education programs, higher education,
				and programs under parts A, B, C, D, G, and H of title I, title III, title IV,
				and part B of title V of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311 et seq., 6361 et seq., 6391 et seq., 6421 et seq., 6531 et seq.,
				6551 et seq., 6801 et seq., 7102 et seq., and 7221 et seq.). The Secretary
				shall also disseminate such notice to heads of other Federal agencies, and
				grant recipients and other entities carrying out federally funded programs,
				including Head Start programs, grant recipients under the Health Care for the
				Homeless program of the Health Resources and Services Administration of the
				Department of Health and Human Services, grant recipients under the Emergency
				Food and Shelter National Board Program of the Federal Emergency Management
				Agency, grant recipients under the Runaway and Homeless Youth Act (42 U.S.C.
				5701 et seq.), grant recipients under the John H. Chafee Foster Care
				Independence program, grant recipients under homeless assistance programs
				administered by the Department of Housing and Urban Development, and recipients
				of Federal funding for programs carried out by the Administration on Children,
				Youth and Families of the Department of Health and Human Services.
										(d)Evaluation and
				disseminationThe Secretary shall conduct evaluation,
				dissemination, and technical assistance activities for programs that are
				designed to meet the educational needs of homeless preschool, elementary
				school, and secondary school students, and may use funds appropriated under
				section 726 to conduct such activities.
									(e)Submission and
				distributionThe Secretary shall require applications for grants
				under section 722 to be submitted to the Secretary not later than the
				expiration of the 120-day period beginning on the date that funds are available
				for purposes of making such grants and shall make such grants not later than
				the expiration of the 180-day period beginning on such date.
									(f)Determination
				by SecretaryThe Secretary, based on the information received
				from the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each homeless child or youth has access to a free appropriate public
				education, as described in section 721(1). The Secretary shall provide support
				and technical assistance to State educational agencies in areas in which
				barriers to a free appropriate public education persist.
									(g)PublicationThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 90 days after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2011, a summary of the changes enacted by that
				Act and related strategies, which summary shall include—
										(1)strategies by
				which a State can assist local educational agencies to implement the provisions
				amended by the Act;
										(2)strategies by
				which a State can review and revise State policies and procedures that may
				present barriers to the identification, enrollment, attendance, and success of
				homeless children and youth in school; and
										(3)strategies by
				which entities carrying out preschool programs can implement requirements of
				section 722(g)(3).
										(h)Information
										(1)In
				generalFrom funds appropriated under section 726, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically but not less frequently than every 2 years, collect and
				disseminate publicly data and information regarding—
											(A)the number of
				homeless children and youth;
											(B)the education and
				related support services such children and youth receive;
											(C)the extent to
				which the needs of homeless children and youth are being met;
											(D)the academic
				progress being made by homeless children and youth, including the percent or
				number of homeless children and youth participating in State assessments;
				and
											(E)such other data
				and information as the Secretary determines to be necessary and relevant to
				carry out this subtitle.
											(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle.
										(i)ReportNot
				later than 4 years after the date of enactment of the McKinney-Vento Homeless
				Education Reauthorization Act of 2011, the Secretary shall prepare and submit
				to the President and the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate a report on the status of the provision of education and related
				support services to homeless children and youth, which shall include
				information on—
										(1)the education of
				homeless children and youth; and
										(2)the actions of
				the Secretary and the effectiveness of the programs supported under this
				subtitle.
										725.DefinitionsIn this subtitle:
									(1)Enroll;
				enrollmentThe terms enroll and
				enrollment include attending classes and participating fully in
				school activities.
									(2)Homeless
				children and youthThe term homeless children and
				youth—
										(A)means individuals
				who lack a fixed, regular, and adequate nighttime residence (within the meaning
				of section 103(a)(1)); and
										(B)includes—
											(i)children and
				youth who—
												(I)are sharing the
				housing of other persons due to loss of housing, economic hardship, or a
				similar reason;
												(II)are living in
				motels, hotels, trailer parks, or camping grounds due to the lack of
				alternative adequate accommodations;
												(III)are living in
				emergency or transitional shelters; and
												(IV)are abandoned in
				hospitals;
												(ii)children and
				youth who have a primary nighttime residence that is a public or private place
				not designed for or ordinarily used as a regular sleeping accommodation for
				human beings (within the meaning of section 103(a)(2)(C));
											(iii)children and
				youth who are living in cars, parks, public spaces, abandoned buildings,
				substandard housing, bus or train stations, or similar settings; and
											(iv)migratory
				children (as such term is defined in section 1312 of the Elementary and
				Secondary Education Act of 1965) who qualify as homeless for the purposes of
				this subtitle because the children are living in circumstances described in
				clauses (i) through (iii).
											(3)Local
				educational agency; state educational agencyThe terms
				local educational agency and State educational agency
				have the meanings given such terms in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801).
									(4)SecretaryThe
				term Secretary means the Secretary of Education.
									(5)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
									(6)Unaccompanied
				youthThe term unaccompanied youth means a homeless
				child or youth not in the physical custody of a parent or legal
				guardian.
									726.Authorization
				of appropriations
									For the purpose of carrying out
				this subtitle, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2012 and each of the 6 succeeding fiscal
				years.
									.
					2Advanced Research Projects Agency-Education
					11021.Advanced
			 Research Projects Agency-EducationThe Department of Education Organization Act
			 (20 U.S.C. 3401 et seq.) is amended by inserting after section 220 the
			 following new section:
						
							221.Advanced
				research projects agency-education
								(a)EstablishmentThere
				shall be in the Department an Advanced Research Projects Agency-Education
				(referred to in this section as ARPA-ED).
								(b)PurposesARPA-ED
				is established under this section for the purposes of pursuing breakthrough
				research and development in educational technology and providing the effective
				use of the technology to improve achievement for all students, by—
									(1)identifying and
				promoting revolutionary advances in fundamental and applied sciences and
				engineering that could be translated into new learning technologies;
									(2)developing novel
				learning technologies, and the enabling processes and contexts for effective
				use of those technologies;
									(3)developing,
				testing, and evaluating the impact and efficacy of those technologies;
									(4)accelerating
				transformational technological advances in areas in which the private sector,
				by itself, is not likely to accelerate such advances because of difficulties in
				implementation or adoption, or technical and market uncertainty;
									(5)coordinating
				activities with nongovernmental entities to demonstrate technologies and
				research applications to facilitate technology transfer; and
									(6)encouraging
				educational research using new technologies and the data produced by the
				technologies.
									(c)Authorities of
				SecretaryThe Secretary is authorized to—
									(1)appoint a
				Director, who shall be responsible for carrying out the purposes of ARPA-ED, as
				described in subsection (b), and such additional functions as the Secretary may
				prescribe;
									(2)establish
				processes for the development and execution of projects and the solicitation of
				entities to carry out the projects in a manner that is—
										(A)tailored to the
				purposes of ARPA-ED and not constrained by other Department-wide administrative
				requirements that could detract from achieving program results; and
										(B)designed to
				heighten transparency, and public- and private-sector involvement, to ensure
				that investments are made in the most promising areas;
										(3)award grants,
				contracts, cooperative agreements, and cash prizes, and enter into other
				transactions (in accordance with such regulations as the Secretary may
				establish regarding other transactions);
									(4)make appointments
				of up to 20 scientific, engineering, professional, and other mission-related
				employees, for periods of up to 4 years (which appointments may not be renewed)
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service;
									(5)(A)prescribe the rates of
				basic pay for the personnel described in paragraph (4) at rates not in excess
				of the maximum rate of basic pay authorized for senior-level positions under
				section 5376 of title 5, United States Code, notwithstanding any provision of
				that title governing the rates of basic pay or classification of employees in
				the executive branch, but those personnel shall not receive any payment for
				service (such as an award, premium payment, incentive payment or bonus,
				allowance, or other similar payment) under any other provision of that title;
				and
										(B)pay any employee appointed pursuant to
				paragraph (4) payments in addition to that basic pay, except that the total
				amount of those payments for any calendar year shall not exceed the lesser
				of—
											(i)$25,000; or
											(ii)the difference between the
				employee’s annual rate of basic pay under paragraph (4) and the annual rate for
				level I of the Executive Schedule under section 5312 of title 5, United States
				Code, based on the rates in effect at the end of the applicable calendar year
				(or, if the employee separated during that year, on the date of
				separation);
											(6)obtain
				independent, periodic, rigorous evaluations, as appropriate, of—
										(A)the effectiveness
				of the processes ARPA-ED is using to achieve its purposes; and
										(B)the effectiveness
				of individual projects assisted by ARPA-ED, using evidence standards developed
				in consultation with the Institute of Education Sciences, and the suitability
				of ongoing projects assisted by ARPA-ED for further investment or increased
				scale; and
										(7)disseminate,
				through the comprehensive centers established under section 203 of the
				Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), the regional
				educational laboratories system established under section 174 of the Education
				Sciences Reform Act of 2002 (20 U.S.C. 9564), or such other means as the
				Secretary determines to be appropriate, information on effective practices and
				technologies developed with ARPA-ED support.
									(d)Evaluation
				fundsThe Secretary may use funds made available for ARPA-ED to
				pay the cost of the evaluations under subsection (c)(6).
								(e)Federal
				advisory committee ActNotwithstanding any other provision of
				law, any advisory committee convened by the Secretary to provide advice with
				respect to this section shall be exempt from the requirements of the Federal
				Advisory Committee Act (5 U.S.C. App.) and the definition of
				employee in section 2105 of title 5, United States Code, shall
				not be considered to include any appointee to such a committee.
								(f)NonduplicationTo
				the maximum extent practicable, the Secretary shall ensure that grants,
				contracts, cooperative agreements, cash prizes, or other assistance or
				arrangements awarded or entered into pursuant to this section that are designed
				to carry out the purposes of ARPA-ED do not duplicate activities under programs
				carried out under Federal law other than this section by the Department or
				other Federal
				agencies.
								.
					BMiscellaneous provisions
				11211.Technical
			 and conforming amendments
					(a)Higher
			 Education Act of 1965The Higher Education Act of 1965 (20 U.S.C.
			 1001 et seq.) is amended as follows:
						(1)Section
			 103(24)(B) (20 U.S.C. 1003(24)(B)) is amended by striking students who
			 are limited English proficient and inserting English
			 learners.
						(2)Section 200 (20
			 U.S.C. 1021) is amended—
							(A)in paragraph
			 (6)(B)(x) by striking section 5210 and inserting section
			 5411;
							(B)by striking
			 paragraph (8);
							(C)by redesignating
			 paragraphs (9) through (23) as paragraphs (8) through (22),
			 respectively;
							(D)by striking
			 paragraph (12), as redesignated by subparagraph (C), and inserting the
			 following:
								
									(12)Highly
				Qualified TeacherThe term highly qualified teacher
				has the meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of
				1965.
									;
							(E)by striking
			 paragraph (14), as redesignated by subparagraph (C), and inserting the
			 following:
								
									(14)English
				LearnerThe term English learner has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.
									;
							(F)in paragraph
			 (16)(B)(ii), as redesignated by subparagraph (C), by striking to become
			 highly qualified and inserting to become a highly qualified
			 teacher;
							(G)in paragraph
			 (21)(D)(i), as redesignated by subparagraph (C), by striking becomes
			 highly qualified and inserting becomes a highly qualified
			 teacher; and
							(H)in paragraph
			 (22)(D)(iii), as redesignated by subparagraph (C), by striking students
			 who are limited English proficient and inserting English
			 learners.
							(3)Section 202 (20
			 U.S.C. 1022a) is amended—
							(A)in subsection
			 (b)(6)—
								(i)in
			 subparagraph (E)(ii), by striking student academic achievement standards
			 and academic content standards under section 1111(b)(1) and inserting
			 college and career ready State academic content standards and student
			 academic achievement standards under section 1111(a)(1); and
								(ii)in
			 subparagraph (G), by striking students who are limited English
			 proficient and inserting English learners; and
								(B)in subsection
			 (d)—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (A)(i)(I)—
										(aa)by
			 inserting teachers after highly qualified;
			 and
										(bb)by
			 striking students who are limited English proficient and
			 inserting English learners; and
										(II)in subparagraph
			 (B)—
										(aa)in
			 clause (ii)(IV)(aa), by striking students who are limited English
			 proficient and inserting English learners; and
										(bb)in
			 clause (iii), by inserting teachers after highly
			 qualified; and
										(ii)in
			 paragraph (5)(B), by striking limited English proficient
			 students and inserting English learners.
								(4)Section
			 204(a)(4)(D) (20 U.S.C. 1022c(a)(4)(D)) is amended by striking limited
			 English proficient students and inserting English
			 learners.
						(5)Section 205 (20
			 U.S.C. 1022d) is amended—
							(A)in subsection
			 (a)(1)(G), by striking students who are limited English
			 proficient and inserting English learners; and
							(B)in subsection
			 (b)(1)—
								(i)in
			 subparagraph (C), by striking State's challenging academic content
			 standards required under section 1111(b)(1) and inserting
			 college and career ready State academic content standards required under
			 section 1111(a)(1); and
								(ii)in
			 subparagraph (L), by striking students who are limited English
			 proficient and inserting English learners.
								(6)Section 206 (20
			 U.S.C. 1022e) is amended—
							(A)in subsection
			 (a), by striking limited English proficient students and
			 inserting English learners; and
							(B)in subsection
			 (b)(4), by striking limited English proficient students and
			 inserting English learners.
							(7)Section 208(b)
			 (20 U.S.C. 1022g(b)) is amended—
							(A)by inserting
			 teachers after are highly qualified; and
							(B)by striking
			 is highly qualified and inserting is a highly qualified
			 teacher.
							(8)Section 242(b)
			 (20 U.S.C. 1033a(b)) is amended—
							(A)in the matter
			 preceding paragraph (1), by inserting teachers after
			 highly qualified; and
							(B)in paragraph (1),
			 by inserting teachers after highly
			 qualified.
							(9)Section
			 251(b)(1)(A)(iii) (20 U.S.C. 1034(b)(1)(A)(iii)) is amended by inserting
			 teachers after highly qualified.
						(10)Section 255(k)
			 (20 U.S.C. 1035(k)) is amended—
							(A)in paragraph (1),
			 by striking section 9101(23)(B)(ii) and inserting section
			 9101(32)(A)(ii)(II); and
							(B)in paragraph (3),
			 by striking section 9101(23) and inserting section
			 9101(32).
							(11)Section 258(d)
			 (20 U.S.C. 1036(d)) is amended—
							(A)in paragraph
			 (1)—
								(i)by striking
			 limited English proficient students and inserting English
			 learners; and
								(ii)by inserting
			 teachers who will be after highly qualified;
			 and
								(B)in paragraph
			 (2)(C), by striking limited English proficient students and
			 inserting English learners.
							(12)Section
			 402B(c)(7) (20 U.S.C. 1070a–12(c)(7)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.
						(13)Section
			 402C(d)(7) (20 U.S.C. 1070a–13(d)(7)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.
						(14)Section 402D (20
			 U.S.C. 1070a–14) is amended—
							(A)in subsection
			 (a)(3), by striking students who are limited English proficient
			 and inserting English learners; and
							(B)in subsection
			 (c)(6), by striking students who are limited English proficient
			 and inserting English learners.
							(15)Section
			 402F(b)(11) (20 U.S.C. 1070a–16(b)(11)) is amended by striking students
			 who are limited English proficient and inserting English
			 learners.
						(16)Section 404D (20
			 U.S.C. 1070a–24) is amended—
							(A)in subsection
			 (b)(10)(K), by striking students who are limited English
			 proficient and inserting English learners; and
							(B)in subsection
			 (c)(6)(B)(ii), by striking students who are limited English
			 proficient and inserting English learners.
							(17)Section
			 428J(b)(1)(B) (20 U.S.C. 1078–10(b)(1)(B)) is amended by striking is
			 highly qualified and inserting is a highly qualified
			 teacher.
						(18)Section
			 428K(b)(5) (20 U.S.C. 1078–11(b)(5)) is amended—
							(A)in the heading,
			 by striking students who
			 are limited english proficient and inserting
			 English
			 learners;
							(B)in subparagraph
			 (A), by striking is highly qualified and inserting is a
			 highly qualified teacher; and
							(C)in subparagraph
			 (B)(i), by striking students who are limited English proficient
			 and inserting English learners.
							(19)Section
			 460(b)(1)(B) (20 U.S.C. 1087j(b)(1)(B)) is amended by striking is highly
			 qualified and inserting is a highly qualified
			 teacher.
						(20)Section
			 741(a)(10) (20 U.S.C. 1138(a)(10)) is amended by striking limited
			 English proficient students and inserting English
			 learners each place the term appears.
						(21)Section
			 806(a)(2) (20 U.S.C. 1161f(a)(2)) is amended to read as follows:
							
								(2)Highly
				qualified teacherThe term highly qualified teacher
				has the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of
				1965.
								.
						(b)Individuals
			 with Disabilities Education ActThe Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.) is amended as follows:
						(1)Section 602 (20
			 U.S.C. 1401) is amended—
							(A)in paragraph
			 (10)—
								(i)in
			 subparagraph (A)—
									(I)in the matter
			 preceding clause (i), by striking has the meaning given the term in
			 section 9101 and inserting means that the teacher is a highly
			 qualified teacher in accordance with subparagraphs (A) and (B) of section
			 9101(32); and
									(II)in clause (ii),
			 by striking requirements of section 9101 and inserting
			 requirements for a highly qualified teacher as defined in section
			 9101(32)(A);
									(ii)in
			 subparagraph (C)—
									(I)in the matter
			 preceding clause (i), by striking section 1111(b)(1) and
			 inserting section 1111(a)(1);
									(II)clause (i), by
			 striking requirements of section 9101 and inserting
			 requirements for a highly qualified teacher, as defined in section
			 9101; and
									(III)in clause (ii),
			 by striking subparagraph (B) or (C) of section 9101(23) and
			 inserting clause (ii) or (iii) of section 9101(32)(A);
									(iii)in subparagraph
			 (D)—
									(I)in clause (i), by
			 striking applicable requirements of section 9101 and inserting
			 applicable requirements to be a highly qualified teacher as defined in
			 section 9101; and
									(II)in each of
			 clauses (ii) and (iii), by striking section 9101(23)(C)(ii) and
			 inserting section 9101(32)(A)(iii)(II); and
									(iv)in
			 subparagraph (F), by striking highly qualified for purposes of
			 and inserting to be a highly qualified teacher for purposes of;
			 and
								(B)in paragraph
			 (18), by striking has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 and inserting
			 when used in reference to an individual, means an individual who meets
			 the requirements described in subparagraphs (C) and (D) of section 9101(23) of
			 the Elementary and Secondary Education Act of 1965.
							(2)Section
			 611(e)(2)(C) (20 U.S.C. 1411(e)(2)(C)) is amended—
							(A)in clause (x), by
			 striking sections 1111(b) and 6111 and inserting sections
			 1111 and 1131; and
							(B)in clause
			 (xi)—
								(i)by striking
			 , including supplemental educational services as defined in 1116(e) of
			 the Elementary and Secondary Education Act of 1965; and
								(ii)by striking
			 section 1111(b)(2)(G) and inserting section
			 1111(a)(3)(A)(ii) of.
								(3)Section 612(a)
			 (20 U.S.C. 1412(a))—
							(A)in paragraph
			 (15)—
								(i)by striking
			 clause (ii) of subparagraph (A);
								(ii)by redesignating
			 clauses (iii) and (iv) of subparagraph (A) as clauses (ii) and (iii),
			 respectively;
								(iii)in subparagraph
			 (B), by striking , including measurable annual objectives for progress
			 by children with disabilities under section 1111(b)(2)(C)(v)(II)(cc) of the
			 Elementary and Secondary Education Act of 1965; and
								(iv)in subparagraph
			 (C), by striking section 1111(h) and inserting section
			 1111(e);
								(B)in paragraph
			 (16)(C)(ii)(II), by striking section 1111(b)(1) and inserting
			 section 1111(a);
							(4)Section
			 654(a)(1)(B) (20 U.S.C. 1454(a)(1)(B)) is amended by striking
			 challenging State student academic achievement and functional standards
			 and with the requirements for professional development, as defined in section
			 9101 and inserting college and career ready State academic
			 achievement and functional standards and with the requirements for professional
			 development, as defined in section 9101.
						(5)Section 663(b)(2)
			 (20 U.S.C. 1463(b)(2)) is amended by striking for assessing adequate
			 yearly progress, as described under section 1111(b)(2)(B) and inserting
			 as described under section 1111(a)(2).
						(c)Carl D. Perkins
			 Career and Technical Education Act of 2006The Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended as follows:
						(1)Section 3(8) (20
			 U.S.C. 2302(8)) is amended by striking section 5210 and
			 inserting section 5411.
						(2)Section 8(e) (20
			 U.S.C. 2306a(e)) is amended by striking section 1111(b)(1)(D)
			 and inserting section 1111(a)(1).
						(3)Section 113 (20
			 U.S.C. 2323) is amended—
							(A)in subsection
			 (b)—
								(i)in
			 paragraph (2)(A)—
									(I)in clause (i), by
			 striking challenging academic content standards and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and measured
			 by the State determined proficient levels on the academic assessments described
			 in section 1111(b)(3) of such Act and inserting college and
			 career ready State academic content and student academic achievement standards,
			 as adopted by a State in accordance with section 1111(a)(1) of the Elementary
			 and Secondary Education Act of 1965 and measured by the State-determined
			 proficient levels on the academic assessments described in section 1111(a)(2)
			 of such Act; and
									(II)in clause (iv),
			 by striking Student graduation rates (as described in section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of
			 1965) and inserting Student graduation rates (as described under
			 section 9101 of the Elementary and Secondary Education Act of 1965);
			 and
									(ii)in
			 paragraph (4)(C)(ii)(I), by striking categories of students described in
			 section 1111(h)(1)(C)(i) and inserting categories of students
			 described in section 1111(a)(2)(B)(ix); and
								(B)in subsection
			 (c)(2)(A), by striking categories of students described in section
			 1111(h)(1)(C)(i) and inserting categories of students described
			 in section 1111(a)(2)(B)(ix).
							(4)Section
			 114(d)(4)(A)(iii)(I)(aa) (20 U.S.C. 2324(d)(4)(A)(iii)(I)(aa)) is amended by
			 striking academic content standards and student academic achievement
			 standards, as adopted by States under section 1111(b)(1) and inserting
			 college and career ready State academic content and student academic
			 achievement standards, as adopted by a State in accordance with section
			 1111(a)(1).
						(5)Section
			 122(c)(1)(I)(i) (20 U.S.C. 2342(c)(1)(I)(i)) is amended by striking
			 rigorous and challenging academic content standards and student academic
			 achievement standards adopted by the State under section 1111(b)(1) and
			 inserting college and career ready State academic content and student
			 academic achievement standards, as adopted by a State in accordance with
			 section 1111(a)(1).
						(d)National and
			 Community Service Act of 1990The National and Community Service Act of
			 1990 (42 U.S.C. 12501 et seq.) is amended as follows:
						(1)Section
			 112(a)(1)(F) (42 U.S.C. 12523(a)(1)(F)) is amended by striking attention
			 to schools not making adequate yearly progress for two or more consecutive
			 years under section 1111 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.) and inserting attention to schools that
			 are identified as achievement gap schools or persistently low-achieving schools
			 under subsection (b) or (c) of section 1116 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316).
						(2)Section
			 119(a)(2)(A)(ii)(II) (42 U.S.C. 12563(a)(2)(A)(ii)(II)) is amended by striking
			 the graduation rate (as defined in section 1111(b)(2)(C)(vi) and
			 inserting the graduation rate (as defined under section
			 9101(30).
						(3)Section
			 120(a)(2)(C) (42 U.S.C. 12565(a)(2)(C)) is amended by striking improved
			 graduation rates, as defined in section 1111(b)(2)(C)(vi) and inserting
			 improved graduation rates, as defined under section 9101.
						(4)Section 122 (42
			 U.S.C. 12572) is amended—
							(A)in subsection
			 (a)(1)(C)(iii), by striking secondary school graduation rates as defined
			 in section 1111(b)(2)(C)(vi) and inserting secondary school
			 graduation rates as defined under section 9101; and
							(B)in subsection
			 (i)(1), by inserting college and career ready after
			 State.
							(e)Title VI of the
			 America COMPETES ActThe
			 America COMPETES Act (Public Law 110–69) is amended as follows:
						(1)Section 6112 (20
			 U.S.C. 9812) is amended—
							(A)in paragraph
			 (3)(B)(i), by inserting teachers after highly
			 qualified; and
							(B)by striking
			 paragraph (4) and inserting the following:
								
									(4)Highly
				qualified teacherThe term highly qualified
				teacher has the meaning given such term in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7801).
									.
							(2)Section
			 6113(d)(2)(G)(i) (20 U.S.C. 9813(d)(2)(G)(i)) is amended—
							(A)by inserting
			 teachers of after highly qualified; and
							(B)by striking
			 teachers after foreign language.
							(3)Section
			 6114(b)(3) (20 U.S.C. 9814(b)(3)) is amended—
							(A)by inserting
			 teachers of after highly qualified; and
							(B)by striking
			 teachers after foreign language.
							(4)Section 6122 (20
			 U.S.C. 9832) is amended—
							(A)in paragraph (3),
			 by striking has the meaning given the term low-income
			 individual in section 1707(3) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6537(3)) and inserting means a student
			 who is from a low-income family, as defined in section 9101(34)(B) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(34)(B));
							(B)in paragraph (4),
			 by striking has the meaning and all that follows through the
			 period and inserting , used with respect to a school, means a school
			 that serves a student population 40 percent or more of whom are low-income
			 students.; and
							(C)in paragraph (5),
			 by striking means a local educational agency or educational service
			 agency described in 6112(3)(A) and inserting means a high-need
			 local educational agency, as defined under section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
							(5)Section
			 6123(j)(2)(B) (20 U.S.C. 9833(j)(2)(B)) is amended by striking
			 disaggregated under section 1111(h)(1)(C)(i) and inserting
			 disaggregated under section 1111(a)(2)(B)(ix).
						(6)Section
			 6201(e)(2)(D)(ii)(I) (20 U.S.C. 9871(e)(2)(D)(ii)(I)) is amended by striking
			 assessments under section 1111(b) and inserting
			 assessments under section 1111(a).
						(f)The Education
			 of the Deaf Act of 1986Section 104(b)(5) of the Education of the
			 Deaf Act of 1986 (20 U.S.C. 4304(b)(5)) is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause (i), by
			 striking challenging academic content standards, challenging student
			 academic achievement standards, and academic assessments of a State, adopted
			 and implemented, as appropriate, pursuant to paragraphs (1) and (3) of section
			 1111(b) and inserting college and career ready State academic
			 content and student academic achievement standards and assessments of a State,
			 adopted and implemented, as appropriate, pursuant to section 1111(a);
			 and
							(B)in clause (ii),
			 by adding and after the semicolon;
							(2)by striking
			 subparagraph (B);
						(3)by redesignating
			 subparagraph (C) as subparagraph (B); and
						(4)in subparagraph
			 (B), as redesignated by paragraph (3), by striking , and whether the
			 programs at the Clerc Center are making adequate yearly progress, as determined
			 under subparagraph (B).
						(g)The Education
			 Sciences Reform Act of 2002The Education Sciences Reform Act of 2002
			 (20 U.S.C. 9501 et seq.) is amended as follows:
						(1)Section
			 153(a)(1)(F)(ii) (20 U.S.C. 9543(a)(1)(F)(ii)) is amended by striking
			 the percentage of teachers who are highly qualified and
			 inserting the percentage of teachers who are highly qualified
			 teachers.
						(2)Section 177(a)(5)
			 (20 U.S.C. 9567b(a)(5)) is amended by striking section 1111(b)
			 and inserting section 1111(a).
						(h)The Educational
			 Technical Assistance Act of 2002Section 203 of the Educational
			 Technical Assistance Act of 2002 (20 U.S.C. 9602) is amended—
						(1)in subsection
			 (a)(2)(B), by striking schools identified for school improvement (as
			 described in section 1116(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) and inserting schools identified as
			 persistently low-achieving schools (as described in section 1116(c)(2) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316(c)(2)));
						(2)in subsection
			 (e), by striking paragraph (3) and inserting the following:
							
								(3)schools in the
				region identified by the State's accountability system under section 1116 of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6316).
								;
				and
						(3)in subsection
			 (f)(1)(B), by striking 1116(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6316(b)) and inserting 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316).
						(i)National
			 Science Foundation Authorization Act of 2002Section 9 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is amended—
						(1)in subsection
			 (a)(10)(A)(iii)(I), by striking are considered highly qualified
			 and inserting are considered highly qualified teachers;
			 and
						(2)in subsection
			 (b)(3)(A), by striking or a high-need local educational agency in which
			 at least one school does not make adequate yearly progress, as determined
			 pursuant to part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.).
						(j)Richard B.
			 Russell National School Lunch ActSection 9 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph
			 (5)(D), by striking section 1309 and inserting section
			 1312; and
							(B)in paragraph
			 (12)(A)(vi), by striking section 1309 and inserting
			 section 1312; and
							(2)in subsection
			 (d)(2)(E), by striking section 1309 and inserting section
			 1312.
						(k)America
			 COMPETES Reauthorization Act of 2010Section 553(d)(6) of the America COMPETES
			 Reauthorization Act of 2010 (20 U.S.C. 9903(d)(6)) is amended by striking
			 the requirements under section 9101(23) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(23)) for highly qualified
			 teachers and inserting the requirements for a highly qualified
			 teacher as defined in section 9101(32).
					(l)Violence
			 Against Women Act of 1994Section 41403(6)(B)(iii) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 14043e–2(6)(B)(iii)) is amended by
			 striking section 1309 and inserting section
			 1312.
					
	
		September 20, 2012
		Read twice and placed on the calendar
	
